    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 1 of 285. PageID #: 1




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


CITY OF LYNN HAVEN, FLORIDA,                 )
                                             )
             Plaintiff,                      )
                                             )
     v.                                      )
                                             )
TEVA PHARMACEUTICALS USA, INC.,              )
                                             )
CEPHALON, INC.,                              )
                                             )         Case No. ____________
JOHNSON & JOHNSON,                           )
                                             )
JANSSEN PHARMACEUTICALS, INC.,               )
                                             )
ORTHO-MCNEIL-JANSSEN                         )
                                             )
PHARMACEUTICALS, INC. n/k/a JANSSEN          )
                                             )         COMPLAINT
PHARMACEUTICALS, INC.,                       )
                                             )
JANSSEN PHARMACEUTICA, INC. n/k/a            )
JANSSEN PHARMACEUTICALS, INC.,               )   Violation of Florida Offenses
                                             )   Concerning Racketeering and Illegal
ENDO PHARMACEUTICALS, INC.,                  )   Debts Law, Florida Statutes
                                             )   §§985.01, et seq.; Public Nuisance;
ALLERGAN PLC f/k/a ACTAVIS PLC,              )   Fraud,      Misrepresentation,   and
                                             )   Fraudulent Concealment; Violation of
ALLERGAN FINANCE LLC f/k/a ACTAVIS,          )   the Florida Comprehensive
INC. f/k/a WATSON PHARMACEUTICALS,           )   Drug Abuse Prevention and
INC.,                                        )   Control Act, Florida Code. §§
                                             )   893.01 et seq.; Unjust Enrichment;
ACTAVIS, INC. f/k/a WATSON                   )   Negligence; Enhanced Compensatory
PHARMACEUTICALS, INC.,                       )   Damages; Violations of the Racketeer
                                             )   Influenced and Corrupt Organization
                                             )   Act (RICO), 18 U.S.C. §§ 1961 et
                                         1
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 2 of 285. PageID #: 2




WATSON LABORATORIES, INC.,                  )   seq.; Violations of the Racketeer
                                            )   Influenced and Corrupt Organization
ACTAVIS LLC,                                )   Act (RICO), 18 U.S.C. §§ 1962 et
                                            )   seq.
ACTAVIS PHARMA, INC. f/k/a WATSON           )
PHARMA, INC.,                               )
                                            )
ENDO HEALTH SOLUTIONS INC.,                 )   JURY TRIAL DEMANDED AND
                                            )   ENDORSED HEREON
MALLINCKRODT LLC,                           )
                                            )
MCKESSON CORPORATION,                       )
                                            )
CARDINAL HEALTH, INC.,                      )
                                            )
AMERISOURCEBERGEN CORPORATION,              )
                                            )
MIAMI-LUKEN, INC.,                          )
                                            )
WEST-WARD PHARMACEUTICALS                   )
CORP. n/k/a HIKMA                           )
PHARMACEUTICALS, INC.,                      )
                                            )
MYLAN PHARMACEUTICALS, INC.,                )
                                            )
SPECGX LLC,                                 )
                                            )
ANDA, INC.,                                 )
                                            )
CVS HEALTH CORPORATION;                     )
                                            )
WALGREENS BOOTS ALLIANCE, INC.;
                                            )
                                            )
WALGREEN CO.;
                                            )
                                            )
WAL- MART INC.        F/K/A   WAL-MART
                                            )
STORES, INC.;
                                            )
                                            )
RITE AID CORP.; and
                                            )
                                            )
RITE AID OF MARYLAND, INC.;
                                            )
              Defendants.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 3 of 285. PageID #: 3




                                         COMPLAINT




        Plaintiff City of Lynn Haven, Florida (“Plaintiff” or “City”), by and through counsel,

complains against Defendants Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson &

Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

Noramco,      Inc.;   Endo   Health   Solutions,     Inc.;   Endo     Pharmaceuticals,   Inc.;   Par

Pharmacuetical, Inc.; Par Pharmacuetical Companies, Inc.; Allergan plc f/k/a Actavis plc;

Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis LLC;

Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Allergan Finance LLC, f/k/a Actavis, Inc.,

f/k/a Watson Pharmaceuticals, Inc.; Miami-Luken, Inc.; Mylan Pharmaceuticals, Inc.; West-

Ward Pharmaceuticals Corp. k/n/a Hikma Pharmaceuticals, Inc.; Mallinckrodt, LLC;

Mallinckrodt PLC; SpecGx LLC; and Anda, Inc. (collectively, “Manufacturers” or

“Defendants”); and McKesson Corporation; PSS World Medical Inc.; Cardinal Health Inc.,

and         AmerisourceBergen    Corporation       (collectively,   “Distributor   Defendants”    or

“Defendants”); and CVS Health Corporation; Walgreens Boots Alliance, Inc.; Walgreen Co.;

Walgreen Eastern Co., Inc.; Wal-mart Inc. f/k/a Wal-Mart Stores, Inc.; Rite Aid of Maryland,

Inc.; and Rite Aid Corp. (collectively, “Retail Pharmacy Defendants,” “Pharmacy

Defendants,” or “Defendants” and alleges as follows:

                                         INTRODUCTION

       1.      Plaintiff brings this action to address the corporate greed that resulted in

Defendants placing their desire for profits above the health and well-being of consumers and

residents of Lynn Haven.
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 4 of 285. PageID #: 4




         2.        Plaintiff spends significant amounts of taxpayer dollars each year to provide and

pay for health care, services, pharmaceutical care and other necessary services and programs on

behalf of its residents who are indigent or otherwise eligible for services.

         3.        Lynn Haven provides a wide range of other services to residents, including law

enforcement, services for families and children, and public assistance.

         4.        In recent years, Plaintiff has been forced to expend exorbitant amounts of money,

described further below, due to what is commonly referred to as the “opioid epidemic” and as a

direct result of the actions of Defendants, jointly and severally.

         5.        The opioid epidemic in Lynn Haven, Florida, is a continuous public nuisance and

remains unabated.

         6.        Defendants knew that opioids were effective treatments for short-term post-

surgical and trauma-related pain, and for palliative (end-of-life) care. Yet they also knew–and

had known for years–that opioids are addictive and subject to abuse, particularly when used

long-term for chronic non-cancer pain (pain lasting three months or longer, hereinafter referred

to as “chronic pain”), and should not be used except as a last-resort.

         7.        Defendants further knew–and had known for years–that with prolonged use, the

effectiveness of opioids wanes, requiring increases in doses and markedly increasing the risk of

significant side effects and addiction.1,2




         1
             See, e.g., Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain
Res. & Mgmt. 247 (1994).
           2
             The authoritative Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (“DSM-V”) classifies
addiction as a spectrum of “substance use disorders” that ranges from misuse and abuse of drugs to addiction. Patients suffer
negative consequences wherever they fall on the substance use disorder continuum. Throughout this Complaint, “addiction”
refers to this range of substance use disorders.
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 5 of 285. PageID #: 5




         8.        Defendants also knew that controlled studies of the safety and efficacy of opioids

were limited to short-term use (not longer than 90 days), and in managed settings (e.g.,

hospitals), where the risk of addiction and other adverse outcomes was much less significant.

         9.        The U.S. Food and Drug Administration (“FDA”) has expressly recognized that

there have been no long-term studies demonstrating the safety and efficacy of opioids for long-

term use.3

         10.       Prescription opioids, which include well-known brand-name drugs like

OxyContin and Percocet, and generics like oxycodone and hydrocodone, are narcotics. They are

derived from or possess properties similar to opium and heroin, which is why they are regulated

as controlled substances.4 Like heroin, prescription opioids work by binding to receptors on the

spinal cord and in the brain, dampening the perception of pain. Opioids also can create a

euphoric high, which can make them addictive. At certain doses, opioids can slow the user’s

breathing, causing respiratory depression and, ultimately, death.

         11.       In order to expand the market for opioids and realize blockbuster profits,

Defendants needed to create a sea change in the medical and public perception that would

permit the use of opioids not just for acute and palliative care, but also for long periods of time

to treat more common aches and pains, like lower back pain, arthritis, and headaches.

         12.       Defendants, through a sophisticated and highly deceptive and unfair marketing

campaign that began in the late 1990s, deepened around 2006, and continues to the present, set



         3
             Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians
for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
           4
             Since passage of the Controlled Substances Act (“CSA”) in 1970, opioids have been regulated as controlled
substances. As controlled substances, they are categorized in five schedules, ranked in order of their potential for abuse, with
Schedule I being the most dangerous. The CSA imposes a hierarchy of restrictions on prescribing and dispensing drugs based on
their medicinal value, likelihood of addiction or abuse, and safety. Opioids generally had been categorized as Schedule II or
Schedule III drugs. Schedule II drugs have a high potential for abuse, have a currently accepted medical use, and may lead to
severe psychological or physical dependence. Schedule III drugs are deemed to have a lower potential for abuse, but their abuse
still may lead to moderate or low physical dependence or high psychological dependence.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 6 of 285. PageID #: 6




out to, and did, reverse the popular and medical understanding of opioids. Chronic opioid

therapy—the prescribing of opioids to treat chronic pain long-term—is now commonplace.

       13.     To accomplish this reversal, Defendants spent hundreds of millions of dollars:

(a) Developing and disseminating seemingly truthful scientific and educational materials and

advertising that misrepresented the risks, benefits, and superiority of opioids used long-term to

treat chronic pain; (b) deploying sales representatives who visited doctors and other prescribers

and delivered misleading messages about the use of opioids; (c) recruiting prescribing

physicians as paid speakers as a means of both securing those physicians’ future “brand loyalty”

and extending their reach to the physicians’ peers; (d) funding, assisting, encouraging, and

directing certain doctors, known as “key opinion leaders” (“KOLs”), not only to deliver scripted

talks, but also to draft misleading studies, present continuing medical education programs

(“CMEs”) that were deceptive and lacked balance, and serve on the boards and committees of

professional societies and patient advocacy groups that delivered messages and developed

guidelines supporting chronic opioid therapy; and (e) funding, assisting, directing, and

encouraging seemingly neutral and credible professional societies and patient advocacy groups

(referred to hereinafter as “Front Groups”) that developed educational materials and treatment

guidelines that were then distributed by Defendants, which urged doctors to prescribe, and

patients to use, opioids long-term to treat chronic pain.

       14.     These efforts, executed, developed, supported, and directed by Defendants,

jointly and severally, were designed not to present a fair view of how and when opioids could

be safely and effectively used, but rather to convince doctors and patients that the benefits of

using opioids to treat chronic pain outweighed the risks and that opioids could be used safely by

most patients. Defendants and the third parties whom they recruited and supported all profited
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 7 of 285. PageID #: 7




handsomely through their dissemination of these deceptions. KOLs and Front Groups saw their

stature in the medical community elevated dramatically due to Defendants’ funding, and

Defendants saw an equally dramatic rise in their revenues.

       15.     Working individually, with, and through these Front Groups and KOLs,

Defendants pioneered a new and far broader market for their potent and highly addictive

drugs— the chronic pain market. Defendants persuaded doctors and patients that what they had

long understood—that opioids are addictive drugs and unsafe in most circumstances for long-

term use— was untrue, and to the contrary, that the compassionate treatment of pain required

opioids. Ignoring the limitations and cautions in their own drugs’ labels, Defendants: (a)

Overstated the benefits of chronic opioid therapy, promised improvement in patients’ function

and quality of life, and failed to disclose the lack of evidence supporting long-term use; (b)

trivialized or obscured their serious risks and adverse outcomes, including the risk of addiction,

overdose, and death; (c) overstated their superiority compared with other treatments, such as

other non-opioid analgesics, physical therapy, and other alternatives; and (d) mischaracterized

the difficulty of withdrawal from opioids and the prevalence of withdrawal symptoms. There

was, and is, no reliable scientific evidence to support Defendants’ marketing claims, and there

was, and is, a wealth of scientific evidence that these claims are false. Defendants also

deceptively and unfairly marketed the drugs for indications and benefits that were outside of the

drugs’ labels and not supported by substantial evidence.

       16.     Even Defendants’ KOLs initially were very cautious about whether opioids were

appropriate to treat chronic pain. Some of these same KOLs have since recanted their pro-opioid

marketing messages and acknowledged that Defendants’ marketing went too far. Yet despite the

voices of renowned pain specialists, researchers, and physicians who have sounded the alarm on
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 8 of 285. PageID #: 8




the overprescribing of opioids to treat chronic pain, Defendants continue to disseminate their

misleading and unfair marketing claims to this day.

         17.      Defendants’ efforts were wildly successful. The United States is now awash in

opioids. In 2012, health care providers wrote 259 million prescriptions for opioid painkillers—

enough to medicate every adult in America around the clock for a month. Twenty percent of all

doctors’ visits in 2010 resulted in the prescription of an opioid, nearly double the rate in 2000.

Opioids—once a niche drug—are now the most prescribed class of drugs—more than blood

pressure, cholesterol, or anxiety drugs. While Americans represent only 4.6% of the world’s

population, they consume 80% of the opioids supplied around the world and 99% of the global

hydrocodone supply. Together, opioids generated $8 billion in revenue for drug companies in

2012.

         18.      It was Defendants’ marketing—and not any medical breakthrough—that

rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

abuse. The result has been catastrophic for the nation as a whole and for the residents of Lynn

Haven specifically.

         19.      There is a direct correlation between the sales of opioids and deaths and

hospitalizations caused by opioids5:




         5
           The Prescription Opioid and Heroin Crisis: A Public Health Approach to an Epidemic of Addiction., Annu. Rev.
Public Health 2015, accessed at http://www.annualreviews.org/doi/pdf/10.1146/annurev-publhealth-031914-122957
       Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 9 of 285. PageID #: 9




         Source: Annual Review of Public Health

         20.     According to the U.S. Centers for Disease Control and Prevention (“CDC”), the

nation has been swept up in an opioid-induced “public health epidemic.” 6 According to the

CDC, prescription opioid use contributed to 16,651 overdose deaths nationally in 2010; 16,917

in 2011; and 16,007 in 2012. One Defendant’s own 2010 internal data shows that it knew that

the use of prescription opioids gave rise to 40% of drug-related emergency department visits in

2010 and 40% of drug poisoning deaths in 2008, and that the trend of opioid poisonings was

increasing from 1999-2008. For every death, more than 30 individuals are treated in emergency

rooms.

         21.     The dramatic increase in opioid prescriptions to treat common chronic pain

conditions has resulted in a population of addicts who seek drugs from doctors. When turned


         6
           CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29, 2014), accessed at
http://www.cdc.gov/washington/testimony/2014/t20140429.htm.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 10 of 285. PageID #: 10




down by one physician, many of these addicts deploy increasingly desperate tactics—including

doctor-shopping, use of aliases, and criminal means—to satisfy their cravings.

       22.        Efforts by doctors to reverse course for a chronic pain patient already on opioids

long-term include managing the physical suffering and psychological distress a patient endures

while withdrawing from the drugs. This process is often thwarted by a secondary criminal

market well-stocked by a pipeline of drugs that is diverted to supply them. Even though they

never would have prescribed opioids in the first place, many doctors feel compelled to continue

prescribing opioids to patients who have become dependent on them.

       23.        According to the CDC, more than 12 million Americans age 12 or older used

prescription painkillers without a prescription in 20107, and adolescents are abusing opioids in

alarming numbers.

       24.        Opioid abuse has not displaced heroin, but rather triggered resurgence in its use,

imposing additional burdens on the City and local agencies that address heroin use and

addiction. According to the CDC, the percentage of heroin users who also use opioid pain

relievers rose from 20.7% in 2002-2004 to 45.2% in 2011-2013. Heroin produces a very similar

high to prescription opioids, but is often cheaper. While a single opioid pill may cost $10-$15

on the street, users can obtain a bag of heroin, with multiple highs, for the same price. It is hard

to imagine the powerful pull that would cause a law-abiding, middle-aged person who started on

prescription opioids for a back injury to turn to buying, snorting, or injecting heroin, but that is a

recognized proximate result of opioid abuse and addiction.

       25.        According to the National Institute on Drug Abuse, based on data collected from

a 2013 study, 80% of heroin users reported using prescription opioids prior to heroin.8


       7
           CDC, Prescription Painkiller Overdoses in the US (Nov. 2011), ttps://www.cdc.gov/vitalsigns/painkilleroverdoses/.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 11 of 285. PageID #: 11




         26.       Dr. Robert DuPont, former director of the National Institute on Drug Abuse,

opines that opioids are more destructive than crack cocaine:

         [Opioid abuse] is building more slowly, but it’s much larger. And the potential[]

         for death, in particular, [is] way beyond anything we saw then. . . . [F]or pain

         medicine, a one-day dose can be sold on the black market for $100. And a single

         dose can [be] lethal to a non-patient. There                   is    no     other     medicine        that

         has those characteristics. And if you think about that combination and the

         millions of people who are using these medicines, you get some idea of the

         exposure of the society to the prescription drug problem.9

         27.       Numerous Lynn Haven residents suffer from chronic pain, which takes an

enormous toll on their health, their lives, and their families. These residents deserve both

appropriate care and the ability to make decisions based on accurate and complete information

about treatment risks and benefits. But Defendants’ deceptive and unfair marketing campaign

deprived these residents and their doctors of the ability to make informed medical decisions and,

instead, caused important, sometimes life-or-death decisions to be made based not on science,

but on hype. Defendants deprived patients, their doctors, and health care payers of the chance to

exercise informed judgment and subjected them to enormous costs and suffering.

         28.       Defendants’ actions are not permitted or excused by the fact that their labels

(with the exception of Cephalon’s labels for Fentora and Actiq) may have allowed, or did not

exclude, the use of opioids for chronic non-cancer pain. The FDA’s approval did not give

Defendants license to misrepresent the risks, benefits, or superiority of opioids. Indeed, what


         8
                       https://www.drugabuse.gov/publications/research-reports/relationship-between-prescription-drug-heroin-
abuse/prescription-opioid-use-risk-factor-heroin-use
         9
           Transcript, Use and Abuse of Prescription Painkillers, The Diane Rehm Show (Apr. 21, 2011),
         http://thedianerehmshow.org/shows/2011-04-21/use-and-abuse-prescription-painkillers/transcript.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 12 of 285. PageID #: 12




makes Defendants’ efforts particularly nefarious—and dangerous—is that, unlike other

prescription drugs marketed unlawfully in the past, opioids are highly addictive controlled

substances. Defendants deceptively and unfairly engaged a patient base that—physically and

psychologically—could not turn away from their drugs, many of whom were not helped by the

drugs or were profoundly damaged by them.

         29.       Nor is Defendants’ causal role broken by the involvement of doctors with a

supposed learned intermediary defense. Defendants’ marketing efforts were both ubiquitous and

highly persuasive; their deceptive messages tainted virtually every source on which doctors

could rely for information and prevented doctors from making informed treatment decisions.

Defendants targeted not only pain specialists, but also primary care physicians (PCPs), nurse

practitioners, physician assistants, and other non-pain specialists who were even less likely to be

able to assess the companies’ misleading statements. Defendants were also able to manipulate

what doctors wanted to believe—namely, that opioids represented a means of relieving their

patients’ suffering and of practicing medicine more compassionately.

         30.       By 2014, nearly two million Americans were either abusing opioid medications

or were dependent on opioids.10 According to the CDC, opioids have created a “public health

epidemic” as of 2016.11

         31.       Defendants’ marketing campaign has been extremely harmful and has cost

American lives – including lives of residents of Lynn Haven. Deaths from prescription opioids




          10
              CDC, Injury Prevention & Control: Opioid Overdose, Prescription Opioids, Addiction and Overdose. Available at
http://www.cdc.gov/drugoverdose/opioids/prescribed.html.
          11
               CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse, (Apr. 29, 2014),
http://www.cdc.gov/washington/testimony/2014/ts0140429.htm.
       Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 13 of 285. PageID #: 13




have quadrupled since 1999. From 2000 to 2014 nearly 500,000 people died from such

overdoses. Seventy-eight Americans die every day from opioid overdoses.12

          32.         It is estimated that, in 2012, 2.1 million people in the United States suffered from

substances use disorders related to prescription opioid pain relievers.13

          33.         The National Institutes of Health (“NIH”) not only recognizes the opioid abuse

problem, but also identifies Defendants’ “aggressive marketing” as a major cause: “Several

factors are likely to have contributed to the severity of the current prescription drug abuse

problem. They include drastic increases in the number of prescriptions written and dispensed,

greater social acceptability for using medications for different purposes, and aggressive

marketing by pharmaceutical companies.”14 As shown below, the “drastic increases in the

number of prescriptions written and dispensed” and the “greater social acceptability for using

medications for different purposes“ are not really independent causative factors but are in fact

the direct result of “the aggressive marketing by pharmaceutical companies.”

          34.         The rising numbers of persons addicted to opioids have led not only to an

increase in health care costs to Lynn Haven, but also a major increase in issues such as drug

abuse, diversion,15 and crimes related to obtaining opioid medications. Lynn Haven has been

severely and negatively impacted due to the fraudulent misrepresentations and omissions by

Defendants regarding the use and risk related to opioids. In fact, Defendants have been and

continue to be aware of the high levels of diversion of their product.




          12
               CDC, Injury Prevention & Control: Opioid Overdose, Understanding the Epidemic.
          13
               Substance Abuse and Mental Health Services Administration, Results from the 2012 National Survey on Drug Use and Health:
Summary of National Findings, NSDUH Series H- 46, HHS Publication No. (SMA) 13-4795. Rockville, MD: Substance Abuse and Mental
Health Services Administration, 2013.
            14
                America’s Addiction to Opioids: Heroin and Prescription Drug Abuse. Available at http://www.drugabuse.gov/about-
nida/legislative-activities/testimony-to- congress/2015/americas-addiction-to-opioids-heroin-prescription-drug-abuse#_ftn2. (emphasis added).
          15
               The CDC defines using or obtaining opioids illegally as “diversion.”
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 14 of 285. PageID #: 14




       35.     Due to the conduct of the Defendants, the commission of criminal acts has been

undertaken not only by individuals seeking to obtain opioids, but by physicians themselves..

       36.     As a direct and foreseeable consequence of Defendants’ wrongful conduct,

Plaintiff has been required to spend significant funds each year in their efforts to combat the

public nuisance created by Defendants’ deceptive marketing campaign. Plaintiff has incurred

and continue to incur costs related to opioid addiction and abuse, including, but not limited to,

health care costs, criminal justice and victimization costs, law enforcement costs, jail costs,

social costs, and lost productivity costs. Defendants’ misrepresentations regarding the safety and

efficacy of long-term opioid use proximately caused injury to Plaintiff and its residents.

                                JURISDICTION AND VENUE

       37.     This Complaint is filed as an original action in this District.

       38.     Venue is proper in this district pursuant to Judge Aaron Polster’s first Case

Management Order in the In Re: National Prescription Opiate Litigation, Case. No. 1:17-

cv2804) (N.D. Ohio, April 11, 2018).

       39.     T h i s C o u r t has personal jurisdiction over the Defendants under 18 U.S.C. §

1965 (b).    This Court may exercise nation-wide jurisdiction over the named Defendants

where the “ends of justice” require national service and Plaintiff demonstrates national contacts.

Here, the interests of justice require that Plaintiff be allowed to bring all members of the

nationwide RICO enterprise before the court in a single trial. See, e.g., Iron Workers Local

Union No. 17 Insurance Fund v. Philip Morris Inc., 23 F. Supp. 2d 796 (1998) (citing LaSalle

National Bank v. Arroyo Office Plaza, Ltd., 1988 WL 23824, *3 (N.D. Ill. Mar 10, 1988);

Butcher’s Union Local No. 498 v. SDC Invest., Inc., 788 F.2d 535, 539 (9th Cir. 1986)).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 15 of 285. PageID #: 15




       40.     This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal claims

that they form part of the same case or controversy.

       41.     Plaintiff does not bring any product liability claims or causes of action and does

not seek     compensatory     damages        for   death,   physical   injury   to   person,    or

emotional    distress. Claimant does not bring common law claims for property damage.

       42.     This Court also has jurisdiction over this action in accordance with 28

U.S.C. §1332(a) because the named Defendants are citizens of different states and

the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.This Court has personal jurisdiction over Defendants because they conduct business in

the State, purposefully direct or directed their actions toward the State, some or all consented to

be sued in the State by registering an agent for service of process, they consensually submitted

to the jurisdiction of the State when obtaining a manufacturer or distributor license, and

because they have the requisite minimum contacts with the State necessary to constitutionally

permit the Court to exercise jurisdiction.

                                              PARTIES

   A. Plaintiff.

       43.      Lynn Haven, Florida is a City within the State of Florida and a body politic with

the power to sue and be sued. Plaintiff is responsible for the public health, safety and welfare

of its citizens. Plaintiff provides a wide range of services on behalf of its residents, including

services for families and children, public health, public assistance, law enforcement, and

emergency care.

       44.      Lynn Haven is vested with Article III standing to file this action. The City has
       Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 16 of 285. PageID #: 16




suffered both actual and threatened injury that can fairly be traced to the actions of the

Defendants, jointly and severally. It is substantially likely that these injuries will be redressed

by a favorable ruling in this action. Additionally, the injunctive relief and monetary recovery

sought by Plaintiff in this action carry “with them a deterrent effect that ma[kes] it likely, as

opposed to merely speculative, that the [injunctive relief and monetary recovery] would redress

[plaintiffs’] injuries by abating current violations and preventing future ones”, which vests

standing in Plaintiff pursuant to FEC v. Akins, 524 U.S. 11 (1998).

     B. Defendants.16

          45.       All allegations below regarding specific opioid analgesics delivered into Lynn

Haven are made upon information and belief and pursuant to the plausibility standard required

by applicable law.          Information currently hidden from public view within the DEA’s ARCOS

database, once accessible via subpoena or otherwise, as well as documentation currently in

possession of the Defendants but unavailable to Plaintiff until provided through the discovery

process, will identify with specificity whether each identified opioid was shipped into Florida

and likely into Lynn Haven. Plaintiff reserves the right to and will amend its Complaint to

dismiss any Defendant who did not manufacture or distribute opioid analgesics that were

prescribed or consumed within Florida.

          46.       Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

corporation with its principal place of business in North Whales, Pennsylvania. Teva USA is a




          16
           By virtue of the filing of a Notice of Bankruptcy Filing and Imposition of Automatic Bankruptcy Stay [MDL Doc #
1670] by Insys Therapeutics, Inc., and its affiliated debtors (“Insys”) as well as the filing of a Notice of Suggestion of
Bankruptcy and Automatic Stay of Proceedings [MDL Doc # 2609], by Purdue Pharma L.P. and its affiliated debtors
(“Purdue”), Insys and Purdue are not named Defendants in this action. Plaintiff’s acknowledgement of the purported stay of
proceedings against those entities is not a waiver of any claims against Insys or Purdue relative their manufacture, sales and
marketing of opioids. Indeed, Plaintiff intends to pursue all available claims against these entities, for which they may be liable.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 17 of 285. PageID #: 17




wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”), an Israeli

corporation.

       47.      Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

       48.      Teva USA and Cephalon, Inc. work together closely to market and sell Cephalon

products in the United States. Teva USA conducts Teva Ltd.’s sales and marketing activities for

Cephalon in the United States and has done so since Teva Ltd.’s October 2011 acquisition of

Cephalon. Teva USA holds out Actiq and Fentora as Teva products to the public. Teva USA

sells all former Cephalon branded products through its “specialty medicines” division. The FDA

approved prescribing information and medication guide, which is distributed with Cephalon

opioids marketed and sold in Lynn Haven, discloses that the guide was submitted by Teva USA,

and directs physicians to contact Teva USA to report adverse events. (Teva USA and Cephalon,

Inc. collectively are referred to herein as “Cephalon.”)

       49.      Cephalon has been in the business of manufacturing, selling, and distributing the

following opioids, nationally and in Lynn Haven:

        a. Actiq (fentanyl citrate) is a Schedule II opioid agonist lozenge (lollipop)

             first approved in 1998 and indicated for the “management of breakthrough

             cancer pain in patients 16 years of age and older who are already receiving

             and who are tolerant to opioid therapy for their underlying persistent cancer

             pain.”

        b. Fentora (fentanyl citrate) is a Schedule II opioid agonist buccal tablet

             (similar to plugs of smokeless tobacco) first approved in 2006 and

             indicated for the “management of breakthrough pain in cancer patients 18
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 18 of 285. PageID #: 18




             years of age and older who are already receiving and who are tolerant to

             around-the-clock opioid therapy for their underlying persistent cancer

             pain.”

       50.       In November 1998, the FDA granted restricted marketing approval for Actiq,

limiting its lawful promotion to cancer patients experiencing pain. The FDA specified that Actiq

should not be marketed for off-label uses, stating that the drug must be prescribed solely to

cancer patients. In 2008, Cephalon pleaded guilty to a criminal violation of the Federal Food,

Drug and Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed

to pay $425 million in fines, damages, and penalties.

       51.       Teva USA was in the business of selling generic opioids, including a generic

form of OxyContin from 2005 through 2009 nationally and within Lynn Haven.

       52.       On September 29, 2008, Cephalon entered into a five-year Corporate Integrity

Agreement with the Office of Inspector General of the U.S. Department of Health and Human

Services.17 The agreement, inter alia, required Cephalon to send doctors a letter advising them

of the settlement terms and gave them a means to report questionable conduct of its sales

representatives; disclose payments to doctors on its web site; and regularly certify that the

company has an effective compliance program.

       53.       Defendant Anda, Inc. (“Anda”), is a Florida corporation with its principal office

located in Olive Branch, Mississippi, and is registered to do business in and around

Plaintiff’s geographical area. Through its various DEA registrant subsidiaries and affiliated

entities, Anda is the fourth largest distributor of generic pharmaceuticals in the United States.




       17
            https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 19 of 285. PageID #: 19




In October 2016, Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) acquired Anda for $500

million in cash. At all times relevant to this Complaint, Anda distributed prescription opioids

throughout the United States, including in and/or around Plaintiffs’ geographical area.

       54.     Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

place of business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson &

Johnson, a New Jersey corporation with its principal place of business in New Brunswick, New

Jersey. Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil- Janssen

Pharmaceuticals, Inc., which in turn was formerly known as Janssen Pharmaceutica Inc.

Defendant    Ortho-Mcneil-Janssen      Pharmaceuticals,     Inc.,   now    known     as    Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. Janssen Pharmaceutica, Inc., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

Johnson & Johnson is the only company that owns more than 10% of Janssen Pharmaceuticals,

Inc.’s stock, and it corresponds with the FDA regarding Janssen’s products. Upon information

and belief, Johnson & Johnson controls the sale and development of Janssen Pharmaceutical’s

drugs, and Janssen Pharmaceuticals, Inc.’s profits inure to Johnson & Johnson’s benefit.

(Janssen Pharmaceuticals,      Inc., Ortho-McNeil-Janssen Pharmaceuticals,          Inc., Janssen

Pharmaceutica, Inc., and Johnson & Johnson collectively are referred to herein as “Janssen.”)

       55.     Janssen manufactures, sells, and distributes a range of medical devices and

pharmaceutical drugs in Lynn Haven and the rest of the nation, including Duragesic (fentanyl),

which is a Schedule II opioid agonist transdermal patch first approved in 1990 and indicated for

the “management of pain in opioid-tolerant patients, severe enough to require daily, around-the-

clock, long-term opioid treatment and for which alternative treatment options are inadequate.”
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 20 of 285. PageID #: 20




         56.       Until January 2015, Janssen also developed, marketed, and sold Nucynta and

Nucynta ER:

                  a. Nucynta ER (tapentadol extended release) is a Schedule II opioid

                      agonist tablet first approved in 2011 and indicated for the

                      “management of pain severe enough to require daily, around-the-

                      clock, long-term opioid treatment and for which alternative treatment

                      options are inadequate.” Prior to April 2014, Nucynta ER was

                      indicated for the “management of moderate to severe chronic pain in

                      adults [and] neuropathic pain associated with diabetic peripheral

                      neuropathy (DPN) in adults.” The DPN indication was added in

                      August 2012.

                  b. Nucynta (tapentadol) is a Schedule II opioid agonist tablet and oral

                      solution first approved in 2008 and indicated for the “relief of

                      moderate to severe acute pain in patients 18 years of age or older.”

         57.       Together, Nucynta and Nucynta ER accounted for $172 million in sales in

2014.18 Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

         58.       Endo Health Solutions Inc. is a Delaware corporation with its principal place of

business in Malvern, Pennsylvania. Endo Pharmaceuticals, Inc. is a wholly-owned subsidiary of

Endo Health Solutions Inc. and is a Delaware corporation with its principal place of business in

Malvern, Pennsylvania. (Endo Health Solutions, Inc. and Endo Pharmaceuticals, Inc.

collectively are referred to herein as “Endo.”)



          18
                 http://www.prnewswire.com/news-releases/depomed-announces-closing-of-acquisition-of-us-rights-to-nucynta-
tapentadol-nucynta-er-tapentadol-extended-release-tablets-and-nucynta-tapentadol-oral-solution-from-janssen-pharmaceuticals-
inc-for-105-billion-300060453.html.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 21 of 285. PageID #: 21




         59.       Endo develops, markets, and sells prescription drugs, including the following

opioids, in Lynn Haven and nationally:

               a. Opana ER (oxymorphone hydrochloride extended release) is a Schedule

                   II opioid agonist tablet first approved in 2006 and indicated for the

                   “management of pain severe enough to require daily, around-the-clock,

                   long-term opioid treatment and for which alternative treatment options

                   are inadequate.” Prior to April 2014, Opana ER was indicated for the

                   “relief of moderate to severe pain in patients requiring continuous,

                   around-the-clock opioid treatment for an extended period of time.”

               b. Opana (oxymorphone hydrochloride) is a Schedule II opioid agonist

                   tablet first approved in 2006 and indicated for the “relief of moderate to

                   severe acute pain where the use of an opioid is appropriate.”

               c. Percodan (oxycodone hydrochloride and aspirin) is a Schedule II opioid

                   agonist tablet first approved in 1950 and first marketed by Endo in 2004

                   and indicated for the “management of moderate to moderately severe

                   pain.”

               d. Percocet (oxycodone hydrochloride and acetaminophen) is a Schedule II

                   opioid agonist tablet first approved in 1999 and first marketed by Endo

                   in 2006 and indicated for the “relief of moderate to moderately severe

                   pain.”19




           19
              In addition, Endo marketed Zydone (hydrocodone bitartrate and acetaminophen), a Schedule III opioid agonist
tablet indicated for the “relief of moderate to moderately severe pain,” from 1998 through 2013. The FDA’s website indicates
this product is currently discontinued, but it appears on Endo’s own website.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 22 of 285. PageID #: 22




       60.     Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion

in 2012. Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and alone accounted for

10% of Endo’s total revenue in 2012. Endo also manufactures and sells generic opioids

nationally and in Lynn Haven, both itself and through its subsidiary, Qualitest Pharmaceuticals,

Inc., including generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

       61.     Allergan PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. Actavis PLC acquired Allergan PLC in March

2015, and the combined company changed its name to Allergan PLC in March 2015. Prior to

that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012; the combined

company changed its name to Actavis, Inc. in January 2013 and then to Actavis plc in October

2013. Watson Laboratories, Inc. is a Nevada corporation with its principal place of business in

Corona, California, and is a wholly owned subsidiary of Allergan PLC (f/k/a Actavis, Inc., f/k/a

Watson Pharmaceuticals, Inc.). Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is a Delaware

corporation with its principal place of business in New Jersey, and was formerly known as

Watson Pharma, Inc. Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey. Each of these defendants is owned by Allergan

plc, which uses them to market and sell its drugs in the United States. Upon information and

belief, Allergan plc exercises control over these marketing and sales efforts, and profits from the

sale of Allergan/Actavis products ultimately inure to its benefit. (Allergan plc, Actavis plc,

Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., Watson

Pharma, Inc., and Watson Laboratories, Inc. hereinafter collectively are referred to as

“Actavis.”)
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 23 of 285. PageID #: 23




       62.     Actavis engages in the business of marketing and selling opioids in Lynn Haven

and across the country, including the branded drugs Kadian and Norco, a generic version of

Kadian, and generic versions of Duragesic and Opana. Kadian (morphine sulfate extended

release) is a Schedule II opioid agonist capsule first approved in 1996 and indicated for the

“management of pain severe enough to require daily, around-the-clock, long-term opioid

treatment and for which alternative treatment options are inadequate.” Prior to April 2014,

Kadian was indicated for the “management of moderate to severe pain when a continuous,

around-the-clock opioid analgesic is needed for an extended period of time.” Actavis acquired

the rights to Kadian from King Pharmaceuticals, Inc., on December 30, 2008 and began

marketing Kadian in 2009.

       63.     Mallinckrodt LLC (“Mallinckrodt”) is a Delaware corporation with its principal

place of business in Hazelwood, Missouri.

       64.     Mallinckrodt develops, markets, and sells prescription drugs, including

oxycodone, in Lynn Haven and nationally.

       65.     Defendant Miami-Luken, Inc. is an Ohio corporation with its headquarters and

principal place of business in Springboro, Ohio. It distributed pharmaceuticals             to   retail

pharmacies    and    institutional   providers   to   customers   in   all   50   states,   including

Florida and Plaintiff’s City.

       66.     Defendant Mylan Pharmaceuticals, Inc. is a Pennsylvania corporation with its

principal place of business located in Canonsburg, Pennsylvania. It manufacturers, promotes,

markets, distributes and sells opioids in Plaintiff’s geographic area and throughout the nation.

This includes many Schedule II controlled substances such as Oxycodone and Propoxy-N.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 24 of 285. PageID #: 24




Mylan conducts its pharmaceutical business operations through various entities, including

Mylan Specialty, L.P. and Mylan Pharms, Inc. (collectively “Mylan”)/

         67.   Defendant West-Ward Pharmaceuticals Corp. k/n/a Hikma Pharmaceuticals, Inc.

(“West-Ward”), is a Delaware corporation with its principal place of business located in

Eatontown, New Jersey. It manufacturers, promotes, markets, distributes and sells opioids in

Plaintiff’s geographic area and throughout the nation.

         68.   Defendant McKesson Corporation (“McKesson”) is a Delaware corporation with

its principal place of business in San Francisco, California.

         69.   Defendant McKesson had a net income in excess of $1.5 Billion in 2015.

         70.   Defendant McKesson distributes pharmaceuticals to retail pharmacies and

institutional providers to customers in all 50 states, including Florida and Lynn Haven.

         71.   Upon information and belief, defendant McKesson is a pharmaceutical

distributor licensed to do business in Florida.

         72.   Defendant McKesson is the largest pharmaceutical distributor in North America.

         73.   Upon information and belief, McKesson delivers one-third of all pharmaceuticals

used in North America.

         74.   Defendant McKesson does substantial business in the State of Florida and Lynn

Haven.

         75.   Defendant Cardinal Health Inc. (“Cardinal”) is an Ohio Corporation with its

principal place of business in Dublin, Ohio.

         76.   Defendant Cardinal distributes pharmaceuticals to retail pharmacies and

institutional providers to customers in all 50 states, including Florida and Lynn Haven.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 25 of 285. PageID #: 25




         77.    Upon information and belief, defendant Cardinal is a pharmaceutical distributor

licensed to do business in Florida.

         78.    Defendant Cardinal does substantial business in the State of Florida and Lynn

Haven.

         79.    Upon information and belief, Defendant Cardinal is one of the largest

distributors of opioid pain medications in the country, including the State of Florida.

         80.    Upon information and belief, Defendant AmerisourceBergen Corporation

(“Amerisource”) is a Delaware Corporation with its principal place of business in Chesterbrook,

Pennsylvania.

         81.    Defendant Amerisource does substantial business in the State of Florida and

Lynn Haven.

         82.    Upon information and belief, Defendant Amerisource is a pharmaceutical

distributor licensed to do business in the State of Florida.

         83.    Defendant Amerisource distributes pharmaceuticals to retail pharmacies and

institutional providers to customers in all 50 states, including Florida and Lynn Haven.

         84.    Upon information and belief, defendant Amerisource is one of the largest

distributors of opioid pain medications in the Country, including the State of Florida and Lynn

Haven.

         85.    The three pharmaceutical distributor defendants (McKesson, Cardinal, and

AmeriSource, hereinafter “Distributor Defendants”) are three of the largest opioid distributors

in the country, the State of Florida, and within Lynn Haven.

         86.    The Distributor Defendants purchased opioids from manufacturers, such as the

named Defendants herein, and sold them to pharmacies throughout Lynn Haven.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 26 of 285. PageID #: 26




       87.     The Distributor Defendants played an integral role in the chain of opioids being

distributed throughout Lynn Haven.

       88.     An entities involved in the distribution of opioid medications, Defendants were

engaged in abnormally and/or inherently

       89.     Defendant CVS Health Corporation (“CVS”) is a Delaware corporation with its

principal place of business in Rhode Island. During all relevant times, CVS has sold and

continues to sell prescription opioids in and around the Plaintiff’s City.

       90.     Defendant Walgreens Boots Alliance, Inc. also known as Walgreen Co.

(“Walgreens”) is a Delaware corporation with its principal place of business in Ill

inois. Walgreens Eastern Co., Inc. is based in Bethlehem, Pennsylvania. At all relevant times,

Walgreens has sold and continues to sell prescription opioids in and around Plaintiff’s City.

Defendant Walgreen Eastern Co. is a subsidiary of Walgreens Boots Alliance, Inc. that is

engaged in the business of distributing pharmaceuticals, including prescription opioids.

       91.     Defendant Walgreen Co. is a subsidiary of Walgreens Boots Alliance that

operates retail drug stores. Together, Walgreens Boots Alliance, Inc., Walgreen Eastern Co.

and Walgreen Co. are referred to as “Walgreens.”

       92.     Walgreens, through its various DEA registered subsidiaries and affiliated entities,

conducts business as a licensed wholesale distributor. At all times relevant to this Complaint,

Walgreens distributed prescription opioids and engaged in the retail selling of opioids

throughout the United States, including in and around Plaintiff’s geographical area.

       93.     Defendant Walmart Inc. (“Walmart”) is a Delaware corporation with its principal

place of business in Arkansas. At all relevant times, Walmart has sold and continues to sell

prescription opioids locations in and around Plaintiff’s City.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 27 of 285. PageID #: 27




       94.     Defendant Rite Aid of Maryland, Inc. is a Delaware corporation with its principal

place of business in Camp Hill, Pennsylvania. During all relevant times, Rite Aid has sold and

continues to sell prescription opioids in and around Plaintiff’s City.

       95.     Defendant Rite Aid Corp. is a Delaware corporations with its principal offices

located in Camp Hill, Pennsylvania. During all relevant times, Rite Aid has sold and continues

to sell prescription opioids in and around Plaintiff’s City. Together, Rite Aid of Maryland, Inc.

and Rite Aid Corp. are referred to as “Rite Aid.”

       96.     Rite Aid, through its various DEA registered subsidiaries and affiliated entities,

conducts business as a licensed wholesale distributor.       Rite-Aid also operates retail stores,

including in and around Plaintiff’s geographical area, that sell prescription medicines, including

opioids.

       97.     At all times relevant to this Complaint, Rite Aid, through its various DEA

registered subsidiaries and affiliated entities, distributed prescription opioids and engaged in the

retail selling of opioids throughout the United States, including in and around Plaintiff’s

geographical area.

       98.     CVS Health, Walgreens, Walmart and Rite-Aid are collectively referred to as

the “Retail Pharmacy Defendants.”

   C. Non-Party Co-Conspirators.

       99.     Russell Portenoy, M.D. is a co-conspirator with Defendants who is not named as

a Defendant in this action and who is not an Florida resident. Dr. Portenoy was instrumental in

promoting opioids for sale and distribution nationally and in Lynn Haven.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 28 of 285. PageID #: 28




       100.   Perry Fine, M.D., is a co-conspirator with Defendants who is not named as a

Defendant in this action and who is not an Florida resident.     Dr. Fine was instrumental in

promoting opioids for sale and distribution nationally and in Lynn Haven.

       101.   Scott Fishman, M.D. is a co-conspirator with Defendants who is not named as a

Defendant in this action and who is not an Florida resident. Dr. Fishman was instrumental in

promoting opioids for sale and distribution nationally and in Lynn Haven.

       102.   Lynn Webster, M.D is a co-conspirator with Defendants who is not named as a

Defendant in this action and who is not an Florida resident. Dr. Webster was instrumental in

promoting opioids for sale and distribution nationally and in Lynn Haven.

       103.   Purdue Pharma L.P. and Purdue Pharma Inc. (collectively “Purdue”) are co-

conspirators with the Defendants who are named as Defendants in this action. Purdue filed for

bankruptcy protection and due to the automatic stay are not defendants in this action. Purdue

Pharma L.P. is a limited partnership organized under the laws of Delaware. Purdue Pharma Inc.

is a Delaware corporation with its principal place of business in Stamford, Connecticut. Rhodes

Technologies, Rhodes Technologies, Inc., Rhodes Pharmaceuticals, L.P., and Rhodes

Pharmaceuticals, Inc, are affiliated entities of Purdue, were engaged in the manufacture,

marketing, and distribution of opioids, and were also co-conspirators with the Defendants who

are named as Defendants in this action.

       104.   Purdue is primarily engaged in the manufacture, promotion, and distribution of

opioids nationally and in Lynn Haven, including the following:
       Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 29 of 285. PageID #: 29




                        a. OxyContin (oxycodone hydrochloride extended release) is a

                             Schedule II opioid agonist 20 tablet first approved in 1995 and

                             indicated for the “management of pain severe enough to require

                             daily, around-the-clock, long-term opioid treatment and for which

                             alternative treatment options are inadequate.” Prior to April
                                      21
                             2014,         OxyContin was indicated for the “management of

                             moderate to severe pain when a continuous, around-the-clock

                             opioid analgesic is needed for an extended period of time.”

                        b. MS Contin (morphine sulfate extended release) is a Schedule II

                             opioid agonist tablet first approved in 1987 and indicated for the

                             “management of pain severe enough to require daily, around-the-

                             clock, long-term opioid treatment and for which alternative

                             treatment options are inadequate.”                    Prior to April 2014, MS

                             Contin was indicated for the “management of moderate to severe

                             pain when a continuous, around-the-clock opioid analgesic is

                             needed for an extended period of time.”

                        c. Dilaudid (hydromorphone hydrochloride) is a Schedule II opioid

                             agonist first approved in 1984 (injection) and 1992 (oral solution



          20
             An opioid agonist is a drug that activates certain opioid receptors in the brain. An antagonist, by contrast, blocks the
receptor and can also be used in pain relief or to counter the effect of an opioid overdose.
          21
             The labels for OxyContin and other long-acting opioids were amended in response to a 2012 citizens’ petition by
doctors. The changes were intended to clarify the existing obligation to “make an individualized assessment of patient needs.”
The petitioners also successfully urged that the revised labels heighten the requirements for boxed label warnings related to
addiction, abuse, and misuse by changing “Monitor for signs of misuse, abuse, and addiction” to “[Drug name] exposes users to
risks of addiction, abuse, and misuse, which can lead to overdose and death.” Letter from Bob Rappaport, Dir. Ctr. for Drug
Evaluations & Res., Labeling Supplement and PMR [Post-Marketing Research] Required (Sept. 10, 2013),
http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/UCM367697.pdf.
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 30 of 285. PageID #: 30




             and tablet) and indicated for the “management of pain in patients

             where an opioid analgesic is appropriate.”

          d. Dilaudid-HP (hydromorphone hydrochloride) is a Schedule II

             opioid agonist injection first approved in 1984 and indicated for

             the “relief of moderate-to-severe pain in opioid-tolerant patients

             who require larger than usual doses of opioids to provide

             adequate pain relief.”

          e. Butrans (buprenorphine) is a Schedule III opioid partial agonist

             transdermal patch first approved in 2010 and indicated for the

             “management of pain severe enough to require daily, around-the-

             clock, long-term opioid treatment and for which alternative

             treatment options are inadequate.” Prior to April 2014, Butrans

             was indicated for the “management of moderate to severe pain

             when a continuous, around-the-clock opioid analgesic is needed

             for an extended period of time.”

          f. Hysingla ER (hydrocodone bitrate) is a Schedule II opioid agonist

             tablet first approved in 2014 and indicated for the management of

             pain severe enough to require daily, around-the-clock, long-term

             opioid treatment and for which alternative treatment options are

             inadequate.

          g. Targiniq      ER   (oxycodone      hydrochloride   and   naloxone

             hydrochloride) is a Schedule II combination product of

             oxycodone, an opioid agonist, and naloxone, an opioid antagonist,
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 31 of 285. PageID #: 31




                          first approved in 2014 and indicated for the management of pain

                          severe enough to require daily, around-the-clock, long-term

                          opioid treatment and for which alternative treatment options are

                          inadequate.

        105.      OxyContin is Purdue’s largest-selling opioid. Since 2009, Purdue’s national

annual sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold

from 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market for

analgesic drugs (i.e., painkillers).

        106.      In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million—at the time one of the largest

settlements with a drug company for marketing misconduct.22 Pursuant to its settlement, Purdue

operated under a Corporate Integrity Agreement with the Office of Inspector General of the

U.S. Department of Health and Human Services, which required the company, inter alia, to

ensure that its marketing was fair and accurate, and to monitor and report on its compliance with

the Agreement.

        107.      Insys Therapeutics, Inc. (“Insys”) is a co-conspirator with the Defendants who

are named as Defendants in this action. Insys Therapeutics, Inc. filed for bankruptcy protection

and due to the automatic stay is not a defendant in this action. Insys Therapeutics, Inc. is a

Delaware corporation with its principal place of business in Chandler, Arizona.

        108.      Various Purdue-Related Entities are businesses, trusts, and individuals associated

with Purdue. The Purdue-Related Entities are members of a worldwide group of associated

companies all of which are owned and controlled, directly or indirectly through family trusts and


        22
             https://oig.hhs.gov/publications/docs/press/2007/SemiannualRelfall2007E.pdf
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 32 of 285. PageID #: 32




holding companies, 50% by the widow and descendants of Mortimer D. Sackler (“Mortimer

Sackler Family”) and 50% by the widow and descendants of Raymond R. Sackler (“Raymond

Sackler Family”) (together the Mortimer Sackler Family and the Raymond Sackler Family are

referred to as the “Sackler Families”). At all relevant times, the Sackler Families jointly

managed and controlled all of the associated companies that the two families owned. Each of the

Purdue-related individuals and entities named herein as Additional Defendants knowingly aided,

abetted, participated in, and benefitted from the wrongdoing of Purdue as alleged in the

Complaint; none is named merely because of his, her, or its status as a shareholder, limited

partner, member of a limited liability company, or beneficiary of a trust.

       109.    Purdue has been sued by many plaintiffs for the role it played in creating

 the opioid epidemic and has petitioned for bankruptcy. The three Purdue entities identified

 herein as non-party co-conspirators and that are also entitled to the protection of the bankruptcy

 stay may lack sufficient assets to satisfy their liabilities to those plaintiffs, other creditors, and

 Plaintiff, because billions of dollars of profits from Purdue’s sale of opioids has been

 distributed to the Sackler Families since the 1980s. Accordingly, by this pleading, Plaintiff

 identifies as non-party co-conspirators those members of the Sackler Families and their

 controlled entities who knowingly participated in the wrongdoing of Purdue as alleged in

 the Complaint, and who knowingly received the benefits of that wrongdoing. Initiation of a

 legal action against the Purdue-Related Entities is prohibited at this time by Prelimary

 Injunction.

       110.    Richard S. Sackler is a natural person residing in Travis County, Texas. He is a

 son of Raymond Sackler and, beginning in the 1990’s, served as a member of the Board of

 Directors of Purdue and Purdue-related entities.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 33 of 285. PageID #: 33




      111.    Jonathan D. Sackler is a natural person residing in Fairfield County, Connecticut.

He is a son of Raymond Sackler and has been a member of the Board of Directors of Purdue

and Purdue-related entities since the 1990s.

      112.    Mortimer D.A. Sackler is a natural person residing in New York County, New

York. He is the son of Mortimer Sackler and has been a member of the board of directors of

Purdue and Purdue-related entities since the 1990s.

      113.    Kathe A. Sackler is a natural person residing in Fairfield County, Connecticut.

She is the daughter of Mortimer Sackler and has served as a member of the board of directors

of Purdue and Purdue-related entities since the 1990s.

      114.    Ilene Sackler Lefcourt is a natural person residing in New York County, New

York. She is the daughter of Mortimer Sackler and has served as a member of the board of

directors of Purdue and Purdue-related entities since the 1990s.

      115.    Beverly Sackler is a natural person residing in Fairfield County, Connecticut. She

is the widow of Raymond Sackler and has served as a member of the board of directors of

Purdue and Purdue-related entities since the 1990s.

      116.    Theresa Sackler is a natural person residing in New York County, New York.

She is the widow of Mortimer Sackler and has served as a member of the board of

directors of Purdue and Purdue-related entities since the 1990s.

      117.    David A. Sackler is a natural person residing in New York County, New

York. He is the son of Richard Sackler (and thus grandson of Raymond Sackler) and has

served as a member of the board of directors of Purdue and Purdue-related entities since 2012.

      118.    Trust for the Benefit of Members of the Raymond Sackler Family (the “Raymond

Sackler Trust”) is a trust of which Defendants Beverly Sackler, Richard S. Sackler, and/or
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 34 of 285. PageID #: 34




 Jonathan D. Sackler are trustees. It is the 50% direct or indirect beneficial owner of

 Purdue and certain Purdue-Related Entities and the recipient of 50% of the profits from the

 sale of opioids by Purdue and certain Purdue-Related Entities.

       119.    The P.F. Laboratories, Inc. (“PF Labs”) is a New Jersey corporation with its

 principal place of business located in Totowa, New Jersey. It was, at relevant times, engaged in

 the business of manufacturing OxyContin for Purdue. At all relevant times, PF Labs has been

 beneficially owned, managed, and controlled by Sackler Family members.

       120.    Stuart D. Baker is a natural person residing in Suffolk County, New York. He has

 served as a senior executive of, and/or counsel to, Purdue, Purdue-related entities, and

 members of the Sackler Families since the 1990s.

       121.    Plaintiff alleges that the Purdue-Related Entities intentionally and wrongly

diverted corporate assets to the Purdue-Related Entities in an attempt to minimize liability and

financial exposure in this and similar lawsuits. Equity and good conscience, as well as

applicable law, require that the Purdue-Related Entities divest themselves of these funds and

that the funds be used to pay damages alleged by Plaintiff in this and similar cases.

       122.    Insys Therapeutics, Inc. (“Insys”) is a co-conspirator with the Defendants who are

named as Defendants in this action. Insys Therapeutics, Inc. filed for bankruptcy protection and

due to the automatic stay is not a defendant in this action.        Insys Therapeutics, Inc. is a

Delaware corporation with its principal place of business in Chandler, Arizona.

       123.    Insys develops, markets, and sells prescription drugs, including Subsys, a

sublingual spray of fentanyl, in Lynn Haven and nationally.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 35 of 285. PageID #: 35




                    FACTS RELEVANT TO ALL CAUSES OF ACTION

    A. Background on Pain Medicine.

        1. Safe and Effective Treatment of Chronic Pain Centers on Informed Risk
           Management.

        124.    The practice of medicine centers on informed risk management. Prescribers must

weigh the potential risks and benefits of each treatment option, as well as the risk of non-

treatment.

        125.    Accordingly, the safe and effective treatment of chronic pain requires that a

physician be able to weigh the relative risks of prescribing opioids against both (a) the relative

benefits that may be expected during the course of opioid treatment and (b) the risks and

benefits of alternatives.

        126.    This bedrock principle of full disclosure is particularly important in the context

of chronic opioid therapy because of the risk that patients will become physically and

psychologically dependent on the drugs, finding it difficult to manage or terminate their use.

        127.    The FDA-approved drug labels on each of Defendants’ opioids do not attempt to

advise physicians how to maximize the benefits and minimize the risks for patients on long-

term chronic opioid therapy. The labels contain no dosing cap above which it would be unsafe

for any doctor to prescribe to any patient. Nor do any of the labels provide a duration limit, after

which the risks to a patient might increase. Thus, doctors and patients rely more heavily on

educational materials such as treatment guidelines, CMEs, and scientific and patient education

articles and websites to inform their treatment decisions.

        2. Opioid Use Is Associated with Known and Substantial Risks.

        128.    Due to concerns about t hei r addictive properties, opioids have been regulated at

the federal level as controlled substances by the U.S. Drug Enforcement Administration
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 36 of 285. PageID #: 36




(“DEA”) since 1970. The labels for scheduled opioid drugs carry black box warnings of

potential addiction and “[s]erious, life-threatening, or fatal respiratory depression,” as the result

of an excessive dose.

         129.     Studies and articles from the 1970s and 1980s also made the reasons to avoid

opioids clear. Scientists observed negative outcomes from long-term opioid therapy in pain

management programs; opioids’ mixed record in reducing pain long-term and failure to

improve patients’ function; greater pain complaints as most patients developed tolerance to

opioids; opioid patients’ diminished ability to perform basic tasks; their inability to make use of

complementary treatments like physical therapy due to the side effects of opioids; and

addiction. Leading authorities discouraged, and even prohibited, the use of opioid therapy for

chronic pain.

         130.     Discontinuing opioids after more than just a few weeks of therapy will cause

most patients to experience withdrawal symptoms. These withdrawal symptoms include: severe

anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium,

pain, and other serious symptoms, which may persist for months after a complete withdrawal

from opioids, depending on how long the patient had been using opioids.

         131.     When under the continuous influence of opioids over time, patients grow

tolerant to their analgesic effects. As tolerance increases, a patient typically requires

progressively higher doses to obtain the same levels of pain reduction to which he or she has

become accustomed – up to and including doses that are “frighteningly high.”23 At higher

doses, the effects of withdrawal are more substantial, thus leaving a patient at a much higher




         23
            M. Katz, Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses His Faith, 170(16) Archives of
Internal Med. 1422 (2010).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 37 of 285. PageID #: 37




risk of addiction. A patient can take the opioids at the continuously escalating dosages to match

pain tolerance and still overdose at recommended levels.

        132.     Dr. Andrew Kolodny, Chief Medical Officer for Phoenix House, a national

addiction treatment program, has explained the effect of opioids as akin to “hijack[ing] the

brain’s reward system,” which in turn convinces a user that “the drug is needed to stay alive.”24

A patient’s fear of the unpleasant effects of discontinuing opioids combined with the negative

reinforcement during a period of actual withdrawal can drive a patient to seek further opioid

treatment—even where ineffective or detrimental to quality of life—simply to avoid the deeply

unpleasant effects of withdrawal.

        133.     Patients that receive high doses of opioids as part of long-term opioid therapy are

three to nine times more likely to suffer an overdose from opioid-related causes than those on

low doses. As compared to available alternative pain remedies, scholars have suggested that

tolerance to the respiratory depressive effects of opioids develops at a slower rate than tolerance

to analgesic effects. Accordingly, the practice of continuously escalating doses to match pain

tolerance can, in fact, lead to an overdose even when opioids are taken as recommended.

        134.     Further, “a potential side effect from chronic use [of opioids] can be abuse and

addiction . . . . [i]n fact, correct use and abuse of these agents are not polar opposites—they are

complex, inter-related phenomena.”25 It is very difficult to tell whether a patient is physically

dependent, psychologically dependent, or addicted. Drug-seeking behaviors, which are signs of

addiction, will exist and emerge when opioids are suddenly not available, the dose is no longer

effective, or tapering of a dose is undertaken too quickly.


        24
             David Montero, Actor’s Death Sows Doubt Among O.C.’s Recovering Opioid Addicts, The Orange Cnty. Reg.
(Feb. 3, 2014), http://www.ocregister.com/articles/heroin-600148-shaffer-hoffman.html.
          25
             Wilson M. Compton & Nora D. Volkow, Major Increases in Opioid Analgesic Abuse in the United States:
Concerns and Strategies, 81(2) Drug & Alcohol Dependence 103, 106 (2006).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 38 of 285. PageID #: 38




         135.      Studies have shown that between 30% and 40% of long-term users of opioids

experience problems with opioid use disorders.26

         136.      Each of these risks and adverse effects—dependence, tolerance, and addiction—

is fully disclosed in the labels for each of Defendants’ opioids (though, as described below, not

in Defendants’ marketing).27 Prior to Defendants’ deceptive marketing scheme, each of these

risks was well-recognized by doctors and seen as a reason to use opioids to treat chronic pain

sparingly and only after other treatments had failed.

         137.      Opioids vary by duration. Long-acting opioids, such as Purdue’s OxyContin and

MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and Actavis’s Kadian, are

designed to be taken once or twice daily and are purported to provide continuous opioid

therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s Actiq and Fentora,

are designed to be taken in addition to long-acting opioids to address “episodic pain” and

provide fast-acting, supplemental opioid therapy lasting approximately 4 to 6 hours.

         138.      Defendants promoted the idea that pain should be treated by taking long-acting

opioids continuously and supplementing them with short-acting, rapid- onset opioids for

episodic pain.

         139.      Co-Conspirator Purdue was aware that its drug OxyContin did not provide pain

relief for up to 12 hours. Purdue was also aware of the risk that patients would then take

additional pain medications, beyond what was prescribed, to make of up for that gap in time.

Despite this knowledge, Purdue continued to market OxyContin as lasting for 12 hours.



         26
             Joseph A. Boscarino et al., Risk factors for drug dependence among out-patients on opioid therapy in a large US
health-care system, 105(10) Addiction 1776 ( 2010); Joseph A. Boscarino et al., Prevalence of Prescription Opioid-Use
Disorder Among Chronic Pain Patients: Comparison of the DSM-5 vs. DSM-4 Diagnostic Criteria, 30(3) Journal of Addictive
Diseases 185 (2011).
          27
             For example, Purdue’s OxyContin label (October 5, 2011) states: “Physical dependence and tolerance are not
unusual during chronic opioid therapy.”
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 39 of 285. PageID #: 39




         140.     While it was once thought that long-acting opioids would not be as susceptible to

abuse and addiction as short-acting ones, this view has been discredited. OxyContin’s label now

states, as do all labels of Schedule II long-acting opioids, that the drug “exposes users to risks of

addiction, abuse, and misuse, which can lead to overdose and death.” The FDA has required

extended release and long-acting opioids to adopt “Risk Evaluation Mitigation Strateg[ies]” on

the basis that they present “a serious public health crisis of addiction, overdose, and death.”28

         141.     In 2013, in response to a petition to restrict the labels of long-acting opioid

products, the FDA noted the “grave risks” of opioids, “the most well-known of which include

addiction, overdose, and even death.”29 The FDA further warned that “[e]ven proper use of

opioids under medical supervision can result in life-threatening respiratory depression, coma,

and death.” 30        The FDA required that—going forward—opioid makers of long-acting

formulations clearly communicate these risks in their labels. Thus, the FDA confirmed what had

previously been accepted practice in the treatment of pain— that the adverse outcomes from

opioid use include “addiction, unintentional overdose, and death” and that long-acting or

extended release opioids “should be used only when alternative treatments are inadequate.”31

         142.     Notably, in reaching its conclusion, the FDA did not rely on new or otherwise

previously unavailable scientific studies regarding the properties or effects of opioids.

         143.     The FDA-approved labels on each of Defendant’s opioids do not attempt to

advise physicians on how to maximize the benefits and minimize the risks for patients on long

term opioid therapy. The labels contain no dosage cap above which it would be unsafe to



         28
            FDA, Risk Evaluation and Mitigation Strategy (REMS) for Extended-Release and Long-Acting
         Opioids (last updated Oct. 9, 2014), http://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm163647.htm.
         29
            Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians
for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
         30
            Id.
         31
            Id. at 7 (emphasis in original).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 40 of 285. PageID #: 40




prescribe to any patient. Nor do they provide a duration limit. Doctors and patients rely heavily

on education materials, such as treatment guidelines, CMEs, and scientific and patient education

articles and websites, to inform their treatment decisions.

         144.        On July 25, 2012, the Physicians for Responsible Opioid Prescribing (“PROP”),

a non-profit organization made up of doctors and other health care professionals, petitioned the

FDA to change the labeling of opioid medications. The petition was signed by thirty-seven

physicians located nationwide. In its letter to the FDA, the group stated that “an increasing body

of medical literature suggests that long term-use of opioids may be neither safe nor effective for

many patients, especially when prescribed in high doses.”32

         145.        In its petition, PROP also stated that “many clinicians are under the false

impression that chronic opioid therapy (“COT”) is an evidence-based treatment for chronic non-

cancer pain” and that “these misconceptions lead to overprescribing and high dose prescribing.”

It was also their opinion that “the current label on opioid analgesics does not comply with [FDA

law]”.

         146.        As the basis for its petition, PROP provided “Statements of Scientific Basis for

Petition” which provided a list of detailed reports and studies proving the risks of opioid

medications, the high risk of addiction, the exaggerated and false benefits, and further medically

backed reasons to change the labeling of opioid medications to reduce prescribing.

         147.        In 2013, in response to a petition to require manufacturers to strengthen

warnings on the labels of long-acting opioid products, the FDA warned of the “grave risks” of

opioids, including “addiction, overdose, and even death.” The FDA further warned, “[e]ven

proper use of opioids under medical supervision can result in life- threatening respiratory


         32
              July 25, 2012 letter from PROP to FDA, accessed at http://www.citizen.org/documents/2048.pdf.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 41 of 285. PageID #: 41




depression, coma, and death.” Because of those grave risks, the FDA said that long-acting or

extended release opioids “should be used only when alternative treatments are inadequate.”33

The FDA required that – going forward – opioid makers of long-acting formulations clearly

communicate these risks on their labels.

         148.     In 2016, the FDA expanded its warnings for immediate-release opioid pain

medications, requiring similar changes to the labeling of immediate-release opioid pain

medications as it had for extended release opioids in 2013. The FDA also required several

additional safety-labeling changes across all prescription opioid products to include additional

information on the risk of these medications.34

         149.     The facts on which the FDA relied in 2013 and 2016 were well known to

Defendants in the many years since they began marketing these drugs.

         3. Long-Term Opioid Use Benefits Are Unproven and Contradicted.

         150.     Despite the fact that opioids are now routinely prescribed, there has never been

evidence of their safety and efficacy for long-term use.

         151.     Defendants have always been aware of these gaps in knowledge. While

promoting opioids to treat chronic pain, Defendants have failed to disclose the lack of evidence

to support their long-term use and have failed to disclose the contradictory evidence that chronic

opioid therapy actually makes patients sicker.

         152.     There are no controlled studies of the use of opioids beyond 16 weeks, and no

evidence that opioids improve patients’ pain and function long-term. The first random, placebo-




         33
            Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D., Pres.
Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013) (emphasis in original).
         34
            FDA announces enhanced warnings for immediate-release opioid pain medications related to risks of misuse,
abuse,           addiction,         overdose           and          death.                      Available             at
http://www.fda.gov/newsevents/newsroom/pressannouncements/ucm491739.htm.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 42 of 285. PageID #: 42




controlled studies appeared in the 1990s, and revealed evidence only for short-term efficacy and

only in a minority of patients.35

         153.      A 2004 report reviewed 213 randomized, controlled trials of treatments for

cancer pain and showed that, while opioids had short-term efficacy, the data was insufficient to

establish long-term effectiveness. Subsequent reviews of the use of opioids for cancer and non-

cancer pain consistently note the lack of data to assess long-term outcomes. For example, a

2007 systematic review of opioids for back pain concluded that opioids have limited, if any,

efficacy for back pain and that evidence did not allow judgments regarding long-term use.

Similarly, a 2011 systematic review of studies for non-cancer pain found that evidence of long-

term efficacy is poor. One year later, a similar review reported poor evidence of long-term

efficacy for morphine, tramadol, and oxycodone, and fair evidence for transdermal fentanyl

(approved only for use for cancer pain).

         154.      On the contrary, evidence exists to show that opioid drugs are not effective to

treat chronic pain, and may worsen patients’ health. A 2006 study-of-studies found that opioids

as a class did not demonstrate improvement in functional outcomes over other non-addicting

treatments. Most notably, it stated: “For functional outcomes, the other analgesics were

significantly more effective than were opioids.”36 Another review of evidence relating to the

use of opioids for chronic pain found that up to 22.9% of patients in opioid trials dropped out




          35
             Nathaniel Katz, Opioids: After Thousands of Years, Still Getting to Know You, 23(4) Clin J. Pain 303 (2007); Roger
Chou et al., Research Gaps on Use of Opioids for Chronic Noncancer Pain, 10(2) J. Pain 147 (2009).
          36
             Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects,
174(11) Can. Med. Ass’n J. 1589 (2006). This same study revealed that efficacy studies do not typically include data on opioid
addiction. In many cases, patients who may be more prone to addiction are pre-screened out of the study pool. This does not
reflect how doctors actually prescribe the drugs, because even patients who have past or active substance use disorders tend to
receive higher doses of opioids. Karen H. Seal, Association of Mental Health Disorders With Prescription Opioids and High-
Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940 (2012).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 43 of 285. PageID #: 43




before the study began because of the intolerable effects of opioids, and that the evidence of

pain relief over time was weak.

       155.      Endo’s own research shows that patients taking opioids, as opposed to other

prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to

22%); and self-described fair or poor health (24% to 34%).

       156.      Increasing duration of opioid use is strongly associated with an increasing

prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder, or

substance abuse), increased psychological distress, and greater health care utilization.

       157.      As a pain specialist noted in an article titled Are We Making Pain Patients

Worse?, “[O]pioids may work acceptably well for a while, but over the long term, function

generally declines, as does general health, mental health, and social functioning. Over time,

even high doses of potent opioids often fail to control pain, and these patients are unable to

function normally.”37

       158.      This is true both generally and for specific pain-related conditions. Studies of the

use of opioids long-term for chronic lower back pain have been unable to demonstrate an

improvement in patients’ function. Conversely, research consistently shows that long-term

opioid therapy for patients who have lower back injuries does not help patients return to work or

to physical activity. This is due partly to addiction and other side effects.

       159.      As many as 30% of patients who suffer from migraines have been prescribed

opioids to treat their headaches. Users of opioids had the highest increase in the number of

headache days per month, scored significantly higher on the Migraine Disability Assessment




       37
            Andrea Rubenstein, Are we making pain patients worse?, Sonoma Medicine (Fall 2009).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 44 of 285. PageID #: 44




(MIDAS), and had higher rates of depression, compared to non-opioid users. A survey by the

National Headache Foundation found that migraine patients who used opioids were more likely

to experience sleepiness, confusion, and rebound headaches, and reported a lower quality of life

than patients taking other medications.

       160.       The lack of evidence for the efficacy of opioid use long-term has been well-

documented nationally in the context of workers’ compensation claims, where some of the most

detailed data exists. Claims involving workers who take opioids are almost four times as likely

to reach costs of over $100,000 than claims treated without opioids, as these patients suffer

greater side effects and are slower to return to work. Even adjusting for injury severity and self-

reported pain score, taking an opioid for more than seven days and receiving more than one

opioid prescription increased the risk that the patient would be on work disability one year later.

A prescription for opioids, as the first treatment for a workplace injury, doubled the average

length of the claim.

       4. Defendants’ Impact on the Perception and Prescribing of Opioids.

       161.       Before Defendants began the marketing campaign complained of herein,

generally accepted standards of medical practice dictated that opioids should only be used

short-term, for instance, for acute pain, pain relating to recovery from surgery, or for cancer or

palliative care. In those instances, the risks of addiction are low or of little significance.

       162.       In 1986, the World Health Organization (“WHO”) published an “analgesic

ladder” for the treatment of cancer pain.38 The WHO recommended treatment with over-the-

counter or prescription acetaminophen or non-steroidal anti-inflammatory drugs (“NSAIDs”)




       38
            http://apps.who.int/iris/bitstream/10665/43944/1/9241561009_eng.pdf.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 45 of 285. PageID #: 45




first, and then the use of unscheduled or combination opioids, and then stronger (Schedule II or

III) opioids if pain persisted. The WHO ladder pertained only to the treatment of cancer pain,

and did not contemplate the use of narcotic opioids for chronic pain—because the use of opioids

for chronic pain was not considered appropriate medical practice at the time.

       163.     Studies and articles from the 1970s and 1980s made the reasons to avoid opioids

clear. Scientists observed negative outcomes from long-term opioid therapy in pain

management programs: opioids’ mixed record in reducing pain long-term and failure to improve

patients’ function; greater pain complaints as most patients developed tolerance to opioids;

opioid patients’ diminished ability to perform basic tasks; their inability to make use of

complementary treatments like physical therapy due to the side effects of opioids; and

addiction. Leading authorities discouraged, or even prohibited, the use of opioid therapy for

chronic pain.

       164.     In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York, while at the same

time serving as a top spokesperson for drug companies, published an article reporting that

“[f]ew substantial gains in employment or social function could be attributed to the institution

of opioid therapy.”39

       165.     Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:

                The traditional approach to chronic nonmalignant pain does not accept the
                long-term administration of opioid drugs. This perspective has been
                justified by the perceived likelihood of tolerance, which would attenuate
                any beneficial effects over time, and the potential for side effects,
                worsening disability, and addiction. According to conventional thinking,


       39
         Russell K. Portenoy & Kathleen M. Foley, Chronic Use of Opioid Analgesics in Non-Malignant
       Pain: Report of 38 cases, 25(2) Pain 171 (1986).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 46 of 285. PageID #: 46




                   the initial response to an opioid drug may appear favorable, with partial
                   analgesia and salutary mood changes, but adverse effects inevitably occur
                   thereafter. It is assumed that the motivation to improve function will cease
                   as mental clouding occurs and the belief takes hold that the drug can, by
                   itself, return the patient to a normal life. Serious management problems
                   are anticipated, including difficulty in discontinuing a problematic
                   therapy and the development of drug seeking behavior induced by the
                   desire to maintain analgesic effects, avoid withdrawal, and perpetuate
                   reinforcing psychic effects. There is an implicit assumption that little
                   separates these outcomes from the highly aberrant behaviors associated
                   with addiction.40 (Emphasis provided)

According to Portenoy, these problems could constitute “compelling reasons to reject long term

opioid administration as a therapeutic strategy in all but the most desperate cases of chronic

nonmalignant pain.”41

         166.      For the reasons outlined by Dr. Portenoy, and in the words of one researcher

from the Harvard Medical School, “it did not enter [doctors’] minds that there could be a

significant number of chronic pain patients who were successfully managed with opioids.”42

Defendants changed that perception.

    B. Defendants Promoted Their Branded Products Through Direct Marketing to
       Prescribers and Consumers.

         167.      Defendants’ direct marketing proceeded on two tracks, serving two related

purposes. First, Defendants worked through branded and unbranded marketing to build

confidence in long-term opioid use by overstating its benefits and downplaying its risks, thereby

expanding the chronic pain market. In addition, Defendants worked through their own staffs of

sales representatives, physician speakers whom those representatives recruited, and advertising

in medical journals to claim their share of that broader market. Defendants directed all of this


         40
             Russell K. Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain Res. &
Mgmt. 247 (1994) (emphasis added).
          41
             Id.
          42
             Igor Kissin, Long-term opioid treatment of chronic nonmalignant pain: unproven efficacy and neglected safety?, 6
J. Pain Research 513, 514 (2013) (quoting Loeser JD, Five crises in pain management, 20(1) Pain Clinical Updates 1-4 (2012).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 47 of 285. PageID #: 47




activity through carefully designed marketing plans that were based on extensive research into

prescriber habits and the efficacy of particular sales approaches and messages.

         1. Defendants Relied Upon Branded Advertisements.

         168.     Defendants engaged in widespread advertising campaigns touting the benefits of

their branded drugs. Defendants published print advertisements in a broad array of medical

journals, ranging from those aimed at specialists, such as the Journal of Pain and Clinical

Journal of Pain, to journals with wider medical audiences, such as the Journal of the American

Medical Association. Defendants’ advertising budgets peaked in 2011, when they collectively

spent more than $14 million on the medical journal advertising of opioids, nearly triple what

they spent in 2001. The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and

$1.1 million by Endo.43

         169.     A number of these branded advertisements deceptively portrayed the benefits of

opioid therapy for chronic pain. As just one example, a 2005 Purdue advertisement for

OxyContin that ran in the Journal of Pain touted the drug as an “around-the-clock analgesic . . .

for an extended period of time.” The advertisement featured a man and boy fishing and

proclaimed that “There Can Be Life With Relief.” This depiction falsely implied that

OxyContin provides both effective long-term pain relief and functional improvement, claims

that, as described below, are unsubstantiated and contradicted in medical literature.




         43
              In 2011, Actavis spent less than $100,000 on such advertising, and Cephalon spent nothing. These companies’
medical journal advertising peaked earlier, with Actavis spending $11.7 million in 2005, and Cephalon spending about $2
million in each of 2007 and 2008.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 48 of 285. PageID #: 48




        2. Defendants Relied Upon Their Sales Forces and Recruited Physician Speakers.

        170.   Each Defendant promoted the use of opioids for chronic pain through

“detailers”— sales representatives who visited individual physicians and their staff in their

offices—and small group speaker programs. By establishing close relationships with doctors,

Defendants’ sales representatives were able to disseminate their misrepresentations in targeted,

one-on-one settings that allowed them to differentiate their opioids and to address individual

prescribers’ concerns about prescribing opioids for chronic pain. Representatives were trained

on techniques to build these relationships, with Actavis even rolling out an “Own the Nurse” kit

as a “door opener” to time with doctors.

        171.   Defendants developed sophisticated plans to select prescribers for sales visits

based on their specialties and prescribing habits. In accordance with common industry practice,

Defendants purchase and closely analyze prescription sales data from IMS Health. This data

allows them to precisely track the rates of initial prescribing and renewal by individual doctors,

which in turn allows them to target, tailor, and monitor the impact of their appeals.

        172.   Defendants, in particular, relied upon “influence mapping,” i.e.., using decile

rankings or similar breakdowns to identify the high-volume prescribers on whom detailing

would have the greatest sales impact. Endo, for example, identified prescribers representing

30% of its nationwide sales volume and planned to visit these physicians three times per month.

Defendants also closely monitored doctors’ prescribing after a sales representative’s visit to

allow them to refine their planning and messaging and to evaluate and compensate their

detailers.

        173.   Defendants’ sales representatives have visited hundreds of thousands of doctors,

including visits to Lynn Haven’s prescribers, and as described herein, spread misinformation
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 49 of 285. PageID #: 49




regarding the risks, benefits, and superiority of opioids for the treatment of chronic pain. This

misinformation includes deceptive and unfair claims regarding the risks of opioids for chronic

pain, particularly the risks of addiction, withdrawal, and high doses, as well as the benefits.

       174.    Each Defendant carefully trained its sales representatives to deliver company-

approved messages designed to generate prescriptions of that company’s drugs specifically, and

opioids in general. Pharmaceutical companies exactingly direct and monitor their sales

representatives—through detailed action plans, trainings, tests, scripts, role-plays, supervisor

tag-alongs, and other means—to ensure that individual detailers actually deliver the desired

messages and do not veer off-script. Pharmaceutical companies likewise require their detailers

to deploy sales aids reviewed, approved, and supplied by the company and forbid them to use,

in industry parlance, “homemade bread”—i.e., promotional materials not approved by the

company’s marketing and compliance departments. Sales representatives’ adherence to their

corporate training is typically included in their work agreements. Departing from their

company’s approved messaging can, and does, lead to severe consequences including

termination of employment.

       175.    Besides carefully training their sales representatives, Defendants used surveys of

physicians—conducted by third-party research firms—to assess how well their core messages

came across to prescribers.

       176.    In addition to making sales calls, Defendants’ detailers also identified doctors to

serve, for payment, on Defendants’ speakers’ bureaus and to attend programs with speakers and

meals paid for by Defendants. Defendants almost always selected physicians who were “product

loyalists,” as they were sure to be asked whether they prescribe the drug themselves. Endo, for

instance, sought to use specialists in pain medicine—including high prescribers of its drugs—as
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 50 of 285. PageID #: 50




local “thought leaders” to market Opana ER to primary care doctors. Such invitations are

lucrative to the physicians selected for these bureaus; honorarium rates range from $800 to

$2,000 per program, depending on the type of event, speaker training is typically compensated

at $500 per hour.

         177.   These speaker programs and associated speaker trainings serve three purposes:

they provide an incentive to doctors to prescribe, or increase their prescriptions of, a particular

drug; a forum in which to further market to the speaker him or herself; and an opportunity to

market to the speaker’s peers. Defendants grade their speakers and future opportunities are

based on speaking performance, post-program sales, and product usage. Defendants also track

the prescribing of event attendees, with Endo noting that “physicians who came into our speaker

programs wrote more prescriptions for Opana ER after attending than before.” It would make

little sense for Defendants to devote significant resources to programs that did not increase their

sales.

         178.   Like the sales representatives who select them, speakers are expected to stay “on

message”—indeed, they agree in writing to follow the slide decks provided to them. Endo’s

speaker rules, for example, provide that “all slides must be presented in their entirety and

without alterations . . . and in sequence.” This is important because the FDA regards

promotional talks as part of product labeling, and requires their submission for review. Speakers

thus give the appearance of providing independent, unbiased presentations on opioids, when in

fact they are presenting a script prepared by Defendants’ marketing departments. Although

these meal-based speaker events are more expensive to host, and typically have lower

attendance than CMEs, they are subject to less professional scrutiny and thus afford Defendants

greater freedom in the messages they present.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 51 of 285. PageID #: 51




         179.      Defendants devoted massive resources to these direct sales contacts with

prescribers. In 2014, Defendants collectively spent $168 million on detailing branded opioids to

physicians nationwide. This figure includes $108 million spent by Purdue, $34 million by

Janssen, $13 million by Cephalon, $10 million by Endo, and $2 million by Actavis. The total

figure is more than double Defendants’ collective spending on detailing in 2000. Detailers’ role

in Defendants’ overall promotional efforts was also carefully calibrated; Endo, for example,

found that devoting 61% of its marketing budget to sales representatives reflected an

“[a]ppropriate combination of personal . . . and non-personal . . . selling initiatives.”

         180.      Defendants have spent hundreds of millions of dollars promoting their opioids

through their respective sales forces because they understand that detailers’ sales pitches are

effective. Numerous studies indicate that marketing can and does impact doctors’ prescribing

habits,44 and face-to-face detailing has the highest influence on intent to prescribe. Defendants

could see this phenomenon at work not only in the aggregate, as their sales climbed with their

promotional spending, but also at the level of individual prescribers whom they targeted for

detailing, and who responded by prescribing more of Defendants’ drugs.

         3. Defendants Directed These Promotional Efforts Through Detailed Marketing
            Plans.

         181.      Defendants guided their efforts to expand opioid prescribing through

comprehensive marketing and business plans for each drug. These documents, based on the




          44
             See, e.g., Puneet Manchanda & Pradeep K. Chintagunta, Responsiveness of Physician Prescription Behavior to
Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a positive impact on
prescriptions written); Ian Larkin, Restrictions on Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants
and Antipsychotics in Children, 33(6) Health Affairs 1014 ( 2014) (finding academic medical centers that restricted direct
promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label use of promoted drugs); see also Art
Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health
221 (2009) (correlating an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to a
doubling of Purdue’s sales force and trebling of annual sales calls).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 52 of 285. PageID #: 52




companies’ extensive market research, laid out ambitious plans to bring in new prescribers and

increase overall prescribing of Defendants’ opioids.

               a. Targeting categories of prescribers

       182.    Defendants targeted, by zip codes and other local boundaries, individual health

care providers for detailing. Defendants chose their targets based on the potential for persuading

a provider to prescribe, ease of in-person access, and the likelihood of higher numbers of

prescriptions at higher doses, with no correlation to demonstrated need or demand for opioid

therapy, or to risk of abuse.

       183.    Collectively, Defendants’ marketing plans evince dual strategies, which often

operated parallel to one another. Defendants’ sales representatives continued to focus their

detailing efforts on pain specialists and anesthesiologists, the highest-volume prescribers of

opioids and, as a group, more educated than other practitioners about opioids’ risks and benefits.

Seeking to develop market share and expand sales, however, Defendants also targeted

increasing numbers and types of prescribers for marketing.

       184.    This expanded market of prescribers was, as a group, less informed about opioids

and, as market research concluded, more susceptible to Defendants’ marketing messages. These

prescribers included nurse practitioners and physician assistants who, a 2012 Endo business

plan noted, were “share acquisition” opportunities because they were “3x times more responsive

than MDs to details” and wrote “96% of [their] prescriptions . . . without physician consult.”

       185.    The expanded market also included internists and general practitioners who were

low- to mid-volume prescribers. Actavis, for example, rolled out a plan in 2008 to move beyond

“Kadian loyalists” to an “expanded audience” of “low morphine writers.”

               b. Increasing “direct to consumer” marketing
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 53 of 285. PageID #: 53




       186.    Defendants knew that physicians were more likely to prescribe their branded

medications when patients asked for those medications. Endo’s research, for example, found

that such communications resulted in greater patient “brand loyalty,” with longer durations of

Opana ER therapy and fewer discontinuations. Defendants thus increasingly took their opioid

sales campaigns directly to consumers, including through patient-focused “education and

support” materials. These took the form of pamphlets, videos, or other publications that patients

could view in their physician’s office, as well as employer and workers’ compensation plan

initiatives to, as Endo put it, “[d]rive demand for access through the employer audience by

highlighting cost of disease and productivity loss.”

       187.    Defendants also knew that one of the largest obstacles to patients starting and

remaining on their branded opioids—including by switching from a competitor’s drug—was

out- of-pocket cost. They recognized they could overcome this obstacle by providing patients

financial assistance with their insurance co-payments, and each of the Defendants did so

through vouchers and coupons distributed during detailing visits with prescribers. A 2008

Actavis business review, for example, highlighted co-pay assistance, good for up to $600 per

patient per year, as a way to drive conversions to Kadian from competitor drugs like Avinza and

MS Contin. In 2012, Janssen planned to distribute 1.5 million savings cards worth $25 each.

               c. Differentiating each brand

       188.    Purdue’s OxyContin was the clear market leader in prescription opioid therapy,

with 30% of the market for analgesic drugs in 2012. However, by 2010, Defendants had begun

facing increasing pushback from the medical community and regulators based on the growing

problems of opioid addiction and abuse. Both market conditions prompted Defendants to pursue

product differentiation strategies—particularly an emphasis on their products being less subject
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 54 of 285. PageID #: 54




to diversion, abuse, and addiction—as a means of grabbing market share from Purdue and other

competitors.

       189.    Endo, for example, tracked in detail prescriber “switching” from OxyContin to

Opana ER. Actavis and Janssen did the same for switches to Kadian and Nucynta ER,

respectively. Pressure to stand out among other drugs resulted in Defendants identifying

marketing themes that thereafter were reflected in Defendants’ deceptive and harmful messages

to physicians and consumers. A 2008 Janssen plan emphasized “value” messaging in support of

Nucynta ER, including claims of less dose escalation, lower toxins, fewer withdrawal

symptoms, and less dependence, and a 2009 Opana ER market research report focused on

greater potency and lower abuse potential of Opana ER vis-à-vis OxyContin.

               d. Moving beyond office visits

       190.    Defendants sought to reach additional prescribers by expanding beyond

traditional sales calls and speaker events to new channels for their messages. For their sales

forces, these included marketing to prescribers through voice mail, postcards, and email—so-

called “e-detailing.” Defendants also created new platforms for their speakers by implementing

“peer to peer” programs such as teleconferences and webinars that were available to prescribers

nationally. These programs allowed Defendants to use this more seemingly credible vehicle to

market to, among other hard-to-reach audiences, prescribers at hospitals, academic centers, and

other locations that limit or prohibit in-person detailing. Employing these new approaches, each

Defendant relied heavily on speakers to promote its drugs.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 55 of 285. PageID #: 55




       4. Defendants Marketed Opioids in Lynn Haven Using the Same Strategies and
          Messages They Employed Nationwide.

       191.    Defendants employed the same marketing plans and strategies and deployed the

same messages in Lynn Haven as they did nationwide.

       192.    Across the pharmaceutical industry, “core message” development is funded and

overseen on a national basis by corporate headquarters. This comprehensive approach ensures

that Defendants’ messages are accurately and consistently delivered across marketing

channels—including detailing visits, speaker events, and advertising—and in each sales

territory. Defendants consider this high level of coordination and uniformity crucial to

successfully marketing their drugs.

       193.    Defendants ensure marketing consistency nationwide through national and

regional sales representative training; national training of local medical liaisons, the company

employees who respond to physician inquiries; centralized speaker training; single sets of visual

aids, speaker slide decks, and sales training materials; and nationally coordinated advertising.

Defendants’ sales representatives and physician speakers were required to stick to prescribed

talking points, sales messages, and slide desks, and supervisors traveled with them periodically

to check on both their performance and compliance.

       194.    As they did nationwide, Defendants extensively tracked the prescribing behavior

of City health care providers and used that data to target their detailing and speaker- recruiting

efforts. Top prescribers were profiled at the county, city, region, zip code, and sometimes

facility levels, with information about their specialty, prescribing patterns (including product

and dose), product loyalty and refill history. Providers’ prescribing volume was ranked and

sorted into deciles.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 56 of 285. PageID #: 56




       195.    As described herein, misrepresentations and deceptions regarding the risks,

benefits, and superiority of opioid use to treat chronic pain were part and parcel of Defendants’

marketing campaigns in Lynn Haven.

   C. Defendants Used “Unbranded” Marketing to Evade Regulations and Consumer
      Protection Laws.

       196.    In addition to their direct marketing efforts, Defendants used unbranded, third-

party marketing, which they deployed as part of their national marketing strategies for their

branded drugs. Each Defendant executed these strategies through a network of third-party KOLs

and Front Groups, with which it acted in concert by funding, assisting, encouraging, and

directing their efforts. At the same time, Defendants exercised substantial control over the

content of the messages third parties generated and disseminated, and distributed certain of

those materials themselves. As with their other marketing strategies, Defendants’ unbranded

marketing created, and relied upon, an appearance of independence and credibility that was

undeserved but central to its effectiveness. Unlike their direct promotional activities,

Defendants’ unbranded marketing allowed them to evade the oversight of federal regulators and

gave them greater freedom to expand their deceptive messages.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 57 of 285. PageID #: 57




       1. Regulations Governing Branded Promotion Require That It be Truthful,
          Balanced, and Supported by Substantial Evidence.

       197.        Drug companies that make, market, and distribute opioids are subject to

generally applicable rules requiring truthful marketing of prescription drugs. A drug company’s

branded marketing, which identifies and promotes a specific drug, must: (a) be consistent with

its label and supported by substantial scientific evidence; (b) not include false or misleading

statements or material omissions; and (c) fairly balance the drug’s benefits and risks. 45 The

regulatory framework governing the marketing of specific drugs reflects a public policy

designed to ensure that drug companies, which are best suited to understand the properties and

effects of their drugs, are responsible for providing prescribers with the information they need to

accurately assess the risks and benefits of drugs for their patients.

       198.        Further, the Federal Food, Drug, and Cosmetic Act (“FDCA”) prohibits the sale

in interstate commerce of drugs that are “misbranded.” A drug is “misbranded” if it lacks

“adequate directions for use” or if the label is false or misleading “in any particular.” 46

“Adequate directions for use” are directions “under which the layman can use a drug safely and

for the purposes for which it is intended.”47 “Labeling” includes more than the drug’s physical

label; it also includes “all . . . other written, printed, or graphic matter . . . accompanying” the

drug, including promotional material.48 “The term “accompanying” is interpreted broadly to

include promotional materials—posters, websites, brochures, books, and the like—disseminated




       45
            21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a), 202.1(e)(3), 202.1(e)(6).
       46
            21 U.S.C. §§ 352.
       47
            21 C.F.R. § 201.5.
       48
            21 U.S.C. § 321(m).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 58 of 285. PageID #: 58




by or on behalf of the manufacturer of the drug.49 Thus, Defendants’ promotional materials are

part of their drugs’ labels and are required to be accurate, balanced, and not misleading.

        199.     Labeling is misleading if it is not based on substantial evidence, if it materially

misrepresents the benefits of the drug, or if it omits material information about or minimizes the

frequency or severity of a product’s risks. “The most serious risks set forth in a product’s

labeling are generally material to any presentation of efficacy.” The FDA notes that “[b]ecause

people expect to see risk information, there is no reason for them to imagine that the product has

important risks that have been omitted . . . especially if some risks are included.” 50 Promotion

that fails to present the most important risks of the drug as prominently as its benefits lacks fair

balance and is therefore deceptive.

        200.     It is also illegal for drug companies to distribute materials that exclude contrary

evidence or information about the drug’s safety or efficacy or present conclusions that “clearly

cannot be supported by the results of the study.” 51 Further, drug companies must not make

comparisons between their drugs and other drugs that represent or suggest that “a drug is safer

or more effective than another drug in some particular when it has not been demonstrated to be

safer or more effective in such particular by substantial evidence or substantial clinical

experience.”52

        201.     While the FDA must approve a drug’s label, it is the drug company’s

responsibility to ensure that the material in its label is accurate and complete and is updated to




        49
           See id.
        50
           FDA, Draft Guidance for Industry, Presenting Risk Information in Prescription Drug and Medical Device
Promotion, May 2009, at 14.
        51
           21 C.F.R. § 99.101(a)(4).
        52
           21 C.F.R. § 202.1(e)(6)(ii).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 59 of 285. PageID #: 59




reflect any new information.53 Promotional materials also must be submitted to the FDA when

they are first used or disseminated. The FDA does not have to approve these materials in

advance; if, upon review, the FDA determines that materials marketing a drug are misleading, it

can issue an untitled letter or warning letter. The FDA uses untitled letters for violations such as

overstating the effectiveness of the drug or making claims without context or balanced

information. Warning letters address promotions involving safety or health risks and indicate

the FDA may take further enforcement action.

          2. Defendants Deployed Front Groups and Doctors to Disseminate Unbranded
             Information on Their Behalf.

          202.      Drug companies market both directly and indirectly, using third party validators

(such as scientists, physicians, or patient or professional organizations) that appear to be

independent and therefore more credible. The FDA has made clear that its promotional

requirements apply to both forms of marketing:

          FDA’s regulation of prescription drug product promotion extends both to
          promotional activities that are carried out by the firm itself, and to promotion
          conducted on the firm’s behalf.

          ....

          Therefore, a firm is responsible for the content generated by its employees or any
          agents acting on behalf of the firm who promote the firm’s product. For example,
          if an employee or agent of a firm, such as a medical science liaison or paid
          speaker (e.g., a key opinion leader) acting on the firm’s behalf, comments on a
          third- party site about the firm’s product, the firm is responsible for the content its
          employee or agent provides. A firm is also responsible for the content on a
          blogger’s site if the blogger is acting on behalf of the firm.54


          53
             See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); see also Wyeth v. Levine,
555 U.S. 555 (2009) (holding that a drug company bears responsibility for the content of its drug labels at all times); 21 C.F.R. §
314.70(c)(6) (iii)(A-C) (allowing manufacturers to make changes that “strengthen . . . a warning, precaution, or adverse
reaction” or “strengthen a statement about drug abuse, dependence, psychological effect, or overdosage”).
          54
             FDA, Draft Guidance for Industry on Fulfilling Regulatory Requirements for Postmarketing Submissions of
Interactive Promotional Media for Prescription Human and Animal Drugs and Biologics, January 2014, at 1, 4,
          http://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm381352.pdf.
       Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 60 of 285. PageID #: 60




          203.       In addition to being carried out directly or through third parties, drug companies’

promotional activity can be branded or unbranded; unbranded marketing refers not to a specific

drug, but more generally to a disease state or treatment. By using unbranded communications,

drug companies can sidestep the extensive regulatory framework governing branded

communications.

          204.       Defendants disseminated many of their false, misleading, imbalanced, and

unsupported statements indirectly, through KOLs and Front Groups, and in unbranded

marketing materials. These KOLs and Front Groups were important elements of Defendants’

marketing plans, which specifically contemplated their use, because they seemed independent

and therefore outside FDA oversight. Through unbranded materials, Defendants, with their own

knowledge of the risks, benefits and advantages of opioids, presented information and

instructions concerning opioids generally that were contrary to, or at best, inconsistent with

information and instructions listed on Defendants’ branded marketing materials and drug labels.

Defendants did so knowing that unbranded materials typically are not submitted to or reviewed

by the FDA.

          205.       Even where such unbranded messages were channeled through third-party

vehicles, Defendants adopted these messages as their own when they cited to, edited, approved,

and distributed such materials knowing they were false, misleading, unsubstantiated,

unbalanced, and incomplete. Unbranded brochures and other materials that are “disseminated by

or on behalf of [the] manufacturer” constitute drug “labeling” that may not be false or
                                                                                                       55
misleading in any particular. See 21 C.F.R. 202.1(e)(7)(l)(2).                                              Defendants’ sales



          55
              This regulation provides: “Brochures, booklets, mailing pieces, detailing pieces, file cards, bulletins, calendars,
price lists, catalogs, house organs, letters, motion picture films, film strips, lantern slides, sound recordings, exhibits, literature,
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 61 of 285. PageID #: 61




representatives distributed third-party marketing material that was deceptive to Defendants’

target audiences. Defendants are responsible for these materials.

         206.      Moreover, Defendants took an active role in guiding, reviewing, and approving

many of the misleading statements issued by these third parties, ensuring that Defendants were

consistently aware of their content. By funding, directing, editing, and distributing these

materials, Defendants exercised control over their deceptive messages and acted in concert56

with these third parties to fraudulently promote the use of opioids for the treatment of chronic

pain.

         207.      For example, drug companies have been admonished for making functional

claims in FDA-reviewed branded materials because there is no evidence for such claims. Thus,

drug companies were put on notice that the FDA would not allow such claims in branded

materials. Defendants instead created and disseminated these same unsupported claims—that

opioids allow patients to sleep, return to work, or walk more easily—through unbranded

marketing materials.

         208.      The third-party publications Defendants assisted in creating and distributing did

not include the warnings and instructions mandated by their FDA-required drug labels and

consistent with the risks and benefits known to Defendants. For example, these publications

either did not disclose the risks of addiction, abuse, misuse, and overdose, or affirmatively

denied that patients faced a serious risk of addiction.




and reprints and similar pieces of printed, audio, or visual matter descriptive of a drug and the references published . . .
containing drug information supplied by the manufacturer, packer, or distributor of the drug and which are disseminated by or
on behalf of its manufacturer, packer, or distributor are hereby determined to be labeling, as defined in section 201(m) of the
act.” As labeling, such third party-created content distributed by a drug company may not be misleading and must meet the
accuracy, substantiation, and fair balance requirements in the FDCA.
          56
             As used in this Complaint, the allegation that Defendants “acted in concert” with third parties is intended to mean
both that they conspired with these third parties to achieve some end and that they aided and abetted these third parties in the
commission of acts necessary to achieve it.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 62 of 285. PageID #: 62




       209.    By acting through third parties, Defendants were able to both avoid FDA

scrutiny and give the false appearance that the messages reflected the views of independent

third parties. Later, Defendants would cite to these sources as “independent” corroboration of

their own statements. As one physician adviser to Defendants noted, third-party documents not

only had greater credibility, but broader distribution as doctors did not “push back” at having

materials from, for example, the non-profit American Pain Foundation (“APF”) on display in

their offices, as they might with first party, drug company pieces. Nevertheless, the

independence of these materials was a ruse—Defendants were in close contact with these third

parties, paid for and were aware of the misleading information they were disseminating about

the use of opioids to treat chronic pain, and regularly helped them to tailor and distribute their

misleading, pro-opioid messaging.

       210.    As part of a strategic marketing scheme, Defendants spread and validated their

deceptive messages through the following vehicles: (a) KOLs, who could be counted upon to

write favorable journal articles and deliver supportive CMEs; (b) a body of biased and

unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e) unbranded patient

education materials; and (f) Front Group patient-advocacy and professional organizations,

which exercised their influence both directly and through Defendant-controlled KOLs who

served in leadership roles in those organizations.

               a. Defendants’ Use of KOLs

       211.    Defendants cultivated a small circle of doctors who, upon information and belief,

were selected and sponsored by Defendants solely because they favored the aggressive

treatment of chronic pain with opioids. Defendants’ support helped these doctors become
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 63 of 285. PageID #: 63




respected industry experts. In return, these doctors repaid Defendants by touting the benefits of

opioids to treat chronic pain.

         212.      Pro-opioid doctors have been at the hub of Defendants’ promotional efforts,

presenting the appearance of unbiased and reliable medical research supporting the broad use of

opioid therapy for chronic pain. KOLs have written, consulted on, edited, and lent their names

to books and articles, and given speeches and CMEs supportive of chronic opioid therapy. They

have served on committees that developed treatment guidelines that strongly encourage the use

of opioids to treat chronic pain (even while acknowledging the lack of evidence in support of

that position) and on the boards of pro-opioid advocacy groups and professional societies that

develop, select, and present CMEs. Defendants were able to exert control of each of these

modalities through their KOLs.

         213.      In return, the KOLs’ association with Defendants provided not only money, but

prestige, recognition, research funding, and avenues to publish. This positioned them to exert

even more influence in the medical community.

         214.      Although some KOLs initially may have advocated for more permissive opioid

prescribing with honest intentions, Defendants cultivated and promoted only those KOLs who

could be relied on to help broaden the chronic opioid therapy market. Defendants selected,

funded, and elevated those doctors whose public positions were unequivocal and supportive of

using opioids to treat chronic pain. 57                These doctors’ professional reputations were then

dependent on continuing to promote a pro-opioid message, even in activities that were not

directly funded by the drug companies.


          57
             Opioid-makers were not the first to mask their deceptive marketing efforts in purported science. The tobacco
industry also used KOLs in its effort to persuade the public and regulators that tobacco was not addictive or dangerous. For
example, the tobacco companies funded a research program at Harvard and chose as its chief researcher a doctor who had
expressed views in line with industry’s views. He was dropped when he criticized low-tar cigarettes as potentially more
dangerous, and later described himself as a pawn in the industry’s campaign.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 64 of 285. PageID #: 64




       215.    Defendants cited and promoted favorable studies or articles by these KOLs. By

contrast, Defendants did not support, acknowledge, or disseminate the publications of doctors

critical of the use of chronic opioid therapy. Indeed, one prominent KOL sponsored by

Defendants, Russell Portenoy, stated that he was told by a drug company that research critical of

opioids (and the doctors who published that research) would never obtain funding. Some KOLs

have even gone on to become direct employees and executives of Defendants, like Dr. David

Haddox, Purdue’s Vice President of Risk Management, or Dr. Bradley Galer, Endo’s former

Chief Medical Officer.

       216.    Defendants provided substantial opportunities for KOLs to participate in research

studies on topics Defendants suggested or chose, with the predictable effect of ensuring that

many favorable studies appeared in the academic literature. As described by Dr. Portenoy, drug

companies would approach him with a study that was well underway and ask if he would serve

as the study’s author. Dr. Portenoy regularly agreed.

       217.    Defendants also paid KOLs to serve as consultants or on their advisory boards

and give talks or present CMEs, typically over meals or at conferences. Since 2000, Cephalon,

for instance, has paid doctors more than $4.5 million for programs relating to its opioids.

       218.    These KOLs were carefully vetted to ensure that they were likely to remain on-

message and supportive of a pharmaceutical industry agenda. One measure was a doctor’s prior

work for trusted Front Groups.

       219.    Defendants kept close tabs on the content of the misleading materials published

by these KOLs. In many instances they also scripted what these KOLs said—as they did with all

their recruited speakers. The KOLs knew, or deliberately ignored, the misleading way in which

they portrayed the use of opioids to treat chronic pain to patients and prescribers, but they
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 65 of 285. PageID #: 65




continued to publish those misstatements to benefit themselves and Defendants, all the while

causing harm to Lynn Haven’s prescribers and patients.

                     i.   Russell Portenoy

       220.    Co-conspirator and KOL Dr. Russell Portenoy, who is not named as a Defendant,

former Chairman of the Department of Pain Medicine and Palliative Care at Beth Israel Medical

Center in New York, is one example of a KOL whom Defendants identified and promoted to

further their marketing campaign. Dr. Portenoy received research support, consulting fees, and

honoraria from Cephalon, Endo, Janssen, and Purdue (among others), and was a paid consultant

to Cephalon and Purdue.

       221.    Dr. Portenoy was instrumental in opening the door for the regular use of opioids

to treat chronic pain. He served on the American Pain Society (“APS”) / American Academy of

Pain Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat

chronic pain, first in 1997 and again in 2009. He was also a member of the board of APF, an

advocacy organization almost entirely funded by Defendants.

       222.    Dr. Portenoy also made frequent media appearances promoting opioids and

spreading misrepresentations. He appeared on Good Morning America in 2010 to discuss the

use of opioids long-term to treat chronic pain. On this widely watched program, broadcast in

Lynn Haven and across the country, Dr. Portenoy claimed: “Addiction, when treating pain, is

distinctly uncommon. If a person does not have a history, a personal history, of substance abuse,

and does not have a history in the family of substance abuse, and does not have a very major
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 66 of 285. PageID #: 66




psychiatric disorder, most doctors can feel very assured that that person is not going to become

addicted.”58

         223.       Dr. Portenoy has recently admitted that he “gave innumerable lectures in the late

1980s and ‘90s about addiction that weren’t true.” These lectures falsely claimed that fewer than

1% of patients would become addicted to opioids. According to Dr. Portenoy, because the

primary goal was to “destigmatize” opioids, he and other doctors promoting them overstated

their benefits and glossed over their risks. Dr. Portenoy also conceded that “[d]ata about the

effectiveness of opioids does not exist.”59 Portenoy candidly stated: “Did I teach about pain

management, specifically about opioid therapy, in a way that reflects misinformation? Well, . . .

I guess I did.”60

                           ii.    Lynn Webster

         224.       Co-Conspirator and KOL Dr. Lynn Webster, who is not named as a Defendant,

was the co-founder and Chief Medical Director of Lifetree Clinical Research, an otherwise

unknown pain clinic in Salt Lake County, Utah. Dr. Webster was President in 2013 and is a

current board member of AAPM, a front group that ardently supports chronic opioid therapy. 61

He is a Senior Editor of Pain Medicine, the same journal that published Endo special

advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was receiving

significant funding from Defendants (including nearly $2 million from Cephalon).




         58
              Good Morning America television broadcast, ABC News (Aug. 30, 2010).
         59
             Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012.
         60
             Id.
          61
             Journal supplements are paid for by drug manufacturers and, although they may be designed to blend into the rest
of the journal, are not peer-reviewed and constitute drug company advertising.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 67 of 285. PageID #: 67




       225.        Dr. Webster had been under investigation for overprescribing by the DEA, which

raided his clinic in 2010. More than 20 of Dr. Webster’s former patients at the Lifetree Clinic

have died of opioid overdoses. Ironically, Dr. Webster created and promoted the Opioid Risk

Tool, a five question, one-minute screening tool relying on patient self-reports that purportedly

allows doctors to manage the risk that their patients will become addicted to or abuse opioids.

The claimed ability to pre-sort patients likely to become addicted is an important tool in giving

doctors confidence to prescribe opioids long-term, and for this reason, references to screening

appear in various industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool

appear on, or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster

presented, via webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use:

Balancing the Need and the Risk. Dr. Webster recommended use of risk screening tools, urine

testing, and patient agreements to prevent “overuse of prescriptions” and “overdose deaths.”

This webinar was available to and was intended to reach the Lynn Haven’s doctors.

       226.        Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,”

the notion that addictive behaviors should be seen not as warnings, but as indications of

undertreated pain. In Dr. Webster’s description, the only way to differentiate the two was to

increase a patient’s dose of opioids. As he and his co-author wrote in a book entitled Avoiding

Opioid Abuse While Managing Pain (2007), when faced with signs of aberrant behavior,

increasing the dose “in most cases . . . should be the clinician’s first response.” Endo distributed

this book to doctors. Years later, Dr. Webster reversed himself, acknowledging that

“[pseudoaddiction] obviously became too much of an excuse to give patients more

medication.”62


       62
            John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb. 19, 2012).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 68 of 285. PageID #: 68




                b. “Research” That Lacked Supporting Evidence

         227.   Rather than find a way to actually test the safety and efficacy of opioids for long-

term use, Defendants led people to believe that they already had. Defendants created a body of

false, misleading, and unsupported medical and popular literature about opioids that (a)

understated the risks and overstated the benefits of long-term use; (b) appeared to be the result

of independent, objective research; and (c) was thus more likely to shape the perceptions of

prescribers, patients and payers. This literature was, in fact, marketing material focused on

persuading doctors and consumers that the benefits of long-term opioid use outweighed the

risks.

         228.   To accomplish this, Defendants—sometimes through third-party consultants

and/or advocacy organizations—commissioned, edited, and arranged for the placement of

favorable articles in academic journals. Defendants’ internal documents reveal plans to submit

research papers and “studies” to long lists of journals, including back-up options and last resort,

“fast-track” application journals that they could use if the pending paper was rejected

everywhere else.

         229.   Defendants coordinated the timing and publication of manuscripts, abstracts,

posters/oral presentations, and educational materials in peer-reviewed journals and other

publications to support the launch and sales of their drugs. The plans for these materials did not

originate in the departments within the Defendant organizations that were responsible for

research, development or any other area that would have specialized knowledge about the drugs

and their effects on patients, but in Defendants’ marketing departments and with Defendants’

marketing and public relations consultants. Defendants often relied on “data on file” or

presented posters, neither of which are subject to peer review. They also published their articles
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 69 of 285. PageID #: 69




not through a competitive process, but in paid journal supplements, which allowed Defendants

to publish, in nationally circulated journals, studies supportive of their drugs.

         230.     Defendants also made sure that favorable articles were disseminated and cited

widely in the medical literature, even where references distorted the significance or meaning of

the underlying study. Most notably, Purdue promoted a 1980 reference in the well-respected

New England Journal of Medicine: J. Porter & H. Jick, Addiction Rare in Patients Treated with

Narcotics, 302(2) New Eng. J. Med. 123 (1980) (“Porter-Jick Letter”). It is cited 856 times in

Google Scholar, and 86 times since 2010. It also appears as a reference in two CME programs

in 2012 sponsored by Purdue and Endo.63 Defendants and those acting on their behalf fail to

reveal that this “article” is actually a letter-to-the-editor, not a peer-reviewed study (or any kind

of study at all). The Porter-Jick Letter, reproduced in full below, describes a review of the charts

of hospitalized patients who had received opioids. (Because it was a 1980 study, standards of

care almost certainly would have limited opioids to acute or end-of-life situations, not chronic




          63
             AAPM, Safe Opioid Prescribing Course, February 25-26, 2012, sponsored by Purdue and Endo; “Chronic Pain
Management and Opioid Use,” October 11, 2012, sponsored by Purdue. Each CME is available for online credit, including to
prescribers in Lynn Haven.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 70 of 285. PageID #: 70




pain.)




         231.   The Porter-Jick Letter notes that, when these patients’ records were reviewed, it

found almost no references to signs of addiction, though there is no indication that caregivers

were instructed to assess or document signs of addiction. None of these serious limitations is

disclosed when Defendants, or those acting on their behalf, cite the Porter-Jick Letter, typically

as the sole scientific support for the proposition that opioids are rarely addictive, even when

taken long-term. In fact, Dr. Jick later complained that his letter had been distorted and misused.

         232.   Defendants worked not only to create or elevate favorable studies in the

literature, but to discredit or bury negative information. Defendants’ studies and articles often

targeted articles that contradicted Defendants’ claims or raised concerns about chronic opioid

therapy. In order to do so, Defendants—often with the help of third-party consultants—targeted

a broad range of media to get their message out, including negative review articles, letters to the

editor, commentaries, case-study reports, and newsletters.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 71 of 285. PageID #: 71




          233.   Defendants’ strategies—first, to plant and promote supportive literature and then,

to cite the pro-opioid evidence in their promotional materials, while failing to disclose evidence

that contradicts those claims—are flatly inconsistent with their legal obligations. The strategies

were intended to, and did, knowingly and intentionally distort the truth regarding the risks,

benefits and superiority of opioids for chronic pain relief resulting in distorted prescribing

patterns.

                 c. Treatment Guidelines

          234.   Treatment guidelines have been particularly important in securing acceptance for

chronic opioid therapy. They are relied upon by doctors, especially the general practitioners and

family doctors targeted by Defendants, who are otherwise not experts, nor trained, in the

treatment of chronic pain. Treatment guidelines not only directly inform doctors’ prescribing

practices, but are cited throughout the scientific literature and referenced by third-party payers

in determining whether they should cover treatments for specific indications. Furthermore,

Endo’s internal documents indicate that pharmaceutical sales representatives employed by

Endo, Actavis, and Purdue discussed treatment guidelines with doctors during individual sales

visits.

                       i.   FSMB

          235.   The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that

comprise the FSMB membership have the power to license doctors, investigate complaints, and

discipline physicians. The FSMB finances opioid- and pain-specific programs through grants

from Defendants.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 72 of 285. PageID #: 72




       236.    In 1998, the FSMB developed Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“FSMB Guidelines”), which FSMB admitted was

produced “in collaboration with pharmaceutical companies.” 64 The FSMB Guidelines taught

not that opioids could be appropriate in limited cases or after other treatments had failed, but

that opioids were “essential” for treatment of chronic pain, including as a first prescription

option. The FSMB Guidelines failed to mention risks relating to respiratory depression and

overdose, and they discussed addiction only in the sense that “inadequate understandings” of

addiction can lead to “inadequate pain control.”

       237.    A 2004 iteration of the FSMB Guidelines and the 2007 book adapted from the

2004 guidelines, Responsible Opioid Prescribing, also make these same claims. These

guidelines were posted online and were available to and intended to reach Lynn Haven’s

physicians.

       238.    The publication of Responsible Opioid Prescribing was backed largely by drug

manufacturers, including Cephalon, Endo, and Purdue. The FSMB financed the distribution of

Responsible Opioid Prescribing by its member boards by contracting with drug companies,

including Endo and Cephalon, for bulk sales and distribution to sales representatives (for

distribution to prescribing doctors).

       239.    In all, 163,131 copies of Responsible Opioid Prescribing were distributed to state

medical boards (and through the boards, to practicing doctors), and the FSMB benefitted by

earning approximately $250,000 in revenue and commissions from their sale. The FSMB
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 73 of 285. PageID #: 73




website describes the book as the “leading continuing medication education (CME) activity for

prescribers of opioid medications.”

         240.     Drug companies relied on FSMB guidelines to convey the message that “under-

treatment of pain” would result in official discipline, but no discipline would result if opioids

were prescribed as part of an ongoing patient relationship and prescription decisions were

documented. FSMB turned doctors’ fear of discipline on its head—doctors, who used to

believe that they would be disciplined if their patients became addicted to opioids, were taught

that they would be punished instead if they failed to prescribe opioids to their patients with pain.

         241.     FSMB, more recently, has moderated its stance. Although the 2012 revision of

Responsible Opioid Prescribing continued to teach that “pseudoaddiction” is real and that

opioid addiction risk can be managed through risk screening, it no longer recommended chronic

opioid therapy as a first choice after the failure of over-the-counter medication and has

heightened its addiction and risk warnings.

                         ii.    AAPM/APS Guidelines

         242.     AAPM and the APS are professional medical societies, each of which received

substantial funding from Defendants from 2009 to 2013 (with AAPM receiving over $2

million).

         243.     They issued a consensus statement in 1997, The Use of Opioids for the

Treatment of Chronic Pain, which endorsed opioids to treat chronic pain and claimed that the

risk that patients would become addicted to opioids was low.65 The co-author of the statement,

Dr. Haddox, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole consultant.

The consensus statement, which also formed the foundation of the FSMB Guidelines, remained


         65
              Consensus statement, The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
http://opi.areastematicas.com/generalidades/OPIOIDES.DOLORCRONICO.pdf.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 74 of 285. PageID #: 74




on AAPM’s website until 2011. The statement was taken down from AAPM’s website only

after a doctor complained, though it lingers on the internet elsewhere.66

         244.     AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”)

and continued to recommend the use of opioids to treat chronic pain. 67 Fourteen of the 21 panel

members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry

Fine of the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

         245.     The 2009 Guidelines promote opioids as “safe and effective” for treating chronic

pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

Clinical Professor of Neurology at Michigan State University and founder of the Michigan

Headache & Neurological Institute, resigned from the panel because of his concerns that the

2009 Guidelines were influenced by contributions that drug companies, including Defendants,

made to the sponsoring organizations and committee members. These AAPM/APS Guidelines

have been a particularly effective channel of deception and have influenced not only treating

physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited

732 times in academic literature, were upon information and belief disseminated in Lynn Haven

during the relevant time period, are still available online, and were reprinted in the Journal of

Pain.

         246.     Defendants widely referenced and promoted the 2009 Guidelines without

disclosing the acknowledged lack of evidence to support them.



         66
            Id.
         67
            Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Noncancer Pain, 10(2)
The Journal of Pain: Official Journal of the American Pain Society 113-130 (2009)
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 75 of 285. PageID #: 75




                        iii.    American Geriatrics Society

         247.     The American Geriatrics Society (“AGS”), a nonprofit organization serving

health care professionals who work with the elderly, disseminated guidelines regarding the use

of opioids for chronic pain in 2002 (The Management of Persistent Pain in Older Persons,

hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management of Persistent

Pain in Older Persons, hereinafter “2009 AGS Guidelines”). The 2009 AGS Guidelines

included the following recommendations: “All patients with moderate to severe pain . . . should

be considered for opioid therapy (low quality of evidence, strong recommendation),” and “the

risks [of addiction] are exceedingly low in older patients with no current or past history of

substance abuse.”68 These recommendations, which continue to appear on AGS’s website, are

not supported by any study or other reliable scientific evidence. Nevertheless, they have been

cited 278 times in Google Scholar since their 2009 publication.

         248.     AGS contracted with Defendants Endo, Purdue, and Janssen to disseminate the

2009 Guidelines, and to sponsor CMEs based on them. These Defendants were aware of the

content of the 2009 Guidelines when they agreed to provide funding for these projects. The

2009 Guidelines were first published online on July 2, 2009. AGS submitted grant requests to

Defendants including Endo and Purdue beginning July 15, 2009. Internal AGS discussions in

August 2009 reveal that it did not want to receive up-front funding from drug companies, which

would suggest drug company influence, but would instead accept commercial support to

disseminate the publication. However, by drafting the guidelines knowing that pharmaceutical

company funding would be needed, and allowing these companies to determine whether to

provide support only after they had approved the message, AGS ceded significant control to


         68
             Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y 1331, 1339, 1342
(2009), available at http://onlinelibrary.wiley.com/doi/10.1111/j.1526-4637.2009.00699.x/full.
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 76 of 285. PageID #: 76




these companies. Endo, Janssen, and Purdue all agreed to provide support to distribute the

guidelines.

         249.       According to one news report, AGS has received $344,000 in funding from

opioid makers since 2009.69 Five of 10 of the experts on the guidelines panel disclosed financial

ties to Defendants, including serving as paid speakers and consultants, presenting CMEs

sponsored by Defendants, receiving grants from Defendants, and investing in Defendants’

stock. The Institute of Medicine recommends that, to ensure an unbiased result, fewer than 50%

of the members of a guidelines committee should have financial relationships with drug

companies.

                          iv.     Guidelines That Did Not Receive Defendants’ Support

         250.       The extent of Defendants’ influence on treatment guidelines is demonstrated by

the fact that independent guidelines—the authors of which did not accept drug company

funding—reached very different conclusions. The 2012 Guidelines for Responsible Opioid

Prescribing in Chronic Non-Cancer Pain, issued by the American Society of Interventional

Pain Physicians (“ASIPP”), warned that “[t]he recent revelation that the pharmaceutical

industry was involved in the development of opioid guidelines as well as the bias observed in

the development of many of these guidelines illustrate that the model guidelines are not a model

for curtailing controlled substance abuse and may, in fact, be facilitating it.” ASIPP’s

Guidelines further advise that “therapeutic opioid use, specifically in high doses over long

periods of time in chronic non-cancer pain starting with acute pain, not only lacks scientific

evidence, but is in fact associated with serious health risks including multiple fatalities, and is


         69
              John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, Milwaukee J. Sentinel, May 30,

2012.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 77 of 285. PageID #: 77




based on emotional and political propaganda under the guise of improving the treatment of

chronic pain.” ASIPP recommends long-acting opioids in high doses only “in specific

circumstances with severe intractable pain” and only when coupled with “continuous adherence

monitoring, in well- selected populations, in conjunction with or after failure of other modalities

of treatments with improvement in physical and functional status and minimal adverse

effects.”70

         251.     Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

American College of Occupational and Environmental Medicine, recommend against the

“routine use of opioids in the management of patients with chronic pain,” finding “at least

moderate evidence that harms and costs exceed benefits based on limited evidence,” while

conceding there may be patients for whom opioid therapy is appropriate.71

         252.     The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

issued by the U.S. Department of Veterans Affairs (“VA”) and Department of Defense

(“DOD”) in 2010, notes that their review:

                  revealed the lack of solid evidence based research on the efficacy of
                  long-term opioid therapy. Almost all of the randomized trials of opioids
                  for chronic non-cancer pain were short-term efficacy studies. Critical
                  research gaps . . . include: lack of effectiveness studies on long-term
                  benefits and harms of opioids . . .; insufficient evidence to draw strong
                  conclusions about optimal approaches to risk stratification . . .; lack of
                  evidence on the utility of informed consent and opioid management
                  plans . . .; and treatment of patients with chronic non-cancer pain at
                  higher risk for drug abuse or misuse.72



         70
             Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines for
Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 Pain Physician (Special Issue)
S1-S66; Part 2 – Guidance, 15 Pain Physician (Special Issue) S67-S116 (2012).
          71
             American College of Occupational and Environmental Medicine’s Guidelines for the Chronic Use of Opioids,
(2011), available at:
          https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-Chronic%20Pain%20Opioid%20.pdf
          72
             Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical Practice Guideline for
Management         of     Opioid       Therapy        for     Chronic     Pain   (May       2010),      available      at
http://www.healthquality.va.gov/guidelines/Pain/cot/COT_312_Full-er.pdf.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 78 of 285. PageID #: 78




                  d. Continuing Medical Education

           253. CMEs are ongoing professional education programs provided to doctors. Doctors

are required to attend a certain number and, often, type of CME programs each year as a

condition of their licensure. These programs are delivered in person, often in connection with

professional organizations’ conferences, online, or through written publications. Doctors rely on

CMEs not only to satisfy licensing requirements, but to get information on new developments in

medicine or to deepen their knowledge in specific areas of practice. Because CMEs are typically

delivered by KOLs who are highly respected in their fields, and are thought to reflect these

physicians’ medical expertise, they can be especially influential to doctors.

           254.   The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of focus and lack of

specialized training in pain management made them particularly dependent upon CMEs and, as

a result, especially susceptible to Defendants’ deceptions.

           255.   In all, Defendants sponsored CMEs that were delivered thousands of times,

promoting chronic opioid therapy and supporting and disseminating the deceptive and biased

messages described in this Complaint. These CMEs, while often generically titled to relate to

the treatment of chronic pain, focused on opioids to the exclusion of alternative treatments,

inflated the benefits of opioids, and frequently omitted or downplayed their risks and adverse

effects.

           256.   The American Medical Association (“AMA”) has recognized that support from

drug companies with a financial interest in the content being promoted “creates conditions in

which external interests could influence the availability and/or content” of the programs and
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 79 of 285. PageID #: 79




urges that “[w]hen possible, CME[s] should be provided without such support or the

participation of individuals who have financial interests in the educational subject matter.”73

         257.     Dozens of CMEs that were available to and attended or reviewed by City doctors

during the relevant time period did not live up to the AMA’s standards.

         258.     The influence of Defendants’ funding on the content of these CMEs is clear. One

study by a Georgetown University Medical Center professor compared the messages retained by

medical students who reviewed an industry-funded CME article on opioids versus another

group who reviewed a non-industry-funded CME article. The industry-funded CME did not

mention opioid-related death once; the non-industry-funded CME mentioned opioid-related

death 26 times. Students who read the industry-funded article more frequently noted the

impression that opioids were underused in treating chronic pain. The “take-aways” of those

reading the non- industry-funded CME mentioned the risks of death and addiction much more

frequently than the other group. Neither group could accurately identify whether the article they

read was industry-funded, making clear the difficulty health care providers have in screening

and accounting for source bias.74

         259.     By sponsoring CME programs presented by Front Groups like APF, AAPM, and

others, Defendants could expect messages to be favorable to them, as these organizations were

otherwise dependent on Defendants for other projects. The sponsoring organizations honored

this principle by hiring pro-opioid KOLs to give talks that supported chronic opioid therapy.

Defendant-driven content in these CMEs had a direct and immediate effect on prescribers’

views on opioids. Producers of CMEs and Defendants measured the effects of CMEs on


         73
              Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011), available at
http://eo2.commpartners.com/users/ama/downloads/120328_Opinion_E-9_0115.pdf.
           74
              Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut (June 25, 2010), available at
pharmedout.galacticrealms.com/Fugh-BermanPrescriptionforConflict6-25-10.pdf.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 80 of 285. PageID #: 80




prescribers’ views on opioids and their absorption of specific messages, confirming the strategic

marketing purpose in supporting them.

                   e. Unbranded Patient Education

         260.      Pharmaceutical industry marketing experts see patient-focused advertising,

including direct-to-consumer marketing, as particularly valuable in “increas[ing] market share .

. . by bringing awareness to a particular disease that the drug treats.” 75 Evidence also

demonstrates that physicians are willing to acquiesce to patient demands for a particular drug—

even for opioids and for conditions for which they are not generally recommended. 76 An

Actavis marketing plan, for example, noted that “[d]irect-to-consumer marketing affects

prescribing decisions.” Recognizing this fact, Defendants put their relationships with Front

Groups to work to engage in largely unbranded patient education about opioid treatment for

chronic pain.

         261.      The drug companies expect that they will recoup their investment in direct-to-

consumer advertisements by capturing at least some of any additional prescriptions that result

from patients “asking their doctor” about drugs that can treat their pain. Doctors also may

review direct-to-consumer materials sales representatives give them to distribute to patients.

                   f. Defendants’ Use of Front Groups

         262.      As noted above, Defendants Cephalon, Endo, Janssen, and Purdue entered into

arrangements with numerous organizations to promote opioids. These organizations depend

upon Defendants for significant funding and, in some cases, for their survival. They were



         75
             Kanika Johar, An Insider’s Perspective: Defense of the Pharmaceutical Industry’s Marketing Practices, 76 Albany
L. Rev. 299, 308 (2013).
          76
             Prescribers often accede to patient requests. According to one study, nearly 20% of sciatica patients requesting
oxycodone would receive a prescription for it, compared with 1% making no request. More than half of patients requesting a
strong opioid received one. J.B. McKinlay et al., Effects of Patient Medication Requests on Physician Prescribing Behavior,
52(2) Med. Care 294 (2014).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 81 of 285. PageID #: 81




involved not only in generating materials and programs for doctors and patients that supported

chronic opioid therapy, but also in assisting Defendants’ marketing in other ways—for example,

responding to negative articles and advocating against regulatory changes that would constrain

opioid prescribing. They developed and disseminated pro-opioid treatment guidelines;

conducted outreach to groups targeted by Defendants, such as veterans and the elderly; and

developed and sponsored CMEs that focused exclusively on use of opioids to treat chronic pain.

Defendants funded these Front Groups in order to ensure supportive messages from these

seemingly neutral and credible third parties, and their funding did, in fact, ensure such

supportive messages.

                    i.    American Pain Foundation

       263.   The most prominent of Defendants’ Front Groups was APF, which received

more than $10 million in funding from opioid manufacturers from 2007 until it closed its doors

in May 2012. Endo alone provided more than half of that funding; Purdue was next, at $1.7

million.

       264.   APF issued education guides for patients, reporters, and policymakers that touted

the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of

addiction. APF also launched a campaign to promote opioids for returning veterans, which has

contributed to high rates of addiction and other adverse outcomes—including death—among

returning soldiers. APF also engaged in a significant multimedia campaign—through radio,

television and the internet—to educate patients about their “right” to pain treatment, namely

opioids. All of the programs and materials were available nationally and were intended to reach

Lynn Haven’s residents.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 82 of 285. PageID #: 82




       265.    In addition to Perry Fine, Russell Portenoy, and Scott Fishman, who served on

APF’s Board and reviewed its publications, another board member, Lisa Weiss, was an

employee of a public relations firm that worked for both Purdue and APF.

       266.    In 2009 and 2010, more than 80% of APF’s operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received

about $2.3 million from industry sources out of total income of about $2.85 million in 2009; its

budget for 2010 projected receipts of roughly $2.9 million from drug companies out of total

income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants from

defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit. As one of its

board members, Russell Portenoy, explained, the lack of funding diversity was one of the

biggest problems at APF.

       267.    APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit opioid

prescribing, and thus the profitability of its sponsors. It was often called upon to provide

“patient representatives” for Defendants’ promotional activities, including for Purdue’s

Partners Against Pain and Janssen’s Let’s Talk Pain. As laid out below, APF functioned largely

as an advocate for the interests of Defendants, not patients. Indeed, as early as 2001, Purdue told

APF that the basis of a grant was Purdue’s desire to “strategically align its investments in

nonprofit organizations that share [its] business interests.”

       268.    In practice, APF operated in close collaboration with opioid makers. On several

occasions, representatives of the drug companies, often at informal meetings at Front Group

conferences, suggested activities and publications APF could pursue. APF then submitted grant
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 83 of 285. PageID #: 83




proposals seeking to fund these activities and publications, knowing that drug companies would

support projects conceived as a result of these communications.

       269.        APF assisted in other marketing projects for drug companies. One project funded

by another drug company—APF Reporter’s Guide: Covering Pain and Its Management

(2008)77—recycled text that was originally created as part of the company’s training document.

       270.        The same drug company made general grants, but even then, it directed how APF

used them. In response to an APF request for funding to address a potentially damaging state

Medicaid decision related to pain medications generally, the company representative responded,

“I provided an advocacy grant to APF this year—this would be a very good issue on which to

use some of that. How does that work?”

       271.        The close relationship between APF and the drug company was not unique, but

in fact mirrors the relationships between APF and Defendants. APF’s clear lack of

independence—in its finances, management, and mission—and its willingness to allow

Defendants to control its activities and messages, support an inference that each Defendant that

worked with APF was able to exercise editorial control over its publications.

       272.        Indeed, the U.S. Senate Finance Committee began looking into APF in May

2012 to determine the links, financial and otherwise, between the organization and the

manufacturers of opioid painkillers. The investigation caused considerable damage to APF’s

credibility as an objective and neutral third party and Defendants stopped funding it. Within

days of being targeted by Senate investigation, APF’s board voted to dissolve the organization

“due to irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.”78


       77
            https://assets.documentcloud.org/documents/277606/apf-reporters-guide.pdf.
       78
            http://www.painfoundation.org.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 84 of 285. PageID #: 84




              ii.     The American Academy of Pain Medicine

       273.     The American Academy of Pain Medicine, with the assistance, prompting,

involvement, and funding of Defendants, issued treatment guidelines and sponsored and hosted

medical education programs essential to Defendants’ deceptive marketing of chronic opioid

therapy.

       274.     AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintains a corporate relations council, whose members pay $25,000 per

year (on top of other funding) to participate. The benefits include allowing members to present

educational programs at off-site dinner symposia in connection with AAPM’s marquee event—

its annual meeting held in Palm Springs, California, or other resort locations. AAPM describes

the annual event as an “exclusive venue” for offering education programs to doctors.

       275.     Membership in the corporate relations council also allows drug company

executives and marketing staff to meet with AAPM executive committee members in small

settings. Defendants Endo, Purdue, Cephalon and Actavis were members of the council and

presented deceptive programs to doctors who attended this annual event.

       276.     AAPM is viewed internally by Endo as “industry friendly,” with Endo advisors

and speakers among its active members. Endo attended AAPM conferences, funded its CMEs,

and distributed its publications. The conferences sponsored by AAPM heavily emphasized

sessions on opioids—37 out of roughly 40 at one conference alone. AAPM’s presidents have

included top industry-supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr.

Webster was even elected president of AAPM while under a DEA investigation. Another past
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 85 of 285. PageID #: 85




AAPM president, Dr. Scott Fishman, stated that he would place the organization “at the

forefront” of teaching that “the risks of addiction are . . . small and can be managed.”79

         277.     AAPM’s staff understood that they and their industry funders were engaged in a

common practice. Defendants were able to influence AAPM through both their significant and

regular funding, and the leadership of pro-opioid KOLs within the organization.

         3. Defendants Acted in Concert with KOLs and Front Groups in the Creation,
            Promotion, and Control of Unbranded Marketing.

         278.     Like cigarette manufacturers, which engaged in an industry-wide effort to

misrepresent the safety and risks of smoking, Defendants worked with each other and with the

Front Groups and KOLs they funded and directed to carry out a common scheme to deceptively

present the risks, benefits, and superiority of opioids to treat chronic pain.

         279.     Defendants acted through and with the same network of Front Groups, funded

the same KOLs, and often used the very same language and format to disseminate the same

deceptive messages. These KOLs have worked reciprocally with Defendants to promote

misleading messaging regarding the appropriate use of opioids to treat chronic pain. Although

participants knew this information was false and misleading, these misstatements were upon

information and belief nevertheless disseminated to Lynn Haven’s prescribers and patients.

         280.     One vehicle for their collective collaboration was Pain Care Forum (“PCF”).

PCF began in 2004 as an APF project with the stated goals of offering “a setting where multiple

organizations can share information” and to “promote and support taking collaborative action

regarding federal pain policy issues.” APF President Will Rowe described the Forum as “a




         79
             Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief of
the Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.medscape.org/viewarticle/500829.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 86 of 285. PageID #: 86




deliberate effort to positively merge the capacities of industry, professional associations, and

patient organizations.”

         281.      PCF is comprised of representatives from opioid manufacturers and distributors

(including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

professional organizations (e.g., American Academy of Pain Management, APS, and American

Society of Pain Educators); patient advocacy groups (e.g., APF and ACPA); and other like-

minded organizations (e.g., FSMB and Wisconsin Pain & Policy Studies Group), almost all of

which received substantial funding from Defendants.

         282.      PCF, for example, developed and disseminated “consensus recommendations”

for a Risk Evaluation and Mitigation Strategy (“REMS”) for long-acting opioids that the FDA

mandated in 2009 to communicate the risks of opioids to prescribers and patients.80 This was

critical as a REMS that went too far in narrowing the uses or benefits, or highlighting the risks

of    chronic       opioid      therapy,      would       deflate      Defendants’        marketing        efforts.     The

recommendations—drafted by Will Rowe of APF—claimed that opioids were “essential” to the

management of pain, and that the REMS “should acknowledge the importance of opioids in the

management of pain and should not introduce new barriers.”81 Defendants worked with PCF

members to limit the reach and manage the message of the REMS, which enabled them to

maintain, and not undermine, their deceptive marketing of opioids for chronic pain.




         80
             The FDA can require a drug maker to develop a REMS—which could entail (as in this case) an education
requirement or distribution limitation—to manage serious risks associated with a drug.
          81
             Defendants also agreed that short-acting opioids should also be included in REMS as not to disadvantage the long-
acting, branded drugs.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 87 of 285. PageID #: 87




        4. Defendants Targeted Vulnerable and Lucrative Populations.

                a. The Elderly

        283.    Elderly patients taking opioids have been found to be exposed to elevated

fracture risks, a greater risk for hospitalizations, and increased vulnerability to adverse drug

effects and interactions, such as respiratory depression, which, as Defendants acknowledge in

their labels (but not in their marketing), occurs more frequently in elderly patients. A 2010

paper in the Archives of Internal Medicine reported that elderly patients who used opioids had a

significantly higher rate of death, heart attacks, and strokes than users of NSAIDs. Defendants’

targeted marketing to the elderly and the absence of cautionary language in their promotional

materials flies in the face of scientific evidence and their own labels, and creates a heightened

risk of serious injury to elderly patients.

        284.    Defendants also promoted the notion—also without adequate scientific

foundation—that the elderly are particularly unlikely to become addicted to opioids. AGS’s

2009 Guidelines, for example, which Purdue, Endo, and Janssen publicized, described the risk

of addiction as “exceedingly low in older patients with no current or past history of substance

abuse.” Yet, a 2010 study examining overdoses among long-term opioid users found that

patients 65 or older were among those with the largest number of serious overdoses.

        285.    Defendants’ efforts have paid off. Since 2007, prescriptions for the elderly have

grown at twice the rate of prescriptions for adults between the ages of 40 and 59.

                b. Veterans

        286.    Veterans, too, are suffering greatly from the effects of Defendants’ targeted

marketing. A 2008 survey showed that prescription drug abuse among military personnel had

doubled from 2002 to 2005, and then nearly tripled again over the next three years. In 2009,
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 88 of 285. PageID #: 88




military doctors wrote 3.8 million prescriptions for narcotic pain pills—four times as many as

they had in 2001. Further, one-third of veterans prescribed opioids as of 2012 remained on take-

home opioids for more than 90 days. Although many of these veterans are returning from

service with traumatic injuries, the increase in opioid prescribing is disproportionate to the

population and, in far too many cases, unsuited for their treatment. Among former service

members receiving VA services nationally in a single year (2005), 1,013 had died of an

accidental drug overdose—double the rate of the civilian population.

       287.       Lynn Haven have a population of veterans who must cope with the consequences

of overprescribing opioids.

       288.       Opioids are particularly dangerous to veterans. According to a study published in

the 2013 Journal of American Medicine, veterans returning from Iraq and Afghanistan who

were prescribed opioids have a higher incidence of adverse clinical outcomes, such as overdoses

and self-inflicted and accidental injuries; 40% of veterans with post-traumatic stress disorder

received opioids and benzodiazepines (anti-anxiety drugs) that, when mixed with alcohol, can

cause respiratory depression and death. According to a VA Office of Inspector General Report,

despite the risks, 92.6% of veterans who were prescribed opioid drugs were also prescribed

benzodiazepines. 82 Again, as with elderly patients, Defendants both purposefully sought to

increase opioid prescribing to this vulnerable group and omitted from their promotional

materials the known, serious risks opioids pose to them.

       289.       Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with

grants from Janssen and Endo, and written as a personal narrative of one veteran, describes

opioids as “underused” and the “gold standard of pain medications” and fails to disclose the risk


       82
            https://www.va.gov/oig/pubs/VAOIG-14-00895-163.pdf.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 89 of 285. PageID #: 89




of addiction, overdose, or injury. It notes that opioid medications “increase a person’s level of

functioning” and that “[l]ong experience with opioids shows that people who are not

predisposed to addiction are unlikely to become addicted to opioid pain medications.” The book

also asserts that “[d]enying a person opioid pain medication because he or she has a history of

substance abuse or addiction is contrary to the model guidelines for prescribing opioids,

published by the U.S. Federation of State Medical Boards.” As laid out above, the FSMB itself

received support from Defendants during the time it created and published its guidelines.

          290.      Exit Wounds minimizes the risks of chronic opioid therapy and does not disclose

the risk that opioids may have fatal interactions with benzodiazepines, which were taken by a

significant number of veterans.83 It is not the unbiased narrative of a returning war veteran. It is

pure marketing, sponsored by Purdue, Endo, and Janssen. Janssen, for example, supported the

marketing effort, and its insufficient disclosures, despite acknowledging on the label for its

opioid Duragesic that its use with benzodiazepines “may cause respiratory depression,

hypotension, and profound sedation or potentially result in coma.” A similar warning is found

on the labels of other Defendants’ opioids.

          291.      The deceptive nature of Exit Wounds is obvious in comparing it to guidance on

opioids published by the VA and DOD in 2010 and 2011. The VA’s Taking Opioids

Responsibly describes opioids as “dangerous.” It cautions against taking extra doses and

mentions the risk of overdose and the dangers of interactions with alcohol. The list of side

effects from opioids includes decreased hormones, sleep apnea, hyperalgesia, addiction,

immune system changes, birth defects and death—none of which is disclosed in Exit Wounds.



         83
             FDA guidance states that materials designed to target a particular audience should disclose risks particular to that
audience. See FDA Notice, Guidance for Industry, “Brief Summary and Adequate Directions for Use: Disclosing Risk
Information in Consumer-Directed Print Advertisements and Promotional Labeling for Prescription Drugs,” August 6, 2015.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 90 of 285. PageID #: 90




   D. Why Defendants’ Marketing Messages Are Misleading and Unfair

       292.      Defendants’ marketing of opioids for long-term use to treat chronic pain, both

directly and with and through third parties, included information that was false, misleading,

contrary to credible scientific evidence and their own labels, and lacked balance and

substantiation. Their marketing materials omitted material information about the risks of

opioids, and overstated their benefits. Moreover, Defendants inaccurately suggested that chronic

opioid therapy was supported by evidence, and failed to disclose the lack of evidence in support

of treating chronic pain with opioids.

       293.    There are seven primary misleading and unfounded representations. Defendants

and the third parties with which they teamed:

              misrepresented that opioids improve function;

              concealed the link between long-term use of opioids and addiction;

              misrepresented that addiction risk can be managed;

              masked the signs of addiction by calling them “pseudoaddiction”;

              falsely claimed withdrawal is easily managed;

              misrepresented or omitted the greater dangers from higher doses of opioids; and

              deceptively minimized the adverse effects of opioids and overstated the risks of

               NSAIDs.

       294.    In addition to these misstatements, Purdue purveyed an eighth deception that

OxyContin provides a full 12 hours of pain relief.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 91 of 285. PageID #: 91




         295.      Exacerbating each of these misrepresentations and deceptions was the collective

effort of Defendants and third parties to hide from the medical community the fact that the FDA

“is not aware of adequate and well-controlled studies of opioid use longer than 12 weeks.”84

         1. Defendants and Their Third-Party Allies Misrepresented that Opioids Improve
            Function


         296.      Each of the following materials was created with the expectation that, by

instructing patients and prescribers that opioids would improve patients’ function and quality of

life, patients would demand opioids and doctors would prescribe them. These claims also

encouraged doctors to continue opioid therapy in the belief that failure to improve pain,

function, or quality of life, could be overcome by increasing doses or prescribing supplemental

short-acting opioids on an as-needed basis for breakthrough pain.

         297.      However, not only is there no evidence of improvement in long-term

functioning, but a 2006 study-of-studies found that “[f]or functional outcomes . . . other

analgesics were significantly more effective than were opioids.”85 Studies of the use of opioids

in chronic conditions for which they are commonly prescribed, such as low back pain,

corroborate this conclusion and have failed to demonstrate an improvement in patients’

function. Research consistently shows that long-term opioid therapy for patients who have

lower back injuries does not cause patients to return to work or physical activity. 86 Indeed, one

Defendant’s own internal marketing plans characterized functional improvement claims as



         84
             Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians
for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
          85
             Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects,
174(11) Can. Med. Ass’n J. 1589-1594 (2006). This study revealed that efficacy studies do not typically include data on opioid
addiction, such that, if anything, the data overstate effectiveness.
          86
             Moreover, users of opioids had the highest increase in the number of headache days per month, scored significantly
higher on the Migraine Disability Assessment (MIDAS), and had higher rates of depression, compared to non-opioid users.
They also were more likely to experience sleepiness, confusion, and rebound headaches, and reported a lower quality of life
than patients taking other medications.
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 92 of 285. PageID #: 92




“aspirational.” Another acknowledged in 2012 that “[s]ignificant investment in clinical data

[was] needed” to establish opioids’ effect on mitigating quality of life issues, like social

isolation.

          298.       The long-term use of opioids carries a host of serious side effects, including

addiction, mental clouding and confusion, sleepiness, hyperalgesia, and immune-system and

hormonal dysfunction that degrade, rather than improve, patients’ ability to function.

Defendants often omitted these adverse effects as well as certain risks of drug interactions from

their publications.

          299.       Yet each of the following statements by Defendants suggest that the long-term

use of opioids improve patients’ function and quality of life, and that scientific evidence

supports this claim.

          Ac        a.   Documents from a 2010 sales training indicate that Actavis trained its
tavis                    sales force to instruct prescribers that “most chronic benign pain
                         patients do have markedly improved ability to function when
                         maintained on chronic opioid therapy.” (Emphasis added.)

                    b.   Documents from a 2010 sales training indicate that Actavis trained its
                         sales force that increasing and restoring function is an expected
                         outcome of chronic Kadian therapy, including physical, social,
                         vocational, and recreational function.

                    c.   Actavis distributed a product advertisement that claimed that use of
                         Kadian to treat chronic pain would allow patients to return to work,
                         relieve “stress on your body and your mental health,” and cause
                         patients to enjoy their lives. The FDA warned Actavis that such claims
                         were misleading, writing: “We are not aware of substantial evidence or
                         substantial clinical experience demonstrating that the magnitude of the
                         effect of the drug has in alleviating pain, taken together with any drug-
                         related side effects patients may experience . . . results in any overall
                         positive impact on a patient’s work, physical and mental functioning,
                         daily activities, or enjoyment of life.”87



          87
               Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Doug Boothe, CEO,
Actavis             Elizabeth          LLC          (Feb.           18.          2010),         available        at
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 93 of 285. PageID #: 93




                d.     Actavis sales representatives told Lynn Haven prescribers that
                      prescribing Actavis’s opioids would improve their patients’ ability to
                      function and improve their quality of life.


                e.    Cephalon sponsored the FSMB’s Responsible Opioid Prescribing
                      (2007), which taught that relief of pain itself improved patients’
         Ce           function. Responsible Opioid Prescribing explicitly describes
                      functional improvement as the goal of a “long-term therapeutic
phalon                treatment course.” Cephalon also spent $150,000 to purchase copies of
                      the book in bulk and distributed the book through its pain sales force
                      to 10,000 prescribers and 5,000 pharmacists.

                f.    Cephalon sponsored the American Pain Foundation’s Treatment
                      Options: A Guide for People Living with Pain (2007), which taught
                      patients that opioids, when used properly “give [pain patients] a
                      quality of life we deserve.” The Treatment Options guide notes that
                      non-steroidal anti-inflammatory drugs have greater risks associated
                      with prolonged duration of use, but there was no similar warning for
                      opioids. APF distributed 17,200 copies in one year alone, according to
                      its 2007 annual report. The publication is also currently available
                      online.

                g.    Cephalon sponsored a CME written by key opinion leader Dr. Lynn
                      Webster, titled Optimizing Opioid Treatment for Breakthrough Pain,
                      which was offered online by Medscape, LLC from September 28,
                      2007, to December 15, 2008. The CME taught that Cephalon’s Actiq
                      and Fentora improve patients’ quality of life and allow for more
                      activities when taken in conjunction with long- acting opioids.

                h.    Cephalon sales representatives told Lynn Haven prescribers that
                      opioids would increase patients’ ability to function and improve their
                      quality of life.


         En     i.     Endo sponsored a website, painknowledge.com, through APF and
                      NIPC, which, in 2009, claimed that with opioids, “your level of
do                    function should improve; you may find you are now able to participate
                      in activities of daily living, such as work and hobbies, that you were
                      not able to enjoy when your pain was worse.”        Endo continued to
                      provide funding for this website through 2012, and closely tracked



http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersandNotic
eofViolationLetterstoPharmaceuticalCompanies/ucm259240.htm.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 94 of 285. PageID #: 94




                        unique visitors to it.

                  j.    A CME sponsored by Endo, titled Persistent Pain in the Older Patient,
                        taught that chronic opioid therapy has been “shown to reduce pain and
                        improve depressive symptoms and cognitive functioning.”

                  k.     Endo distributed handouts to prescribers that claimed that use of
                        Opana ER to treat chronic pain would allow patients to perform work
                        as a chef. This flyer also emphasized Opana ER’s indication without
                        including equally prominent disclosure of the “moderate to severe
                        pain” qualification.88

                  l.    Endo’s sales force distributed FSMB’s Responsible Opioid Prescribing
                        (2007) which taught that relief of pain itself improved patients’
                        function. Responsible Opioid Prescribing explicitly describes
                        functional improvement as the goal of a “long-term therapeutic
                        treatment course.”

                  m. Endo provided grants to APF to distribute Exit Wounds to veterans,
                     which taught that opioid medications “increase your level of
                     functioning” (emphasis in the original). Exit Wounds also omits
                     warnings of the risk of interactions between opioids and
                     benzodiazepines, which would increase fatality risk. Benzodiazepines
                     are frequently prescribed to veterans diagnosed with post- traumatic
                     stress disorder.

                  n.  Endo sales representatives told Lynn Haven prescribers that opioids
                      would increase patients’ ability to function and improve their quality
                      of life by helping them become more physically active and return to
                      work.
         Ja       o. Janssen sponsored a patient education guide titled Finding Relief: Pain
                     Management for Older Adults (2009), which its personnel reviewed
nssen                and approved, and its sales force distributed. This guide features a man
                     playing golf on the cover and lists examples of expected functional
                     improvement from opioids, like sleeping through the night, returning to
                     work, recreation, sex, walking, and climbing stairs. The guide states as
                     a “fact” that “opioids may make it easier for people to live normally”
                     (emphasis in the original). The myth/fact structure implies authoritative
                     backing for the claims that does not exist. The targeting of older adults
                     also ignored heightened opioid risks in this population

                  p. Janssen sponsored, developed, and approved content of a website, Let’s


         88
             FDA regulations require that warnings or limitations be given equal prominence in disclosure, and failure to do so
constitutes “misbranding” of the product. 21 C.F.R. § 202.1(e)(3); see also 21 U.S.C. §331(a).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 95 of 285. PageID #: 95




                   Talk Pain in 2009, acting in conjunction with the APF, AAPM, and
                   ASPMN, whose participation in Let’s Talk Pain Janssen financed and
                   orchestrated. This website featured an interview, which was edited by
                   Janssen personnel, claiming that opioids were what allowed a patient to
                   “continue to function,” inaccurately implying her experience would be
                   representative. This video is still available today on youtube.com.

             q. Janssen provided grants to APF to distribute Exit Wounds to veterans,
                which taught that opioid medications “increase your level of
                functioning” (emphasis in the original). Exit Wounds also omits
                warnings of the risk of interactions between opioids and
                benzodiazepines, which would increase fatality risk. Benzodiazepines
                are frequently prescribed to veterans diagnosed with post-traumatic
                stress disorder.

             r.     Janssen sales representatives told Lynn Haven prescribers that opioids
                   would increase patients’ ability to function and improve their quality of
                   life by helping them become more physically active and return to work.


       Pur    s.     Purdue ran a series of advertisements for OxyContin in 2012 in
                   medical journals titled “Pain vignettes,” which were case studies
due                featuring patients, each with pain conditions persisting over several
                   months, recommending OxyContin for each. One such patient, “Paul,”
                   is described as a “54-year- old writer with osteoarthritis of the hands,”
                   and the vignettes imply that an OxyContin prescription will help him
                   work more effectively.

              t.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                   Pain & Its Management, which inaccurately claimed that “multiple
                   clinical studies” had shown that opioids are effective in improving
                   daily function, psychological health, and health-related quality of life
                   for chronic pain patients.” The sole reference for the functional
                   improvement claim noted the absence of long-term studies and
                   actually stated: “For functional outcomes, the other analgesics were
                   significantly more effective than were opioids.” The Policymaker’s
                   Guide is still available online.

              u.    Purdue sponsored APF’s Treatment Options: A Guide for People
                   Living with Pain (2007), which counseled patients that opioids, when
                   used properly, “give [pain patients] a quality of life we deserve.” APF
                   distributed 17,200 copies in one year alone, according to its 2007
                   annual report. The guide is currently available online.

              v. Purdue sponsored APF’s Exit Wounds (2009), which taught veterans
                 that opioid medications “increase your level of functioning.” Exit
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 96 of 285. PageID #: 96




                   Wounds also omits warnings of the risk of interactions between
                   opioids and benzodiazepines, which would increase fatality risk.
                   Benzodiazepines are frequently prescribed to veterans diagnosed with
                   post-traumatic stress disorder.

               w. Purdue sponsored the FSMB’s Responsible Opioid Prescribing (2007),
                  which taught that relief of pain itself improved patients’ function.
                  Responsible Opioid Prescribing explicitly describes functional
                  improvement as the goal of a “long-term therapeutic treatment
                  course.” Purdue also spent over $100,000 to support distribution of the
                  book.

               x. Purdue sales representatives told Lynn Haven prescribers that opioids
                  would increase patients’ ability to function and improve their quality
                  of life.


       2. Defendants and Their Third-Party Allies Concealed the Truth About the Risk
          of Addiction from Long-Term Opioid Use

       300.    The fraudulent representation that opioids are rarely addictive is central to

Defendants’ scheme. To reach chronic pain patients Defendants, and the Front Groups and

KOLs that they directed, assisted, and collaborated with, had to overcome doctors’ legitimate

fears that opioids would addict their patients. The risk of addiction is an extremely weighty

risk—condemning patients to, among other things, dependence, compulsive use, haziness, a

lifetime of battling relapse, and a dramatically heightened risk of serious injury or death. But for

Defendants’ campaign to convince doctors otherwise, finding benefits from opioid use for

common chronic pain conditions sufficient to justify that risk would have, and previously had,

posed a nearly insurmountable challenge.

       301.    Through their well-funded, comprehensive marketing efforts, Defendants and

their KOLs and Front Groups were able to change prescriber perceptions despite the well-settled

historical understanding and clear evidence that opioids taken long-term are often addictive.

Defendants and their third-party partners: (a) brazenly maintained that the risk of addiction for
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 97 of 285. PageID #: 97




patients who take opioids long-term was low; and (b) omitted the risk of addiction and abuse

from the list of adverse outcomes associated with chronic opioid use, even though the frequency

and magnitude of the risk—and Defendants’ own labels—compelled disclosure.

       302.    Further, in addition to falsely claiming opioids had low addiction risk or omitting

disclosure of the risk of addiction altogether, Defendants employed language that conveyed to

prescribers that the drugs had lower potential for abuse and addiction. Further, in addition to

making outright misrepresentations about the risk of addiction, or failing to disclose that serious

risk at all, Defendants used code words that conveyed to prescribers that their opioid was less

prone to abuse and addiction. For instance, sales representatives for Actavis, Endo, Janssen, and

Purdue promoted their drugs as having “steady-state” properties with the intent and expectation

that prescribers would understand this to mean that their drugs caused less of a rush or a feeling

of euphoria, which can trigger abuse and addiction. Further, Endo actively promoted its

reformulated Opana ER on the basis that it was “designed to be crush-resistant,” suggesting

both (a) that Endo had succeeded in making the drug harder to adulterate, and (b) that it was less

addictive, in consequence. In fact, however, Endo knew that “the clinical significance of

INTAC Technology or its impact on abuse/misuse has not been established for Opana ER” and

that Opana ER could still be ground and cut into small pieces by those looking to abuse the

drug. In the same vein, Janssen denied that Nucynta ER was an opioid and claimed that it was

not addictive, and Purdue claimed that its opioids were not favored by addicts and did not

produce a buzz, all of which falsely suggested that its opioids were less likely to be abused or

addictive.

       303.    Each of the following was created with the expectation that, by instructing

patients and prescribers that addiction rates are low and that addiction is unlikely when opioids
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 98 of 285. PageID #: 98




are prescribed for pain, doctors would prescribe opioids to more patients. For example, one

publication sponsored exclusively by Purdue—APF’s 2011 A Policymaker’s Guide to

Understanding Pain & Its Management—claimed that opioids are not prescribed often enough

because of “misconceptions about opioid addiction.”89

         304.      Acting directly or with and through third parties, each of the Defendants claimed

that the potential for addiction from its drugs was relatively small, or non-existent, even though

there was no scientific evidence to support those claims, and the available research contradicted

them. A recent literature survey found that while ranges of “problematic use” of opioids ranged

from <1% to 81%,90 abuse averaged between 21% and 29% and addiction between 8% and

12%.91 These estimates are well in line with Purdue’s own studies, showing that between 8%

and 13% of OxyContin patients became addicted, but on which Purdue chose not to rely, instead

citing the Porter-Jick letter.

         305.      The FDA has found that 20% of opioid patients use two or more pharmacies,

26% obtain opioids from two or more prescribers, and 16.5% seek early refills—all potential

“red flags” for abuse or addiction.92 The FDA in fact has ordered manufacturers of long-acting

opioids to “[c]onduct one or more studies to provide quantitative estimates of the serious risks

of misuse, abuse, addiction, overdose and death associated with long-term use of opioid




         89
             http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf.
         90
             Cited for the low end of that range was the 1980 Porter-Jick letter in the New England Journal of Medicine.
          91
             Kevin Vowels et al., Rates of opioid misuse, abuse, and addiction in chronic pain: a systematic
          review and data synthesis, 156 PAIN 569-76 (April 2015).
          92
             Len Paulozzi, M.D., “Abuse of Marketed Analgesics and Its Contribution to the National Problem of Drug Abuse,”
available                                 at                                http://www.fda.gov/downloads/AdvisoryCommittees/
CommitteesMeetingMaterials/Drugs/AnestheticAndLifeSupportDrugsAdvisoryCommittee/UCM233244. pdf
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 99 of 285. PageID #: 99




analgesics for management of chronic pain,” in recognition of the fact that it found “high rates

of addiction” in the medical literature.93

         306.     Of course, the significant (and growing) incidence of abuse, misuse, and

addiction to opioids is also powerful evidence that Defendants’ statements regarding the low

risk of addiction were, and are, untrue. This was well-known to Defendants who had access to

sales data and reports, adverse event reports, federal abuse and addiction-related surveillance

data, and other sources that demonstrated the widening epidemic of opioid abuse and addiction.

         307.     Acting directly or through and with third parties, each of the Defendants claimed

that the potential for addiction even from long-term use of its drugs was relatively small, or non-

existent, despite the fact that the contention was false and there was no scientific evidence to

support it. Examples of these misrepresentations are laid out below:

         Acta       a. Documents from a 2010 sales training indicate that Actavis trained its
                       sales force that long-acting opioids were less likely to produce
vis                    addiction than short-acting opioids, although there is no evidence that
                       either form of opioid is less addictive or that any opioids can be taken
                       long-term without the risk of addiction.

                    b. Actavis had a patient education brochure distributed in 2007 that
                      claimed addiction is possible, but it is “less likely if you have never
                      had an addiction problem.” Although the term “less likely” is not
                      defined, the overall presentation suggests the risk is so low as not to be
                      a worry.

                    c. Kadian sales representatives told Lynn Haven’s prescribers that Kadian
                       was steady state” and had extended release mechanisms, the
                       implication of which was that it did not produce a rush or euphoric
                       effect, and therefore was less addictive and less likely to be abused.

                    d. Kadian sales representatives told the Lynn Haven’s prescribers that the
                       contents of Kadian could not be dissolved in water if the capsule was


         93
             September 10, 2013 letter from Bob Rappaport, M.D., to NDA applicants of ER/LA opioid analgesics, available
http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/
          UCM367697.pdf ; Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 100 of 285. PageID #: 100




                opened, implying that Kadian was less likely to be abused—and
                thereby less addictive—than other opioids.

              e. Kadian sales representatives omitted any discussion of addiction risks
                 related to Actavis’s drugs to Lynn Haven prescribers.

        Cep   f. Cephalon sponsored and facilitated the development of a guidebook,
                 Opioid Medications and REMS: A Patient’s Guide, which claims,
halon            among other things, that “patients without a history of abuse or a
                 family history of abuse do not commonly become addicted to opioids.”

              g. Cephalon sponsored APF’s Treatment Options: A Guide for People
                 Living with Pain (2007), which taught that addiction is rare
                 and limited to extreme cases of unauthorized dose escalations,
                 obtaining opioids from multiple sources, or theft.

              h. Cephalon sales representatives omitted any discussion of addiction
                 risks related to Cephalon’s drugs to Lynn Haven prescribers.
        End   i. Endo trained its sales force in 2012 that use of long-acting opioids
                 resulted in increased patient compliance, without any supporting
o                evidence.

              j. Endo’s advertisements for the 2012 reformulation of Opana ER
                claimed it was designed to be crush resistant, in a way that conveyed
                that it was less likely to be abused. This claim was false; the FDA
                warned in a May 10, 2013 letter that there was no evidence Endo’s
                design “would provide a reduction in oral, intranasal or intravenous
                abuse” and Endo’s “post-“post-marketing date submitted are
                insufficient to support any conclusion about the overall or route-
                specific rates of abuse.” Further, Endo instructed its sales
                representatives to repeat this claim about “design,” with the intention
                of conveying Opana ER was less subject to abuse.

              k. Endo sponsored a website, painknowledge.com, through APF and
                 NIPC, which, in 2009, claimed that: “[p]eople who take opioids as
                 prescribed usually do not become addicted.” Although the term
                 “usually” is not defined, the overall presentation suggests the risk is so
                 low as not to be a concern. The language also implies that, as long as
                 a prescription is given, opioid use will not become problematic. Endo
                 continued to provide funding for this website through 2012, and
                 closely tracked unique visitors to it.

              l. Endo sponsored a website, PainAction.com, which stated “Did you
                 know? Most chronic pain patients do not become addicted to the
                 opioid medications that are prescribed for them.”
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 101 of 285. PageID #: 101




          m. Endo sponsored CMEs published by APF’s NIPC, of which Endo was
            the sole funder, titled Persistent Pain in the Older Adult and Persistent
            Pain in the Older Patient. These CMEs claimed that opioids used by
            elderly patients present “possibly less potential for abuse than in
            younger patients[,]” which lacks evidentiary support and deceptively
            minimizes the risk of addiction for elderly patients.

          n. Endo distributed an education pamphlet with the Endo logo titled
             Living with Someone with Chronic Pain, which inaccurately
             minimized the risk of addiction:  “Most health care providers who
             treat people with pain agree that most people do not develop an
             addiction problem.”

          o. Endo distributed a patient education pamphlet edited by key opinion
             leader Dr. Russell Portenoy titled Understanding Your Pain: Taking
             Oral Opioid Analgesics. It claimed that “[a]ddicts take opioids for
             other reasons [than pain relief], such as unbearable emotional
             problems.” This implies that pain patients prescribed opioids will not
             become addicted, which is unsupported and untrue.

          p. Endo contracted with AGS to produce a CME promoting the 2009
             guidelines for the Pharmacological Management of Persistent Pain in
             Older Persons. These guidelines falsely claim that “the risks [of
             addiction] are exceedingly low in older patients with no current or
             past history of substance abuse.” None of the references in the
             guidelines corroborates the claim that elderly patients are less likely to
             become addicted to opioids, and there is no such evidence. Endo was
             aware of the AGS guidelines’ content when it agreed to provide this
             funding, and AGS drafted the guidelines with the expectation it would
             seek drug company funding to promote them after their completion.

          q. Endo sales representatives told Lynn Haven prescribers that its drugs
             were “steady state,” the implications of which was that they did not
             produce a rush or euphoric effect, and therefore were less addictive
             and less likely to be abused.

          r. Endo provided grants to APF to distribute Exit Wounds (2009) to
             veterans, which taught that “[l]ong experience with opioids shows that
             people who are not predisposed to addiction are very unlikely to
             become addicted to opioid pain medications.” Although the term “very
             unlikely” is not defined, the overall presentation suggests that the risk
             is so low as not to be a concern.

          s. Endo sales representatives omitted discussion of addiction risks related
             to Endo’s drugs.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 102 of 285. PageID #: 102




                t. Janssen sponsored a patient education guide titled Finding Relief: Pain
         Jans       Management for Older Adults (2009), which its personnel reviewed
                    and approved and which its sales force distributed. This guide
sen                 described a “myth” that opioids are addictive, and asserts as fact that
                    “[m]any studies show that opioids are rarely addictive when used
                    properly for the management of chronic pain.” Although the term
                    “rarely” is not defined, the overall presentation suggests the risk is so
                    low as not to be a concern. The language also implies that as long as a
                    prescription is given, opioid use is not a problem.

                u. Janssen contracted with AGS to produce a CME promoting the 2009
                   guidelines for the Pharmacological Management of Persistent Pain in
                   Older Persons. These guidelines falsely claim that “the risks [of
                   addiction] are exceedingly low in older patients with no current or past
                   history of substance abuse.” The study supporting this assertion does
                   not analyze addiction rates by age and, as already noted, addiction
                   remains a significant risk for elderly patients. Janssen was aware of the
                   AGS guidelines’ content when it agreed to provide this funding, and
                   AGS drafted the guidelines with the expectation it would seek drug
                   company funding to promote them after their completion.

                v. Janssen provided grants to APF to distribute Exit Wounds (2009) to
                   veterans, which taught that [l]ong experience with opioids shows that
                   people who are not predisposed to addiction are very unlikely to
                   become addicted to opioid pain medications.” Although the term “very
                   unlikely” is not defined, the overall presentation suggests the risk is so
                   low as not to be a worry.

                w. Janssen currently runs a website, Prescriberesponsibly.com (last
                  modified July 2, 2015), which claims that concerns about opioid
                  addiction are “overstated.”

                x. A June 2009 Nucynta Training module warns Janssen’s sales force that
                   physicians are reluctant to prescribe controlled substances like
                   Nucynta, but this reluctance is unfounded because “the risks . . . are
                   much smaller than commonly believed.”

                y. Janssen sales representatives told Lynn Haven prescribers that its
                   drugs were “steady state,” the implication of which was that they did
                   not produce a rush or euphoric effect, and therefore were less addictive
                   and less likely to be abused.

                z. Janssen sales representatives told Lynn Haven prescribers that Nucynta
                   and Nucynta ER were “not opioids,” implying that the risks of
                   addiction and other adverse outcomes associated with opioids were not
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 103 of 285. PageID #: 103




                        applicable to Janssen’s drugs. In truth, however, as set out in
                        Nucynta’s FDA-mandated label, Nucynta “contains tapentadol, an
                        opioid agonist and Schedule II substance with abuse liability similar to
                        other opioid agonists, legal or illicit.”

                     aa. Janssen’s sales representatives told Lynn Haven prescribers that Nucynta’s
                        unique properties eliminated the risk of addiction associated with the drug.

                     bb. Janssen sales representatives omitted discussion of addiction risks related to
                        Janssen’s drugs.
         Purd        cc. Purdue published a prescriber and law enforcement education
                        pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which
ue                      under the heading, “Indications of Possible Drug Abuse,” shows
                        pictures of the stigmata of injecting or snorting opioids—skin
                        popping, track marks, and perforated nasal septa. In fact, opioid
                        addicts who resort to these extremes are uncommon; the far more
                        typical reality is patients who become dependent and addicted through
                        oral use.94 Thus, these misrepresentations wrongly reassure doctors
                        that, as long as they do not observe those signs, they need not be
                        concerned that their patients are abusing or addicted to opioids.

                      dd. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                        Pain & Its Management, which inaccurately claimed that less than 1%
                        of children prescribed opioids will become addicted. This publication
                        is still available online. This publication also asserted that pain is
                        undertreated due to “misconceptions about opioid addiction.”

                      ee. Purdue sponsored APF’s Treatment Options: A Guide for People
                        Living with Pain (2007), which asserted that addiction is rare and
                        limited to extreme cases of unauthorized dose escalations, obtaining
                        opioids from multiple sources, or theft.

                      ff. A Purdue-funded study with a Purdue co-author claimed that
                        “evidence that the risk of psychological dependence or addiction is
                        low in the absence of a history of substance abuse.”95 The study relied
                        only on the Porter-Jick letter to the editor concerning a chart review of
                        hospitalized patients, not patients taking Purdue’s long-acting, take-
                        home opioid. Although the term “low” is not defined, the overall
                        presentation suggests the risk is so low as not to be a worry.



         94
              Purdue itself submitted briefing materials in October 2010 to a meeting of the FDA’s Joint Meeting of the
Anesthetic and Life Support Drugs Advisory Committee and the Drug Safety and Risk Management Advisory Committee in
which it stated that OxyContin was used non-medically by injection 4-17% of the time.
          95
             C. Peter N. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial I
painful diabetic neuropathy, 105 Pain 71 (2003).
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 104 of 285. PageID #: 104




                gg. Purdue contracted with AGS to produce a CME promoting the 2009
                  guidelines for the Pharmacological Management of Persistent Pain in
                  Older Persons. These guidelines falsely claim that “the risks [of
                  addiction] are exceedingly low in older patients with no current or past
                  history of substance abuse.” None of the references in the guidelines
                  corroborates the claim that elderly patients are less likely to become
                  addicted to opioids and the claim is, in fact, untrue. Purdue was aware
                  of the AGS guidelines’ content when it agreed to provide this funding,
                  and AGS drafted the guidelines with the expectation it would seek
                  drug company funding to promote them after their completion.

                        hh. Purdue sponsored APF’s Exit Wounds (2009), which
                counseled veterans that “[l]ong experience with opioids shows that
                people who are not predisposed to addiction are very unlikely to
                become addicted to opioid pain medications.” Although the term “very
                unlikely” is not defined, the overall presentation suggests it is so low as
                not to be a worry.

                ii. Purdue sales representatives told Lynn Haven prescribers that its drugs
                    were “steady state,” the implication of which was that they did not
                    produce a rush or euphoric effect, and therefore were less addictive
                    and less likely to be abused.

                jj. Purdue sales representatives told Lynn Haven prescribers that Butrans
                    has a lower abuse potential than other drugs because it was essentially
                    tamper- proof and, after a certain point, patients no longer experience a
                    “buzz” from increased dosage.

                kk. Advertisements that Purdue sent to Lynn Haven prescribers stated
                  that OxyContin ER was less likely to be favored by addicts, and,
                  therefore, less likely to be abused or diverted, or result in addiction.

                ll. Purdue sales representatives omitted discussion of addiction risks
                   related to Purdue’s drugs.


       308.   In addition to denying or minimizing the risk of addiction and abuse generally,

Defendants also falsely claimed that their particular drugs were safer, less addictive, and less

likely to be abused or diverted than their competitors’ or predecessor drugs. In making these

claims, Defendants said or implied that because their drug had a “steady-state” and did not

produce peaks and valleys, which cause drug-seeking behavior—either to obtain the high or
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 105 of 285. PageID #: 105




avoid the low—it was less likely to be abused or addicting. Endo also asserted in particular that,

because a reformulation of Opana ER was (or was designed to be) abuse-deterrent or tamper-

resistant, patients were less likely to become addicted to it. Defendants had no evidence to

support any of these claims, which, by FDA regulation, must be based on head-to-head trials;96

the claims also were false and misleading in that they misrepresented the risks of both the

particular drug and opioids as a class.

        309.     Further, rather than honestly disclose the risk of addiction, Defendants, and the

third parties they directed and assisted and whose materials they distributed, attempted to

portray those who were concerned about addiction as unfairly denying treatment to needy

patients. To increase pressure on doctors to prescribe chronic opioid therapy, Defendants turned

the tables; it was doctors who fail to treat their patients’ chronic pains with opioids—not doctors

who cause their patients to become addicted to opioids—who are failing their patients (and

subject to discipline). Defendants and their third-party allies claimed that purportedly

overblown worries about addiction cause pain to be under-treated and opioids to be over-

regulated and under-prescribed. This mantra of under-treated pain and under-used drugs

reinforced Defendants’ messages that the risks of addiction and abuse were not significant and

were overblown.

        310.     For example, Janssen’s website, Let’s Talk Pain, warns in a video posted online

that “strict regulatory control has made many physicians reluctant to prescribe opioids. The

unfortunate casualty in all of this is the patient, who is often undertreated and forced to suffer in

silence.” The program goes on to say: “Because of the potential for abusive and/or addictive

behavior, many healthcare professionals have been reluctant to prescribe opioids for their


        96
            See Guidance for Industry, “Abuse-Deterrent Opioids—Evaluation and Labeling,” April 2015 (describing
requirements for premarket and postmarket studies).
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 106 of 285. PageID #: 106




patients . . . . This prescribing environment is one of many barriers that may contribute to the

under treatment of pain, a serious problem in the United States.”

       311.     In the same vein, a Purdue website called In the Face of Pain complains, under

the heading of “Protecting Access,” that, through at least mid-2013, policy governing the

prescribing of opioids was “at odds with” best medical practices by “unduly restricting the

amounts that can be prescribed and dispensed”; “restricting access to patients with pain who

also have a history of substance abuse”; and “requiring special government-issued prescription

forms only for the medications that are capable of relieving pain that is severe.” This

unsupported and untrue rhetoric aims to portray doctors who do not prescribe opioids as

uncaring, converting their desire to relieve patients’ suffering into a mandate to prescribe

opioids.

       3. Defendants and Their Third-Party Allies Misrepresented that Addiction Risk
          Can Be Avoided or Managed


       312.     To this day, defendants each continue to maintain that most patients can safely

take opioids long-term for chronic pain without becoming addicted. Presumably only to explain

why doctors encounter so many patients addicted to opioids, Defendants and their third-party

allies have come to admit that some patients could become addicted, but that doctors can avoid

or manage that risk by using screening tools or questionnaires. These tools, they say, identify

those with higher addiction risks (stemming from personal or family histories of substance

abuse, mental illness, or abuse) so that doctors can more closely monitor patients at greater risk

of addiction.

       313.     There are three fundamental flaws in these assurances that doctors can identify

and manage the risk of addiction. First, there is no reliable scientific evidence that screening
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 107 of 285. PageID #: 107




works to accurately predict risk or reduce rates of addiction. Second, there is no reliable

scientific evidence that high-risk or addicted patients can take opioids long-term without

triggering addiction, even with enhanced monitoring and precautions. Third, there is no reliable

scientific evidence that patients without these red flags are necessarily free of addiction risk.

         314.       Addiction is difficult to predict on a patient-by-patient basis, and there are no

reliable, validated tools to do so. A recent Evidence Report by the Agency for Healthcare

Research and Quality (“AHRQ”), which “systematically review[ed] the current evidence on

long-term opioid therapy for chronic pain” identified “[n]o study” that had “evaluated the

effectiveness of risk mitigation strategies, such as use of risk assessment instruments, opioid

management plans, patient education, urine drug screening, prescription drug monitoring

program data, monitoring instruments, more frequent monitoring intervals, pill counts, or abuse-

deterrent formulations on outcomes related to overdose, addiction, abuse or misuse.” 97

Furthermore, attempts to treat high-risk patients, such as those who have a documented

predisposition to substance abuse, by resorting to patient contracts, more frequent refills, or

urine drug screening are not proven to work in the real world, if busy doctors even in fact

attempt them.

         315.       Most disturbingly, despite the widespread use of screening tools, patients with

past substance use disorders—which every tool rates as a risk factor—receive, on average,

higher doses of opioids.

         316.       Each Defendant claimed that the risk of addiction could be avoided or managed,

claims that are deceptive and without scientific support:


         97
              The Effectiveness and Risks of Long-term Opioid Treatment of Chronic Pain, Agency for Healthcare Res. &

Quality (September 19, 2014).
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 108 of 285. PageID #: 108




              Actavis         a. Documents from a 2010 sales training indicate that Actavis trained its
                              sales force that prescribers can use risk screening tools to limit the
                                         development of addiction.
              Cephalo                 b. Cephalon sponsored APF’s Treatment Options: A Guide for
                             People Living with Pain (2007), which taught patients that “opioid
  n                          agreements” between doctors and patients can “ensure that you take the
                             opioid as prescribed.”
              Endo           c. Endo paid for a 2007 supplement98 available for continuing education
                                 credit in the Journal of Family Practice. This publication, titled Pain
                                 Management Dilemmas in Primary Care: Use of Opioids,
                                 recommended screening patients using tools like the Opioid Risk
                                 Tool or the Screener and Opioid Assessment for Patients with Pain,
                                 and advised that patients at high risk of addiction could safely (e.g.,
                                 without becoming addicted) receive chronic opioid therapy using a
                                 “maximally structured approach” involving toxicology screens and
                                 pill counts.
                             d. Purdue’s unbranded website, In the Face of Pain (inthefaceofpain.com)
                                 states that policies that “restrict[] access to patients with pain who
              Purdue             also have a history of substance abuse” and “requiring special
                                 government-issued prescription forms for the only medications that
                                 are capable of relieving pain that is severe” are “at odds with” best
                                 medical practices.99

                             e. Purdue sponsored a 2012 CME program taught by a KOL titled
                                Chronic Pain Management and Opioid Use: Easing Fears, Managing
                                Risks, and Improving Outcomes. This presentation recommended that
                                use of screening tools, more frequent refills, and switching opioids
                                could treat a high-risk patient showing signs of potentially addictive
                                behavior.

                             f. Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, titled
                                Managing Patient’s Opioid Use: Balancing the Need and Risk. This
                                publication taught prescribers that screening tools, urine tests, and
                                patient agreements have the effect of preventing “overuse of
                                prescriptions” and “overdose deaths.”

                               g. Purdue sales representatives told Lynn Haven prescribers that
                                  screening tools can be used to select patients appropriate for opioid
                                  therapy and to manage the risks of addiction.




         98
             The Medical Journal, The Lancet found that all of the supplement papers it received failed peer-review. Editorial,
“The Perils of Journal and Supplement Publishing,” 375 The Lancet 9712 (347) 2010.
         99
             See In the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharma L.P. (Resources verified
Mar. 2012), ww.inthefaceofpain.com/content/uploads/2011/12/factsheet_ProtectingAccess.pdf.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 109 of 285. PageID #: 109




        4. Defendants and Their Third-Party Allies Created Confusion By Promoting the
           Misleading Term “Pseudoaddiction.”

        317.         Defendants and their third-party allies developed and disseminated each of the

following misrepresentations with the intent and expectation that, by instructing patients and

prescribers that signs of addiction are actually the product of untreated pain, doctors would

prescribe opioids to more patients and continue to prescribing them, and patients would

continue to use opioids despite signs that the patient was addicted. The concept of

“pseudoaddiction” was coined by Dr. David Haddox, who went to work for Purdue, and

popularized by Dr. Russell Portenoy, who consulted for Cephalon, Endo, Janssen, and Purdue.

Much of the same language appears in other Defendants’ treatment of this issue, highlighting

the contrast between “undertreated pain” and “true addiction,” as if patients could not

experience both. As KOL Dr. Lynn Webster wrote: “[Pseudoaddiction] obviously became too

much of an excuse to give patients more medication. . . . It led us down a path that caused harm.

It is already something we are debunking as a concept.”100

        318.        Each of the publications and statements below falsely states or suggests that the

concept of “pseudoaddiction” is substantiated by scientific evidence and accurately describes

the condition of patients who only need, and should be treated with, more opioids:

        Actav          a. Documents from a 2010 sales training indicate that Actavis trained
                          its sales force to instruct physicians that aberrant behaviors like self-
is                        escalation of doses constituted “pseudoaddiction.”




        100
              John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, Milwaukee Wisc. J. Sentinel (Feb.19, 2012).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 110 of 285. PageID #: 110




        Ceph    b. Cephalon sponsored FSMB’s Responsible Opioid Prescribing (2007),
                    which taught that behaviors such as “requesting drugs by name,”
alon                “demanding or manipulative behavior,” seeing more than one doctor
                    to obtain opioids, and hoarding are all signs of “pseudoaddiction.”
                    Cephalon also spent $150,000 to purchase copies of the book in bulk
                    and distributed it through its pain sales force to 10,000 prescribers
                    and 5,000 pharmacists.

        Endo    c.    Endo distributed copies of a book by KOL Dr. Lynn Webster
                     entitled Avoiding Opioid Abuse While Managing Pain (2007).
                     Endo’s internal planning documents describe the purpose of
                     distributing this book as to “[i]ncrease the breadth and depth of the
                     Opana ER prescriber base.” The book claims that when faced with
                     signs of aberrant behavior, the doctor should regard it as
                     “pseudoaddiction” and thus, increasing the dose in most cases . . .
                     should be the clinician’s first response.” (emphasis added).

                d. Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid
                   Prescribing (2007), which was distributed by Endo’s sales force.
                   This book asserted that behaviors such as “requesting drugs by
                   name,” “demanding or manipulative behavior,” seeing more than
                   one doctor to obtain opioids, and hoarding, are all signs of
                   “pseudoaddiction.”

        Janss   e. From 2009 to 2011 Janssen’s website, Let’s Talk Pain, stated that
                    “pseudoaddiction . . . refers to patient behaviors that may occur
en                  when pain is under-treated” and that “[p]seudoaddiction is different
                    from true addiction because such behaviors can be resolved with
                    effective pain management.”(emphasis added).

        Purd    f.    Purdue published a prescriber and law enforcement education
                     pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which
ue                   described “pseudoaddiction” as a concept that “emerged in the
                     literature to describe the inaccurate interpretation of [drug-seeking
                     behaviors] in patients who have pain that has not been effectively
                     treated.”

                g. Purdue distributed to physicians, at least as of November 2006, and
                   posted on its unbranded website, Partners Against Pain, a pamphlet
                   copyrighted 2005 and titled Clinical Issues in Opioid Prescribing.
                   This pamphlet included a list of conduct, including “illicit drug use
                   and deception” it defined as indicative of “pseudoaddiction” or
                   untreated pain. It also states: “Pseudoaddiction is a term which has
                   been used to describe patient behaviors that may occur when pain
                   is undertreated. . . .        Even such behaviors as illicit drug use
                   and deception can occur in the patient’s efforts to obtain relief.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 111 of 285. PageID #: 111




                     Pseudoaddiction can be distinguished from true addiction in that the
                     behaviors resolve when the pain is effectively treated.” (Emphasis
                     added.)

                  h. Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007),
                     which taught that behaviors such as “requesting drugs by name,
                     “demanding or manipulative behavior,” seeing more than one doctor
                     to obtain opioids, and hoarding, are all signs of “pseudoaddiction.”
                     Purdue also spent over $100,000 to support distribution of the book.

                  i. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                     Pain & Its Management, which states: “Pseudo-addiction describes
                     patient behaviors that may occur when pain is undertreated. . . .
                     Pseudo-addiction can be distinguished from true addiction in that
                     this behavior ceases when pain is effectively treated.” (Emphasis
                     added.)


       5. Defendants and Their Third-Party Allies Claimed Withdrawal is Simply
          Managed


       319.    Defendants and their third-party allies promoted the false and misleading

messages below with the intent and expectation that, by misrepresenting the difficulty of

withdrawing from opioids, prescribers and patients would be more likely to start chronic opioid

therapy and would fail to recognize the actual risk of addiction.

       320.    In an effort to underplay the risk and impact of addiction, Defendants and their

third-party allies frequently claim that, while patients become “physically” dependent on

opioids, physical dependence can be addressed by gradually tapering patients’ doses to avoid

the adverse effects of withdrawal. They fail to disclose the extremely difficult and painful

effects that patients can experience when they are removed from opioids—effects that also

make it less likely that patients will be able to stop using the drugs.

       321.    In reality, withdrawal is prevalent in patients after more than a few weeks of

therapy.   Common symptoms of withdrawal include: severe anxiety, nausea, vomiting,
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 112 of 285. PageID #: 112




headaches, agitation, insomnia, tremors, hallucinations, delirium, and pain. Some symptoms

may persist for months, or even years, after a complete withdrawal from opioids, depending on

how long the patient had been using opioids. Withdrawal symptoms trigger a feedback loop that

drives patients to seek opioids, contributing to addiction.

        322.     Each of the publications and statements below falsely states or suggests that

withdrawal from opioids was not a problem and they should not be hesitant about prescribing or

using opioids:

        Actav     a.   Documents from a 2010 sales training indicate that Actavis trained
                       its sales force that discontinuing opioid therapy can be handled
is                     “simply” and that it can be done at home. Actavis’s sales
                       representative training claimed opioid withdrawal would take only a
                       week, even in addicted patients.
        Endo      b.   A CME sponsored by Endo, titled Persistent Pain in the Older
                       adult, taught that withdrawal symptoms can be avoided entirely by
                       tapering the dose by 10-20% per day for ten days.
        Janss     c.   A Janssen PowerPoint presentation used for training its sales
                       representatives titled “Selling Nucynta ER” indicates that the “low
en                     incidence of withdrawal symptoms” is a “core message” for its sales
                       force. This message is repeated in numerous Janssen training
                       materials between 2009 and 2011. The studies supporting this claim
                       did not describe withdrawal symptoms in patients taking Nucynta
                       ER beyond 90 days or at high doses and would therefore not be
                       representative of withdrawal symptoms in the chronic pain
                       population. Patients on opioid therapy long-term and at high doses
                       will have a harder time discontinuing the drugs and are more likely
                       to experience withdrawal symptoms. In addition, in claiming a low
                       rate of withdrawal symptoms, Janssen relied upon a study that only
                       began tracking withdrawal symptoms in patients two to four days
                       after discontinuing opioid use; Janssen knew or should have known
                       that these symptoms peak earlier than that for most patients. Relying
                       on data after that initial window painted a misleading picture of the
                       likelihood and severity of withdrawal associated with chronic opioid
                       therapy. Janssen also knew or should have known that the patients
                       involved in the study were not on the drug long enough to develop
                       rates of withdrawal symptoms comparable to rates of withdrawal
                       suffered by patients who use opioids for chronic pain—the use for
                       which Janssen promoted Nucynta ER.

                  d. Janssen sales representatives told Lynn Haven prescribers that
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 113 of 285. PageID #: 113




                     patients on Janssen’s drugs were less susceptible to withdrawal than
                     those on other opioids.
        Purd     e. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                     Pain & Its Management, which taught that “Symptoms of physical
ue                   dependence can often be ameliorated by gradually decreasing the
                     dose of medication during discontinuation,” but did not disclose the
                     significant hardships that often accompany cessation of use.

                 f. Purdue sales representatives told Lynn Haven prescribers that the
                     effects of withdrawal from opioid use can be successfully managed.

                 g. Purdue sales representatives told Lynn Haven prescribers that the
                    potential for withdrawal on Butrans was low due to Butrans’s low
                    potency and its extended release mechanism.


        6. Defendants and Their Third-Party Allies Misrepresented that Increased Doses
           Pose No Significant Additional Risks


        323.   Each of the following misrepresentations was created with the intent and

expectation that, by misrepresenting and failing to disclose the known risks of high dose

opioids, prescribers and patients would be more likely to continue to prescribe and use opioids,

even when they were not effective in reducing patients’ pain, and not to discontinue opioids

even when tolerance required them to reach even higher doses.

        324.   Defendants and their third-party allies claimed that patients and prescribers could

increase doses of opioids indefinitely without added risk, even when pain was not decreasing or

when doses had reached levels that were “frighteningly high,” suggesting that patients would

eventually reach a stable, effective dose. Each of Defendants’ claims also omitted warnings of

increased adverse effects that occur at higher doses, and misleadingly suggested that there was

no greater risk to higher dose opioid therapy.

        325.   These claims are false. Patients receiving high doses of opioids as part of long-

term opioid therapy are three to nine times more likely to suffer an overdose from opioid-related
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 114 of 285. PageID #: 114




causes than those on low doses. As compared to available alternative pain remedies, scholars

have suggested that tolerance to the respiratory depressive effects of opioids develops at a

slower rate than tolerance to analgesic effects. Accordingly, the practice of continuously

escalating doses to match pain tolerance can, in fact, lead to overdose even where opioids are

taken as recommended.       The FDA has itself acknowledged that available data suggest a

relationship between increased doses and the risk of adverse effects. Moreover, it is harder for

patients to terminate use of higher-dose opioids without severe withdrawal effects, which

contributes to a cycle of continued use, even when the drugs provide no pain relief and are

causing harm—the signs of addiction.

         326.   Each of the following claims suggests that high-dose opioid therapy is safe:

         Acta    a.   Documents from a 2010 sales training indicate that Actavis trained
                      its sales force that “individualization” of opioid therapy depended
vis                   on increasing doses “until patient reports adequate analgesia” and
                      to “set dose levels on [the] basis of patient need, not on [a]
                      predetermined maximal dose.” Actavis further counseled its sales
                      representatives that the reasons some physicians had for not
                      increasing doses indefinitely were simply a matter of physician
                      “comfort level,” which could be overcome or used as a tool to
                      induce them to switch to Actavis’s opioid, Kadian.

         Cep     b.    Cephalon sponsored APF’s Treatment Options: A Guide for People
                       Living with Pain (2007), which claimed that some patients “need”
halon                  a larger dose of their opioid, regardless of the dose currently
                       prescribed.

                 c.   Cephalon sponsored a CME written by KOL Dr. Lynn Webster,
                       Optimizing Opioid Treatment for Breakthrough Pain, which was
                       offered online by Medscape, LLC from September 28, 2007
                       through December 15, 2008. The CME taught that non-opioid
                       analgesics and combination opioids that include aspirin and
                       acetaminophen are less effective to treat breakthrough pain
                       because of dose limitations.

                 d.   Cephalon sales representatives assured Lynn Haven prescribers that
                       opioids were safe, even at high doses.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 115 of 285. PageID #: 115




         End    e.     Endo sponsored a website, painknowledge.com, through APF and
                      NIPC, which, in 2009, claimed that opioids may be increased until
o                     “you are on the right dose of medication for your pain,” and once
                      that occurred, further dose increases would not occur. Endo funded
                      the site, which was a part of Endo’s marketing plan, and tracked
                      visitors to it.

                f.     Endo distributed a patient education pamphlet edited by KOL Dr.
                       Russell Portenoy titled Understanding Your Pain: Taking Oral
                       Opioid Analgesics. In Q&A format, it asked: “If I take the opioid
                       now, will it work later when I really need it?” The response was:
                       “The dose can be increased . . . . You won’t ‘run out’ of pain
                       relief.”
         Jans   g.   Janssen sponsored a patient education guide entitled Finding Relief:
                      Pain Management for Older Adults (2009), which its personnel
sen                   reviewed and approved and its sales force distributed. This guide
                      listed dose limitations as “disadvantages” of other pain medicines
                      and omitted any discussion of risks of increased doses of opioids.
                      The publication also falsely claimed that it is a “myth” that “opioid
                      doses have to be bigger over time.”
         Purd   h.     Purdue’s In the Face of Pain website, along with initiatives of APF,
                       promoted the notion that if a patient’s doctor does not prescribe
ue                     them what—in their view—is a sufficient dose of opioids, they
                       should find another doctor who will. In so doing, Purdue exerted
                       undue, unfair, and improper influence over prescribers who face
                       pressure to accede to the resulting demands.

                i.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                      Pain & Its Management, which taught that dose escalations are
                      “sometimes necessary,” even indefinitely high ones. This
                      suggested that high dose opioids are safe and appropriate and did
                      not disclose the risks from high dose opioids. This publication is
                      still available online.

                j.    Purdue sponsored APF’s Treatment Options: A Guide for People
                      Living with Pain (2007), which taught patients that opioids have
                      “no ceiling dose” and are therefore the most appropriate treatment
                      for severe pain. The guide also claimed that some patients “need”
                      a larger dose of the drug, regardless of the dose currently
                      prescribed. This language fails to disclose heightened risks at
                      elevated doses.

                k.    Purdue sponsored a CME issued by the American Medical
                      Association in 2003, 2007, 2010, and 2013. The CME, Overview
                      of Management Options, was edited by KOL Dr. Russell Portenoy,
                      among others, and taught that other drugs, but not opioids, are
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 116 of 285. PageID #: 116




                             unsafe at high doses. The 2013 version is still available for CME
                             credit.

                     l.     Purdue sales representatives told Lynn Haven prescribers that
                            opioids were just as effective for treating patients long-term and
                            omitted any discussion that increased tolerance would require
                            increasing, and increasingly dangerous, doses.

         7. Defendants and Their Third-Party Allies Deceptively Omitted or Minimized
            Adverse Effects of Opioids and Overstated the Risks of Alternative Forms of
            Pain Treatment.


         327.      Each of the following misrepresentations was created with the intent and

expectation that, by omitting the known, serious risks of chronic opioid therapy, including the

risks of addiction, abuse, overdose, and death, and emphasizing or exaggerating risks of

competing products, prescribers and patients would be more likely to choose opioids.

Defendants and their third-party allies routinely ignored the risks of chronic opioid therapy.

These include (beyond the risks associated with misuse, abuse, and addiction): hyperalgesia, a

“known serious risk associated with chronic opioid analgesic therapy in which the patient

becomes more sensitive to certain painful stimuli over time;”101 hormonal dysfunction; decline

in immune function; mental clouding, confusion, and dizziness; increased falls and fractures in

the elderly; neonatal abstinence syndrome (when an infant exposed to opioids prenatally

withdraws from the drugs after birth); and potentially fatal interactions with alcohol or

benzodiazepines, which are used to treat post-traumatic stress disorder and anxiety (disorders

frequently coexisting with chronic pain conditions).102




         101
               Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians
for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
           102
               Several of these risks do appear in the FDA-mandated warnings. See, e.g., the August 13, 2015 OxyContin Label,
Section 6.2, identifying adverse reactions including: “abuse, addiction … death, … hyperalgesia, hypogonadism . . . mood
altered . . . overdose, palpitations (in the context of withdrawal), seizures, suicidal attempt, suicidal ideation, syndrome of
inappropriate antidiuretic hormone secretion, and urticaria [hives].”
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 117 of 285. PageID #: 117




         328.   Despite these serious risks, Defendants asserted, or implied, that opioids were

appropriate first-line treatments and safer than alternative treatments, including NSAIDs such as

ibuprofen (Advil, Motrin) or naproxen (Aleve). While NSAIDs can pose significant

gastrointestinal, renal, and cardiac risks, particularly for elderly patients, Defendants’

exaggerated descriptions of those risks were deceptive in themselves, and made their omissions

regarding the risks of opioids all the more striking and misleading. Defendants and their third-

party allies described over-the-counter NSAIDs as life-threatening and falsely asserted that they

were responsible for 10,000-20,000 deaths annually (more than opioids), when in reality the

number is closer to 3,200. This description of NSAIDs starkly contrasted with their

representation of opioids, for which the listed risks were nausea, constipation, and sleepiness

(but not addiction, overdose, or death). Compared with NSAIDs, opioids are responsible for

roughly four times as many fatalities annually.

         329.   As with the preceding misrepresentations, Defendants’ false and misleading

claims regarding the comparative risks of NSAIDs and opioids had the effect of shifting the

balance of opioids’ risks and purported benefits. While opioid prescriptions have exploded over

the past two decades, the use of NSAIDs has declined during that same time.

         330.   Each of the following reflects Defendants’ deceptive claims and omissions about

the risks of opioids, including in comparison to NSAIDs:

         Acta    a.   Documents from a 2010 sales training indicate that Actavis trained its sales
                       force that the ability to escalate doses during long-term opioid therapy,
vis                    without hitting a dose ceiling, made opioid use safer than other forms of
                       therapy that had defined maximum doses, such as acetaminophen or
                       NSAIDs.

                 b.   Actavis also trained physician-speakers that “maintenance therapy with
                       opioids can be safer than long-term use of other analgesics,” including
                       NSAIDs, for older persons.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 118 of 285. PageID #: 118




                c.   Kadian sales representatives told Lynn Haven prescribers that NSAIDs
                      were more toxic than opioids.
         Cep    d.     Cephalon sponsored APF’s Treatment Options: A Guide for People
                      Living
halon                with Pain (2007), which taught patients that opioids differ from NSAIDs
                      in that they have “no ceiling dose” and are therefore the most appropriate
                      treatment for severe pain. The publication attributed 10,000 to 20,000
                      deaths annually to NSAID overdose. Treatment Options also warned that
                      risks of NSAIDs increase if “taken for more than a period of months,”
                      with no corresponding warning about opioids.

                e.   Cephalon sales representatives told Lynn Haven’s prescribers that NSAIDs
                      were more toxic than Cephalon’s opioids
         End    f.   Endo distributed a “case study” to prescribers titled Case Challenges in
                      Pain Management: Opioid Therapy for Chronic Pain. The study cites an
o                     example, meant to be representative, of a patient “with a massive upper
                      gastrointestinal bleed believed to be related to his protracted use of
                      NSAIDs” (over eight years), and recommends treating with opioids
                      instead.

                g.     Endo sponsored a website, painknowledge.com, through APF and NIPC,
                      which contained a flyer called “Pain: Opioid Therapy.” This publication
                      included a list of adverse effects from opioids that omitted significant
                      adverse effects like hyperalgesia, immune and hormone dysfunction,
                      cognitive impairment, tolerance, dependence, addiction, and death. Endo
                      continued to provide funding for this website through 2012, and closely
                      tracked unique visitors to it.

                h.    Endo provided grants to APF to distribute Exit Wounds (2009), which
                      omitted warnings of the risk of interactions between opioids and
                      benzodiazepines, which would increase fatality risk. Exit Wounds also
                      contained a lengthy discussion of the dangers of using alcohol to treat
                      chronic pain but did not disclose dangers of mixing alcohol and opioids.

                i.     Endo sales representatives told Lynn Haven prescribers that NSAIDs
                      were more toxic than opioids.
         Jans   j.    Janssen sponsored a patient education guide titled Finding Relief: Pain
                      Management for Older Adults (2009), which its personnel reviewed and
sen                   approved and its sales force distributed. This publication described the
                      advantages and disadvantages of NSAIDs on one page, and the
                      “myths/facts” of opioids on the facing page. The disadvantages of
                      NSAIDs are described as involving “stomach upset or bleeding,” “kidney
                      or liver damage if taken at high doses or for a long time,” “adverse
                      reactions in people with asthma,” “increase [in] the risk of heart attack
                      and stroke.” The only adverse effects of opioids listed are “upset stomach
                      or sleepiness,” which the brochure claims will go away, and constipation.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 119 of 285. PageID #: 119




                k.     Janssen sponsored APF’s Exit Wounds (2009), which omits warnings of
                      the risk of interactions between opioids and benzodiazepines. Janssen’s
                      label for Duragesic, however, states that use with benzodiazepines “may
                      cause respiratory depression, [low blood pressure], and profound sedation
                      or potentially result in coma. Exit Wounds also contained a lengthy
                      discussion of the dangers of using alcohol to treat chronic pain but did not
                      disclose dangers of mixing alcohol and opioids.

                l.     Janssen sales representatives told Lynn Haven prescribers that Nucynta
                      was not an opioid, making it a good choice for chronic pain patients who
                      previously were unable to continue opioid therapy due to excessive side
                      effects. This statement was misleading because Nucynta is, in fact, an
                      opioid and has the same effects as other opioids.
        Purd    m.    Purdue sponsored APF’s Exit Wounds (2009), which omits warnings of
                      the risk of interactions between opioids and benzodiazepines, which
ue                    would increase fatality risk. Exit Wounds also contained a lengthy
                      discussion of the dangers of using alcohol to treat chronic pain but did not
                      disclose dangers of mixing alcohol and opioids.

                n.     Purdue sponsored APF’s Treatment Options: A Guide for People Living
                      with Pain (2007), which advised patients that opioids differ from
                      NSAIDs in that they have “no ceiling dose” and are therefore the most
                      appropriate treatment for severe pain. The publication attributes 10,000
                      to 20,000 deaths annually to NSAID overdose. Treatment Options also
                      warned that risks of NSAIDs increase if “taken for more than a period of
                      months,” with no corresponding warning about opioids.

                o.     Purdue sponsored a CME issued by the American Medical Association
                      in 2003, 2007, 2010, and 2013; The 2013 version is still available for
                      CME credit. The CME, Overview of Management Options, was edited
                      by KOL Dr. Russell Portenoy, among others, and taught that NSAIDs
                      and other drugs, but not opioids, are unsafe at high doses.

                p.    Purdue sales representatives told Lynn Haven prescribers that NSAIDs
                      were more toxic than opioids.


        8. Purdue Misleadingly Promoted OxyContin as Providing 12 Hours of Relief

        331.   In addition to making the deceptive statements above, Purdue also dangerously

misled doctors and patients about OxyContin’s duration and onset of action.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 120 of 285. PageID #: 120




         332.     Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in

the following chart, which was, upon information and belief, adapted from Purdue’s own sales

materials:103




         The reduced release of the drug over time means that the oxycodone no longer provides

the same level of pain relief; as a result, in many patients, OxyContin does not last for the 12




         103
             Jim Edwards, “How Purdue Used Misleading Charts to Hide OxyContin’s Addictive Power,” CBSNews.com, Sept.
28, 2011, http://www.cbsnews.com/news/how-purdue-used-misleading-charts-to- hide-oxycontins-addictive-power/. The 160
mg dose is no longer marketed. Purdue’s promotional materials in the past displayed a logarithmic scale, which gave the
misleading impression the concentration remained constant.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 121 of 285. PageID #: 121




hours for which Purdue promotes it—a fact that Purdue has known at all times relevant to this

action.

          333.   OxyContin tablets provide an initial absorption of approximately 40% of the

active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

opioid—OxyContin is roughly twice as powerful as morphine—triggers a powerful

psychological response. OxyContin thus behaves more like an immediate release opioid, which

Purdue itself once claimed was more addicting in its original 1995 FDA-approved drug label.

Second, the initial burst of oxycodone means that there is less of the drug at the end of the

dosing period, which results in the drug not lasting for a full 12 hours and precipitates

withdrawal symptoms in patients, a phenomenon known as “end of dose” failure. (The FDA

found in 2008 that a “substantial number” of chronic pain patients will experience “end-of-dose

failure” with OxyContin.) The combination of fast onset and end-of-dose failure makes

OxyContin particularly addictive, even compared with other opioids.

          334.   Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full 12 hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart depicting plasma levels

on a logarithmic scale. The chart minimized the rate of end-of-dose failure by depicting 10 mg

in a way that it appeared to be half of 100 mg in the table’s y-axis. That chart, shown below,

depicts the same information as the chart above, but does so in a way that makes the absorption

rate appear more consistent:
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 122 of 285. PageID #: 122




       335.       More recently, other Purdue advertisements also emphasized “Q12h” (meaning

twice-daily) dosing. These include an advertisement in the February 2005 Journal of Pain and

2006 Clinical Journal of Pain featuring an OxyContin logo with two pill cups, reinforcing the

twice-a-day message. Other advertisements that ran in the 2005 and 2006 issues of the Journal

of Pain depict a sample prescription for OxyContin, with “Q12h” handwritten for emphasis.

       336.       The information that OxyContin did not provide pain relief for a full 12 hours

was known to Purdue, and Purdue’s competitors, but was not disclosed to general practitioners.

Purdue’s knowledge of some pain specialists’ tendency to prescribe OxyContin three times per

day instead of two (which would have compensated for end-of-dose failure) was set out in

Purdue’s internal documents as early as 1999 and is apparent from MEDWATCH Adverse

Event reports for OxyContin.104 Even Purdue’s competitor, Endo, was aware of the problem;

Endo attempted to position its Opana ER drug as offering “durable” pain relief, which Endo

understood to suggest a contrast to OxyContin. Opana ER advisory board meetings featured



       104
             MEDWATCH refers to the FDA’s voluntary adverse event reporting system.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 123 of 285. PageID #: 123




pain specialists citing lack of 12-hour dosing as a disadvantage of OxyContin. Endo even ran

advertisements for Opana ER referring to “real” 12-hour dosing.

         337.      Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers in Lynn Haven were not informed of risks relating to addiction, and that they

received the misleading message that OxyContin would be effective for treating chronic pain for

the advertised duration. Furthermore, doctors would compensate by increasing the dose or

prescribing “rescue” opioids, which had the same effect as increasing the amount of opioids

prescribed to a patient.105, 106




          105
              Purdue’s Clinical Issues in Opioid Prescribing, put out in 2005 under Purdue’s unbranded Partners Against Pain
banner, states that “it is recommended that a supplementary immediate-release medication be provided to treat exacerbations of
pain that may occur with stable dosing.” References to “rescue” medication appear in publications Purdue sponsored such as
APF’s A Policymaker’s Guide (2011) and the 2013 CME Overview of Pain Management Options.
          106
              The Connecticut Attorney General’s office filed a citizens’ petition with the FDA on January 27, 2004, requesting
that the OxyContin label be amended with a warning not to prescribe the drug more than twice daily as a means of
compensating for end-of-dose failure. The FDA denied this request on September 11, 2008. The FDA found that the state had
failed to present sufficient evidence that more frequent dosing caused adverse outcomes, but the FDA did not challenge the
Connecticut finding that end-of-dose failure of OxyContin was prevalent. Indeed, the FDA found that end-of-dose failure
affected a “substantial” number of chronic pain patients prescribed OxyContin.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 124 of 285. PageID #: 124




   E. Each Defendant Engaged in Deceptive Marketing, Both Branded and Unbranded,
      that Targeted and Reached Lynn Haven Prescribers.

       338.    Defendants—and the Front Groups and KOLs who depended on and worked

alongside them—were able to affect a sea change in medical opinion in favor of accepting

opioids as a medically necessary long-term treatment for chronic pain. As set forth below, each

Defendant contributed to that result through a combination of both direct marketing efforts and

third-party marketing efforts over which that Defendant exercised editorial control. These

deceptive and misleading statements were directed to, and reached, Lynn Haven prescribers and

patients, with the intent of distorting their views on the risks, benefits, and superiority of opioids

for treatment of chronic pain.

       339.    Defendants engaged in their deceptive marketing campaign, both nationwide and

in Lynn Haven, using a number of strategies. Defendants trained their sales forces and recruited

physician speakers to deliver these deceptive messages and omissions, and they in turn

conveyed them to prescribers. Defendants also broadly disseminated promotional messages and

materials, both by delivering them personally to doctors during detailing visits and by mailing

deceptive advertisements directly to prescribers. Because they are disseminated by Defendant

drug manufacturers and relate to Defendants’ drugs, these materials are considered “labeling”

within the meaning of 21 C.F.R. § 1.3(a), which means Defendants are liable for their content.

       340.    As described below, Lynn Haven has located a number of area prescribers who

received Defendants’ misrepresentations. Each of the misrepresentations received by these

doctors constitutes an integral piece of a centrally directed marketing strategy to change medical

perceptions regarding the use of opioids to treat chronic pain. Defendants were aware of each of

these misrepresentations, and Defendants approved of them and oversaw their dissemination at

the national, corporate level.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 125 of 285. PageID #: 125




         1. Actavis

         341.      As described below, Actavis promoted its branded opioid, Kadian, through a

highly deceptive marketing campaign, carried out principally through its sales force and

recruited physician speakers. As internal documents indicate, this campaign rested on a series of

misrepresentations and omissions regarding the risks, benefits, and superiority of opioids, and

indeed incorporated each of the types of deceptive messages. Based on the highly coordinated

and uniform nature of Actavis’s marketing, Actavis conveyed these deceptive messages to Lynn

Haven prescribers. Actavis did so with the intent that Lynn Haven prescribers and/or consumers

would rely on the messages in choosing to use opioids to treat chronic pain.107

                   a. Actavis’ Deceptive Direct Marketing

         342.      To help devise its marketing strategy for Kadian, Actavis commissioned a report

from one of its consultants in January 2005 about barriers to market entry. The report concluded

that two major challenges facing opioid manufacturers in 2005 were (i) overcoming “concerns

regarding the safety and tolerability” of opioids, and (ii) the fact that “physicians have been

trained to evaluate the supporting data before changing their respective practice behavior.” To

address these challenges, the report advocated a “[p]ublication strategy based on placing in the

literature key data that influence members of the target audience” with an “emphasis . . . on

ensuring that the message is believable and relevant to the needs of the target audience.” This

would entail the creation of “effective copy points . . . backed by published references” and

“developing and placing publications that demonstrate [the] efficacy [of opioids] and [their]

safety/positive side effect profile.” According to the report, this would allow physicians to




         107
             Actavis also sold various generic opioids, including Norco, which were widely prescribed in the Lynn Haven and
benefited from Actavis’s overall promotion of opioids, but were not directly marketed by sales representatives.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 126 of 285. PageID #: 126




“reach[] a mental agreement” and change their “practice behavior” without having first

evaluated supporting data—of which Actavis (and other Defendants) had none.

       343.    The consulting firm predicted that this manufactured body of literature “w[ould],

in turn, provide greater support for the promotional message and add credibility to the brand’s

advocates” based on “either actual or perceived ‘scientific exchange’” in relevant medical

literature. (emphasis added). To this end, it planned for three manuscripts to be written during

the first quarter of 2005. Of these, “[t]he neuropathic pain manuscript will provide evidence

demonstrating KADIAN is as effective in patients with presumptive neuropathic pain as it is in

those with other pain types”; “[t]he elderly subanalysis . . . will provide clinicians with evidence

that KADIAN is efficacious and well tolerated in appropriately selected elderly patients” and

will “be targeted to readers in the geriatrics specialty”; and “[t]he QDF/BID manuscript will . . .

.call attention to the fact that KADIAN is the only sustained-release opioid to be labeled for

[once or twice daily] use.” In short, Actavis knew exactly what each study would show—and

how that study would fit into its marketing plan—before it was published. Articles matching

Actavis’s descriptions later appeared in the Journal of Pain and the Journal of the American

Geriatrics Society.

       344.    To ensure that messages based on this science reached individual physicians,

Actavis deployed sales representatives, or detailers, to visit prescribers in Lynn Haven and

across the country. At the peak of Actavis’s promotional efforts in 2011, the company spent

$6.7 million on detailing.

       345.    To track its detailers’ progress, Actavis’s sales and marketing department

actively monitored the prescribing behavior of physicians. It tracked the Kadian prescribing

activity of individual physicians, and assessed the success of its marketing efforts by tabulating
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 127 of 285. PageID #: 127




how many Kadian prescriptions a prescriber wrote after he or she had been detailed. As

described below, Kadian monitored numerous Lynn Haven physicians.

       346.    Actavis also planned to promote Kadian by giving presentations at conferences

of organizations where it believed it could reach a high concentration of pain specialists. Its

choice of conferences was also influenced by the host’s past support of opioids. For example,

Actavis documents show that Actavis presented papers concerning Kadian at an annual meeting

of AGS because AGS’s guidelines “support the use of opioids.”

       347.    Actavis targeted prescribers using both its sales force and recruited physician

speakers, as described below.

                     i.   Actavis’ Deceptive Sales Training

       348.    Actavis’s sales representatives targeted physicians to deliver sales messages that

were developed centrally and deployed uniformly across the country. These sales

representatives were critical in delivering Actavis’s marketing strategies and talking points to

individual prescribers.

       349.    Actavis’s strategy and pattern of deceptive marketing is evident in its internal

training materials. A sales education module titled “Kadian Learning System” trained Actavis’s

sales representatives on the marketing messages—including deceptive claims about improved

function, the risk of addiction, the false scientific concept of “pseudoaddiction,” and opioid

withdrawal—that sales representatives were directed and required, in turn, to pass on to

prescribers, nationally and in Lynn Haven.

       350.    The sales training module, dated July 1, 2010, includes the misrepresentations

documented in this Complaint, starting with its promise of improved function. The sales training

instructed Actavis sales representatives that “most chronic benign pain patients do have
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 128 of 285. PageID #: 128




markedly improved ability to function when maintained on chronic opioid therapy,” when, in

reality, available data demonstrate that patients on chronic opioid therapy are less likely to

participate in daily activities like work. The sales training also misleadingly implied that the

dose of prescription opioids could be escalated without consequence and omitted important

facts about the increased risks of high dose opioids. First, Actavis taught its sales

representatives, who would pass the message on to doctors, that pain patients would not develop

tolerance to opioids, which would have required them to receive increasing doses: “Although

tolerance and dependence do occur with long-term use of opioids, many studies have shown that

tolerance is limited in most patients with [Chronic pain].” Second, Actavis instructed its sales

personnel that opioid “[d]oses are titrated to pain relief, and so no ceiling dose can be given as

to the recommended maximal dose.” Actavis failed to explain to its sales representatives and,

through them, to doctors, the greater risks associated with opioids at high doses.

       351.    Further, the 2010 sales training module highlighted the risks of alternate pain

medications without providing a comparable discussion of the risks of opioids, painting the

erroneous and misleading impression that opioids are safer. Specifically, the document claimed

that “NSAIDs prolong the bleeding time by inhibiting blood platelets, which can contribute to

bleeding complications” and “can have toxic effects on the kidney.” Accordingly, Actavis

coached its sales representatives that “[t]he potential toxins of NSAIDs limits their dose and, to

some extent, the duration of therapy” since “[t]hey should only be taken short term.” By

contrast, the corresponding section related to opioids neglects to include a single side effect or

risk associated with the use of opioids, including from long-term use.

       352.    This sales training module also severely downplayed the main risk associated

with Kadian and other opioids—addiction. It represented that “there is no evidence that simply
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 129 of 285. PageID #: 129




taking opioids for a period of time will cause substance abuse or addiction” and, instead, “[i]t

appears likely that most substance-abusing patients in pain management practices had an abuse

problem before entering the practice.” This falsely suggests that few patients would become

addicted, that only those with a prior history of abuse are at risk of opioid addiction, and that

doctors could screen for those patients and safely prescribe to others. To the contrary, opioid

addiction affects a significant population of patients; while patients with a history of abuse may

be more prone to addiction, all patients are at risk, and doctors may not be able to identify, or

safely prescribe to, patients at greater risk.

        353.    The sales training also noted that there were various “signs associated with

substance abuse,” including past history or family history of substance or alcohol abuse,

frequent requests to change medication because of side effects or lack of efficacy, and a “social

history of dysfunctional or high-risk behaviors including multiple arrests, multiple marriages,

abusive relationships, etc.” This is misleading, as noted above, because it implies that only

patients with these kinds of behaviors and history become addicted to opioids.

        354.    Further, the sales training neglected to disclose that no risk-screening tools

related to opioids have ever been scientifically validated. The AHRQ recently issued an

Evidence Report that could identify “[n]o study” that had evaluated the effectiveness of various

risk mitigation strategies—including the types of patient screening implied in Actavis’s sales

training—on outcomes related to overdose, addiction, abuse or misuse.

        355.    The sales training module also directed representatives to counsel doctors to be

on the lookout for the signs of “[p]seudoaddiction,” which were defined as “[b]ehaviors (that

mimic addictive behaviors) exhibited by patients with inadequately treated pain.” However, the
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 130 of 285. PageID #: 130




concept of “pseudoaddiction” is unsubstantiated and meant to mislead doctors and patients

about the risks and signs of addiction.

       356.    Finally, the 2010 national training materials trivialized the harms associated with

opioid withdrawal by explaining that “[p]hysical dependence simply requires a tapered

withdrawal should the opioid medication no longer be needed.” This, however, overlooks the

fact that the side effects associated with opiate withdrawal are severe and a serious concern for

any person who wishes to discontinue long-term opioid therapy.

       357.    The Kadian Learning System module dates from July 2010, but Actavis sales

representatives were passing deceptive messages on to prescribers even before then. A July

2010 “Dear Doctor” letter issued by the FDA indicated that “[b]etween June 2009 and February

2010, Actavis sales representatives distributed . . . promotional materials that . . . omitted and

minimized serious risks associated with [Kadian].” Certain risks that were misrepresented

included the risk of “[m]isuse, [a]buse, and [d]iversion of [o]pioids” and, specifically, the risk

that “[o]pioid agonists have the potential for being abused and are sought by drug abusers and

people with addiction disorders and are subject to criminal diversion.” The FDA also took issue

with an advertisement for misrepresenting Kadian’s ability to help patients “live with less pain

and get adequate rest with less medication,” when the supporting study did not represent

“substantial evidence or substantial clinical experience.”

       358.    Actavis’s documents also indicate that the company continued to deceptively

market its drugs after 2010. Specifically, a September 2012 Kadian Marketing Update, and the

“HCP Detail” aid contained therein, noted that Kadian’s “steady state plasma levels” ensured

that Kadian “produced higher trough concentrations and a smaller degree of peak-to-trough

fluctuations” than other opioids.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 131 of 285. PageID #: 131




       359.    Actavis also commissioned surveys of prescribers to ensure Kadian sales

representatives were promoting the “steady-state” message. That same survey—paid for and

reviewed by Actavis—found repeated instances of prescribers being told by sales

representatives that Kadian had low potential of abuse or addiction. This survey also found that

prescribers were influenced by Actavis’s messaging. A number of Kadian prescribers stated that

they prescribed Kadian because it was “without the addictive potential” and wouldn’t “be

posing high risk for addiction.” As a result, Actavis’s marketing documents celebrated a

“perception” among doctors that Kadian had “low abuse potential”.

       360.    Finally, the internal documents of another Defendant, Endo, indicate that

pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed the

AAPM/APS Guidelines with doctors during detailing visits. These guidelines deceptively

concluded that the risk of addiction is manageable for patients regardless of past abuse histories.

                     ii.   Actavis’ Deceptive Speaking Training

       361.    Actavis also increasingly relied on speakers—physicians whom Actavis recruited

to market opioids to their peers—to convey similar marketing messages. Actavis set a goal to

train 100 new Kadian speakers in 2008 alone, with a plan to set up “power lunch

teleconferences” connecting speakers to up to 500 participating sites nationwide. Actavis sales

representatives, who were required to make a certain number of sales visits each day and week,

saw the definition of sales call expanded to accommodate these changes; such calls now

included physicians’ “breakfast & lunch meetings with Kadian advocate/speaker.”

       362.    A training program for Actavis speakers included training on many of the same

messages found in the Kadian Learning System, as described below. The deceptive messages in

Actavis’s speakers’ training are concerning for two reasons: (a) the doctors who participated in
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 132 of 285. PageID #: 132




the training were, themselves, prescribing doctors, and the training was meant to increase their

prescriptions of Kadian; and (b) these doctors were trained, paid, and directed to deliver these

messages to other doctors who would write prescriptions of Kadian.

        363.    Consistent with the training for sales representatives, Actavis’s speakers’ training

falsely minimized the risk of addiction posed by long-term opioid use. Actavis claimed, without

scientific foundation, that “[o]pioids can be used with minimal risk in chronic pain patients

without a history of abuse or addiction.” The training also deceptively touted the effectiveness

of “Risk Tools,” such as the Opioid Risk Tool, in determining the “risk for developing aberrant

behaviors” in patients being considered for chronic opioid therapy. In recommending the use of

these screening tools, the speakers’ training neglected to disclose that none of them had been

scientifically validated.

        364.    The speakers’ training also made reference to “pseudoaddiction” as a

“[c]ondition characterized by behaviors, such as drug hoarding, that outwardly mimic addiction

but are in fact driven by a desire for pain relief and usually signal undertreated pain.” It then

purported to assist doctors in identifying those behaviors that actually indicated a risk of

addiction from those that did not. Behaviors it identified as “[m]ore suggestive of addiction”

included “[p]rescription forgery,” “[i]njecting oral formulations,” and “[m]ultiple dose

escalations or other nonadherence with therapy despite warnings.” Identified as “[l]ess

suggestive of addiction” were “[a]ggressive complaining about the need for more drugs,”

“[r]equesting specific drugs,” “[d]rug hoarding during periods of reduced symptoms,” and

“[u]napproved use of the drug to treat another symptom.” By portraying the risks in this

manner, the speakers’ training presentation deceptively gave doctors a false sense of security
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 133 of 285. PageID #: 133




regarding the types of patients who can become addicted to opioids and the types of behaviors

these patients exhibit.

       365.    The speakers’ training downplayed the risks of opioids, while focusing on the

risks of competing analgesics like NSAIDs. For example, it asserted that “Acetaminophen toxin

is a major health concern.” The slide further warned that “Acetaminophen poisoning is the most

common cause of acute liver failure in an evaluation of 662 US Subjects with acute liver failure

between 1998-2003,” and was titled “Opioids can be a safer option than other analgesics.”

However, in presenting the risks associated with opioids, the speakers’ training focused on

nausea, constipation, and sleepiness, and ignored the serious risks of hyperalgesia, hormonal

dysfunction, decline in immune function, mental clouding, confusion, and dizziness; increased

falls and fractures in the elderly, neonatal abstinence syndrome, and potentially fatal

interactions with alcohol or benzodiazepines. As a result, the training exaggerated the risks of

NSAIDs, both absolutely and relative to opioids, to make opioids appear to be a more attractive

first-line treatment for chronic pain.

       366.    The speakers’ training also misrepresented the risks associated with increased

doses of opioids. For example, speakers were instructed to “[s]tart low and titrate until patient

reports adequate analgesia” and to “[s]et dose levels on [the] basis of patient need, not on

predetermined maximal dose.” However, the speakers’ training neglected to warn speakers (and

speakers’ bureau attendees) that patients on high doses of opioids are more likely to suffer

adverse events.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 134 of 285. PageID #: 134




               b. Actavis’s Deceptive Statements to Lynn Haven’s Prescribers and Patients

       367.    The misleading messages and training materials Actavis provided to its sales

force and speakers were part of a broader strategy to convince prescribers to use opioids to treat

their patients’ pain, without complete and accurate information about the risks, benefits, and

alternatives. This deception was national in scope and upon information and belief included

Lynn Haven. Actavis’s nationwide messages upon information and belief reached Lynn Haven

prescribers in a number of ways. For example, they were carried into Lynn Haven by Actavis’s

sales representatives during detailing visits as well as made available to Lynn Haven patients

and prescribers through websites and ads, including ads in prominent medical journals. They

have also been delivered to Lynn Haven prescribers by Actavis’s paid speakers, who were

required by Actavis policy and by FDA regulations to stay true to Actavis’s nationwide

messaging.

       368.    Once trained, Actavis’s sales representatives and speakers were directed to, and

upon information and belief did, visit potential prescribers in Lynn Haven as elsewhere, to

deliver their deceptive messages. These contacts are demonstrated by Actavis’s substantial

effort in tracking the habits of individual physicians prescribing Kadian, and by the direct

evidence of Actavis detailing prescribers.

       369.    Upon information and belief, Actavis tracked, in substantial detail, the

prescribing behavior of Lynn Haven area physicians.

       2. Cephalon

       370.    At the heart of Cephalon’s deceptive promotional efforts was a concerted and

sustained effort to expand the market for its branded opioids, Actiq and Fentora, far beyond

their FDA-approved use in opioid-tolerant cancer patients. Trading on their rapid-onset
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 135 of 285. PageID #: 135




formulation, Cephalon touted its opioids as the answer to “breakthrough pain”—a term its own

KOL allies planted in the medical literature—whether cancer pain or not. Cephalon promoted

this message through its sales force, paid physician speakers, advertisements, and CMEs, even

after the FDA issued the company warnings and rejected an expanded drug indication.

         371.   Even as it promoted Actiq and Fentora off-label, Cephalon also purveyed many

of the deceptive messages described above. It did so both directly—through detailing visits and

speaker programs—and through the publications and CMEs of its third-party partners. These

messages included misleading claims about functional improvement, addiction risk,

pseudoaddiction, and the safety of alternatives to opioids.

         372.   Based on the highly coordinated and uniform nature of Cephalon’s marketing,

Cephalon upon information and belief conveyed these deceptive messages to Lynn Haven

prescribers. The materials that Cephalon generated in collaboration with third-parties upon

information and belief were also distributed or made available in Lynn Haven.               Upon

information and belief, Cephalon distributed these messages, or facilitated their distribution, in

Lynn Haven with the intent that prescribers and/or consumers would rely on them in choosing

to use opioids to treat chronic pain.

                a. Cephalon’s Deceptive Direct Marketing

         373.   Like the other Defendants, Cephalon directly engaged in misleading and

deceptive marketing of its opioids through its sales force and branded advertisements. These

messages were centrally formulated and intended to reach prescribers nationwide, including

those practicing in the Lynn Haven area. Cephalon also spent the money necessary to

aggressively promote its opioid drugs, setting aside $20 million to market Fentora in 2009

alone.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 136 of 285. PageID #: 136




                           i.    Cephalon’s Fraudulent Off-Label Marketing of Actiq and Fentora

       374.        Chief among Cephalon’s direct marketing efforts was its campaign to

deceptively promote its opioids for off-label uses. Cephalon reaps significant revenue from

selling its opioids for treatment of chronic non-cancer pain. However, neither of its two opioid

drugs— Actiq or Fentora—is approved for this purpose. Instead, both have indications that are

very clearly and narrowly defined to limit their use to a particular form of cancer pain. Despite

this restriction, and in order to claim its piece of the broader chronic non-cancer pain market,

Cephalon deceptively and unlawfully marketed Actiq and then Fentora for patients and uses for

which they were not safe, effective, or allowed. This resulted in prescriptions written and paid

and, grievously, caused patients to be injured and die.                            Upon information and belief,

Cephalon’s efforts to expand the market for its drugs beyond cancer pain extended to Lynn

Haven prescribers.

              a) Cephalon launched its fraudulent marketing scheme for Actiq

       375.        Cephalon’s Actiq is a powerful opioid narcotic that is delivered to the

bloodstream by a lollipop lozenge that dissolves slowly in the mouth. As described by one

patient, Actiq “tastes like the most delicious candy you ever ate.”108

       376.        Actiq is appropriately used only to treat “breakthrough” cancer pain that cannot

be controlled by other medications. Breakthrough pain is a short-term flare of moderate-to-

severe pain in patients with otherwise stable persistent pain. Actiq is a rapid-onset drug that

takes effect within 10-15 minutes but lasts only a short time. It is also an extremely strong drug,

considered to be at least 80 times more powerful than morphine. Fentanyl, a key ingredient in

Actiq, has been linked to fatal respiratory complications in patients. Actiq is not safe in any


       108
             See John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, Wall St. J., Nov. 3, 2006.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 137 of 285. PageID #: 137




dose for patients who are not opioid tolerant, meaning patients who have taken specific doses of

opioids for a week or longer and whose systems have acclimated to the drugs.

         377.      In 1998, the FDA approved Actiq “ONLY for the management of breakthrough

cancer pain in patients with malignancies who are already receiving and who are tolerant to

opioid therapy for their underlying persistent cancer pain.” 109 (emphasis in FDA document).

Because of Actiq’s dangers, wider, off-label uses—as the FDA label makes clear—are not

permitted:

         This product must not be used in opioid non-tolerant patients because life-

threatening respiratory depression and death could occur at any dose in patients not on

a chronic regimen of opioids. For this reason, ACTIQ is contraindicated in the

management of acute or postoperative pain.110

         378.      Actiq and Fentora are thus intended to be used only in the care of cancer patients

and only by oncologists and pain specialists who are knowledgeable of, and skilled in, the use

of Schedule II opioids to treat cancer pain. Unlike other drugs, of which off-label uses are

permitted but cannot be promoted by the drug maker, Actiq and Fentora are so potent that off-

label use for opioid naïve patients is barred by the FDA, as their labels make clear.

         379.      Notwithstanding the drug’s extreme potency and related dangers, and the FDA’s

explicit limitations, Cephalon actively promoted Actiq for chronic non-cancer pain—an

unapproved, off-label use. Cephalon marketed Actiq as appropriate for the treatment of various

conditions including back pain, headaches, pain associated with sports-related injuries, and




         109
                  FDA         Approval     Letter      for      NDA        20-747        (Nov.      4,      1998)      at    5,
http://www.accessdata.fda.gov/drugsatfda_docs/appletter/1998/20747ltr.pdf.
          110
              Actiq Drug Label, July 2011. The 1998 version does not substantively differ: “Because life-threatening
hypoventilation could occur at any dose in patients not taking chronic opiates, Actiq is contra- indicated in the management of
acute or postoperative pain. This product must not be used in opioid non-tolerant patients.” (emphasis in original).
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 138 of 285. PageID #: 138




other conditions not associated with cancer and for which it was not approved, appropriate, or

safe.

        380.   Actiq’s initial sales counted in the tens of millions of dollars, corresponding to its

limited patient population. But by 2005, Actiq sales reached $412 million, making it Cephalon’s

second-highest selling drug. As a result of Cephalon’s deceptive, unlawful marketing, sales

exceeded $500 million by 2006.

               b) October 1, 2006 – Cephalon fraudulently marked Actiq’s successor drug,
                  Fentora

        381.   Actiq was set to lose its patent protection in September 2006. To replace the

revenue stream that would be lost once generic competitors came to market, Cephalon

purchased a new opioid drug, Fentora, from Cima Labs and, in August 2005, submitted a New

Drug Application (“NDA”) to the FDA for approval. Like Actiq, Fentora is an extremely

powerful and rapid-onset opioid. It is administered by placing a tablet in the mouth until it

disintegrates and is absorbed by the mucous membrane that lines the inside of the mouth.

        382.   On September 25, 2006, the FDA approved Fentora, like Actiq, only for the

treatment of breakthrough cancer pain in cancer patients who were already tolerant to around-

the-clock opioid therapy for their underlying persistent cancer pain. Fentora’s unusually strong

and detailed black box warning label—the most serious medication warning required by the

FDA—makes clear that, among other things:

                  Fatal respiratory depression has occurred in patients treated with

           FENTORA, including following use in opioid non-tolerant patients and

           improper dosing. The substitution of FENTORA for any other fentanyl

           product may result in fatal overdose.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 139 of 285. PageID #: 139




                       Due to the risk of respiratory depression, FENTORA is

               contraindicated in the management of acute or postoperative pain including

               headache/migraine and in opioid non-tolerant patients.111



         383.     When Cephalon launched Fentora on October 1, 2006, it picked up the playbook

it had developed for Actiq and simply substituted in Fentora. Cephalon immediately shifted 100

general pain sales representatives from selling Actiq to selling Fentora to the very same

physicians for uses that would necessarily and predictably be off-label. Cephalon’s marketing of

Actiq therefore “primed the market” for Fentora. Cephalon had trained numerous KOLs to lead

promotional programs for Fentora, typically including off-label uses for the drug. Cephalon

billed Fentora as a major advance that offered a significant upgrade in the treatment of

breakthrough pain generally—not breakthrough cancer pain in particular—from Actiq.

Cephalon also developed a plan in 2007 to target elderly chronic pain patients via a multi-

County and city tour with stops at AARP events, YMCAs, and senior living facilities.

         384.     On February 12, 2007, only four months after the launch, Cephalon CEO Frank

Baldino told investors:

                       [W]e’ve been extremely pleased to retain a substantial portion,

               roughly 75% of the rapid onset opioid market. We executed our transition

               strategy and the results in our pain franchise have been better than we

               expected. With the successful launch of FENTORA and the progress in




         111
                           Fentora                Drug                Label,   February     2013,

http://www.accessdata.fda.gov/drugsatfda_docs/label/2013/021947s008lbl.pdf
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 140 of 285. PageID #: 140




              label expansion program, we are well positioned to grow our pain franchise

              for many years to come.112

        385.     On May 1, 2007, just seven months after Fentora’s launch, Cephalon’s then-

Executive Vice President for Worldwide Operations, Bob Roche, bragged to financial analysts

that Fentora’s reach would exceed even Actiq’s. He described the company’s successful and

“aggressive” launch of Fentora that was persuading physicians to prescribe Fentora for ever

broader uses. He identified two “major opportunities”—treating breakthrough cancer pain and:

               The other opportunity of course is the prospect for FENTORA outside
        of cancer pain, in indications such as breakthrough lower back pain and
        breakthrough neuropathic pain. . . .

              ....

               We believe that a huge opportunity still exists as physicians and patients
        recognize FENTORA as their first choice rapid onset opioid medication. . . .
        [opioids are] widely used in the treatment
               of. . . non-cancer patients . . . .

              ....

               Of all the patients taking chronic opioids, 32% of them take that
        medication to treat back pain, and 30% of them are taking their opioids to treat
        neuropathic pain. In contrast only 12% are taking them to treat cancer pain,
        12%.

               We know from our own studies that breakthrough pain episodes
        experienced by these non-cancer sufferers respond very well to FENTORA.
        And for all these reasons, we are tremendously excited about the significant
        impact FENTORA can have on patient health and wellbeing and the exciting
        growth potential that it has for Cephalon.

                In summary, we have had a strong launch of FENTORA and continue to
        grow the product aggressively. Today, that growth is coming from the
        physicians and patient types that we have identified through our efforts in the
        field over the last seven years. In the future, with new and broader indications


        112
              See Cephalon Q4 2006 Earnings Call Transcript, Seeking Alpha (February 12, 2007, 8:48 PM EST) at 5,
http://seekingalpha.com/article/26813-cephalon-q4-2006-earnings-call-transcript.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 141 of 285. PageID #: 141




         and a much bigger field force presence, the opportunity that FENTORA
         represents is enormous.113

                   c) September 2007 – Reports of death and serious side effects led the FDA to
                      issue a public health warning for Fentora

         386.      On September 10, 2007, Cephalon sent letters to doctors warning of deaths and

other “serious adverse events” connected with the use of Fentora, indicating that “[t]hese deaths

occurred as a result of improper patient selection (e.g., use in opioid non-tolerant patients),

improper dosing, and/or improper product substitution.” 114                        The warning did not mention

Cephalon’s deliberate role in the “improper patient selection.”

         387.      Two weeks later, the FDA issued its own Public Health Advisory. The FDA

emphasized, once again, that Fentora should be prescribed only for approved conditions and that

dose guidelines should be carefully followed. The FDA Advisory made clear that several

Fentora-related deaths had occurred in patients who were prescribed the drug for off-label uses.

The FDA Advisory warned that Fentora should not be used for any off-label conditions,

including migraines, post-operative pain, or pain due to injury, and that it should be given only

to patients who have developed opioid tolerance. The Advisory reiterated that, because Fentora

contains a much greater amount of fentanyl than other opiate painkillers, it is not a suitable

substitute for other painkillers.115

         388.      Notwithstanding the regulatory scrutiny, Cephalon’s off-label marketing

continued. Cephalon’s 2008 internal audit of its Sales & Marketing Compliance Programs

concluded that marketing and tactical documents, as written, may be construed to promote off-


         113
               See Cephalon Q1 2007 Earnings Call Transcript, Seeking Alpha (May 1, 2007, 8:48 PM EST) at 23,
http://seekingalpha.com/article/34163-cephalon-q1-2007-earnings-call-transcript?page=1.
           114
               Letter from Jeffrey M. Dayno, M.D., Vice President, Medical Services, Cephalon, Inc. to Healthcare Providers
(Sept.                                                      10,                                                       2007),
http://www.fda.gov/downloads/Safety/MedWatch/SafetyInformation/SafetyAlertsforHumanMedicalProducts/UCM154439.pdf.
           115
               FDA Public Health Advisory, Important Information for the Safe Use of Fentora (fentanyl buccal tablets) (Sept.
26, 2007), http://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 142 of 285. PageID #: 142




label uses. The same report acknowledged that Cephalon lacked a process to confirm that

speakers’ program participants were following Cephalon’s written, formal policies prohibiting

off-label promotion, and that “non-compliant [Cephalon Speaker Programs] may be taking

place.” Moreover, the report acknowledged that Cephalon’s “call universe” may include

“inappropriate prescribers”— prescribers who had nothing to do with cancer pain.

                  d) May 6, 2008 – The FDA rejected Cephalon’s request for expanded approval
                     of Fentora

         389.       Cephalon filed a supplemental new drug application, (“sNDA”), asking the

FDA to approve Fentora for the treatment of non-cancer breakthrough pain. Cephalon admitted

that Fentora already had been heavily prescribed for non-cancer pain, but argued that such

widespread use demonstrated why Fentora should be approved for these wider uses. 116

Cephalon’s application also conceded that “[t]o date, no medication has been systematically

evaluated in clinical studies or approved by the FDA for the management of [breakthrough

pain] in patients with chronic persistent non-cancer-related pain.” Id.

         390.     In response to Cephalon’s application, the FDA presented data showing that 95%

of all Fentora use was for treatment of non-cancer pain.117 By a vote of 17-3, the relevant

Advisory Committee—a panel of outside experts—voted against recommending approval of

Cephalon’s sNDA for Fentora, citing the potential harm from broader use. On September 15,

2008, the FDA denied Cephalon’s application and requested, in light of Fentora’s already off-

label use, that Cephalon implement and demonstrate the effectiveness of proposed



         116
             See Fentora CII: Advisory Committee Briefing Document, U.S. FDA Anesthetic & Life Support Drugs Advisory
Comm. & Drug Safety & Risk Mgmt. Advisory Comm. (May 6, 2008),
         http://www.fda.gov/ohrms/dockets/ac/08/briefing/2008-4356b2-02-Cephalon.pdf.
         117
             See Yoo Jung Chang & Lauren Lee, Review of Fentora and Actiq Adverse Events from the Adverse Event
Reporting System (“AERS”) Database, U.S. FDA Anesthetic & Life Support Drugs Advisory Comm. & Drug Safety & Risk
Mgmt.     Advisory     Comm.      (May     6,    2008),     http://www.fda.gov/ohrms/dockets/ac/08/slides/2008-4356s2-02-
FDAcorepresentations.ppt#289,1.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 143 of 285. PageID #: 143




enhancements to Fentora’s Risk Management Program. In December 2008, the FDA followed

that request with a formal request directing Cephalon to submit a Risk Evaluation and

Mitigation Strategy for Fentora.

                 e) March 26, 2009 – the FDA’s Division of Drug Marketing, Advertising and
                    Communications (“DDMAC”) warned Cephalon about its misleading
                    advertising of Fentora

        391.     Undeterred by the rejection of its sNDA, Cephalon continued to use its general

pain sales force to promote Fentora off-label to pain specialists as an upgrade of Actiq for the

treatment of non-cancer breakthrough pain. Deceptively and especially dangerously, Cephalon

also continued to promote Fentora for use by all cancer patients suffering breakthrough cancer

pain, and not only those who were opioid tolerant.

        392.     On March 26, 2009, DDMAC issued a Warning Letter to Cephalon, telling

Cephalon that its promotional materials for Fentora amounted to deceptive, off-label promotion

of the drug.118 Specifically, the Warning Letter asserted that a sponsored link on Google and

other search engines for Fentora, which said “[l]earn about treating breakthrough pain in

patients with cancer,”119 was improper because it “misleadingly broaden[ed] the indication for

Fentora by implying that any patient with cancer who requires treatment for breakthrough pain

is a candidate for Fentora therapy . . . when this is not the case.”

        393.     DDMAC emphasized that Fentora’s label was limited to cancer patients with

breakthrough pain “who are already receiving and who are tolerant to around-the-clock



         118
             Letter from Michael Sauers, Regulatory Review Officer, Division of Drug Marketing, Advertising and
Communications, to Carole S. Marchione, Senior Director and Group Leader, Regulatory Affairs (March 26, 2009),
http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/
EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterstoPharmaceuticalCompanies/UCM166238.pdf.
         119
              Screen shots of the sponsored link are available here: http://www.fda.gov/downloads/Drugs/
GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterstoPhar
maceuticalCompanies/UCM166240.pdf.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 144 of 285. PageID #: 144




opioid therapy for their underlying persistent cancer pain.” (emphasis in original). DDMAC

explained that the advertisement was “especially concerning given that Fentora must not be

used in opioid non-tolerant patients because life-threatening hypoventilation and death could

occur at any dose in patients not on a chronic regimen of opioids.” (Emphasis in original).

DDMAC also warned Cephalon that, based on a review of Cephalon-sponsored links for

Fentora on internet search engines, the company’s advertisements were “misleading because

they make representations and/or suggestions about the efficacy of Fentora, but fail to

communicate any risk information associated with the use” of the drug. (emphasis in original).

               f) Cephalon continues to knowingly, deceptively, and illegally promote Fenotra
                  for off-label uses

       394.    Cephalon’s own market research studies confirm that its Fentora promotions

were not focused on physicians who treat breakthrough cancer pain. Cephalon commissioned

several market research studies to determine whether oncologists provided an “adequate”

market potential for Fentora. These studies’ central goal was to determine whether oncologists

treat breakthrough cancer pain themselves, or whether they refer such patients to general pain

specialists. The first study, completed in 2007, reported that 90% of oncologists diagnose and

treat breakthrough cancer pain themselves, and do not refer their breakthrough cancer pain

patients to pain specialists. The second study, completed in 2009, confirmed the results of the

2007 study, this time reporting that 88% of oncologists diagnose and treat breakthrough cancer

pain themselves and rarely, if ever, refer those patients to general pain specialists. (One reason

that general pain specialists typically do not treat oncological pain is that the presence of pain

can, in itself, be an indicator of a change in the patient’s underlying condition that should be

monitored by the treating oncologist.)
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 145 of 285. PageID #: 145




        395.        Cephalon was well aware that physicians were prescribing Fentora for off-label

uses.

        396.        Cephalon was also aware that its detailing had an impact on prescription rates.

        397.        In 2011, Cephalon wrote and copyrighted an article titled “2011 Special Report:

An Integrated Risk Evaluation and Risk Mitigation Strategy for Fentanyl Buccal Tablet

(FENTORA®) and Oral Transmucosal Fentanyl Citrate (ACTIQ®)” that was published in Pain

Medicine News.120 The article promoted Cephalon’s drugs for off-label uses by stating that the

“judicious use of opioids can facilitate effective and safe management of chronic pain” and

noted that Fentora “has been shown to be effective in treatment of [break through pain]

associated with multiple causes of pain,” not just cancer.121

                 ii.    Cephalon’s Misrepresentation of the Risks Associated with the Use of
                        Opioids for the Long-Term Treatment of Chronic Pain


        398.        Cephalon’s conduct in marketing Actiq and Fentora for chronic non-cancer pain,

despite their clear (and deadly) risks and unproved benefits, was an extension, and reaped the

benefits, of Cephalon’s generally deceptive promotion of opioids for chronic pain.

        399.        There is no scientific evidence corroborating a link between chronic opioid

therapy and increased functionality. Any suggestion of such a link is, in fact, false.

        400.        Along with deploying its sales representatives, Cephalon used speakers bureaus

to help reach prescribers. The company viewed each treating physician as a vehicle to generate

prescriptions – whether written by that physician directly or caused indirectly by his or her

influence over other physicians.




        120
              http://www.pharmacytimes.com/publications/issue/2012/january2012/r514-jan-12-rems.
        121
              Id.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 146 of 285. PageID #: 146




       401.    Having determined that speakers were an effective way to reach prescribers,

Cephalon set to work ensuring that its speakers would disseminate its misleading messages.

Cephalon did not disclose to speakers that, even when these tools are applied, they are unable to

control for the risk of addiction.

       402.    As with the other Defendants, Cephalon deployed the made-up concept of

“pseudoaddiction” to encourage prescribers to address addictive behavior in the worst way

possible—with more opioids.

       403.    Working with FSMB, Cephalon also trained its speakers to turn doctors’ fear of

discipline on its head—doctors, who believed that they would be disciplined if their patients

became addicted to opioids, were taught instead that they would be punished if they failed to

prescribe opioids to their patients with pain. Through this messaging, Cephalon aimed to

normalize the prescribing of opioids for chronic pain and failed to acknowledge the serious risks

of long-term opioid use and its inappropriateness as a front-line treatment for pain.

       404.    Finally, Cephalon also developed a guidebook called Opioid Medications and

REMS: A Patient’s Guide, which deceptively minimized the risks of addiction from the long-

term use of opioids. Specifically, the guidebook claimed that “patients without a history of

abuse or a family history of abuse do not commonly become addicted to opioids,” which is

dangerously false. Cephalon distributed the guidebook broadly, and it was available to, and

intended to reach, prescribers in Lynn Haven.

       405.    The misleading messages and materials Cephalon provided to its sales force and

its speakers were part of a broader strategy to convince prescribers to use opioids to treat their

patients’ pain, without complete and accurate information about the risks, benefits, and

alternatives. This deception was national in scope and upon information and belief included
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 147 of 285. PageID #: 147




Lynn Haven. Cephalon’s nationwide messages upon information and belief have reached Lynn

Haven prescribers in a number of ways; they were delivered by Cephalon’s sales representatives

in detailing visits and made available to Lynn Haven patients and prescribers through websites

and ads, including ads in prominent medical journals. They have also been delivered to Lynn

Haven prescribers by Cephalon’s paid speakers, who were required by Cephalon policy to stay

true to the company’s nationwide messaging.

                b. Cephalon’s Deceptive Third-Party Statements

       406.     Like the other Defendants, Cephalon also relied on third parties to disseminate its

messages through deceptive publications and presentations. By funding, developing and

reviewing the content, and distributing and facilitating the distribution of these messages,

Cephalon exercised editorial control over them. Cephalon, in some instances, used its sales

force to directly distribute certain publications by these Front Groups and KOLs, rendering

those publications “labeling” within the meaning of § 21 C.F.R. § 1.3(a) and making Cephalon

responsible for their contents. Cephalon also deployed its KOLs as speakers for talks and CMEs

to selected groups of prescribers.

       407.     Cephalon’s relationships with several such Front Groups and KOLs—and the

misleading and deceptive publications and presentations those relationships generated—are

described below.

              i.   FSMB – Responsible Opioid Prescribing

       408.     In 2007, for example, Cephalon sponsored and distributed through its sales

representatives FSMB’s Responsible Opioid Prescribing, which was drafted by Dr. Fishman.

Dr. Fishman was frequently hired by a consulting Firm, Conrad & Associates LLC, to write

pro-opioid marketing pieces disguised as science. Dr. Fishman’s work was reviewed and
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 148 of 285. PageID #: 148




approved by drug company representatives, and he felt compelled to draft pieces that he admits

distorted the risks and benefits of chronic opioid therapy in order to meet the demands of his

drug company sponsors.

       409.     Responsible Opioid Prescribing was a signature piece of Dr. Fishman’s work

and contained a number of deceptive statements. This publication claimed that, because pain

had a negative impact on a patient’s ability to function, relieving pain—alone—would “reverse

that effect and improve function.” However, the truth is far more complicated; functional

improvements made from increased pain relief can be offset by a number of problems, including

addiction.

       410.     Responsible Opioid Prescribing also misrepresented the likelihood of addiction

by mischaracterizing drug-seeking behavior as “pseudoaddiction.” It explained that “requesting

drugs by name,” engaging in “demanding or manipulative behavior,” seeing more than one

doctor to obtain opioids, and hoarding were all signs of “pseudoaddiction” and likely the effects

of undertreated pain, rather than true addiction. There is no scientific evidence to support the

concept of “pseudoaddiction,” and any suggestion that addictive behavior masquerades as

“pseudoaddiction” is false.

       411.         Cephalon spent $150,000 to purchase copies of Responsible Opioid Prescribing

in bulk. It then used its sales force to distribute these copies to 10,000 prescribers and 5,000

pharmacists nationwide. These were available to, and intended to, reach prescribers and

pharmacists in Lynn Haven.



              ii.     APF – Treatment Options: A Guide for People Living with Pain
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 149 of 285. PageID #: 149




       412.    Cephalon also exercised considerable control over the Front Group APF, which

published and disseminated many of the most egregious falsehoods regarding chronic opioid

therapy. Their relationship, and several of the APF publications, are described in detail below.

       413.    Documents indicate that Cephalon provided APF with substantial assistance in

publishing deceptive information regarding the risks associated with the use of opioids for

chronic pain. An April 3, 2008 Fentora Assessment Strategy Tactics Team Meeting presentation

outlines Cephalon’s strategy to prepare for a meeting at which the FDA Advisory Committee

would consider expanding the indication of Fentora to include chronic, non-cancer pain.

Cephalon prepared by “reaching out to third-party organizations, KOLs, and patients to provide

context and, where appropriate, encourage related activity.” First among the Front Groups listed

was APF.

       414.    Cephalon was among the drug companies that worked with APF to “educate” the

Institute of Medicine of the National Academies (IOM) on issues related to chronic opioid

therapy. APF President Will Rowe circulated a document to Cephalon and other drug company

personnel that contained key message points and suggested that they “[c]onsider using this

document in your communications with the members of the IOM Committee.” According to

Rowe, recipients should “consider this a working document which you can add to or subtract

from.” Rowe also advised that, if recipients “have an ally on that Committee,” they should

“consider sharing this document with that person.”

       415.    Cephalon personnel responded enthusiastically, with Cephalon’s Associate

Director for Alliance Development stating her belief that “the document does a good job of

bringing together many important ideas.” Cephalon reviewed and directed changes to this

document, with the Cephalon Associate Director thanking Rowe “for incorporating the points
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 150 of 285. PageID #: 150




we had raised.” The close collaboration between Cephalon and APF on this project

demonstrates their agreement to work collaboratively to promote the use of opioids as an

appropriate treatment for chronic pain.

        416.        Cephalon’s influence over APF’s activities was so pervasive that APF’s

President, Will Rowe, even reached out to Defendants—including Cephalon—rather than his

own staff, to identify potential authors to answer a 2011 article critical of opioids that had been

published in the Archives of Internal Medicine.

        417.        Starting in 2007, Cephalon sponsored APF’s Treatment Options: A Guide for

People Living with Pain.122 It is rife with misrepresentations regarding the risks, benefits, and

superiority of opioids.

        418.        For example, Treatment Options deceptively asserts that the long-term use of

opioids to treat chronic pain could help patients function in their daily lives by stating that,

when used properly, opioids “give [pain patients] a quality of life [they] deserve.” There is no

scientific evidence corroborating that statement, and such statements are, in fact, false.

Available data demonstrate that patients on chronic opioid therapy are actually less likely to

participate in life activities like work.

        419.        Treatment Options also claims that addiction is rare and is evident from patients’

conduct in self-escalating their doses, seeking opioids from multiple doctors, or stealing the

drugs. Treatment Options further minimizes the risk of addiction by claiming that it can be

avoided through the use of screening tools, like “opioid agreements,” which can “ensure [that

patients] take the opioid as prescribed.” Nowhere does Treatment Options explain to patients

and prescribers that neither “opioid agreements” nor any other screening tools have been


        122
              https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 151 of 285. PageID #: 151




scientifically validated to decrease the risks of addiction, and the publication’s assurances to the

contrary are false and deceptive.

       420.    Treatment Options also promotes the use of opioids to treat chronic pain by

painting a misleading picture of the risks of alternate treatments, most particularly NSAIDs.

Treatment Options notes that NSAIDs can be dangerous at high doses, and attributes 10,000 to

20,000 deaths a year annually to NSAID overdose. According to Treatment Options, NSAIDs

are different from opioids because opioids have “no ceiling dose,” which is beneficial since

some patients “need” larger doses of painkillers than they are currently prescribed. These claims

misleadingly suggest that opioids are safe even at high doses and omit important information

regarding the risks of high-dose opioids.

       421.    Additionally, Treatment Options warns that the risks associated with NSAID use

increase if NSAIDs are “taken for more than a period of months,” but deceptively omits any

similar warning about the risks associated with the long-term use of opioids. This presentation

paints a misleading picture of the risks and benefits of opioid compared with alternate

treatments.

       422.    APF distributed 17,200 copies of Treatment Options in 2007 alone. It is currently

available online and was intended to reach Lynn Haven prescribers and pharmacists.

                    iii.   Key Opinion Leaders and Misleading Science

       423.    Cephalon also knew that its misleading messages would be more likely to be

believed by prescribers if they were corroborated by seemingly neutral scientific support.

       424.    Employing these tactics, Cephalon caused the term “breakthrough pain”—a term

it seeded in the medical literature—to be used in articles published by practitioners and

clinicians it supported. With funding from Cephalon, for example, Dr. Portenoy wrote an article
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 152 of 285. PageID #: 152




that purported to expand the definition of breakthrough cancer pain to non-cancer indications,

vastly expanding the marketing potential of Cephalon’s Fentora. The article was published in

the nationally circulated Journal of Pain in 2006 and helped drive a surge in Fentora

prescriptions.

         425.         The concept of “breakthrough pain” ultimately formed the sole basis for the

central theme of promotional messages Cephalon cited to support the approval and marketing of

Actiq and Fentora, rapid-acting opioids which begin to work very quickly but last only briefly.

Neither of these drugs had a natural place in the treatment of chronic pain before Cephalon’s

marketing campaign changed medical practice. A recent literature survey of articles describing

non-cancer breakthrough pain calls into question the validity of the concept, suggesting it is not

a distinct pain condition but a hypothesis to justify greater dosing of opioids. In other words,

Cephalon conjured the science of breakthrough pain in order to sell its drugs.

         426.         As one scholar has pointed out, references to breakthrough pain in articles

published on the MEDLINE bibliographic database spiked in 1998 and again in 2006.123 These

spikes coincide with FDA’s approval of Actiq and Fentora.

                iv.      Misleading Continuing Medical Education

         427.         Cephalon developed sophisticated plans for the deployment of its KOLs, broken

down by sub-type and specialty, to reach targeted groups of prescribers through CMEs.

Cephalon used the CME programs it sponsored to deceptively portray the risks related to the use

of opioids to treat chronic non-cancer pain and promote the off-label use of Actiq and Fentora.

         428.         In 2007 and 2008, Cephalon sponsored three CMEs that each positioned Actiq

and Fentora as the only “rapid onset opioids” that would provide effective analgesia within the


         123
             Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PharmedOut , Georgetown U. Med. Ctr.
(June 25, 2010), available at pharmedout.galacticrealms.com/Fugh BermanPrescriptionforConflict6-25-10.pdf. (accessed date)
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 153 of 285. PageID #: 153




time period during which “breakthrough pain” was at its peak intensity. Although the CMEs

used only the generic names of the drugs, the description of the active ingredient and means of

administration means that a physician attending the CME knew it referred only to Actiq or

Fentora.

       429. The CMEs each taught attendees that there was no sound basis for the distinction

between cancer and non-cancer “breakthrough pain,” and one instructed patients that Actiq and

Fentora were commonly used in non-cancer patients, thus effectively endorsing this use.

Optimizing Opioid Treatment for Breakthrough Pain, offered online by Medscape, LLC from

September 28, 2007, through December 15, 2008, was prepared by KOL Dr. Webster and M.

Beth Dove. It recommends prescribing a “short-acting opioid” (e.g., morphine, hydromorphone,

oxycodone) “when pain can be anticipated,” or a rapid-onset opioid when it cannot. The only

examples of rapid-onset opioids then on the market were oral transmucosal fentanyl citrate (i.e.,

Actiq) or fentanyl effervescent buccal tablet (i.e., Fentora): “Both are indicated for treatment of

[breakthrough pain] in opioid-tolerant cancer patients and are frequently prescribed to treat

[breakthrough pain] in noncancer patients as well.”

       430.     Optimizing Opioid Treatment for Breakthrough Pain not only deceptively

promoted Cephalon’s drugs for off-label use, but also misleadingly portrayed the risks, benefits,

and superiority of opioids for the treatment of chronic pain. For example, the CME

misrepresented that Actiq and Fentora would help patients regain functionality by advising that

they improve patients’ quality of life and allow for more activities when taken in conjunction

with long-acting opioids. The CME also minimized the risks associated with increased opioid

doses by explaining that NSAIDs were less effective than opioids for the treatment of
        Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 154 of 285. PageID #: 154




breakthrough pain because of their dose limitations, without disclosing the heightened risk of

adverse events on high-dose opioids.

           431.       Around the same time, Dr. Webster was receiving nearly $2 million in funding

from Cephalon.

           432.       Optimizing Opioid Treatment for Breakthrough Pain was available online and

was intended to reach Lynn Haven prescribers.

           433.       Cephalon similarly used an educational grant to sponsor the CME Breakthrough

Pain: Improving Recognition and Management, which was offered online between March 31,

2008, and March 31, 2009, by Medscape, LLC. The direct result of Cephalon’s funding was a

purportedly educational document that echoed Cephalon’s marketing messages. The CME

deceptively omitted Actiq’s and Fentora’s tolerance limitations, cited examples of patients who

experienced pain from accidents, not from cancer, and, like Cephalon’s Optimizing Opioid

Treatment CME, taught that Actiq and Fentora were the only products on the market that would

take effect before the breakthrough pain episode subsided. This CME was available online and

was intended to reach Lynn Haven prescribers.

           434.       Lastly, KOL Dr. Fine authored a CME, sponsored by Cephalon, titled Opioid-

Based Management of Persistent and Breakthrough Pain, with KOLs Dr. Christine A.

Miaskowski and Michael J. Brennan, M.D. Cephalon paid to have this CME published in a

supplement of Pain Medicine News in 2009.124 It instructed prescribers that “clinically, broad

classification of pain syndromes as either cancer- or noncancer-related has limited utility,” and

recommended dispensing “rapid onset opioids” for “episodes that occur spontaneously” or

unpredictably, including “oral transmucosal fentanyl,” i.e., Actiq, and “fentanyl buccal tablet,”


           124
                 https://www.yumpu.com/en/document/view/11409251/opioid-based-management-of-persistent-and-breakthrough-
pain.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 155 of 285. PageID #: 155




i.e., Fentora, including in patients with chronic non-cancer pain. Dr. Miaskowski disclosed in

2009, in connection with the APS/AAPM Opioid Treatment Guidelines, that she served on

Cephalon’s speakers bureau.125 Dr. Fine also received funding from Cephalon for consulting

services.

        435.      Opioid-Based Management of Persistent and Breakthrough Pain was available to

and was intended to reach Lynn Haven prescribers.

        436.      Cephalon’s control over the content of these CMEs is apparent based on its

advance knowledge of their content. A December 2005 Cephalon launch plan set forth key

“supporting messages” to position Fentora for its product launch. Among them was the

proposition that “15-minute onset of action addresses the unpredictable urgency of

[breakthrough pain].” Years later, the same marketing messages reappeared in the Cephalon-

sponsored CMEs described above. Echoing the Cephalon launch plan, Optimizing Opioid

Treatment for Breakthrough Pain stated that “[t]he unpredictability of [breakthrough pain] will

strongly influence the choice of treatment” and that Fentora “delivers an onset of analgesia that

is similar to [Actiq] at ≤ 15 minutes.” Similarly, Opioid-Based Management of Persistent and

Breakthrough Pain defined “breakthrough pain” as “unpredictable,” over a table describing both

cancer and non-cancer “breakthrough pain.”

        437.      Cephalon tracked the effectiveness of its deceptive marketing through third

parties, demonstrating that Cephalon not only planned for, but depended upon, their activities as

a key element of its marketing strategy. These programs were available to prescribers in Lynn

Haven and, based on the uniform and nationwide character of Cephalon’s marketing featured the

same deceptive messages described above.


            125
             14 of 21 panel members who drafted the AAPM/APS Guidelines received support from Janssen,
 Cephalon, Endo, and Purdue.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 156 of 285. PageID #: 156




               c. Cephalon’s Deceptive Third-Party Statements to Lynn Haven Prescribers and
                  Patients

       438.    Cephalon used various measures to disseminate its deceptive statements

regarding the risks of off-label use of Actiq and Fentora and the risks, benefits, and superiority

of opioids to the Lynn Haven patients and prescribers.

       439.    Cephalon’s speakers regularly held talks for City prescribers. These talks

followed the same deceptive talking points covered in Cephalon’s speakers’ training.

       440.    Cephalon also targeted Lynn Haven prescribers through the use of its sales force.

       441.    Given that Cephalon’s own studies demonstrated that the overwhelming majority

of oncologists diagnose and treat breakthrough cancer pain themselves, Cephalon knew the only

purpose of representatives meeting with these prescribers was to promote off-label use. Based

on the uniform and nationwide character of Cephalon’s marketing, Cephalon’s deceptive

messages would have been disseminated to City prescribers by Cephalon’s sales representatives

during these events.

       442.    Sales representatives, and the misrepresentations on which they were trained,

drove significant Fentora sales.

       3. Endo

       443.    Endo promoted its opioids through the full array of marketing channels. The

company deployed its sales representatives, paid physician speakers, journal supplements, and

advertising in support of its branded opioids, principally Opana and Opana ER. Misleading

claims about the purportedly lower abuse potential of Opana ER featured prominently in this

campaign. Endo also made many other deceptive statements and omissions. These included

deceptive messages about functional improvement, addiction risk, “pseudoaddiction,” addiction

screening tools, and the safety of alternatives to opioids.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 157 of 285. PageID #: 157




        444.   At the same time, Endo also relied on third-party partners to promote the safety,

efficacy, and superiority of opioids generally, through a combination of CMEs, websites, patient

education pamphlets, and other publications. These materials echoed the misrepresentations

described above, and also made deceptive statements about withdrawal symptoms and the safety

of opioids at higher doses.

        445.   Through the highly coordinated and uniform nature of Endo’s marketing, Endo

conveyed these deceptive messages to Lynn Haven prescribers. The materials that Endo

generated in collaboration with third-parties also upon information and belief were distributed

or made available in Lynn Haven.        Upon information and belief, Endo distributed these

messages, or facilitated their distribution, in Lynn Haven with the intent that Lynn Haven

prescribers and/or consumers would rely on them in choosing to use opioids to treat chronic

pain.

               a. Endo’s Deceptive Direct Marketing

        446.   Like the other Defendants, Endo used deceptive direct marketing to increase the

sales of its dangerous opioids. As set forth below, Endo conveyed these deceptive messages in

training of its sales force and recruited speakers, who in turn conveyed them to physicians; in a

misleading journal supplement; and in unbranded advertising.

                     i.   Endo’s Sales Force and Deceptive Sales Training

        447.   Endo’s promotion of Opana ER relied heavily on in-person marketing, including

to Lynn Haven prescribers. Endo had an aggressive detailing program. In the first quarter of

2010 alone, sales representatives made nearly 72,000 visits to prescribers nationwide to detail

Opana ER. Between 2007 and 2013, Endo spent between $3 million and $10 million each

quarter to promote opioids through its sales force.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 158 of 285. PageID #: 158




       448.    Endo’s sales representatives, like those of the other Defendants, targeted

physicians to deliver sales messages that were developed centrally and deployed uniformly

across the country. These sales representatives were critical in transmitting Endo’s marketing

strategies and talking points to individual prescribers.

       449.    Endo specifically directed its sales force to target physicians who would

prescribe its drugs to treat chronic pain. For example, an Opana Brand Tactical Plan dated

August, 2007 aimed to increase “Opana ER business from [the Primary Care Physician]

community” more than 45% by the end of that year. Indeed, Endo sought to develop strategies

that would be most persuasive to primary care doctors—strategies that sought to influence the

prescribing behavior of primary care physicians through the use of subject matter experts. A

February 2011 Final Report on Opana ER Growth Trends, for example, predicted that Endo’s

planned “[u]se of Pain Specialists as local thought leaders should affect increased primary care

adoption.”

       450.    Endo trained its sales force to make a number of misrepresentations to physicians

nationwide, including to physicians in Lynn Haven. Endo’s sales representatives were trained to

represent to these prescribers that Opana ER would help patients regain function they had lost to

chronic pain; that Endo opioids had a lower potential for abuse because they were “designed to

be crush resistant,” despite the fact that “clinical significance of INTAC Technology or its

impact on abuse/misuse ha[d] not been established for Opana ER;” and that drug seeking

behavior was a sign of undertreated pain rather than addiction.

       451.    Endo knew that its marketing reached physicians repeatedly because it tracked

their exposure. Internal Endo documents dated August 23, 2006 demonstrate that the following

percentages of physicians would view an Endo journal insert (or paid supplement) at least 3
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 159 of 285. PageID #: 159




times in an 8 month period: 86% of neurologists; 86% of rheumatologists; 85% of oncologists;

85% of anesthesiologists; 70% of targeted primary care physicians; and 76% of OB/GYNs.

       452.    Endo was not only able to reach physicians through its marketing, but also

successfully impart its marketing messages. The company found that its promotional materials

tripled prescribers’ ability to recall the sales message and doubled their willingness to prescribe

Opana ER in the future. This was true of marketing that contained deceptions.

       453.    For example, according to internal Endo documents, up to 10% of physicians it

detailed were able to recall, without assistance, the message that Opana ER had “Minimal/less

abuse/misuse” potential than other drugs. The Endo message that prescribers retained was a

plain misrepresentation: that use of Opana ER was unlikely to lead to abuse and addiction.

Although Opana ER always has been classified under Schedule II as a drug with a “high

potential for abuse”, the largest single perceived advantage of Opana ER, according to a survey

of 187 physicians who reported familiarity with the drug, was “perceived low abuse potential,”

cited by 15% of doctors as an advantage. U p on information and belief, low abuse potential

was among the deceptive messages that Lynn Haven prescribers received, and retained, from

Endo sales representatives.

       454.    Endo’s own internal documents acknowledged the misleading nature of these

statements, conceding that “Opana ER has an abuse liability similar to other opioid analgesics

as stated in the [FDA-mandated] box warning.” A September 2012 Opana ER Business Plan

similarly stated that Endo needed a significant investment in clinical data to support

comparative effectiveness, scientific exchange, benefits and unmet need, while citing lack of

“head-to-head data” as a barrier to greater share acquisition.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 160 of 285. PageID #: 160




       455.    Nevertheless, Endo knew that its marketing was extremely effective in turning

physicians into prescribers. Nationally, the physicians Endo targeted for in-person marketing

represented approximately 84% of all prescribers of Opana ER in the first quarter of 2010. Endo

also observed that the prescribers its sales representatives visited wrote nearly three times as

many prescriptions per month for Opana ER as those physicians who were not targeted for

Endo’s marketing—7.4 prescriptions per month versus 2.5. The most heavily targeted

prescribers wrote nearly 30 prescriptions per month. Internal Endo documents from May 2008

indicate that Endo expected that each of its sales representatives would generate 19.6

prescriptions per week by the end of 2008. As summarized by a February 2011 report on Opana

ER growth trends, Endo’s “[a]ggressive detailing [is] having an impact.”

       456.    More broadly, Endo’s sales trainings and marketing plans demonstrate that its

sales force was trained to provide prescribers with misleading information regarding the risks of

opioids when used to treat chronic pain. Foremost among these messages were misleading

claims that the risks of addiction, diversion, and abuse associated with opioids—and Endo’s

products in particular—were low, and lower than other opioids.

               a) Endo’s Sales Force Deceptively Minimized the Risks of Addiction
                  Associated with Chronic Opioid Therapy.

       457.    By way of illustration, Endo’s Opana ER INTAC Technology Extended-Release

Sell Sheet Implementation Guide, which instructs Endo sales personnel how to effectively

“support key messages” related to the marketing of Opana ER, states that it is an “approved

message” for sales representatives to stress that Opana ER was “designed to be crush resistant,”

even though this internal document conceded that “the clinical significance of INTAC

Technology or its impact on abuse/misuse has not been established for Opana ER.”
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 161 of 285. PageID #: 161




       458.    Other Endo documents acknowledged the limitations on Opana ER’s INTAC

technology, conceding that while Opana ER may be resistant to pulverization, it can still be

“ground” and “cut into small pieces” by those looking to abuse the drug.

       459.    Endo’s claims about the crush-resistant design of Opana ER also made their way

to the company’s press releases. A January 2013 article in Pain Medicine News, based in part on

an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the

Pain Medicine News website, which was accessible to Lynn Haven patients and prescribers.

       460.    The only reason to promote the crush resistance of Opana ER was to persuade

doctors that there was less risk of abuse, misuse, and diversion of the drug. The idea that Opana

ER was less addictive than other drugs was the precise message that Lynn Haven prescribers

took from Endo’s marketing.

       461.    On May 10, 2013 the FDA warned Endo that there was no evidence that Opana

ER’s design “would provide a reduction in oral, intranasal, or intravenous abuse” and that the

post-marketing data Endo had submitted to the FDA “are insufficient to support any conclusion

about the overall or route-specific rates of abuse.” Even though it was rebuked by the FDA,

Endo continued to market Opana ER as having been designed to be crush resistant, knowing

that this would (falsely) imply that Opana actually was crush resistant and that this crush-

resistant quality would make Opana ER less likely to be abused.

       462.    Endo’s sales training and the promotional materials distributed by its sales

representatives also minimized the risk of addiction. Endo also circulated education materials

that minimized the risk of addiction. For example, Endo circulated an education pamphlet with

the Endo logo titled “Living with Someone with Chronic Pain,” which implied, to persons

providing care to chronic pain patients, that addiction was not a substantial concern by stating
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 162 of 285. PageID #: 162




that “[m]ost health care providers who treat people with pain agree that most people do not

develop an addiction problem.” This pamphlet was downloadable from Endo’s website and

accessible to Lynn Haven prescribers.

        463.    Endo’s sales training also misrepresented the risks of addiction associated with

Endo’s products by implying that Opana’s prolonged absorption would make it less likely to

lead to abuse. For example, a presentation titled “Deliver the Difference for the Opana Brand in

POA II” sets out that one of the “[k]ey [m]essages” for the Endo sales force was that Opana ER

provides “[s]table, steady-state plasma levels for true 12-hour dosing that lasts.” Endo’s sales

representatives used this messaging to imply to Lynn Haven prescribers that Opana ER

provided “steady state” pain relief, making Opana less likely to incite euphoria in patients and

less likely to lead to addiction.

        464.    Endo further instructed its sales force to promote the misleading concept of

“pseudoaddiction,”—i.e., that drug-seeking behavior was not cause for alarm, but merely a

manifestation of undertreated pain. In a sales training document titled “Understanding the

Primary Care MD and their use of Opioids,” Endo noted that the “biggest concerns” among

primary care physicians were “prescription drug abuse (84.2%), addiction (74.9%), adverse

effects (68%), tolerance (60.7%), and medication interaction (32%).” In response to these

concerns, Endo instructed its sales representatives to ask whether their customers were

“confus[ing] ‘pseudo-addiction’ with ‘drug-seekers’” and how confident they were that their

health care providers “know these differences (Tolerance, Dependence, Addiction, Pseudo-

Addiction . . .).”

                b) Endo’s Sales Force Deceptively Implied that Chronic Opioid Therapy Would
                   Improve Patients’ Ability to Function.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 163 of 285. PageID #: 163




        465.    In addition to their deceptive messages regarding addiction, Endo’s promotional

materials and sales trainings also misleadingly claimed that patients using opioids for the long-

term treatment of chronic pain would experience improvements in their daily function. In

reality, long-term opioid use has not been shown to, and does not, improve patients’ function,

and, in fact, is often accompanied by serious side effects that degrade function. Endo’s own

internal documents acknowledged that claims about improved quality of life were

unsubstantiated “off label claims.”

        466.    Nevertheless, Endo distributed product advertisements that suggested that using

Opana ER to treat chronic pain would allow patients to perform demanding tasks like work as a

chef. One such advertisement states prominently on the front: “Janice is a 46-year-old chef with

chronic low back pain. She needs a treatment option with true 12-hour dosing.” The

advertisement does not mention the “moderate to severe pain” qualification in Opana ER’s

indication, except in the fine print. These advertisements were mailed to prescribers and

distributed by Endo’s sales force in detailing visits, which would have included Endo

representatives’ visits to prescribers.

        467.    In a 2007 Sales Tool that was intended to be shown by Endo sales personnel to

physicians during their detailing visits, Endo highlighted a hypothetical patient named “Bill,” a

40-year-old construction worker who was reported to suffer from chronic low back pain.

According to the Sales Tool, Opana ER will make it more likely that Bill can return to work and

support his family.

        468.    Similarly, training materials for sales representatives from March 2009 ask

whether it is true or false that “[t]he side effects of opioids prevent a person from functioning
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 164 of 285. PageID #: 164




and can cause more suffering than the pain itself.” The materials indicate that this is “[f]alse”

because “[t]he overall effect of treatment with opioids is very favorable in most cases.”

       469.    A sales training video dated March 8, 2012 that Endo produced and used to train

its sales force makes the same types of claims. A patient named Jeffery explains in the video

that he suffers from chronic pain and that “chronic pain [ . . .] reduces your functional level.”

Jeffery claims that after taking Opana ER, he “can go out and do things” like attend his son’s

basketball game and “[t]here’s no substitute for that.” This video was shown to Endo’s sales

force, which adopted its misleading messaging in its nationwide sales approach, including upon

information and belief the approach it used in Lynn Haven.

       470.    Claims of improved functionality were central to Endo’s marketing efforts for

years. A 2012 Endo Business Plan lists ways to position Opana ER, and among them is the

claim that Opana ER will help patients “[m]aintain[] normal functionality, sleep, [and]

work/life/performance productivity” and have a positive “[e]ffect on social relationships.”

Indeed, that business plan describes the “Opana ER Vision” as “[t]o make the Opana franchise

(Opana ER, Opana, Opana Injection) the choice that maximizes improvement in functionality

and freedom from the burden of moderate-to-severe pain.”
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 165 of 285. PageID #: 165




               c) Endo’s Sales Force Deceptively presented the Risks and Benefits of Opioids
                  to Make Them Appear Safer Than Other Analgesics

       471.    Endo further misled patients and prescribers by downplaying the risks of opioids

in comparison to other pain relievers. For example, upon information and belief in Lynn Haven

and elsewhere, Endo distributed a presentation titled Case Challenges in Pain Management:

Opioid Therapy for Chronic Pain. This study held out as a representative example one patient

who had taken NSAIDs for more than eight years and, as a result, developed “a massive upper

gastrointestinal bleed.” The presentation recommended treating this patient with opioids instead.

By focusing on the adverse side effects of NSAIDs, while omitting discussion of serious side

effects associated with opioids, this presentation misleadingly portrayed the comparative risks

and benefits of these drugs.

       472.    Endo distributed Case Challenges in Pain Management: Opioid Therapy for

Chronic Pain to 116,000 prescribers in 2007, including primary care physicians.

                     ii.   Endo’s Speakers Bureau Programs Deceptively Minimized the Risks
                           of Addiction Associated with Chronic Opioid Therapy

       473.    In addition to its sales representatives’ visits to doctors, Endo also used deceptive

science and speaker programs to spread its deceptive messages.

       474.    Endo leaned heavily on its speakers’ bureau programs. In 2008 alone, Endo spent

nearly $4 million to promote up to 1,000 speakers programs around the country. Endo

contracted with a medical communications firm to operate its speakers bureau program,

planning to hold a total of 500 “fee-for-service . . . peer-to-peer promotional programs” for

Opana ER in just the second half of 2011, including dinners, lunches and breakfasts. These

programs were attended by sales representatives, revealing their true purpose as marketing,

rather than educational, events.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 166 of 285. PageID #: 166




       475.    Endo’s internal reporting stated that the “return on investment” turned positive 8-

12 weeks after such programs. Endo measured that return on investment in numbers of

prescriptions written by physicians who attended the events. One internal Endo document

concluded: “[w]e looked at the data for [the] 2011 program and the results were absolutely

clear: physicians who came into our speaker programs wrote more prescriptions for Opana ER

after attending than they had before they participated. You can’t argue with results like that.”

       476.    These speakers’ bureau presentations included the very same misrepresentations

Endo disseminated through its sales representatives. A 2012 speaker slide deck for Opana ER—

on which Endo’s recruited speakers were trained and to which they were required to adhere to

in their presentations—misrepresented that the drug had low abuse potential, in addition to

suggesting that as many as one-quarter of the adult population could be candidates for opioid

therapy.

       477.    In addition, a 2013 training module directed speakers to instruct prescribers that

“OPANA ER with INTAC is the only oxymorphone designed to be crush resistant” and advised

that “[t]he only way for your patients to receive oxymorphone ER in a formulation designed to

be crush resistant is to prescribe OPANA ER with INTAC.” This was a key point in

distinguishing Opana ER from competitor drugs. Although Endo mentioned that generic

versions of oxymorphone were available, it instructed speakers to stress that “[t]he generics are

not designed to be crush resistant.” This was particularly deceptive given that Opana ER was

not actually crush-resistant.

       478.    In 2009, Endo wrote a talk titled The Role of Opana ER in the Management of

Chronic Pain. The talk included a slide titled “Use of Opioids is Recommended for Moderate to

Severe Chronic Noncancer Pain,” which cited the AAPM/APS Guidelines—and their
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 167 of 285. PageID #: 167




accompanying misstatements regarding the likelihood of addiction (by claiming that addiction

risks were manageable regardless of patients’ past abuse histories) while omitting their

disclaimer regarding the lack of supporting evidence in favor of that position. This dangerously

misrepresented to doctors the force and utility of the 2009 Guidelines.

       479.    The misleading messages and materials Endo provided to its sales force and its

speakers were part of a broader strategy to convince prescribers to use opioids to treat their

patients’ pain, irrespective of the risks, benefits, and alternatives. This deception was national in

scope and included Lynn Haven. Endo’s nationwide messages would have reached Lynn Haven

prescribers in a number of ways. For example, they were carried into Lynn Haven by Endo’s

sales representatives during detailing visits as well as made available to Lynn Haven patients

and prescribers through websites and ads. They also have been delivered to Lynn Haven

prescribers by Endo’s paid speakers, who were required by Endo policy and by FDA regulations

to stay true to Endo’s nationwide messaging.

                    iii.   Endo’s Misleading Journal Supplement

       480.    In 2007, Endo commissioned the writing, and paid for the publishing of a

supplement available for CME credit in the Journal of Family Practice called Pain Management

Dilemmas in Primary Care: Use of Opioids, and it deceptively minimized the risk of addiction

by emphasizing the effectiveness of screening tools. Specifically, it recommended screening

patients using tools like the Opioid Risk Tool or the Screener and Opioid Assessment for

Patients with Pain. It also falsely claimed that, through the use of tools like toxicology screens,

pill counts, and a “maximally structured approach,” even patients at high risk of addiction could

safely receive chronic opioid therapy. Endo distributed 96,000 copies of this CME nationwide,

and it was available to, and was intended to, reach Lynn Haven prescribers.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 168 of 285. PageID #: 168




                   iv.    Endo’s Deceptive Unbranded Advertising

       481.   Endo also used unbranded advertisements to advance its goals. By electing to

focus on unbranded marketing, Endo was able to make claims about the benefits of its opioids

that the FDA would never allow in its branded materials. The chart below compares an Endo

unbranded statement with one of Endo’s FDA-regulated, branded statements:


                Living with Someone                           Opana ER Advertisement
                   with Chronic Pain                              (2011/2012/2013)
                  (2009)(Unbranded)                               (Branded)
         Patient education material created by
                      Endo                                        Endo advertisement
                                                   “[C]ontains oxymorphone, an opioid
                                                   agonist and Schedule II controlled
         “Most health care providers who           substance with an abuse liability similar to
  treat people with pain agree that most           other opioid agonists, legal or illicit.”
  people do not develop an addiction
  problem.”                                        “All patients treated with opioids require
                                                   careful monitoring for signs of abuse and
                                                   addiction, since use of opioid analgesic
                                                   products carries the risk of addiction
                                                   even under appropriate medical use.”



              b. Endo’s Deceptive Third-Party Statements

       482.   Endo’s Efforts were not limited to directly making misrepresentations through its

marketing materials, its speakers, and its sales force. Endo believed that support for patient

advocacy and professional organizations would reinforce Endo’s position as “the pain

management company.”

       483.    Prior to, but in contemplation of, the 2006 launch of Opana ER, Endo developed

a “Public Stakeholder Strategy.” Endo identified “tier one” advocates to assist in promoting the

approval and acceptance of its new extended release opioid. Endo also intended to enlist the
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 169 of 285. PageID #: 169




support of organizations that would be “favorable” to schedule II opioids from a sales

perspective and that engaged in, or had the potential to advocate for, public policy. Endo sought

to develop its relationships with these organizations through its funding. In 2008, Endo spent $1

million per year to attend conventions of these pro-opioid medical societies, including meetings

of AAPM, APS, and the American Society of Pain Management Nursing (“ASPMN”).

       484.    APF’s ability to influence professional societies and other third parties is

demonstrated by its approach to responding to a citizens’ petition filed with the FDA by the

Physicians for Responsible Opioid Prescribing (the “PROP Petition”). The PROP petition, filed

by a group of prescribers who had become concerned with the rampant prescribing of opioids to

treat chronic pain, asked the FDA to require dose and duration limitations on opioid use and to

change the wording of the approved indication of various long-acting opioids to focus on the

severity of the pain they are intended to treat.

       485.       The PROP Petition set off a flurry of activity at Endo. It was understood that

Endo would respond to the petition but Endo personnel wondered “[s]hould we [ . . . ] consider

filing a direct response to this [citizens’ petition] or do you think we are better served by

working through our professional society affiliations?” One Endo employee responded: “My

sense is the societies are better placed to make a medical case than Endo.” Endo’s Director of

Medical Science agreed that “a reply from an external source would be most impactful.” These

communications reflected Endo’s absolute confidence that the professional societies would

support its position.

                        i.   APF

       486.    One of the societies with which Endo worked most closely was APF. Endo

provided substantial assistance to, and exercised editorial control, over the deceptive and
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 170 of 285. PageID #: 170




misleading messages that APF conveyed through its National Initiative on Pain Control

(“NIPC”). Endo was one of APF’s biggest financial supporters, providing more than half of the

$10 million APF received from opioid manufacturers during its lifespan. Endo spent $1.1

million on the NIPC program in 2008 alone, funding earmarked in part, for the creation of CME

materials that were intended to be used repeatedly.

       487.    Endo’s influence over APF’s activities was so pervasive that APF President Will

Rowe reached out to Defendants—including Endo—rather than his own staff, to identify

potential authors to answer a 2011 article critical of opioids that had been published in the

Archives of Internal Medicine. Personnel from Defendants Purdue, Endo, Janssen, and

Cephalon worked with Rowe to formulate APF’s response which was ultimately published.

       488.    Documents also indicate that Endo personnel were given advance notice of the

materials APF planned to publish on its website and provided an opportunity to comment on the

content of those materials before they were published. For example, in early July of 2009,

APF’s Director of Strategic Development wrote to Endo personnel to give them advance notice

of content that APF planned to be “putting . . . up on the website but it’s not up yet.” The Endo

employee assured the sender that she “w[ould] not forward it to anyone at all” and promised

that she would “’double delete it’ from [her] inbox.” In response, APF’s Director of Strategic

Development replied internally with only four words: “And where’s the money?”

       489.    At no time was Endo’s relationship with APF closer than during its sponsorship

of the NIPC. Before being taken over by APF, the NIPC was sponsored by Professional

Postgraduate Services which the Accreditation Council for Continuing Medical Education

determined to be a “commercial interest” and could no longer serve as a sponsor. In response,

Endo reached out to APF. An August 2009 document titled “A Proposal for the American Pain
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 171 of 285. PageID #: 171




Foundation to Assume Sponsorship of the National Initiative on Pain Control,” pointed out that

“[f]or the past 9 years, the NIPC has been supported by unrestricted annual grants from Endo

Pharmaceuticals, Inc.” According to this document, APF’s sponsorship of the NIPC “[o]ffers

the APF a likely opportunity to generate new revenue, as Endo has earmarked substantial

funding: $1.2 million in net revenue for 2010 to continue the NIPC.” Further, sponsorship of the

APF would “[p]rovide[] numerous synergies to disseminate patient education materials,”

including “[h]andouts to attendees at all live events to encourage physicians to drive their

patients to a trusted source for pain education—the APF website.”

       490.    A September 14, 2009 presentation to APF’s board contained a materially

similar discussion of NIPC sponsorship, emphasizing the financial benefit to APF from

assuming the role of administering NIPC. The proposal “offer[ed] a solution to continue the

development and implementation of the NIPC initiative as non-certified . . . yet independent

education to physicians and healthcare professionals in the primary care setting, while providing

the APF with a dependable, ongoing source of grant revenue.” A number of benefits related to

NIPC sponsorship were listed, but chief among them was “a likely opportunity [for APF] to

generate new revenue, as Endo has earmarked substantial funding: $1.2 million in net revenue

for 2010 to continue the NIPC.”

       491.    Internal Endo scheduling documents indicate that “NIPC module curriculum

development, web posting, and live regional interactive workshops” were Endo promotional

tasks in 2010. Endo emails indicate that Endo personnel reviewed the content created by NIPC

and provided feedback.

       492.    Behind the scenes, Endo exercised substantial control over NIPC’s work. Endo

exerted its control over NIPC by funding NIPC and APF projects; developing, specifying, and
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 172 of 285. PageID #: 172




reviewing content; and taking a substantial role in the distribution of NIPC and APF materials,

which in effect determined which messages were actually delivered to prescribers and

consumers.    As described below, Endo projected that it would be able to reach tens of

thousands of prescribers nationwide through the distribution of NIPC materials.

       493.    From 2007 until at least 2011, Endo also meticulously tracked the distribution of

NIPC materials, demonstrating Endo’s commercial interest in, and access to, NIPC’s reach.

Endo knew exactly how many participants viewed NIPC webinars and workshops and visited its

website, Painknowledge.com. Endo not only knew how many people viewed NIPC’s content,

but what their backgrounds were (e.g., primary care physicians or neurologists). Endo’s access

to and detailed understanding of the composition of the audience at these events demonstrates

how deeply Endo was involved in NIPC’s activities. Moreover, Endo tracked the activities of

NIPC—ostensibly a third party—just as it tracked its own commercial activity.

       494.    Endo worked diligently to ensure that the NIPC materials it helped to develop

would have the broadest possible distribution. Endo’s 2008 to 2012 Opana Brand Tactical Plan

indicates that it sought to reach 1,000 prescribers in 2008 through live NIPC events, and also to

“[l]everage live programs via enduring materials and web posting.” Endo also planned to

disseminate NIPC’s work by distributing two accredited newsletters to 60,000 doctors

nationwide for continuing education credit and by sponsoring a series of 18 NIPC regional case-

based interactive workshops. Endo had earmarked more than one million dollars for NIPC

activities in 2008 alone.

       495.    In short, NIPC was a key piece of Endo’s marketing strategy. Indeed, internal

APF emails question whether it was worthwhile for APF to continue operating NIPC given that

NIPC’s work was producing far more financial benefits for Endo than for APF. Specifically,
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 173 of 285. PageID #: 173




after Endo approved a $244,337.40 grant request to APF to fund a series of NIPC eNewsletters,

APF personnel viewed it as “[g]reat news,” but cautioned that “the more I think about this

whole thing, [Endo’s] making a lot of money on this with still pretty slender margins on

[APF’s] end.” APF’s commitment to NIPC’s “educational” mission did not figure at all in

APF’s consideration of the value of its work, and Endo’s motive and benefit were never in

doubt.

                a) Misleading Medical Education

         496.   NIPC distributed a series of eNewsletter CMEs focused on “key topic[s]

surrounding the use of opioid therapy” sponsored by Endo. These newsletters were edited by

KOL Dr. Fine and listed several industry-backed KOLs, including Dr. Webster, as individual

authors. Endo estimated that roughly 60,000 prescribers viewed each one. These CMEs were

available to, and would have been accessed by, Lynn Haven prescribers. Before-and-after

surveys, summarized in the chart below, showed that prescriber comfort with prescribing

opioids ranged from 27% to 62% before exposure to the CME, and from 76% to 92%

afterwards:
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 174 of 285. PageID #: 174




       497.    Endo documents made it clear that the persuasive power of NIPC speakers was

directly proportional to their perceived objectivity. Accordingly, Endo personnel directed that,

when giving Endo-sponsored talks, NIPC faculty would not appear to be “Endo Speakers.”

Nevertheless, the two parties understood that Endo and NIPC shared a common “mission to

educate physicians” and working “through the APF . . . [wa]s a great way to work out . .

.problems that could have been there without the APF’s participation and support.”

       498.    The materials made available on and through NIPC included misrepresentations.

For example, Endo worked with NIPC to sponsor a series of CMEs titled Persistent Pain in the

Older Patient and Persistent Pain in the Older Adult. These CMEs misrepresented the

prevalence of addiction by stating that opioids have “possibly less potential for abuse” in elderly

patients than in younger patients, even though there is no evidence to support such an assertion.

Moreover, whereas withdrawal symptoms are always a factor in discontinuing long-term opioid

therapy, Persistent Pain in the Older Adult also misleadingly indicated that such symptoms can
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 175 of 285. PageID #: 175




be avoided entirely by tapering the patient’s does by 10-20% per day for ten days. Persistent

Pain in the Older Patient, for its part, made misleading claims that opioid therapy has been

“shown to reduce pain and improve depressive symptoms and cognitive functioning.” NIPC

webcast these CMEs from its own website, where they were available to, and were intended to

reach, Lynn Haven prescribers.

               b) Pain Knowledge

       499.    Working with NIPC enabled Endo to make a number of misleading statements

through the NIPC’s website, Painknowledge.com. Endo tracked visitors to PainKnowledge.com

and used Painknowledge.com to broadcast notifications about additional NIPC programming

that Endo helped to create.

       500.    APF made a grant request to Endo to create an online opioid “tool-kit” for NIPC

and to promote NIPC’s website, Painknowledge.com. In so doing, APF made clear that it

planned to disseminate Defendants’ misleading messaging. The grant request expressly

indicated APF’s intent to make misleading claims about functionality, noting: “Some of these

people [in chronic pain] may be potential candidates for opioid analgesics, which can improve

pain, function, and quality of life.” Endo provided $747,517 to fund the project.

       501.    True to APF’s word, Painknowledge.com misrepresented that opioid therapy for

chronic pain would lead to improvements in patients’ ability to function. Specifically, in 2009

the website instructed patients and prescribers that, with opioids, a patient’s “level of function

should improve” and that patients “may find [they] are now able to participate in activities of

daily living, such as work and hobbies, that [they] were not able to enjoy when [their] pain was

worse.”
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 176 of 285. PageID #: 176




       502.    Painknowledge.com also deceptively minimized the risk of addiction by claiming

that “[p]eople who take opioids as prescribed usually do not become addicted.”

Painknowledge.com did not stop there. It deceptively portrayed opioids as safe at high doses and

also misleadingly omitted serious risks, including the risks of addiction and death, from its

description of the risks associated with the use of opioids to treat chronic pain.

       503.    Endo was the sole funder of Painknowledge.com, and it continued to provide that

funding despite being aware of the website’s misleading contents.

               c) Exit Wounds

       504.    Finally, Endo also sponsored APF’s publication and distribution of Exit Wounds,

a publication aimed at veterans that also contained a number of misleading statements about the

risks, benefits, and superiority of opioids to treat chronic pain. Exit Wounds was drafted by

Derek Mcginnis.” Medical Writer X was frequently hired by a consulting Firm, Conrad &

Associates LLC, to write pro-opioid marketing pieces disguised as science. Medical Writer X’s

work was reviewed and approved by drug company representatives, and he felt compelled to

draft pieces that he admits distorted the risks and benefits of chronic opioid therapy in order to

meet the demands of his drug company sponsors.

       505.    Exit Wounds is a textbook example of Medical Writer X’s authorship on drug

companies’ behalf. The book misrepresented the functional benefits of opioids by stating that

opioid medications “increase your level of functioning” (emphasis in original).

       506.    Exit Wounds also misrepresented that the risk of addiction associated with the

use of opioids to treat chronic pain was low. It claimed that “[l]ong experience with opioids

shows that people who are not predisposed to addiction are very unlikely to become addicted to

opioid pain medications.”
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 177 of 285. PageID #: 177




       507.       Finally, Exit Wounds misrepresented the safety profile of using opioids to treat

chronic pain by omitting key risks associated with their use. Specifically, it omitted warnings of

the risk of interactions between opioids and benzodiazepines—a warning sufficiently important

to be included on Endo’s FDA-required labels. Exit Wounds also contained a lengthy discussion

of the dangers of using alcohol to treat chronic pain but did not disclose dangers of mixing

alcohol and opioids—a particular risk for veterans.

       508.       As outlined above, Endo exercised dominance over APF and the projects it

undertook in an effort to promote the use of opioids to treat chronic pain. In addition, as

outlined above, Medical Writer X’s work was being reviewed and approved by drug company

representatives, motivating him to draft pro-opioid propaganda masquerading as science.

Combined, these factors gave Endo considerable influence over the work of Medical Writer X

and over APF. Further, by paying to distribute Exit Wounds, Endo endorsed and approved its

contents.

                       ii.   Other Front Groups: FSMB, AAPM, and AGS

       509.       In addition to its involvement with APF, Endo worked closely with other third-

party Front Groups and KOLs to disseminate deceptive messages regarding the risks, benefits,

and superiority of opioids for the treatment of chronic pain. As with certain APF publications,

Endo in some instances used its sales force to directly distribute certain publications by these

Front Groups and KOLs, making those publications “labeling” within the meaning of 21

C.F.R.§ 1.3(a).

       510.       In 2007, Endo sponsored FSMB’s Responsible Opioid Prescribing, which in

various ways deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic

pain. Responsible Opioid Prescribing was drafted by “Dr. Fishman.”
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 178 of 285. PageID #: 178




       511.    Endo spent $246,620 to help FSMB distribute Responsible Opioid Prescribing.

Endo approved this book for distribution by its sales force. Based on the uniform and

nationwide character of Endo’s marketing campaign, and the fact that Endo purchased these

copies specifically to distribute them, these copies were distributed to physicians nationwide,

including upon information and belief physicians in Lynn Haven.

       512.    In December 2009, Endo also contracted with AGS to create a CME to promote

the 2009 guidelines titled the Pharmacological Management of Persistent Pain in Older

Persons with a $44,850 donation. These guidelines misleadingly claimed that “the risks [of

addiction] are exceedingly low in older patients with no current or past history of substance

abuse,” as the study supporting this assertion did not analyze addiction rates by age. They also

stated, falsely, that “[a]ll patients with moderate to severe pain . . . should be considered for

opioid therapy (low quality of evidence, strong recommendation)” when in reality, opioid

therapy was only an appropriate treatment for a subset of those patients, as recognized by

Endo’s FDA-mandated labels.

       513.    AGS’s grant request to Endo made explicit reference to the CME that Endo was

funding. Endo thus knew full well what content it was paying to distribute, and was in a position

to evaluate that content to ensure it was accurate, substantiated, and balanced before deciding

whether or not to invest in it. After having sponsored the AGS CME, Endo’s internal documents

indicate that Endo’s pharmaceutical sales representatives discussed the AGS guidelines with

doctors during individual sales visits.

       514.    Endo also worked with AAPM, which it viewed internally as “Industry

Friendly,” with Endo advisors and speakers among its active members. Endo attended AAPM

conferences, funded its CMEs, and distributed its publications.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 179 of 285. PageID #: 179




          515.          A talk written by Endo in 2009 and approved by Endo’s Medical Affairs

Review Committee, 126 titled The Role of Opana ER in the Management of Chronic Pain,

includes a slide titled Use of Opioids is Recommended for Moderate to Severe Chronic

Noncancer Pain. That slide cites the AAPM/APS Guidelines, which contain a number of

misstatements and omits their disclaimer regarding the lack of supporting evidence. This talk

dangerously misrepresented to doctors the force and utility of the 2009 Guidelines. Furthermore,

Endo’s internal documents indicate that pharmaceutical sales representatives employed by Endo,

Actavis, and Purdue discussed treatment guidelines with doctors during individual sales visits.

                          iii.     Key Opinion Leaders and Misleading Science

          516.      Endo also sought to promote opioids for the treatment of chronic pain through

the use of key opinion leaders and biased, misleading science.

          517.      Endo’s 2010 publication plan for Opana ER identified a corporate goal of

making Opana ER the second-leading branded product for the treatment of moderate-to-severe

chronic pain (after OxyContin). Endo sought to achieve that goal by providing “clinical

evidence for the use of Opana ER in chronic low back pain and osteoarthritis,” and

subsequently successfully had articles on this topic published.127

          518.      In the years that followed, Endo sponsored articles authored by Endo consultants

and Endo employees, which argued that the metabolic pathways utilized by Opana ER,


          126
                Although they were given slightly different names by each Defendant, each Defendant employed a committee that
could review and approve materials for distribution. These committees included representatives from all relevant departments
within Defendants’ organizations, including the legal, compliance, medical affairs, and marketing departments. The task of
these review committees was to scrutinize the marketing materials Defendants planned to distribute and to ensure that those
materials were scientifically accurate and legally sound. Tellingly, these committees were called to review only materials that
created a potential compliance issue for the company, an implicit recognition by defendants that they ultimately would be
responsible for the content under review.
            127
                These studies suffered from the limitations common to the opioid literature—and worse. None of the comparison
trials lasted longer than three weeks. Endo also commissioned a six-month, open label trial during which a full quarter of the
patients failed to find a stable dose, and 17% of patients discontinued, citing intolerable effects. In open label trials, subjects
know which drug they are taking; such trials are not as rigorous as double-blind, controlled studies in which neither the patients
nor the examiners know which drugs the patients are taking.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 180 of 285. PageID #: 180




compared with other opioids, were less likely to result in drug interactions in elderly low back

and osteoarthritis pain patients. In 2010, Endo directed its publication manager to reach out to a

list of consultants conducting an ongoing Endo-funded study, to assess their willingness to

respond to an article128 that Endo believed emphasized the risk of death from opioids, “without

[] fair balance.”129

         519.      Endo’s reliance on flawed, biased research is also evident in its 2012 marketing

materials and strategic plans. A 2012 Opana ER slide deck for Endo’s speakers bureaus—on

which these recruited physician speakers were trained and to which they were required to

adhere—misrepresented that the drug had low abuse potential and suggested that as many as

one-quarter of the adult population could be candidates for opioid therapy. Although the FDA

requires such speaker slide decks to reflect a “fair balance” of information on benefits and risks,

Endo’s slides reflected one-sided and deeply biased information. The presentation’s 28

literature citations were largely to “data on file” with the company, posters, and research funded

by, or otherwise connected to, Endo. Endo’s speakers relayed the information in these slides to

audiences that were unaware of the skewed science on which the information was based.

         520.      A 2012 Opana ER Strategic Platform Review suffered from similar defects. Only

a small number of the endnote referenced in the document, which it cited to indicate “no gap” in

scientific evidence for particular claims, were to national-level journals. Many were published

in lesser or dated journals, and written or directly financially supported by opioid

manufacturers. Where the strategy document did cite independent, peer-reviewed research, it

did so out of context. For example, it cited a 2008 review article on opioid efficacy for several



         128
             Susan Okie, A Flood of Opioids, a Rising Tide of Deaths, 363 New Engl. J. Med. 1981 (2010), finding that opioid
overdose deaths and opioid prescriptions both increased by roughly 10-fold from 1990 to 2007.
         129
             Endo did manage to get a letter written by three of those researchers, which was not published.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 181 of 285. PageID #: 181




claims, including that “treatment of chronic pain reduces pain and improves functionality,” but

it ignored the article’s overall focus on the lack of consistent effectiveness of opioids in

reducing pain and improving functional status.130

         521.      Notwithstanding Endo’s reliance upon dubious or cherry-picked science, in an

Opana ER brand strategy plan it internally acknowledged the continuing need for a significant

investment in clinical data to support comparative effectiveness. Endo also cited a lack of

“head-to-head data” as a barrier to greater share acquisition, and the “lack of differentiation

data” as a challenge to addressing the “#1 Key Issue” of product differentiation. This

acknowledged lack of support did not stop Endo from directing its sales representatives to tell

prescribers that its drugs were less likely to be abused or be addictive than other opioids.

         522.      Endo also worked with various KOLs to disseminate various misleading

statements about chronic opioid therapy. For example, Endo distributed a patient education

pamphlet edited by KOL Dr. Russell Portenoy titled Understanding your Pain: Taking Oral

Opioid Analgesics. This pamphlet deceptively minimized the risks of addiction by stating that

“[a]ddicts take opioids for other reasons [than pain relief], such as unbearable emotional

problems,” implying that patients who are taking opioids for pain are not at risk of addiction.

         523.      Understanding your Pain: Taking Oral Opioid Analgesics also misleadingly

omitted any description of the increased risks posed by higher doses of opioid medication.

Instead, in a Q&A format, the pamphlet asked “[i]f I take the opioid now, will it work later

when I really need it?” and responded that “[t]he dose can be increased... [y]ou won’t ‘run out’

of pain relief.”




         130
             Andrea M. Trescot et al., Opioids in the management of non-cancer pain: an Update of American Society of the
Interventional Pain Physicians, Pain Physician 2008 Opioids Special Issue, 11:S5-S62.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 182 of 285. PageID #: 182




       524.    Dr. Portenoy received research support, consulting fees, and honoraria from

Endo for editing Understanding Your Pain and other projects.

       525.    Understanding Your Pain was available on Endo’s website during the time

period of this Complaint and was intended to reach Lynn Haven prescribers.

       526.    Endo similarly distributed a book written by Dr. Lynn Webster titled Avoiding

Opioid Abuse While Managing Pain, which stated that in the face of signs of aberrant behavior,

increasing the dose “in most cases . . . should be the clinician’s first response.”

       527.    A slide from an Opana ER business plan contemplated distribution of the book as

part of Endo’s efforts to “[i]ncrease the breadth and depth of the OPANA ER prescriber base

via targeted promotion and educational programs.” The slide indicates that the book would be

particularly effective “for [the] PCP audience” and instructed “[s]ales representatives [to]

deliver[ the book] to participating health care professionals.” The slide, shown below,

demonstrates Endo’s express incorporation of this book by a KOL into its marketing strategy:




       528.    Endo Documents indicate that, around 2007, the company purchased at least

50,000 copies of the book for distribution. Internal Endo documents Demonstrate that the book
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 183 of 285. PageID #: 183




had been approved for distribution by Endo’s sales force, and that Endo had fewer than 8,000

copies on hand in March of 2013. Based on the nationwide and uniform character of Endo’s

marketing, and the book’s approval for distribution, this book was available to and was intended

to reach prescribers.

               c. Endo’s Deceptive Statements to Lynn Haven’s Prescribers and Patients

       529.    Endo upon information and belief also directed the dissemination of the

misstatements described above to Lynn Haven patients and prescribers, including through its

sales force, speakers bureaus, CMEs, and the Painknowledge.com website.

       530.    Consistent with their training, Endo’s sales representatives delivered all of these

deceptive messages to Lynn Haven prescribers.

       531.    Endo also directed misleading marketing to City prescribers and patients through

the APF/NIPC materials it sponsored, reviewed, and approved. For example, Endo hired a New

York-based KOL to deliver a CME titled Managing Persistent Pain in the Older Patient on

April 27, 2010. As described above, this CME misrepresented the prevalence of addiction in

older patients and made misleading claims that chronic opioid therapy would improve patients’

ability to function. An email invitation to the event and other NIPC programs was sent to “all

healthcare professionals” in APF’s database.

       532.    The significant response to Painknowledge.com also indicates that those websites

were viewed by Lynn Haven prescribers, who were then exposed to the site’s misleading

information regarding the effect of opioids on patients’ ability to function and the deceptive

portrayal of the risks of opioids. As of September 14, 2010, Painknowledge.com had 10,426

registrants, 86,881 visits, 60,010 visitors, and 364,241 page views. Upon information and belief,

based on the site’s nationwide availability, among the site’s visitors were Lynn Haven patients
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 184 of 285. PageID #: 184




and prescribers who were then exposed to the site’s misleading information regarding the effect

of opioids on patients’ ability to function and the deceptive portrayal of the risks of opioids.

       533.    Endo knew that the harms from its deceptive marketing would be felt in Lynn

Haven. It saw workers’ compensation programs as a lucrative opportunity, and it promoted the

use of opioids for chronic pain arising from work-related injuries, like chronic lower back pain.

Endo developed plans to “[d]rive demand for access through the employer audience by

highlighting cost of disease and productivity loss in those with pain; [with a] specific focus on

high-risk employers and employees.” In 2007, Endo planned to reach 5,000 workers’

compensation carriers to ensure that Opana ER would be covered under disability insurance

plans. Endo knew or should have known that claims for its opioids would be paid for by Lynn

Haven’s workers’ compensation program.

       4. Janssen

       534.    Janssen promoted its branded opioids, including Duragesic, Nucynta, and

Nucynta ER, through its sales representatives and a particularly active speakers program.

Deceptive messages regarding low addiction risk and low prevalence of withdrawal symptoms

were a foundation of this marketing campaign. Janssen also conveyed other misrepresentations

including that its opioids could safely be prescribed at higher doses and were safer than

alternatives such as NSAIDs.

       535.    Janssen supplemented these efforts with its own unbranded website, as well as

third-party publications and a Front Group website, to promote opioids for the treatment of

chronic pain. These materials likewise made deceptive claims about addiction risk, safety at

higher doses, and the safety of alternative treatments. They also claimed that opioid treatment
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 185 of 285. PageID #: 185




would result in functional improvement, and further masked the risk of addiction by promoting

the concept of pseudoaddiction.

        536.   Based on the highly coordinated and uniform nature of Janssen’s marketing,

Janssen conveyed these deceptive messages to Lynn Haven prescribers. The materials that

Janssen generated in collaboration with third-parties also were upon information and belief

distributed or made available in Lynn Haven. Janssen upon information and belief distributed

these messages, or facilitated their distribution, in Lynn Haven with the intent that Lynn Haven

prescribers and/or consumers would rely on them in choosing to use opioids to treat chronic

pain.

               a. Janssen’s Deceptive Direct Marketing

        537.   Janssen joined the other Defendants in propagating deceptive branded marketing

that falsely minimized the risks and overstated the benefits associated with the long-term use of

opioids to treat chronic pain. Like the other Defendants, Janssen sales representatives visited

targeted physicians to deliver sales messages that were developed centrally and deployed

identically across the country. These sales representatives were critical in transmitting Janssen’s

marketing strategies and talking points to individual prescribers. In 2011, at the peak of its effort

to promote Nucynta ER, Janssen spent more than $90 million on detailing.

        538.   Janssen’s designs to increase sales through deceptive marketing are apparent on

the face of its marketing plans. For example, although Janssen knew that there was no credible

scientific evidence establishing that addiction rates were low among patients who used opioids

to treat chronic pain, its Nucynta Business Plans indicated that one of the “drivers” to sell more

Nucynta among primary care physicians was the “[l]ow perceived addiction and/or abuse

potential” associated with the drug. However, there is no evidence that Nucynta is any less
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 186 of 285. PageID #: 186




addictive or prone to abuse than other opioids, or that the risk of addiction or abuse is low.

Similarly, Janssen knew that there were severe symptoms associated with opioid withdrawal

including, severe anxiety, nausea, vomiting, hallucinations, and delirium, yet Janssen touted the

ease with which patients could come off opioids.

                     i.    Janssen’s Deceptive Sales Training

       539.    Janssen’s sales force was compensated based on the number of Nucynta

prescriptions written in each sales representative’s territory. Janssen encouraged these sales

representatives to maximize sales of Nucynta and meet their sales targets by relying on the false

and misleading statements described above.

       540.    For example, Janssen’s sales force was trained to trivialize addiction risk. A June

2009 Nucynta training module warns that physicians are reluctant to prescribe controlled

substances like Nuycnta because of their fear of addicting patients, but this reluctance is

unfounded because “the risks . . . are [actually] much smaller than commonly believed.” Janssen

also encouraged its sales force to misrepresent the prevalence of withdrawal symptoms

associated with Nucynta. A Janssen sales training PowerPoint titled “Selling Nucynta ER and

Nucynta” indicates that the “low incidence of opioid withdrawal symptoms” is a “core

message” for its sales force. The message was touted at Janssen’s Pain District Hub Meetings,

in which Janssen periodically gathered its sales force personnel to discuss sales strategy.

       541.    This “core message” of a lack of withdrawal symptoms runs throughout

Janssen’s sales training materials. For example, Janssen’s “Licensed to Sell” Facilitator’s Guide

instructs those conducting Janssen sales trainings to evaluate trainees, in part, on whether they

remembered that “[w]ithdrawal symptoms after abrupt cessation of treatment with NUCYNTA

ER were mild or moderate in nature, occurring in 11.8% and 2% of patients, respectively” and
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 187 of 285. PageID #: 187




whether they were able to “accurately convey” this “core message.” Janssen further claimed in

2008 that “low incidence of opioid withdrawal symptoms” was an advantage of the tapentado

molecule.

       542.    Similarly, a Nucynta Clinical Studies Facilitator’s Guide instructs individuals

training Janssen’s sales representatives to ask trainees to describe a “key point”—that “83% of

patients reported no withdrawal symptoms after abruptly stopping treatment without initiating

alternative therapy”—“as though he/she is discussing it with a physician.”

       543.    This misrepresentation regarding withdrawal was one of the key messages

Janssen imparted to employees in the “Retail ST 101 Training” delivered to Nucynta sales

representatives.

       544.    Indeed, training modules between 2009 and 2011 instruct training attendees that

“most patients [who discontinued taking Nucynta] experienced no withdrawal symptoms” and

“[n]o patients experienced moderately severe or severe withdrawal symptoms.”

       545.    During the very time Janssen was instructing its sales force to trivialize the risks

of addiction and withdrawal associated with the use of Nucynta to treat chronic pain, it knew or

should have known, that significant numbers of patients using opioids to treat chronic pain

experienced issues with addiction. Janssen knew or should have known that its studies on

withdrawal were flawed and created a misleading impression of the rate of withdrawal

symptoms and, as a result, the risk of addiction.

       546.    The misleading messages and materials Janssen provided to its sales force were

part of a broader strategy to convince prescribers to use opioids to treat their patients’ pain,

irrespective of the risks, benefits, and alternatives. This deception was national in scope and

included Lynn Haven. Janssen’s nationwide messages upon information and belief reached
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 188 of 285. PageID #: 188




Lynn Haven’s prescribers in a number of ways, including through its sales force in detailing

visits, as well as through websites and ads. They were also upon information and belief

delivered to Lynn Haven’s prescribers by Janssen’s paid speakers, who were required by

Janssen policy and by FDA regulations to stay true to Janssen’s nationwide messaging.

                    ii.   Janssen’s Deceptive Speakers Bureau Programs

       547.   Janssen did not stop at disseminating its misleading messages regarding chronic

opioid therapy through its sales force. It also hired speakers to promote its drugs and trained

them to make the very same misrepresentations made by its sales representatives.

       548.   Janssen’s speakers worked from slide decks—which they were required to

present—reflecting the deceptive information about the risks, benefits, and superiority of

opioids outlined above. For example, a March 2011 speaker’s presentation titled A New

Perspective For Moderate to Severe Acute Pain Relief: A Focus on the Balance of Efficacy and

Tolerability set out the following adverse events associated with use of Nucynta: nausea,

vomiting, constipation, diarrhea, dizziness, headache, anxiety, restlessness, insomnia, myalgia,

and bone pain. It completely omitted the risks of misuse, abuse, addiction, hyperalgesia,

hormonal dysfunction, decline in immune function, mental clouding, confusion, and other

known, serious risks associated with chronic opioid therapy. The presentation also minimized

the risks of withdrawal by stating that “more than 82% of subjects treated with tapentadol IR

reported no opioid withdrawal symptoms.”

       549.   An August 2011 speaker presentation titled New Perspectives in the

Management of Moderate to Severe Chronic Pain contained the same misleading discussion of

the risks associated with chronic opioid therapy. It similarly minimized the risks of withdrawal

by reporting that 86% of patients who stopped taking Nucynta ER “abruptly without initiating
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 189 of 285. PageID #: 189




alternative opioid therapy” reported no withdrawal symptoms whatsoever. The same deceptive

claims regarding risks of adverse events and withdrawal appeared in a July 2012 speaker’s

presentation titled Powerful Pain Management: Proven Across Multiple Acute and Chronic

Pain Models.

       550.    These speakers presentations were part of Janssen’s nationwide marketing

efforts. Upon information and belief, a number of these events were available to and were

intended to reach Lynn Haven prescribers.




                   iii.   Janssen’s Deceptive Unbranded Advertising

       551.    Janssen was aware that its branded advertisements and speakers programs would

face regulatory scrutiny that would not apply to its unbranded materials, so Janssen also

engaged in direct, unbranded marketing.

       552.    One such unbranded project was Janssen’s creation and maintenance of

Prescriberesponsibly.com (last updated July 2, 2015), a website aimed at prescribers and

patients that claims that concerns about opioid addiction are “overstated.” A disclaimer at the

bottom of the website states that the “site is published by Janssen Pharmaceuticals, Inc., which

is solely responsible for its content.” This website was available to and upon information and

belief intended to reach Lynn Haven’s prescribers and patients.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 190 of 285. PageID #: 190




              b. Janssen’s Deceptive Third-Party Statements


       553.   Janssen’s efforts were not limited to directly making misrepresentations through

its sales force, speakers’ bureau, and website. To avoid regulatory constraints and give its

efforts an appearance of independence and objectivity, Janssen obscured its involvement in

certain marketing activities by “collaborat[ing] with key patient advocacy organizations” to

release misleading information about opioids.

                    i.   AAPM and AGS – Finding Relief: Pain Management for Older Adults

       554.   Janssen worked with AAPM and AGS to create a patient education guide entitled

Finding Relief: Pain Management for Older Adults (2009). In doing so, Janssen contracted with

a medical publishing firm, Conrad & Associates, LLC. The content was drafted by a writer

(“Medical Writer X”) hired by Conrad & Associates and funded by Janssen. These materials

were reviewed, in detail, by Janssen’s medical-legal review team, which conducted detailed

reviews and gave him editorial feedback on his drafts, which was adopted in the published

version.

       555.   Medical Writer X understood, without being explicitly told, that since his work

was funded and reviewed by Janssen, the materials he was writing should aim to promote the

sale of more drugs by overcoming the reluctance to prescribe or use opioids to treat chronic

pain. He knew that the publication was undertaken in connection with the launch of a new drug

and was part of its promotional effort. Medical Writer X knew of the drug company’s

sponsorship of the publication, and he would go to the company’s website to learn about the

drug being promoted. He also knew that his clients—including Janssen—would be most

satisfied with his work if he emphasized that: (a) even when used long-term, opioids are safe
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 191 of 285. PageID #: 191




and the risk of addiction is low; (b) opioids are effective for chronic pain; and (c) opioids are

under-prescribed because doctors are hesitant, confused, or face other barriers.131

         556.      Finding Relief is rife with the deceptive content. Finding Relief misrepresents

that opioids increase function by featuring a man playing golf on the cover and listing examples

of expected functional improvement from opioids, like sleeping through the night, returning to

work, recreation, sex, walking, and climbing stairs. The guide states as a “fact” that “opioids

may make it easier for people to live normally” (emphasis in the original). The functional

claims contained in Finding Relief are textbook examples of Defendants’ use of third parties to

disseminate messages the FDA would not allow them to say themselves. Compare, e.g.:

                                     Branded Advertisement That Triggers an

                                     FDA Warning Letter (2008)132

                                     Improvement in Daily Activities Includes:

                                    Walking on a flat surface

                                    Standing or sitting

                                    Climbing stairs

                                    Getting in and out of bed or bath

                                    Ability to perform domestic duties

                   with:

                                     Seemingly Independent Publication: “Finding Relief:



         131
              Medical Writer X now acknowledges that the lists of adverse effects from chronic opioid use in the publications he
authored, which excluded respiratory depression, overdose, and death and minimized addiction, were, “ridiculous” and “prime
examples” of leaving out facts that the pharmaceutical company sponsors and KOLs knew at the time were true. His writings
repeatedly described the risk of addiction as low. Medical Writer X stated that he understood that the goal was to promote
opioids and, as a result, discussing addiction would be “counterproductive.”
          132
              This advertisement drew an FDA Warning Letter dated March 24, 2008. Though the advertisement was by drug
company King, it is used here to demonstrate the types of claims that the FDA regarded as unsupported.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 192 of 285. PageID #: 192




                     Pain Management for Older Adults”

                            (Final Authority, Janssen 2009):

                            Your recovery will be measured by how well you reach

                     functional goals such as

                           Sleeping without waking from pain

                           Walking more, or with less pain

                           Climbing stairs with less pain

                           Returning to work

                           Enjoying recreational activities

                           Having sex

                           Sleeping in your own bed



       557.    Finding Relief also trivialized the risks of addiction describing as a “myth” that

opioids are addictive, and asserting as fact that “[m]any studies show that opioids are rarely

addictive when used properly for the management of chronic pain.”

       558.    Finding Relief further misrepresented that opioids were safe at high doses by

listing dose limitations as “disadvantages” of other pain medicines and omitting any discussion

of risks from increased doses of opioids. The publication also falsely claimed that it is a “myth”

that “opioid doses have to be bigger over time.”

       559.    Finally, Finding Relief deceptively overstated the risks associated with

alternative forms of treatment. It juxtaposed the advantages and disadvantages of NSAIDs on

one page, with the “myths/facts” of opioids on the facing page. The disadvantages of NSAIDs

are described as involving “stomach upset or bleeding,” “kidney or liver damage if taken at high
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 193 of 285. PageID #: 193




doses or for a long time,” “adverse reactions in people with asthma,” and “increase[d] . . .risk of

heart attack and stroke.” Conversely, the only adverse effects of opioids listed by Finding Relief

are “upset stomach or sleepiness,” which the brochure claims will go away, and constipation.

The guide never mentions addiction, overdose, abuse, or other serious side effects of opioids.

       560.    Janssen was not merely a passive sponsor of Finding Relief. Instead, Janssen

exercised control over its content and provided substantial assistance to AGS and AAPM to

distribute it. A “Copy Review Approval Form” dated October 22, 2008 indicates that key

personnel from Janssen’s Advertising & Promotion, Legal, Health Care Compliance, Medical

Affairs, Medical Communications, and Regulatory Departments reviewed and approved

Finding Relief. All six Janssen personnel approving the publication checked the box on the

approval form indicating that Finding Relief was “Approved With Changes.” After the

publication was modified at the behest of Janssen personnel, Janssen paid to have its sales force

distribute 50,000 copies of Finding Relief throughout the nation. Thus, Finding Relief is

considered labeling for Janssen’s opioids within the meaning of 21 C.F.R. § 1.3(a).

       561.    AAPM purchased and distributed copies of Finding Relief to all of its members,

including those who reside in Lynn Haven.

       562.    Finding Relief’s author, Medical Writer X, later said it was clear, from his

position at the intersection of science and marketing, that the money paid by drug companies to

the KOLs and professional and patient organizations with which he worked, distorted the

information provided to doctors and patients regarding opioids. The money behind these and

many other “educational” efforts also, he believes, led to a widespread lack of skepticism on the

part of leading physicians about the hazards of opioids. It also led these physicians to accept,

without adequate scrutiny, published studies that, while being cited to support the safety of
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 194 of 285. PageID #: 194




opioids, were, in fact, of such poor methodological quality that they would not normally be

accepted as adequate scientific evidence.

                     ii.   AGS – Misleading Medical Education

       563.    Janssen also worked with AGS on another project—AGS’s CME promoting the

2009 guidelines for the Pharmacological Management of Persistent Pain in Older Persons.

These guidelines falsely claimed that “the risks [of addiction] are exceedingly low in older

patients with no current or past history of substance abuse” although the study supporting this

assertion did not analyze addiction rates by age. They also stated falsely, that “[a]ll patients with

moderate to severe pain . . . should be considered for opioid therapy (low quality of evidence,

strong recommendation).” Based on Janssen’s control over AGS’s Finding Relief, Janssen also

would have exercised control over this project as well.

                    iii.   APF

       564.    Janssen also worked with APF to carry out its deceptive marketing campaign.

Documents obtained from one of Janssen’s public relations firms, Ketchum, indicate that

Janssen and the firm enlisted APF as part of an effort to “draft media materials and execute [a]

launch plan” for Janssen’s drugs at an upcoming meeting of the AAPM. Janssen also drew on

APF publications to corroborate claims in its own marketing materials and its sales training.

Janssen personnel participated in a March 2011 call with APF’s “Corporate Roundtable,” in

which they worked with APF and drug company personnel to develop strategies to promote

chronic opioid therapy. APF personnel spoke with Janssen employees who “shar[ed] expertise

from within their company for [a] public awareness campaign.”

       565.    Their joint work on the “Corporate Roundtable” demonstrates the close

collaboration between Janssen and APF in promoting opioids for the treatment of chronic pain.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 195 of 285. PageID #: 195




APF President Will Rowe also reached out to Defendants—including Janssen— rather than his

own staff, to identify potential authors to answer a 2011 article critical of opioids that had been

published in the Archives of Internal Medicine. Additional examples of APF’s collaboration

with Janssen are laid out below:

               a) Let’s Talk Pain

       566.    Most prominent among these efforts was the Let’s Talk Pain website. Janssen

sponsored Let’s Talk Pain in 2009, acting in conjunction with APF, American Academy of Pain

Management, and American Society of Pain Management Nursing.                Janssen financed and

orchestrated the participation of these groups in the website.

       567.    Janssen exercised substantial control over the content of the Let’s Talk Pain

website. Janssen’s internal communications always referred to Let’s Talk Pain as promoting

tapentadol, the molecule it sold as Nucynta and Nucynta ER. Janssen regarded Let’s Talk Pain

and another website—Prescriberesponsibly.com— as integral parts of Nucynta’s launch:
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 196 of 285. PageID #: 196




       568.       Janssen documents also reveal that Janssen personnel viewed APF and AAPM

as “coalition members” in the fight to increase market share.

       569.    To this end, Janssen and APF entered into a partnership to “keep pain and the

importance of responsible pain management top of mind” among prescribers and patients. They

agreed to work to reach “target audiences” that included patients, pain management physicians,

primary care physicians, and KOLs. One of the roles Janssen assumed in the process was to

“[r]eview, provide counsel on, and approve materials.” Janssen did in fact review and approve

material for the Let’s Talk Pain website, as evidenced by the following edits by a Janssen

executive to the transcript of a video that was to appear on the site:
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 197 of 285. PageID #: 197




         570.   The final version of the video on Let’s Talk Pain omitted the stricken language

above.

         571.   This review and approval authority extended to the Let’s Talk Pain website.

Emails between Janssen personnel and a consultant indicate that, even though the Let’s Talk

Pain website was hosted by APF, Janssen had approval rights over its content. Moreover,

emails describing Janssen’s review and approval rights related to Let’s Talk Pain indicate that

this right extended to “major changes and video additions.”

         572.   As a 2009 Janssen memo conceded, “[t]he Let’s Talk Pain Coalition is sponsored

by PriCara, a Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc.” and “[t]he Coalition and

PriCara maintain editorial control of all Let’s Talk Pain materials and publications”

(emphasis added).

         573.   A 2011 Consulting Agreement between Janssen and one of APF’s employees,

relating to the dissemination of national survey data, demonstrates the near-total control Janssen

was empowered to exercise over APF in connection with the Let’s Talk Pain website, including

requiring APF to circulate and post Janssen’s promotional content. The agreement required APF

to “participate in status calls between Janssen, APF, AAPM, ASPMN, and Ketchum as

requested by Janssen” and required APF to “respond to requests to schedule status calls within

48 hours of the request” (emphasis in original). APF also was required to “[r]eview and provide
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 198 of 285. PageID #: 198




feedback to media materials, including a press release, pitch email, a key messages document,

and social media messages, within one week of receipt” (emphasis in original).

          574.      The agreement further required APF to provide a summary of the survey results

in APF’s PAIN MONITOR e-newsletter, post a link to the survey results on APF’s Facebook

page, send out tweets related to the survey, serve as a spokesperson available for media

interviews, “[s]hare information with any media contacts with whom APF has existing

relationships to promote the announcement of the national survey findings,” identify at least two

patient spokespersons to talk about the survey data, and include the survey results in “any future

APF materials, as appropriate.” Tellingly, “any ideas made or conceived by [APF] in

connection with or during the performance” of the Agreement “shall be the property of, and

belong to, [Janssen].”

          575.      Janssen also exercised its control over Let’s Talk Pain. Janssen was able to

update the Let’s Talk Pain website to describe its corporate restructuring and Janssen personnel

asserted their control over “video additions” by reviewing and editing the interview touting the

functional benefits of opioids. Given its editorial control over the content of Let’s Talk Pain,

Janssen was, at all times, fully aware of—and fully involved in shaping—the website’s

content.133

          576.      Let’s Talk Pain contained a number of misrepresentations.

          577.      For example, Let’s Talk Pain misrepresented that the use of opioids for the

treatment of chronic pain would lead to patients regaining functionality. Let’s Talk Pain

featured an interview claiming that opioids were what allowed a patient to “continue to



         133
             It bears noting that Janssen does not publicly identify its role in creating Let’s Talk Pain’s content. Instead, Let’s
Talk Pain represents that “coalition members” develop the content that appears on the website and lists Janssen as the only
sponsor of that coalition.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 199 of 285. PageID #: 199




function.” This video is still available today on YouTube.com and is accessible to Lynn Haven

prescribers and patients.

       578.    In 2009, Let’s Talk Pain also promoted the concept of “pseudoaddiction,” which

it described as patient behaviors that may occur when pain is under-treated” but differs “from

true addiction because such behaviors can be resolved with effective pain management”

(emphasis added). Let’s Talk Pain was available to, and upon information and belief was

intended to, reach Lynn Haven patients and prescribers.

                                b) Exit Wounds


       579.    Janssen also engaged in other promotional projects with and through APF. One

such project was the publication and distribution of Exit Wounds, which, as described above,

deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic pain. Exit

Wounds was drafted by “Medical Writer X.” It is fully representative of his work on behalf of

drug companies.

       580.    Upon information and belief, Janssen gave APF substantial assistance in

distributing Exit Wounds in Lynn Haven and throughout the nation by providing grant money

and other resources.

               c. Janssen’s Deceptive Statements to Lynn Haven Prescribers and Patients


       581.    Upon information and belief, Janssen also directed the misstatements described

above to Lynn Haven patients and prescribers, including through CMEs, its sales force, and

recruited physician speakers.

                       i.   Janssen’s Deceptive Medical Education Programs in Lynn Haven
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 200 of 285. PageID #: 200




          582.      Upon information and belief, Janssen sponsored CMEs and talks attended by

Lynn Haven prescribers.



                           ii.     Janssen’s Deceptive Detailing Practices in Lynn Haven

          583.      The experiences of specific prescribers confirm both that Janssen’s national

marketing campaign included the misrepresentations, and that the company upon information

and belief disseminated these same misrepresentations to Lynn Haven prescribers and

consumers. In particular, these prescriber accounts reflect that Janssen detailers claimed that

Nucynta was “not an opioid” because it worked on an “alternate receptor”;134 claimed that

Janssen’s drugs would be less problematic for patients because they had anti-abuse properties

and were “steady state”; claimed that patients on Janssen’s drugs were less susceptible to

withdrawal; omitted or minimized the risk of opioid addiction; claimed or implied that opioids

were safer than NSAIDs; and overstated the benefits of opioids, including by making claims of

improved function.

          5. Non-Party Co-Conspirator Purdue


          584.      Purdue promoted its branded opioids—principally Oxycontin, Butrans, and

Hysingla—and opioids generally in a campaign that consistently mischaracterized the risk of

addiction and made deceptive claims about functional improvement. Purdue did this through its

sales force, branded advertisements, promotional materials, and speakers, as well as a host of

materials produced by its third-party partners, most prominently APF. Purdue’s sales

representatives and advertising also misleadingly implied that OxyContin provides a full 12



          134
              The FDA-approved labels for both Nucynta and Nucynta ER describe the tapentadol molecule as an “opioid
agonist and a Schedule II controlled substance that can be abused in a manner similar to other opioid agonists, legal or illicit.”
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 201 of 285. PageID #: 201




hours of pain relief, and its allied Front Groups and KOLs conveyed the additional deceptive

messages about opioids’ safety at higher doses, the safety of alternative therapies, and the

effectiveness of addiction screening tools.

         585.      Based on the highly coordinated and uniform nature of Purdue’s marketing,

Purdue upon information and belief conveyed these deceptive messages to Lynn Haven

prescribers. The materials that Purdue generated in collaboration with third parties also were

upon information and belief distributed or made available in Lynn Haven. Upon information

and belief, Purdue distributed these messages, or facilitated their distribution, in Lynn Haven

with the intent that Lynn Haven prescribers and/or consumers would rely on them in choosing

to use opioids to treat chronic pain.

                   a. Purdue’s Deceptive Direct Marketing

         586.      Like the Defendants, Co-Conspirator Purdue directly disseminated deceptive

branded and unbranded marketing focused on minimizing the risks associated with the long-

term use of opioids to treat chronic pain. Purdue directed these messages to prescribers and

consumers through its sales force and branded advertisements.

         587.      Upon information and belief, Purdue engaged in in-person marketing to doctors

in Lynn Haven. Purdue had 250 sales representatives in 2007, of whom 150 were devoted to

promoting sales of OxyContin full time. Like the other Defendants’ detailers, Purdue sales

representatives visited targeted physicians to deliver sales messages that were developed

centrally and deployed, identically, across the country. These sales representatives were critical

in delivering Purdue’s marketing strategies and talking points to individual prescribers. 135




         135
              But Purdue did not stop there. It also tracked around 1,800 doctors whose prescribing patterns demonstrated a
probability that they were writing opioid prescriptions for addicts and drug dealers. Purdue kept the program secret for nine
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 202 of 285. PageID #: 202




Indeed, Endo’s internal documents indicate that pharmaceutical sales representatives employed

by Endo, Actavis, and Purdue discussed the AAPM/APS Guidelines, which as discussed above

deceptively concluded that the risk of addiction is manageable for patients regardless of past

abuse histories, with doctors during individual sales visits.

         588.      Purdue’s spending on detailing reached its nadir in 2006 and 2007, as the

company faced civil and criminal charges for misbranding OxyContin. Since settling those

charges in 2007, however, Purdue has sharply increased its quarterly spending on promotion

through its sales force, from under $5 million in 2007 to more than $30 million by the end of

2014.

         589.      Purdue also marketed its drugs through branded advertisements which relied on,

among other deceptive tactics, misleading statements about the efficacy and onset of

OxyContin. Purdue marketed its drug as effective for 12 hours while knowing that these claims

were misleading because, for many patients, the pain relief lasted for as little as eight hours,

leading to end-of-dose failure and withdrawal symptoms. This prompted doctors to prescribe,

or patients to take, higher or more frequent doses of opioids, all of which increased the risk of

abuse and addiction.

         590.      For example, a “Conversion and Titration Guide” submitted to the FDA and

distributed to physicians by Purdue, prominently referred to “Q12h OxyContin Tablets,”

meaning that each tablet was intended to “offer . . . every-twelve-hour dosing.” Other marketing

materials directed at physicians and disseminated across the country in 2006 touted that

OxyContin’s “12-hour AcroContin Delivery System” was “designed to deliver oxycodone over

12 hours,” which offered patients “life with Q12H relief.” Those same marketing materials


years and, when it finally did report information about these suspicious doctors to law enforcement authorities, it only did so
with respect to 8% of them.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 203 of 285. PageID #: 203




included a timeline graphic with little white paper pill cups at “8AM” and, further down the

line, at “8PM” only. They also proclaimed that OxyContin provided “Consistent Plasma Levels

Over 12 Hours” and set forth charts demonstrating absorption measured on a logarithmic scale,

which fraudulently made it appear that levels of oxycodone in the bloodstream slowly taper

over a 12-hour time period.

        591.   Purdue advertisements that ran in 2005 and 2006 issues of the Journal of Pain

depicted a sample prescription for OxyContin with “Q12h” handwritten. Another advertisement

Purdue ran in 2005 in the Journal of Pain touted OxyContin’s “Q12h dosing convenience” and

displayed two paper dosing cups, one labeled “8 am” and one labeled “8 pm,” implying that

OxyContin is effective for the 12-hour period between 8 a.m. and 8 p.m. Similar ads appeared

in the March 2005 Clinical Journal of Pain.

        592.   Purdue continued to include prominent 12-hour dosing instructions in its branded

advertising, such as in a 2012 Conversion and Titration Guide, which states: “Because each

patient’s treatment is personal / individualize the dose / Q12h OxyContin Tablets.”

        593.   As outlined above, however, these statements are misleading because they fail to

make clear that a 12-hour dose does not equate to 12 hours of pain relief. Nevertheless,

Purdue’s direct marketing materials have misleadingly claimed OxyContin offers 12 hour

“dosing convenience.”

        594.   As described below, these deceptive statements regarding the efficacy of

OxyContin were upon information and belief also carried into Lynn Haven by Purdue’s

detailers.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 204 of 285. PageID #: 204




       595.    Purdue’s direct marketing materials also misrepresented that opioids would help

patients regain functionality and make it easier for them to conduct everyday tasks like walking,

working, and exercising.

       596.    For example, in 2012, Purdue disseminated a mailer to doctors titled “Pain

vignettes.” These “vignettes” consisted of case studies describing patients with pain conditions

that persisted over a span of several months. One such patient, “Paul,” is described as a “54-

year-old writer with osteoarthritis of the hands,” and the vignettes imply that an OxyContin

prescription will help him work. None of these ads, however, disclosed the truth—that there is

no evidence that opioids improve patients’ lives and ability to function and that there was

substantial evidence to the contrary.

       597.    Some of the greatest weapons in Purdue’s arsenal, however, were unbranded

materials it directly funded and authored. These were in addition to the unbranded materials,

described below, that Purdue channeled through third parties.

       598.    In 2011, Purdue published a prescriber and law enforcement education pamphlet

titled Providing Relief, Preventing Abuse, which deceptively portrayed the signs—and therefore

the prevalence—of addiction. However, Purdue knew, as described above, that OxyContin was

used non-medically by injection less than less than 17% of the time. Yet, Providing Relief,

Preventing Abuse prominently listed side effects of injection like skin popping and track marks

as “Indications of Possible Drug Abuse”—downplaying much more prevalent signs of addiction

associated with OxyContin use such as asking for early refills, making it seem as if addiction

only occurs when opioids are taken illicitly.

       599.    Providing Relief, Preventing Abuse also deceptively camouflaged the risk of

addiction by falsely supporting the idea that drug-seeking behavior could, in fact, be a sign of
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 205 of 285. PageID #: 205




“pseudoaddiction” rather than addiction itself. Specifically, it noted that the concept of

“pseudoaddiction” had “emerged in the literature” to describe “[drug-seeking behaviors] in

patients who have pain that has not been effectively treated.” Nowhere in Providing Relief,

Preventing Abuse did Purdue disclose the lack of scientific evidence justifying the concept of

“pseudoaddiction,” or that the phrase itself had been coined by a Purdue vice president.

       600.    Providing Relief, Preventing Abuse was available nationally and was intended to

reach Lynn Haven prescribers. As described below, the deceptive statements in Providing

Relief, Preventing Abuse regarding addiction were the very same messages Purdue, upon

information and belief, directed at Lynn Haven prescribers through its sales force.

       601.    Purdue also disseminated misrepresentations through two of its unbranded

websites, In the Face of Pain and Partners Against Pain.

       602.    Consistent with Purdue’s efforts to portray opioid treatment as “essential” for the

proper treatment of chronic pain and label skepticism related to chronic opioid therapy as an

“inadequate understanding” that leads to “inadequate pain control,” In the Face of Pain

criticized policies that limited access to opioids as being “at odds with best medical practices”

and encouraged patients to be “persistent” in finding doctors who will treat their pain. This was

meant to imply that patients should keep looking until they find a doctor willing to prescribe

opioids.

       603.    In the Face of Pain was available nationally and was intended to reach Lynn

Haven prescribers.

       604.    Purdue also used its unbranded website Partners Against Pain to promote the

same deceptive messages regarding risk of addiction and delivered by its sales representatives.

On this website, Purdue posted Clinical Issues in Opioid Prescribing, a pamphlet that was
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 206 of 285. PageID #: 206




copyrighted in 2005. Purdue also distributed a hard-copy version of this pamphlet. Clinical

Issues in Opioid Prescribing claimed that “illicit drug use and deception” were not indicia of

addiction, but rather indications that a patient’s pain was undertreated. The publication indicated

that “[p]seudoaddiction can be distinguished from true addiction in that the behaviors resolve

when the pain is effectively treated.” In other words, Purdue suggested that when faced with

drug-seeking behavior from their patients, doctors should prescribe more opioids—turning

evidence of addiction into an excuse to sell and prescribe even more drugs.

       605.    Purdue’s misleading messages and materials were part of a broader strategy to

convince prescribers to use opioids to treat their patients’ pain, irrespective of the risks, benefits,

and alternatives. This deception was national in scope and upon information and belief included

Lynn Haven. As described above, Purdue’s nationwide messages would have reached Lynn

Haven prescribers in a number of ways. For example, they were upon information and belief

carried into Lynn Haven by Purdue’s sales representatives during detailing visits as well as

made available to Lynn Haven patients and prescribers through websites and ads, including ads

in prominent medical journals. They would also upon information and belief have been

delivered to Lynn Haven prescribers by Purdue’s paid speakers, who were required by Purdue

policy and by FDA regulations to stay true to Purdue’s nationwide messaging.

               b. Co-Conspirator Purdue’s Deceptive Third-Party Statements


       606.    Co-Conspirator Purdue’s efforts were not limited to making misrepresentations

through its own sales force and its own branded and unbranded marketing materials. As

described above, Purdue knew that regulatory constraints restricted what it could say about its

drugs through direct marketing. For this reason, like the other Defendants, Purdue enlisted the
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 207 of 285. PageID #: 207




help of third parties to release misleading information about opioids. The most prominent of

these was APF.

                       i.   APF

                              a) Co-Conspirator Purdue’s Control of APF


       607.    Co-Conspirator Purdue exercised considerable control over APF, which

published and disseminated many of the most blatant falsehoods regarding chronic opioid

therapy. Their relationship, and several of the APF publications, is described in detail below.

       608.    Purdue exercised its dominance over APF over many projects and years. Purdue

was APF’s second-biggest donor, with donations totaling $1.7 million. Purdue informed APF

that the grant money reflected Purdue’s effort to “strategically align its investments in nonprofit

organizations that share [its] business interests,” making clear that Purdue’s funding depended

upon APF continuing to support Purdue’s business interests. Indeed, Purdue personnel

participated in a March 2011 call with APF’s “Corporate Roundtable,” where they suggested

that APF “[s]end ambassadors to talk about pain within companies and hospitals.” Thus, Purdue

suggested what role APF could play that would complement its own marketing efforts. On that

call, Purdue personnel also committed to provide APF with a list of “industry state advocates”

who could help promote chronic opioid therapy, individuals and groups that, upon information

and belief, APF reached out to. Purdue personnel remained in constant contact with their

counterparts at APF.

       609.    This alignment of interests was expressed most forcefully in the fact that Purdue

hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

Purdue substantial rights to control APF’s work related to a specific promotional project.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 208 of 285. PageID #: 208




Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s

periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

connection with that project. The agreement gave Purdue—but not APF—the right to end the

project (and, thus, APF’s funding) for any reason. This agreement demonstrates APF’s lack of

independence and its willingness to surrender to Purdue’s control and commercial interests,

which would have carried across all of APF’s work.

       610.    Purdue used this agreement to conduct work with APF on the Partners Against

Pain website. Partners Against Pain is a Purdue-branded site, and Purdue holds the copyright.

       611.    However, its ability to deploy APF on this project illustrates the degree of

control Purdue exercised over APF. In 2011, it hired an APF employee to consult on the

Partners Against Pain rollout, to orchestrate the media campaign associated with the launch of

certain content on the website, and to make public appearances promoting the website along

with a celebrity spokesperson; paying this consultant $7,500 in fees and expenses for 26 hours

of work. Purdue would require this consultant to “to discuss and rehearse the delivery of

[Purdue’s] campaign messages” and Purdue committed that “[m]essage points will be provided

to [the] Consultant in advance and discussed on [a planned] call.” At all times, decisions

regarding the final content on the Partners Against Pain website were “at the sole discretion of

Purdue.”

       612.    APF also volunteered to supply one of its staff (a medical doctor or a nurse

practitioner) to assist Purdue as a consultant and spokesperson for the launch of one of Purdue’s

opioid-related projects, Understanding & Coping with Lower Back Pain, which appeared on

Partners Against Pain. One of the consultants was APF’s paid employee, Mickie Brown. The
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 209 of 285. PageID #: 209




consultant’s services would be provided in return for a $10,000 consulting fee for APF and

$1,500 in honoraria for the spokesperson. All documents used by the consultant in her media

appearances would be reviewed and approved by individuals working for Purdue. It was not

until later that APF worried about “how Purdue sees this program fitting in with our [existing]

grant request.”

       613.       Given the financial and reputational incentives associated with assisting Purdue

in this project and the direct contractual relationship and editorial oversight, APF personnel

were acting under Purdue’s control at all relevant times with respect to Partners Against Pain.

       614.       APF acquiesced to Purdue’s frequent requests that APF provide “patient

representatives” for Partners against Pain. Moreover, APF staff and board members and Front

Groups ACPA and AAPM, among others (such as Dr. Webster), appear on Inthefaceofpain.com

as “Voices of Hope”—“champions passionate about making a difference in the lives of people

who live with pain” and providing “inspiration and encouragement” to pain patients. APF also

contracted with Purdue for a project on back pain in which, among other things, it provided a

patient representative who agreed to attend a Purdue-run “media training session.”

       615.       According to an Assurance of Voluntary Compliance (“AVC”) entered into

between the New York Attorney General and Purdue Pharma on August 19, 2015,

Inthefaceofpain.com received 251,648 page views between March 2014 and March 2015. With

the exception of one document linked to the website, Inthefaceofpain.com makes no mention of

opioid abuse or addiction. Purdue’s copyright appears at the bottom of each page of the website,

indicating its ownership and control of its content. There is no other indication that 11 of the

individuals who provided testimonials on Inthefaceofpain.com received payments, according to

the AVC, of $231,000 for their participation in speakers programs, advisory meetings and travel
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 210 of 285. PageID #: 210




costs between 2008 and 2013. The New York Attorney General found Purdue’s failure to

disclose its financial connections with these individuals had the potential to mislead consumers.

       616.    Nowhere was Purdue’s influence over APF so pronounced as it was with the

APF’s “Pain Care Forum” (“PCF”). PCF was and continues to be run not by APF, but by Co-

Conspirator Purdue’s in-house lobbyist, Burt Rosen. As described by a former drug company

employee, Rosen exercised full control of PCF, telling them “what to do and how to do it.” This

control allowed him, in turn, to run APF as, in accordance with Rosen’s thinking, “PCF was

APF, which was Purdue.” PCF meets regularly in-person and via teleconference, and shares

information through an email listserv.

       617.    In 2011, APF and another third-party advocacy group, the Center for Practical

Bioethics, were considering working together on a project. Having reviewed a draft document

provided by the Center for Practical Bioethics, the APF employee cautioned that “this effort will

be in cooperation with the efforts of the PCF” and acknowledged that “I know you have

reservations about the PCF and pharma involvement, but I do believe working with them and

keeping the lines of communications open is important.” The Center for Practical Bioethics

CEO responded by indicating some confusion about whom to speak with, asking “[i]s Burt

Rosen the official leader” and reflecting what other sources have confirmed.

       618.    In 2007, the PCF Education Subgroup, consisting of drug companies Purdue and

Alpharma, and Front Groups APF and ACPA (self-described as “industry-funded” groups),

developed a plan to address a perceived “lack of coordination” among the industry and pro-

opioid professional and patient organizations. PCF members agreed to develop simplified “key”

messages” to use for public education purposes. Their messages were reflected in programs like

NIPC’s Let’s Talk Pain (put together by Endo and APF), and Purdue’s In the Face of Pain.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 211 of 285. PageID #: 211




         619.     When the FDA required drug companies to fund CMEs related to opioid risks in

accordance with its 2009 REMS, Purdue, along with these Front Groups, worked through the

PCF to ensure that, although it was mandatory for drug companies to fund these CMEs, it would

not be mandatory for prescribers to attend them. A survey was circulated among Defendants

Endo, Janssen, and Purdue, which predicted that the rates of doctors who would prescribe

opioids for chronic pain would fall by 13% if more than four hours of mandatory patient

education were required in accordance with the REMS. With a push from PCF, acting under

Purdue’s direction, the CMEs were not made mandatory for prescribers.

         620.     APF showed its indebtedness to Purdue and its willingness to serve Purdue’s

corporate agenda when APF chairman Dr. James N. Campbell testified on the company’s behalf

at a July 2007 hearing before the Senate Judiciary Committee “evaluating the propriety and

adequacy of the OxyContin criminal settlement.”136 Despite its ostensible role as a patient

advocacy organization, APF was willing to overlook substantial evidence—resulting in the

jailing of Purdue executives—that Purdue blatantly, despite its clear knowledge to the contrary,

told physicians and patients that OxyContin was “rarely” addictive and less addictive than other

opioids. Like Purdue, APF ignored the truth about opioids and parroted Purdue’s deceptive

messaging. Dr. Campbell testified that addiction was a “rare problem” for chronic pain patients

and asserted: “[T]he scientific evidence suggests that addiction to opioids prescribed by

legitimate chronic non-cancer pain patients without prior histories of substance abuse using the

medication as directed is rare. Furthermore, no causal effect has been demonstrated between the



         136
              Evaluating the Propriety and Adequacy of the Oxycontin Criminal Settlement: Before the S. Comm. On the
Judiciary, 110th Cong. 46-50, 110-116 (2007) (statements of Dr. James Campbell, Chairman, APF). Purdue was also able to
exert control over APF through its relationships with APF’s leadership. Purdue-sponsored KOLs Russell Portenoy and Scott
chaired APF’s board. Another APF board member, Perry Fine, also received consulting fees from Purdue. APF board member
Lisa Weiss was an employee of a public relations firm that worked for both Purdue and APF. Weiss, in her dual capaCounty,
helped vet the content of the Purdue-sponsored Policymaker’s Guide, which is described below.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 212 of 285. PageID #: 212




marketing of OxyContin and the abuse and diversion of the drug.” There was, and is, no

scientific support for those statements.

        621.   APF President Will Rowe reached out to Defendants—including Purdue—rather

than his own staff, to identify potential authors to answer a 2011 article critical of opioids that

had been published in the Archives of Internal Medicine.

        622.   Purdue’s control over APF shaped, and was demonstrated by specific APF, pro-

opioid publications. These publications had no basis in science and were driven (and can only

be explained) by the commercial interest of pharmaceutical companies—Purdue chief among

them.

               b) A Policymaker’s Guide


        623.   Purdue provided significant funding to and was involved with APF’s creation

and dissemination of A Policymaker’s Guide to Understanding Pain & Its Management,

originally published in 2011 and still available online. A Policymaker’s Guide to Understanding

Pain & Its Management misrepresented that there were studies showing that the use of opioids

for the long-term treatment of chronic pain could improve patients’ ability to function.

        624.   Specifically, A Policymaker’s Guide to Understanding Pain & Its Management

claimed that “multiple clinical studies” demonstrated that “opioids . . . are effective in

improving [d]aily function, [p]sychological health [and] [o]verall health-related quality of life

for people with chronic pain” and implied that these studies established that the use of opioids

long-term led to functional improvement. The study cited in support of this claim specifically

noted that there were no studies demonstrating the safety of opioids long-term and noted that
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 213 of 285. PageID #: 213




“[f]or functional outcomes, the other [studied] analgesics were significantly more effective than

were opioids.”137

         625.      The Policymaker’s Guide also misrepresented the risk of addiction. It claimed

that pain had generally been “undertreated” due to “[m]isconceptions about opioid addiction”

and that “less than 1% of children treated with opioids become addicted.”

         626.      Moreover, the Policymaker’s Guide attempted to distract doctors from their

patients’ drug-seeking behavior by labeling it as “pseudoaddiction,” which, according to the

guide, “describes patient behaviors that may occur when pain is undertreated.” Like Partners

Against Pain, A Policymaker’s Guide noted that “[p]seudo-addiction can be distinguished from

true addiction in that this behavior ceases when pain is effectively treated.” The similarity

between these messages regarding “pseudoaddiction” highlights the common, concerted effort

behind Purdue’s deceptive statements.

         627.      The Policymaker’s Guide further misrepresented the safety of increasing doses

of opioids and deceptively minimized the risk of withdrawal. For example, the Policymaker’s

Guide claimed that “[s]ymptoms of physical dependence” on opioids in long-term patients “can

often be ameliorated by gradually decreasing the dose of medication during discontinuation”

while omitting the significant hardship that often accompanies cessation of use. Similarly, the

Policymaker’s Guide taught that even indefinite dose escalations are “sometimes necessary” to

reach adequate levels of pain relief while completely omitting the safety risks associated with

increased doses.

         628.      Purdue provided substantial monetary assistance toward the creation and

dissemination of the Policymaker’s Guide, providing APF with $26,000 in grant money. APF


         137
            Andrea D. Furlan et al., Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects,
174(11) Can. Med. Ass’n J. 1589 (2006).
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 214 of 285. PageID #: 214




ultimately disseminated Policymaker’s Guide on behalf of Defendants, including Purdue.

Purdue was not only kept abreast of the content of the guide as it was being developed, but,

based on the periodic reports APF provided to Purdue regarding its progress on the

Policymaker’s Guide, had editorial input of the contents.

       629.    The Policymaker’s Guide was posted online and was available to, and intended

to reach Lynn Haven prescribers and consumers. As described below, the deceptive statements

in Policymaker’s Guide regarding addiction and functionality were the very same messages

Purdue, upon information and belief, directed at Lynn Haven through its own sales force.

               c) Treatment Options: A Guide for People Living with Pain

       630.    Purdue’s partnership with APF did not end with the Policymaker’s Guide.

Purdue also substantially assisted APF by beginning to sponsor Treatment Options: A Guide for

People Living with Pain in 2007. Based on Purdue’s control of other APF projects, Purdue also

would have exercised control over Treatment Options.

       631.    Treatment Options is rife with misrepresentations regarding the safety and

efficacy of opioids. For example, Treatment Options misrepresents that the long-term use of

opioids to treat chronic pain could help patients function in their daily lives by stating that,

when used properly, opioids “give [pain patients] a quality of life [they] deserve.”

       632.     Further, as outlined above, Treatment Options claims that addiction is rare and

that, when it does occur, it involves unauthorized dose escalations, patients who receive opioids

from multiple doctors, or theft, painting a narrow and misleading portrait of opioid addiction.

       633.    Treatment Options also promotes the use of opioids to treat long-term chronic

pain by denigrating alternate treatments, most particularly NSAIDs. Treatment Options notes

that NSAIDs can be dangerous at high doses and inflates the number of deaths associated with
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 215 of 285. PageID #: 215




NSAID use, distinguishing opioids as having less risk. According to Treatment Options,

NSAIDs are different from opioids because opioids have “no ceiling dose.” This lack of ceiling

is considered to be beneficial as some patients “need” larger doses of painkillers than they are

currently prescribed. Treatment Options warns that the risks associated with NSAID use

increased if NSAIDs are “taken for more than a period of months,” but deceptively omits any

similar warning about the risks associated with the long-term use of opioids.

       634.    Treatment Options was posted online and remains online today. It was available

to and intended to reach Lynn Haven prescribers and patients. As described below, the

deceptive statements in Treatment Options regarding addiction and functionality echo the

messages Purdue upon information and belief directed at Lynn Haven through its own sales

force. Purdue also engaged in other promotional projects with and through APF. One such

project was the publication and distribution of Exit Wounds, which, as described above,

deceptively portrayed the risks, benefits, and superiority of opioids to treat chronic pain.

       635.    Purdue provided APF with substantial assistance in distributing Exit Wounds in

Lynn Haven and throughout the nation by providing grant money and other resources.

                     ii.   Co- Conspirator Purdue’s Work with Other Third Party Front
                           Groups and KOLs


       636.    Purdue also provided other third-party Front Groups with substantial assistance

in issuing misleading statements regarding the risks, benefits, and superiority of opioids for the

long-term treatment of chronic pain.

               a) FSMB – Responsible Opioid Prescribing
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 216 of 285. PageID #: 216




       637.    In 2007, Purdue sponsored FSMB’s Responsible Opioid Prescribing, which, as

described above, deceptively portrayed the risks, benefits, and superiority of opioids to treat

chronic pain. Responsible Opioid Prescribing also was drafted by Dr. Scott Fishman.

       638.      Purdue spent $150,000 to help FSMB distribute Responsible Opioid

Prescribing. The book was distributed nationally, and was available to and intended to reach

prescribers in Lynn Haven.

               b) AGS – Pharmacological Management of Persistent Pain in Older Persons


       639.    Along with Janssen, Purdue worked with the AGS on a CME to promote the

2009 guidelines for the Pharmacological Management of Persistent Pain in Older Persons. As

discussed above, these guidelines falsely claimed that “the risks [of addiction] are exceedingly

low in older patients with no current or past history of substance abuse” as the study supporting

this assertion did not analyze addiction rates by age. They also stated, falsely, that “[a]ll patients

with moderate to severe pain should be considered for opioid therapy (low quality of evidence,

strong recommendation).”

       640.    Controversy surrounding earlier versions of AGS guidelines had taught AGS that

accepting money directly from drug companies to fund the guidelines’ development could lead

to allegations of bias and “the appearance of conflict.” Accordingly, AGS endeavored to

eliminate “the root cause of that flack” by turning down commercial support to produce the

2009 Guidelines. Having determined that its veneer of independence would be tarnished if it

accepted drug company money to create the content, AGS decided to develop the guidelines

itself and turn to the drug companies for funding to distribute the pro-drug company content

once it had been created. As explained by AGS personnel, it was AGS’s “strategy that we will

take commercial support to disseminate [the 2009 Guidelines] if such support is forthcoming.”
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 217 of 285. PageID #: 217




AGS knew that it would be difficult to find such support unless the report was viewed favorably

by opioid makers.

         641.     AGS sought and obtained grants from Endo and Purdue to distribute

Pharmacological Management of Persistent Pain in Older Persons. As a result, the publication

was distributed nationally, and was available to and was intended to reach Lynn Haven

prescribers. Indeed, internal documents of another Defendant, Endo, indicate that

pharmaceutical sales representatives employed by Purdue discussed treatment guidelines that

minimized the risk of addiction to opioids with doctors during individual sales visits.138

                  c) Chronic Pain Management and Opioid Use: Easing Fears, Managing Risks,
                     and Improving Outcomes


         642.     Purdue sponsored a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, high-risk patients showing signs of addictive behavior could be treated with

opioids. This CME was presented at various locations in the United States and is available

online today.

                  d) Managing Patient’s Opioid Use: Balancing the Need and Risk


         643.     Purdue also sponsored a 2011 CME taught by KOL Lynn Webster via webinar

titled Managing Patient’s Opioid Use: Balancing the Need and Risk. This presentation also

deceptively instructed prescribers that screening tools, patient agreements, and urine test



         138
             As described above, Purdue also provided substantial support for the AAPM/APS guidelines. The 1997 AAPM
and APS consensus statement The Use of Opioids for the Treatment of Chronic Pain was authored by one of its paid speakers,
and 14 out of 21 panel members who drafted the AAPM/APS Guidelines received support from Defendants Janssen, Cephalon,
Endo, and Purdue.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 218 of 285. PageID #: 218




prevented “overuse of prescriptions” and “overdose deaths.” At the time, Dr. Webster was

receiving significant funding from Purdue. Versions of Dr. Webster’s Opioid Risk Tool appear

on, or are linked to, websites run by Purdue (and other Defendants). The webinar was available

to and was intended to reach Lynn Haven prescribers.

               e) Path of the Patient, Managing Chronic Pain in Younger Adults at Risk for
                  Abuse


       644.    Purdue also sponsored a CME program entitled Path of the Patient, Managing

Chronic Pain in Younger Adults at Risk for Abuse. Path of the Patient was devoted entirely to

the message of treating chronic pain with opioids. Although the program purported to instruct a

treating physician how to manage chronic pain in younger adults at risk for abuse, it does no

such thing.

       645.    This “educational” program, addressing treatment of a population known to be

particularly susceptible to opioid addiction, presents none of the alternative treatment options

available, only discussing treatment of chronic pain with opioids.

       646.    In a role-play in Path of the Patient, a patient who suffers from back pain tells

his doctor that he is taking twice as many hydrocodone pills as directed. The doctor reports that

the pharmacy called him because of the patient’s early refills. The patient has a history of drug

and alcohol abuse. Despite these facts, the narrator notes that, because of a condition known as

“pseudoaddiction,” the doctor should not assume his patient is addicted even if he persistently

asks for a specific drug, seems desperate, hoards medicine, or “overindulges in unapproved

escalating doses.” The doctor in the role-play treats this patient by prescribing a high-dose,

long-acting opioid. This CME was available online and was intended to reach Lynn Haven’s

prescribers.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 219 of 285. PageID #: 219




              f) Overview of Management Options


       647.   Purdue also sponsored a CME titled Overview of Management Options issued by

the American Medical Association in 2003, 2007, and 2013 (the latter of which is still available

for CME credit). The CME was edited by KOL Russel Portenoy, among others. It deceptively

instructs physicians that NSAIDs and other drugs, but not opioids, are unsafe at high doses. In

reality, the data indicates that patients on high doses of opioids are more likely to experience

adverse outcomes than patients on lower doses of the drugs. Dr. Portenoy received research

support, consulting fees, and honoraria from Purdue (among others), and was a paid Purdue

consultant. This CME was presented online in the United States and was available to Lynn

Haven prescribers.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 220 of 285. PageID #: 220




                         iii.    Co-Conspirator Purdue’s Misleading Science


         648.      Co-Conspirator Purdue also misrepresented the risks associated with long-term

opioid use by promoting scientific studies in a deceptive way. In 1998, Purdue funded two

articles by Dr. Lawrence Robbins, which showed that between 8% and 13% of the patients he

studied became addicted to opioids—a troubling statistic for Purdue, whose market, and

marketing, depended upon the claim that opioids were rarely addictive.139 Purdue had these

articles placed in headache-specific journals where they would be less likely to be encountered

by pain specialists or general practitioners. The first of these articles has been cited a mere 16

times; the second does not even appear on Google scholar. Five years later, Purdue funded a

study of OxyContin in diabetic neuropathy patients, which was published in 2003.

Notwithstanding the fact that that Purdue-funded studies, testing Purdue’s own drugs, had

previously indicated that addiction rates were between 8% and 13%, Purdue’s 2003 article

reached back to the 1980 Porter-Jick Letter to support its claim that OxyContin was not

commonly addictive. This article was placed in a prominent pain journal and has been cited 487

times.140 While this article was drafted over a decade ago, it continues to be relied upon to

further the misrepresentations that opioids are not addictive.

                   a)        Co-Conspirator Purdue’s Deceptive Statements to                              Lynn Haven
                             Prescribers and Patients




         139
               Lawrence Robbins, Long-Acting Opioids for Severe Chronic Daily Headache, 10(2) Headache Q. 135 (1999);
Lawrence Robbins, Works in Progress: Oxycodone CR, a Long-Acting Opioid, for Severe Chronic Daily Headache, 19
Headache Q. 305 (1999).
           140
               C. Peter N Lawrence Robbins, Long-Acting Opioids for Severe Chronic Daily Headache, 10(2) Headache Q. 135
(1999); Lawrence Robbins, Works in Progress: Oxycodone CR, a Long-Acting Opioid, for Severe Chronic Daily Headache, 19
Headache Q. 305 (1999).. Watson et al., Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial
I painful diabetic neuropathy, 105 Pain 71 (2003).
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 221 of 285. PageID #: 221




        649.    Upon information and belief, Co-Conspirator Purdue directed the dissemination

of the misstatements described above to Lynn Haven patients and prescribers through the Front

Groups, KOLs, and publications described above, as well as upon information and belief

through its sales force in Lynn Haven and through advertisements in prominent medical

journals. The deceptive statements distributed through each of these channels reflect a common

theme of misrepresenting the benefits of Purdue’s opioids, unfairly portraying the risks of

addiction associated with their use, and deceptively implying that they would improve patients’

ability to function.

        650.    The deceptive message that OxyContin provided 12 hours of pain relief was not

only available to, and intended to, reach Lynn Haven prescribers through nationally circulated

advertising, but was also upon information and belief carried directly into the offices of Lynn

Haven doctors by Purdue’s sales representatives.

        651.    Likewise, the deceptive messages minimizing addiction were not only directed at

Lynn Haven patients and prescribers through the publications circulated above, but were also

disseminated directly by Purdue’s sales force.

        652.    Purdue also used its sales force to disseminate misleading statements about the

ability of opioids to improve functionality.

        653.    Purdue’s national marketing campaign included the misrepresentations described

above    and   the     company   upon   information   and   belief   disseminated   these   same

misrepresentations to Lynn Haven prescribers and consumers. In particular, these prescriber

accounts reflect that Purdue detailers omitted or minimized the risk of opioid addiction; claimed

that Purdue’s drugs would be less problematic for patients because they had extended release

mechanisms, were tamper proof, and were “steady state”; claimed that OxyContin would
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 222 of 285. PageID #: 222




provide 12 hours of pain relief; represented that screening tools could help manage the risk of

addiction; minimized the symptoms of withdrawal; claimed or implied that opioids were safer

than NSAIDs; and overstated the benefits of opioids, including by making claims of improved

function.

         654.      A survey of a sample of physicians, who reported the messages that they retained

from detailing visits and other promotional activity, documented that Purdue sales

representatives from at least between 2008 and 2012, promoted OxyContin as being effective

for a full 12 hours. Purdue sales representatives also promoted OxyContin as improving

patients’ sleep (an unsubstantiated functional improvement) to an orthopedic surgeon in 2006

and to a physicians’ assistant in 2013. Purdue sales representatives also told internists that the

reformulation of OxyContin prevented illegal drug use and that the formulation was ‘less

addicting,” rather than being harder to adulterate. In 2011 Purdue sales representatives also

claimed that the sustained-release property of OxyContin reduced patient “buzz,” which is

neither based on scientific evidence nor true.

         655.      The same survey indicated that Purdue sales representatives promoted its

Schedule III opioid Butrans as having low or little abuse potential.

         656.      Insys was co-founded in 2002 by Dr. John Kapoor, a serial pharmaceutical

industry entrepreneur “known for applying aggressive marketing tactics and sharp price

increases on older drugs.”141

         657.      In 2012, Insys received U.S. Food and Drug Administration approval for Subsys,

a fentanyl sublingual spray product designed to treat breakthrough cancer pain. However, Insys


         141
             U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the Systemic
Manipulation of Prior Authorization (quoting Fentanyl Billionaire Comes Under Fire as Death Toll Mounts From Prescription
Opioids, Wall Street Journal (Nov. 22, 2016) (www.wsj.com/articles/fentanylbillionaire-comes-under-fire-as-death-toll-mounts-
from-prescription-opioids-1479830968)).
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 223 of 285. PageID #: 223




encountered significant obstacles due to insurers employing a process known as prior

authorization. Prior authorization prevents the over prescription and abuse of powerful and

expensive drugs. The prior authorization process requires “additional approval from an insurer

or its pharmacy benefit manager before dispensing…” and may also impose step therapy which

requires beneficiaries to first use less expensive medications before moving on to a more
                             142
expensive approach.

          658.      Insys circumvented this process by forming a prior authorization unit, known at

one point as the Insys Reimbursement Center (“IRC”), to facilitate the process using aggressive

and likely illegal marketing techniques. Insys published education articles that praised their

products’ non-addictive nature; and funded patient advocacy groups who unknowingly

promoted Insys’ agenda of raising the profile of pain so that drugs could be prescribed to treat

it. Furthermore, Insys’ former sales representatives, motivated by corporate greed, paid off

medical practitioners to prescribe Subsys in spite of any medical need. 143                                 Insys employees

were pressured internally and received significant monetary incentives to increase the rate of

prescription approvals.144

          659.      According to a federal indictment and ongoing congressional investigation by

Sen. Claire McCaskill, IRC employees pretended to be with doctors’ offices and falsified

medical histories of patients.               The report, acquired by McCaskill’s investigators, includes

transcripts and an audio recording of employees implementing these techniques in order to


          142
                Senate Permanent Subcommittee on Investigations, Combatting the Opioid Epidemic: A Review of Anti-Abuse
Efforts in Medicare and Private Health Insurance Systems; see also Department of Health and Human Services, Centers for
Medicare & Medicaid Services, How Medicare Prescription Drug Plans & Medicare Advantage Plans with Prescription Drug
Coverage Use Pharmacies, Formularies, & Common Coverage Rules
            143
                Lopez, Linette. “It’s been a brutal week for the most shameless company in the opioid crisis- and it’s about to get
worse,” Business Insider, http://www.businessinsider.com/opioid-addiction-drugmaker-insys-arrests-justice-department-action-
2017-7
            144
                Boyd, Roddy. Murder Incorporated: Insys Therapeutics. Part 1. Southern Investigative Reporting Foundation.
http://sirf-online.org/2015/12/03/murder-incorporated-the-insys-therapeutics-story/; see also Indictment. United States v.
Babich, et al., D. Mass. (No. 1;16 CR 10343).
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 224 of 285. PageID #: 224




obtain authorization from insurers and pharmacy benefit managers. The transcript reveals an

Insys employee pretending to call on behalf of a doctor and inaccurately describes the patient’s

medical history. 145 For example, Insys employees would create the impression that the patient

had cancer, without explicitly saying so, because cancer was a requirement for prior clearance

to prescribe Subsys. Insys was warned by a consultant that it lacked needed policies for

governing such activities, but the executives failed to implement corrective internal procedures.

         660.     In a class action law suit against Insys, it was revealed that management “was

aware that only about 10% of prescriptions approved through the Prior Authorization

Department were for cancer patients,” and an Oregon Department of Justice Investigation found

that 78% of preauthorization forms submitted by Insys on behalf of Oregon patients were for
                  146
off-label uses.          Physicians are allowed to prescribe medications for indications outside of

FDA guidelines if they see fit, but it is illegal for pharmaceutical companies to market a drug

for off-label use.

         661.     In 2008, biopharmaceutical company Cephalon settled with the U.S. Government

for 425 million in a suit against the company that alleged it marketed drugs for unapproved uses

(off-label). The FDA approved the drug only for opioid tolerant cancer patients.                    According to

the Oregon settlement and class-action lawsuit, at least three employees involved in sales and/or

marketing at Cephalon had moved over to Insys Therapeutics.147

         662.     Additionally, Insys created a “legal speaker program” which turned out to be a

scam. The Justice Department commented on the program and stated:




         145
              U.S. Senate Homeland Security & Governmental Affairs Committee, Fueling an Epidemic: Insys Therapeutics
and the Systematic Manipulation of Prior Authorization, see p. 7-10.
          146
                Gusovsky, Dina. The Pain Killer: A drug Company Putting Profits Above Patients, CNBC
(https://www.cnbc.com/2015/11/04/the-deadly-drug-appeal-of-insys-pharmaceuticals.html)
          147
              Id.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 225 of 285. PageID #: 225




                  The Speaker Programs, which were typically held at high-end
         restaurants, were ostensibly designed to gather licensed healthcare professionals
         who had the capacity to prescribe Subsys and educate them about the drug. In
         truth, the events were usually just a gathering of friends and co-workers, most
         of whom did not have the ability to prescribe Subsys, and no educational
         component took place. “Speakers” were paid a fee that ranged from $1,000 to
         several thousand dollars for attending these dinners. At times, the sign-in sheets
         for the Speaker Programs were forged so as to make it appear that the programs
         had an appropriate audience of healthcare professionals.

         663.     Insys paid hundreds of thousands of dollars to doctors in exchange for

prescribing Subsys and three top prescribers have already been convicted of taking bribes.

         664.     Fentanyl products are considered to be the most potent and dangerous opioids on

the market and up to 50 times more powerful than heroine.148

         665.     In an internal presentation dated 2012 and entitles, “2013 SUBSYS Brand Plan,”

Insys identified one of six “key strategic imperatives” as “Mitigate Prior Authorization

barriers.”149 On a later slide, the company identified several tasks associated with this effort,

including “Build internal [prior authorization] assistance infrastructure,” “Establish an internal

1-800 reimbursement assistance hotline,” and “Educate field force on [prior authorization]

process and facilitation.”150

         666.      Additional materials produced by Insys to the minority staff suggest, however,

that Insys did not match these efforts with sufficient compliance processes to prevent fraud and

was internally aware of the danger of problematic practices. Specifically, on February 18, 2014,

Compliance Implementation Services (CIS)—a healthcare consultant—issued a draft report to




         148
              U.S. Department of Justice. Drug Enforcement Administration. A Real Threat to Law Enforcement: Fentanyl.
https://www.dea.gov/druginfo/DEA%20Targets%20Fentanyl%20%20A%20Real%20Threat%20to%20Law%20Enforcement%
20(2016).pdf
          149
              U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the Systemic
Manipulation of Prior Authorization (quoting Insys Therapeutics, Inc., 2013 Subsys Brand Plan, 2012 Assessment (2012)
(INSYS_HSGAC_00007472)).
          150
              Id. at INSYS_HSGAC_00007765.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 226 of 285. PageID #: 226




Insys titled, “Insys Call Note, Email, & IRC Verbatim Data Audit Report.”151 The introduction

to the report explained that “CIS was approached by Insys’s legal representative … on behalf of

the Board of Directors for Insys to request that CIS support in review of certain communications

with Health Care Professionals (HCPs) and INSYS employees, and report how there were being

documented.”152 Insys had expressed concerns “with respect to communications with HCPs by

INSYS employees being professional in nature and in alignment with INSYS approved topics

regarding off or on-label promotion of an INSYS product, and general adherence to INSYS

documentation requirements.”153 An additional concern “stemmed from the lack of monitoring

of commercial activities where these types of interactions could occur.”154

         667.     Given these issues, Insys requested that CIS review—in part—“the general

communications from the INSYS Reimbursement Center (IRC) to HCPs, their office staff or

representatives, as well as health insurance carriers … to ensure they were appropriate in nature

with respect to specific uses of SUBSYS, INSYS’ commercially marketed product.”155

         668.     According to the findings CIS issued, Insys lacked formal policies governing the

actions of its prior authorization unit. For example, “[n]o formal and approved policy on

appropriate communications between IRC employees and HCPs, their staff, [health care

insurers (HCIs)], or patients exists…that governs the support function of obtaining a prior

authorization for the use of SUBSYS.”156




        151
            U.S. senate Homeland Security & Governmental Affairs Committee, Insys Therapeutics and the Systemic
Manipulation of Prior Authorization (quoting Compliance Implementation Services, Insys Call Note, Email & IRC Verbatim
Data Audit Report (Feb. 18, 2014) (INSYS_HSGAC_00007763)).
        152
            Id. at INSYS_HSGAC_00007765.
        153
            Id.
        154
            Id.
        155
            Id.
        156
            Id. at INSYS_HSGAC_00007770.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 227 of 285. PageID #: 227




       669.       In addition, the report noted that “there were also gaps in formally approved

foundational policies, procedures, and [standard operating procedures] with respect to required

processes specifically within the IRC.”157

       670.       In fact, “[t]he majority of managerial directives, changes to controlled documents

or templates, as well as updates or revisions to processes were not formally approved,

documented, and disseminated for use, and were sent informally via email blast.”158

       671.       Although four informal standard operating procedures existed with regarded to

IRC functions, these documents “lacked a formal review and approval” and failed to “outline

appropriately the actions performed within the IRC.”159

       672.       The report also explains that Insys lacked procedures for auditing interactions

between IRC employees and outside entities. According to CIS, “no formal, documented, or

detailed processes by which IRC representatives’ calls via telephone were audited for proper

communication with HCPs or HCIs in any fashion [existed] other than random physical review

of a call in a very informal and sporadic manner.”160

       673.       More broadly, the report notes that “no formal and documented auditing and

monitoring or quality control policy, process, or function exists between IRC employee

communications and HCPs, HCP staff, HCIs, or patients.”161

       674.           At the end of the report, CIS provided a number of recommendations

concerning IRC activities. First, CIS suggested that IRC management “formally draft and obtain

proper review and approval of an IRC specific policy detailing the appropriate communications



       157
             Id. at INSYS_HSGAC_00007768.
       158
             Id. at INSYS_HSGAC_00007771.
       159
             Id. at INSYS_HSGAC_00007770.
       160
             Id. at INSYS_HSGAC_00007769.
       161
             Id. at INSYS_HSGAC_00007771.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 228 of 285. PageID #: 228




that should occur while performing the IRC associate job functions and interacting with

HCPs.”162

       675.        Similarly, IRC management was urged to formally draft IRC-specific standard

operating procedures “specific to each job function within the IRC,” accompanied by “adequate

training and understanding of these processes.”163 To ensure compliance with IRC standards,

Insys was also directed to create an electronic system to allow management “to monitor both

live and anonymously IRC employee communications both incoming and outgoing.”164 Finally,

CIS recommended that Insys institute a formal process for revising and updating “IRC

documentation used for patient and HCP data.”165

       676.           The CIS report concluded by noting, in part, that a review of ten conversations

between IRC employees and healthcare providers, office staff, and insurance carriers revealed

“that all IRC staff was professional in communication, and in no instance was inaccurate or off-

label usage of SUBSYS communicated.”166

       677.        Yet within a year of this conclusion, according to the recording transcribed

below, an Insys IRC employee appears to have misled a PBM representative regarding the IRC

employee’s affiliation and the diagnosis applicable to Sarah Fuller. The alleged result, in that

case, was death due to inappropriate and excessive Subsys prescriptions.

       678.        One former Insys sales representative described the motto of this approach to

patients as “Start them high and hope they don’t die.”167

       6. Mallinckrodt


       162
             Id. at INSYS_HSGAC_00007770.
       163
             Id. at INSYS_HSGAC_00007771.
       164
             Id.
       165
             Id.
       166
             Id. at INSYS_HSGAC_00007772.
       167
             Amended Class Action Complaint, Larson v. Insys Therapeutics Inc. (D. Ariz. Oct. 27, 2014.)
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 229 of 285. PageID #: 229




         679.           Mallinckrodt is a pharmaceutical manufacturer and one of the largest

manufacturers of oxycodone.

         680.           On July 11, 2017, Mallinckrodt agreed to pay $35 million to settle allegations

that it violated certain provisions of the Controlled Substances Act (CSA).168

         681.           The settlement addressed Mallinckrodt’s failure to meet its obligations to detect

and notify the DEA of suspicious orders of controlled substances such as oxycodone and

violations in the Mallinckrodt’s manufacturing batch records at its plant in Hobart, New

York.169

         682.           The DOJ stated, “Mallinckrodt’s actions and omissions formed a link in the

chain of supply that resulted in millions of oxycodone pills being sold on the street.”170

         683.           The government alleged that Mallinckrodt failed to design and implement an

effective system to detect and report “suspicious orders” for controlled substances – orders that

are unusual in their frequency, size, or other patterns. From 2008 until 2011, the U.S. alleged,

Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA

of these suspicious orders.171

         684.           The government also alleged that Mallinckrodt violated record keeping

requirements at its manufacturing facility in upstate New York. Among other things, these

violations created discrepancies between the actual number of tablets manufactured in a batch

and the number of tablets Mallinckrodt reported on its records. Accurate reconciliation of



         168
                     https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders
         169
               Id.
         170
               Id.
         171
               Id.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 230 of 285. PageID #: 230




records at the manufacturing stage is a critical first step in ensuring that controlled substances

are accounted for properly through the supply chain.172

   F. The Result of Defendants’ Fraudulent Scheme

       685.        Through their direct promotional efforts, along with those of the third-party

Front Groups and KOLs they assisted and controlled, and whose seemingly objective materials

they distributed, Defendants accomplished exactly what they set out to do: change the

institutional and public perception of the risk-benefit assessments and standard of care for

treating patients with chronic pain. As a result, Lynn Haven doctors began prescribing opioids

long-term to treat chronic pain—something most would never have considered prior to

Defendants’ campaign.

       686.        But for the misleading information disseminated by Defendants, doctors would

not, in most instances, have prescribed opioids as medically necessary or reasonably required to

address chronic pain.

       1. Defendants’ Fraudulent and Deceptive Marketing of Opioids Directly Caused
          Harm to Lynn Haven.

       687.        In the first instance, Lynn Haven was damaged directly, through its payments of

false claims for chronic opioid therapy by (a) partially funding a medical insurance plan for

their employees and (b) their workers’ compensation programs.

       688.        Defendants’ marketing of opioids caused health care providers to prescribe, and

Lynn Haven, through partially funding medical insurance plans for their employees and their

workers’ compensation program, to pay for prescriptions of opioids to treat chronic pain.

Because of Defendants’ unbranded marketing, health care providers wrote and Lynn Haven paid


       172
             Id.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 231 of 285. PageID #: 231




for prescriptions of opioids for chronic pain that were filled not only with their drugs, but with

opioids sold by other manufacturers. All of these prescriptions were caused by Defendants’

fraudulent marketing and therefore all of them constitute false claims. Because, as laid out

below, Lynn Haven are obligated to cover medically necessary and reasonably required care,

they had no choice but to pay for these false and fraudulent claims.

         689.     The fact that Lynn Haven would pay for these ineligible prescriptions was both

the foreseeable and intended consequence of Defendants’ fraudulent marketing scheme.

Defendants set out to change the medical and general consensus supporting chronic opioid

therapy with the intention of encouraging doctors to prescribe, and government payers such as

Lynn Haven, to pay for long-term prescriptions of opioids to treat chronic pain despite the

absence of genuine evidence supporting chronic opioid therapy and the contrary evidence

regarding the significant risks and limited benefits from long-term use of opioids.

                  a. Increase in Opioid Prescribing Nationally


         690.     Defendants’ scheme to change the medical consensus regarding opioid therapy

for chronic pain was greatly successful. During the year 2000, outpatient retail pharmacies filled

174 million prescriptions for opioids nationwide, rising to 257 million in 2009.173

         691.      Opioid prescriptions increased even as the percentage of patients visiting

doctors for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and




         173
             Office of National Drug Control Policy, 2011 Prescription Drug Abuse Prevention Plan, Whitehouse.gov, (no
longer available on whitehouse.gov), https://obamawhitehouse.archives.gov/ondcp/prescription-drug-abuse1
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 232 of 285. PageID #: 232




acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline of NSAID

use.174

          692.    Approximately 20% of the population between the ages of 30 and 44 and nearly

30% of the population over 45 have used opioids. Indeed, “[o]pioids are the most common

means of treatment for chronic pain.”175 From 1980 to 2000, opioid prescriptions for chronic

pain visits doubled. This resulted not from an epidemic of pain, but an epidemic of prescribing.

A study of 7.8 million doctor visits found that prescribing for pain increased by 73% between

2000 and 2010—even though the number of office visits in which patients complained of pain

did not change and prescribing of non-opioid pain medications decreased. For back pain

alone—one of the most common chronic pain conditions—the percentage of patients prescribed

opioids increased from 19% to 29% between 1999 and 2010, even as the use of NSAIDs or

acetaminophen declined and referrals to physical therapy remained steady—and climbing.

          693.    This increase corresponds with, and was caused by, Defendants’ massive

marketing push. As reflected in the chart below, according to data obtained from a marketing

research company, Defendants’ spending on marketing of opioids nationwide—including all of

the drugs at issue here—stood at more than $20 million per quarter and $91 million annually in

2000. By 2011, that figure hit its peak of more than $70 million per quarter and $288 million

annually, an increase of more than three-fold. By 2014, the figures dropped to roughly $45

million per quarter and $182 million annually, as Defendants confronted increasing concerns

regarding opioid addiction, abuse, and diversion, and as Janssen, which accounted for most of




         174
             Matthew Daubresse et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United States, 2000-
2010, 51(10) Med. Care 870 (2013).
         175
             Deborah Grady et al., Opioids for Chronic Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 233 of 285. PageID #: 233




the spending reduction, prepared to sell its U.S. rights to Nucynta and Nucynta ER. Even so,

Defendants still spent double what they had spent in 2000 on opioid marketing.




       694.   Defendants’ opioid detailing visits to individual doctors made up the largest

component of this spending, with total detailing expenditures more than doubling between 2000

and 2014 to $168 million annually.

       695.   Each Defendant's promotional spending reflects its participation in this

marketing blitz. Between 2000 and 2011:

             Actavis’s promotional spending, which was virtually nonexistent in the

              2004-2008 period, began to sharply rise 2009.      The third quarter of

              2011 saw a peak of $3 million at one point in 2011 and nearly $7

              million for the year, as shown below:
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 234 of 285. PageID #: 234




         Cephalon’s quarterly spending steadily climbed from below $1 million

          in 2000 to more than $4 million in 2014 (and more than $13 million for

          the year), including a peak, coinciding with the launch of Fentora, of

          nearly $9 million half way through 2007 (and more than $27 million for

          the year), as shown below:
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 235 of 285. PageID #: 235




         Endo 's quarterly spending went from the $2 million to $4 million range

          from 2000 to 2004 to more than $10 million following the launch of

          Opana ER in mid-2006 (and more than $38 million for the year in 2007)

          and more than $8 million coinciding with the launch of a reformulated

          version in 2012 (and nearly $34 million for the year):
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 236 of 285. PageID #: 236




         Janssen’s quarterly spending dramatically rose from less than $5 million

          in 2000 to more than $30 million in 2011, coinciding with the launch of

          Nucynta ER (with yearly spending at $142 million for 2011) as shown

          below:
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 237 of 285. PageID #: 237




         Purdue’s quarterly spending notably decreased from 2000 to 2007, as

          Purdue came under investigation by the Department of Justice, but then

          spiked to above $25 million in 2011 (for a total of $110 million that

          year), and continued to rise, as shown below:
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 238 of 285. PageID #: 238




              a. Plaintiff’s Increased Spending on Opioids

       696.   As a direct and foreseeable consequence of Defendants’ wrongful conduct,

Plaintiff has been required to spend significant funds each year in their efforts to combat the

public nuisance created by Defendants’ deceptive marketing campaign. All Plaintiff has

incurred, and continue to incur, costs related to opioid addiction and abuse, including, but not

limited to, health care costs, criminal justice and victimization costs, social costs, and lost

productivity costs. Defendants’ misrepresentations regarding the safety and efficacy of long-

term opioid use proximately caused injury to Plaintiff and the residents of Lynn Haven.

                     i.   Defendants’ Misrepresentations Were Material


       697.   Defendants’ misrepresentations were material to, and influenced, Lynn Haven’s

decisions to pay claims for opioids for chronic pain (and, therefore, to bear its consequential
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 239 of 285. PageID #: 239




costs in treating overdose, addiction, and other side effects of opioid use). In the first instance,

Lynn Haven would not have been presented with, or paid, claims for opioids that would not

have been written but for Defendants’ fraudulent and deceptive marketing. Second, Lynn Haven

have demonstrated that Defendants’ marketing is material by taking further steps to ensure that

the opioids are only prescribed and covered when medically necessary or reasonably required.

       698.    As laid out above, Defendants’ misrepresentations related to Lynn Haven’s

requirement that medical treatments be medically necessary or reasonably required – a

condition of payment for any medical treatment under Lynn Haven’s local government health

plans that are underwritten by Blue Cross Blue Shield of Florida and under their respective

workers’ compensation programs. But for Defendants’ fraudulent and deceptive marketing,

prescribers would have accurately understood the risks and benefits of opioids and would not

have prescribed opioids where not medically necessary or reasonably required to treat chronic

pain. Misrepresentations as to, for example, whether patients were likely to become addicted to

the drug, would be able to resume life activities, and would experience long-term relief were not

minor or insubstantial matters, but the core of prescribers’ decision-making.

       699.    The practice of Lynn Haven’s local government health insurance plan is not to

pay claims that are not medically necessary or reasonably required. However, neither Lynn

Haven nor its underwriter would have known whether a prescriber had made an informed

judgment that a particular claim for opioids was medically necessary or reasonably required, or,

conversely had acted under the influence of Defendants’ fraudulent and deceptive marketing. It

is not clear from the face of a claim whether: (1) the patient suffered from cancer or another

terminal condition, for example, where long-term prescribing was medically necessary or

appropriate; or (2) the prescriber was exposed to Defendants’ marketing materials, treatment
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 240 of 285. PageID #: 240




guidelines, or education programs, or visited by a drug representative who engaged in

affirmative misrepresentations or omissions, for example.

                          ii.    Increased Costs Correlate with Defendants’ Promotion

       700.        Lynn Haven’s spending on opioids rose along with Defendants’ spending to

promote opioids. That spending had a direct impact on opioid use (and its consequences in

abuse, addiction, and overdose) in Lynn Haven.

       701.        It is also distressing and a sign of further problems ahead that the drop in opioid

prescribing beginning in 2014 has been accompanied by a corresponding increase in

Defendants’ promotional spending, which is headed towards a new high, despite evidence of the

grave toll that opioids are taking on law enforcement, public health, and individual lives.

       2. Defendants’ Fraudulent and Deceptive Marketing of Opioids Directly Caused
          Harm to Lynn Haven Consumers.


                   a. Increased Opioid Use Has Led to an Increase in Opioid Abuse, Addiction,
                      and Death

       702.        Nationally, the sharp increase in opioid use has led directly to a dramatic

increase in opioid abuse, addiction, overdose, and death. Scientific evidence demonstrates a

very strong correlation between therapeutic exposure to opioid analgesics, as measured by

prescriptions filled, and opioid abuse. “Deaths from opioid overdose have risen steadily since

1990 in parallel with increasing prescription of these drugs.” 176 Prescription opioid use

contributed to 16,917 overdose deaths nationally in 2011—more than twice as many deaths as

heroin and cocaine combined; drug poisonings now exceed motor vehicle accidents as a cause




       176
             Deborah Grady et al., Opioids for Chronic Pain, 171(16) Arch. Intern. Med. 1426 ( 2011).
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 241 of 285. PageID #: 241




of death. More Americans have died from opioid overdoses than from participation in the

Vietnam War.

       703.    Contrary to Defendants’ misrepresentations, most of the illicit use stems from

prescribed opioids; in 2011, 71% of people who abused prescription opioids got them through

friends or relatives, not from drug dealers or the internet. According to the CDC, the 80% of

opioid patients who take low-dose opioids from a single prescriber (in other words, who are not

illicit users or “doctor-shoppers”) account for 20% of all prescription drug overdoses.

       704.    Death statistics represent only the tip of the iceberg. According to 2009 data, for

every overdose death that year, there were nine abuse treatment admissions, 30 emergency

department visits for opioid abuse or misuse, 118 people with abuse or addiction problems, and

795 non-medical users. Nationally, there were more than 488,000 emergency room admissions

for opioids other than heroin in 2008 (up from almost 173,000 in 2004).

       705.    Emergency room visits tied to opioid use likewise have sharply increased in

Lynn Haven and/or for residents of Lynn Haven.

       706.    Widespread opioid use and abuse in Lynn Haven are problems even when they

do not result in injury or death. Opioid addiction is affecting residents of all ages, ethnicities,

and socio-economic backgrounds in the City. Many addicts start with a legal opioid

prescription—chronic back pain, fibromyalgia, or even dental pain—and do not realize they are

addicted until they cannot stop taking the drugs.

       707.       These glaring omissions, described consistently by counselors and patients,

mirror and confirm Defendants’ drug representatives’ own widespread practice, as described

above, of omitting any discussion of addiction from their sales presentations to physicians or in

their “educational” materials.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 242 of 285. PageID #: 242




                  b. Increased Opioid Use Has Increased Costs Related to Addiction Treatment


         708.     Lynn Haven have within their territories opioid treatment programs that provide

a comprehensive treatment program for persons addicted to heroin or other opioids.

         709.     In addition to intense counseling, many treatment programs prescribe additional

drugs to treat opioid addiction. Nationally, in 2012, nearly 8 billion prescriptions of the two

drugs commonly used to treat opioid addiction—buprenorphine/naloxone and naltrexone—were

written and paid for. Studies estimate the total medical and prescription costs of opioid

addiction and diversion to public and private healthcare payers to be $72.5 billion.

         710.     Upon information and belief, Lynn Haven’s local government health insurance

plans have expended significant dollars for treatment of opioid addiction as a direct and

proximate result of Defendants’ conduct alleged herein.

                  c. Increased Opioid Use Has Fueled An Illegal Secondary Market for Narcotics
                     and the Criminals Who Support It


         711.     Defendants’ success in extending the market for opioids to new patients and

chronic conditions has created an abundance of drugs available for criminal use and fueled a

new wave of addiction, abuse, and injury. Defendants’ scheme supplies both ends of the

secondary market for opioids—producing both the inventory of narcotics to sell and the addicts

to buy them. One researcher who has closely studied the public health consequences of opioids

has found, not surprisingly, that a “substantial increase in the nonmedical use of opioids is a

predictable adverse effect of substantial increases in the extent of prescriptive use.”177 It has




         177
           G. Caleb Alexander et al., Rethinking Opioid Prescribing to Protect Patient Safety and Public Health, 308(18)
JAMA 1865 (2012).
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 243 of 285. PageID #: 243




been estimated that the majority of the opioids that are abused come, directly or indirectly,

through doctors’ prescriptions.

         712.     A significant black market in prescription opioids also has arisen, not only

creating and supplying additional addicts, but fueling other criminal activities.

         713.     In addition, because heroin is cheaper than prescription painkillers, many

prescription opioid addicts migrate to heroin. Self-reported heroin use nearly doubled between

2007 and 2012, from 373,000 to 669,000 individuals.                    In 2010, more than 3,000 people in the

U.S. died from heroin overdoses, also nearly double the rate in 2006.                         Nearly 80% of those

who used heroin in the past year had previously abused prescription opioids. Patients become

addicted to opioids and then move on to heroin because these prescription drugs are roughly

four times more expensive than heroin on the street. In the words of one federal DEA official,

“Who would have ever thought in this country it would be cheaper to buy heroin than pills . . .

[t]hat is the reality we’re facing.”178

         714.     That reality holds true in Lynn Haven. According to addiction programs, a

typical course sees addicts requesting more and more opioids from their doctors, who eventually

cut them off. Many addicts then doctor-shop for additional prescriptions, and when that source

runs out, turn to the streets to buy opioids illicitly. A significant number become heroin addicts.

Addiction treatment programs, whose patient populations vary, reported rates of patients who

had switched from prescription opioids to heroin ranging from half to 95%. Those addicts who

do reach treatment centers often do so when their health, jobs, families and relationships reach

the breaking point, or after turning to criminal activity such as prostitution and theft to sustain




         178
              Matt Pearce & Tina Susman, Philip Seymour Hoffman’s death calls attention to rise in heroin use, L.A. Times,
Feb. 3, 2014, http://articles.latimes.com/2014/feb/03/nation/la-na-heroin-surge-20140204.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 244 of 285. PageID #: 244




their addiction. Unfortunately, few are successful in getting and staying clean; repeated relapse

is common.

         3. Defendants’ Fraudulent Marketing Has Led to Record Profits

         715.      While the use of opioids has taken an enormous toll on Lynn Haven and its

residents, Defendants have gained blockbuster profits. In 2012, health care providers wrote 259

million prescriptions for opioid painkillers179—roughly one prescription per American adult.

Opioids generated $8 billion in revenue for drug companies just in 2010.

         716.       Financial information—where available—indicates that Defendants each

experienced a material increase in sales, revenue, and profits from the fraudulent, misleading,

and unfair market activities laid out above. Purdue’s OxyContin sales alone increased from $45

million in 1996 to $3.1 billion in 2010. In 2010, Research Firm Frost & Sullivan projected an

increase to $15.3 billion in overall revenue from opioid sales by 2016.

         4. Defendants Fraudulently Concealed Their Misrepresentations

         717.      At all times relevant to this Complaint, Defendants took steps to avoid detection

of, and fraudulently conceal, their deceptive marketing and conspiratorial behavior.

         718.      First, and most prominently, Defendants disguised their own roles in the

deceptive marketing of chronic opioid therapy by funding and working through patient

advocacy and professional front organizations and KOLs. Defendants purposefully hid behind

these individuals and organizations to avoid regulatory scrutiny and to prevent doctors and the

public from discounting their messages.




         179
             Press Release, Center for Disease Control, Opioid painkiller prescribing varies widely among states: Where you
live makes a difference (July 1, 2014), https://www.cdc.gov/media/releases/2014/p0701-opioid-painkiller.html
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 245 of 285. PageID #: 245




       719.    While Defendants were listed as sponsors of many of the publications described

in this Complaint, they never disclosed their role in shaping, editing, and exerting final approval

over their content. Defendants exerted their considerable influence on these promotional and

“educational” materials.

       720.    In addition to hiding their own role in generating the deceptive content,

Defendants manipulated their promotional materials and the scientific literature to make it

appear as if they were accurate, truthful, and supported by substantial scientific evidence.

Defendants distorted the meaning or import of studies they cited and offered them as evidence

for propositions they did not actually support. The true lack of support for Defendants’

deceptive messages was not apparent to the medical professionals who relied upon them in

making treatment decisions, nor could they have been detected by Lynn Haven.

       721.    Thus, while the opioid epidemic was evident, Defendants, in furtherance of their

respective marketing strategies, intentionally concealed their own role in causing it. Defendants

successfully concealed from the medical community, patients, and health care payers facts

sufficient to arouse suspicion of the existence of claims that the City now asserts. Lynn Haven

was not alerted to the existence and scope of Defendants’ industry-wide fraud and could not

have acquired such knowledge earlier through the exercise of reasonable diligence.

       722.    Through their public statements, marketing, and advertising, Defendants’

deceptions deprived the City of actual or presumptive knowledge of facts sufficient to put them

on notice of potential claims.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 246 of 285. PageID #: 246




   G. Through Their Public Statements, Marketing, And Advertising, Defendants’
      Deceptions Deprived Plaintiff of Actual or Presumptive Knowledge of Facts
      Sufficient To Put Them On Notice Of Potential Claims. Defendants Entered Into
      and Engaged In a Civil Conspiracy.

       723.    Defendants entered into a conspiracy to engage in the wrongful conduct

complained of herein, and intended to benefit both independently and jointly from their

conspiratorial enterprise.

       724.    Defendants reached an agreement between themselves to set up, develop, and

fund an unbranded promotion and marketing network to promote the use of opioids for the

management of pain in order to mislead physicians, patients, and others through

misrepresentations or omissions regarding the appropriate uses, risks and safety of opioids.

       725.    This network is interconnected and interrelated and relied upon Defendants’

collective use of and reliance upon unbranded marketing materials, such as KOLs, scientific

literature, CMEs, patient education materials, and Front Groups. These materials were

developed and funded collectively by Defendants, and Defendants relied upon the materials to

intentionally mislead consumers and medical providers of the appropriate uses, risks and safety

of opioids.

       726.    By knowingly misrepresenting the appropriate uses, risks, and safety of opioids,

Defendants committed overt acts in furtherance of their conspiracy.

       H. Defendants Flooded Plaintiff’s City with Suspiciously Large Amounts of
          Opioids.

       727.    The Distributor Defendants are opioid distributors who distribute opioids into

Lynn Haven.

       728.    The Distributor Defendants purchased opioids from manufacturers, such as the

named defendants herein, and sold them to pharmacies throughout Lynn Haven.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 247 of 285. PageID #: 247




          729.   The Distributor Defendants played an integral role in the chain of opioids being

distributed throughout Lynn Haven.

          730.   According to currently available information in ARCOS, from 2006 to 2016

pharmaceutical distributors, including Defendants, consistently maintained a large number of

opioid pain medications that were likely shipped to the Lynn Haven areas.

          731.   For example, in 2016, distributors were distributing ten times the amount of

Oxymorphone than in 2006. Between 2006 and 2016, over 300,000 grams of prescription

opiates were distributed to patients at the retail level.

          732.   The Defendants were each on notice that the controlled substances they

manufactured and distributed were the kinds that were susceptible to diversion for illegal

purposes, abused, overused, and otherwise sought for illegal, unhealthy and problematic

purposes.

          733.   The Defendants were each on notice that there was an alarming and suspicious

rise in manufacturing and distributing opioids to retailers within Lynn Haven during this time

period.

          734.   As entities involved in the manufacture and distribution of opioid medications,

Defendants were engaged in abnormally and/or inherently dangerous activity and had a duty of

care under Florida law.

          735.   The Defendants had a duty to notice suspicious or alarming orders of opioid

pharmaceuticals and to report suspicious orders to the proper authorities and governing bodies

including the DEA, Florida Board of Pharmacy and the Florida Department of Health and

Human Services.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 248 of 285. PageID #: 248




          736.        The Defendants knew or should have known that they were supplying vast

amounts of dangerous drugs in Lynn Haven, which were already facing abuse, diversion,

misuse, and other problems associated with the opioid epidemic.

          737.        The Defendants failed in their duty to take any action to prevent or reduce the

distribution of these drugs.

          738.        The Defendants were in a unique position and had a duty to inspect, report, or

otherwise limit the manufacture and flow of these drugs to Lynn Haven.

          739.        The Defendants, in the interest of their own massive profits, intentionally failed

in this duty.

          740.        The Defendants have displayed a continuing pattern of failing to submit

suspicious order reports.

          741.        In 2008, McKesson paid a $13.25 million fine to settle similar claims regarding

suspicious orders from internet pharmacies.180

          742.        Despite these prior penalties, McKesson’s pattern of failing to report suspicious

orders continued for many years.

          743.        According to the DEA, McKesson “supplied various U.S. pharmacies an

increasing amount of oxycodone and hydrocodone pills” during the time in question, and

“frequently misused products that are part of the current opioid epidemic.”181

          744.        On January 17, 2017, the DEA announced that McKesson had agreed to pay a

record $150 million fine and suspend the sale of controlled substances from distribution centers

in several states.182



          180
                http://www.wvgazettemail.com/news-health/20161218/suspicious-drug-order-rules-never-enforced-by-state.
          181
                     https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-report-suspicious-
orders.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 249 of 285. PageID #: 249




           745.        In 2008, defendant Cardinal paid a $34 million penalty to resolve allegations that

it failed to report suspicious opioid orders.183

           746.        Despite this past penalty, in 2017, it was announced that defendant Cardinal

agreed to a $44 million fine to “resolve allegations that it failed to alert the Drug Enforcement

Agency to suspicious orders of powerful narcotics by pharmacies in Florida, Maryland, and

New York.184

           747.        Defendant AmeriSourceBergen faced a criminal inquiry “into its oversight of

painkiller sales” in 2012. They have paid out fines for similar claims to the state of West

Virginia.

           748.        Despite the charges, fines, and penalties brought against the Distributor

Defendants in the past, they continued to fail to report suspicious orders or prevent the flow of

prescription opioids, including into Lynn Haven.

           749.        The Distributor Defendants are also members of the Healthcare Distribution

Management Association (“HDMA”). The HDMA created “Industry Compliance Guidelines”

which stressed the critical role of each member of the supply chain in distributing controlled

substances. The HDMA guidelines provided that “[a]t the center of a sophisticated supply

chain, Distributors are uniquely situated to perform due diligence in order to help support the

security of controlled substances they deliver to their customers.”




           182
                 Id.
           183
                  https://www.justice.gov/usao-wdwa/pr/united-states-reaches-34-million-settlement-cardinal-health-civil-penalties-
under-0.
           184
                https://www.washingtonpost.com/national/health-science/cardinal-health-fined-44-million-for-opioid-reporting-
violations/2017/01/11/4f217c44-d82c-11e6-9a36-1d296534b31e_story.html?utm_term=.7049c4431465.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 250 of 285. PageID #: 250




       750.    Between the years in question, including 2007 through 2016, the Distributor

Defendants have shipped voluminous doses of highly addictive controlled opioid pain killers

into Lynn Haven.

       751.    Many of these orders should have been stopped, or at the very least, investigated

as potential suspicious orders.

       752.    The sheer volume of the increase in opioid pain medications, including

Oxycodone, being distributed to retailers, should have put the Defendants on notice to

investigate and report such orders.

       753.    The Defendants manufactured and delivered an excessive and unreasonable

amount of opioid pain medications to retailers in Lynn Haven.

       754.    Upon information and belief, the Defendants did not refuse to manufacture, ship,

or supply any opioid medications to any pharmacy in Lynn Haven from 2007 to the present.

       755.    The Defendants knew or should have known that they were manufacturing and

distributing levels of opioid medications that far exceeded the legitimate needs of Lynn Haven.

       756.    The Defendants also paid their sales force bonuses and commissions on the sale

of most or all of the highly addictive opioid pain medications within Lynn Haven.

       757.    The Defendants made substantial profits from the opioids sold in Lynn Haven.

       758.    The Defendants violated Florida law and regulations for manufacturers and

distributors, by failing to properly report suspicious orders.

       759.    By the actions and inactions described above, the Defendants showed a reckless

disregard for the safety of the residents of Lynn Haven.

       760.    By the actions and inactions described above, the Defendants caused great harm

to Lynn Haven.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 251 of 285. PageID #: 251




       761.    On December 27, 2007, the U.S. Department of Justice, Drug Enforcement

Administration, sent a letter to Cardinal stating, “This letter is being sent to every entity in the

United States registered with the Drug Enforcement Agency (DEA) to manufacture or distribute

controlled substances. The purpose of this letter is to reiterate the responsibilities of controlled

substance manufacturers and distributors to inform DEA of suspicious orders in accordance

with 21 C.F.R. § 1301.74(b).”

       762.    The DEA has provided briefings to each of the Defendant Distributors and

conducted a variety of conferences regarding their duties under federal law.

       763.    The DEA sent a letter to each of the Defendant Distributors on September 26,

2006, warning that it would use its authority to revoke and suspend registrations when

appropriate. The letter expressly states that a distributor, in addition to reporting suspicious

orders, has a “statutory responsibility to exercise due diligence to avoid filling suspicious orders

that might be diverted into other than legitimate medical, scientific, and industrial channels.”

The DEA warns that “even just one distributor that uses its DEA registration to facilitate

diversion can cause enormous harm.”

       764.    The DEA sent a second letter to each of the Defendant Distributors on December

27, 2007. This letter reminded the Defendant Distributors of their statutory and regulatory duties

to “maintain effective controls against diversion” and “design and operate a system to disclose

to the registrant suspicious orders of controlled substances.” The letter further explains:

       The regulation also requires that the registrant inform the local DEA Division
       Office of suspicious orders when discovered by the registrant. Filing a
       monthly report of completed transactions (e.g., “excessive purchase report” or
       “high unity purchases”) does not meet the regulatory requirement to report
       suspicious orders. Registrants are reminded that their responsibility does not
       end merely with the filing of a suspicious order report. Registrants must
       conduct an independent analysis of suspicious orders prior to completing a sale
       to determine whether the controlled substances are likely to be diverted from
Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 252 of 285. PageID #: 252




   legitimate channels. Reporting an order as suspicious will not absolve the
   registrant of responsibility if the registrant knew, or should have known, that
   the controlled substances were being diverted.

   The regulation specifically states that suspicious orders include orders of
   unusual size, orders deviating substantially from a normal pattern, and orders of
   an unusual frequency. These criteria are disjunctive and are not all inclusive.
   For example, if an order deviates substantially from a normal pattern, the size
   of the order does not matter and the order should be reported as suspicious.
   Likewise, a registrant need not wait for a “normal pattern” to develop over time
   before determining whether a particular order is suspicious. The size of an
   order alone, whether or not it deviates from a normal pattern, is enough to
   trigger the registrant’s responsibility to report the order as suspicious. The
   determination of whether an order is suspicious depends not only on the
   ordering patterns of the particular customer, but also on the patterns of the
   registrant’s customer base and the pattern throughout the segment of the
   regulated industry.

   Registrants that rely on rigid formulas to define whether an order is suspicious
   may be failing to detect suspicious orders. For example, a system that
   identifies orders as suspicious only if the total amount of a controlled substance
   ordered during one month exceeds the amount ordered the previous month by a
   certain percentage or more is insufficient. This system fails to identify orders
   placed by a pharmacy if the pharmacy placed unusually large orders from the
   beginning of its relationship with the distributor. Also, this system would not
   identify orders as suspicious if the order were solely for one highly abused
   controlled substance if the orders never grew substantially. Nevertheless,
   ordering one highly abused controlled substance and little or nothing else
   deviates from the normal pattern of what pharmacies generally order.

   When reporting an order as suspicious, registrants must be clear in their
   communication with DEA that the registrant is actually characterizing an order
   as suspicious. Daily, weekly, or monthly reports submitted by registrant
   indicating “excessive purchases” do not comply with the requirement to report
   suspicious orders, even if the registrant calls such reports “suspicious order
   reports.”

   Lastly, registrants that routinely report suspicious orders, yet fill these orders
   without first determining that order is not being diverted into other than
   legitimate medical, scientific, and industrial channels, may be failing to
   maintain effective controls against diversion. Failure to maintain effective
   controls against diversion is inconsistent with the public interest as that term is
   used in 21 U.S.C. §§ 823 and 824, and may result in the revocation of the
   registrant’s DEA Certificate of Registration.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 253 of 285. PageID #: 253




       765.    As a result of the decade-long refusal by the Defendant Distributors to abide by

federal law, the DEA has repeatedly taken administrative action to force compliance. The

United States Department of Justice, Office of the Inspector General, Evaluation and

Inspections Divisions, reported that the DEA issued final decisions in 178 registrant actions

between 2008 and 2012. The Office of Administrative Law Judges issued a recommended

decision in a total of 177 registrant actions before the DEA issued its final decision, including

76 actions involving orders to show cause and 41 actions involving immediate suspension

orders. The Drug Enforcement Administration’s Adjudication of Registrant Actions, United

States Department of Justice, Office of the Inspector General, Evaluation and Inspections

Divisions, I-2014-003 (May 2014). The public record reveals many of these actions:

       On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the AmerisourceBergen Orlando, Florida distribution
       center (Orlando Facility) alleging failure to maintain effective controls against
       diversion of controlled substances. On June 22, 2007, AmerisourceBergen
       entered into a settlement which resulted in the suspension of its DEA
       registration;

       On November 28, 2007, the DEA issued an Order to Show Cause and
       Immediate Suspension Order against the Cardinal Health Auburn, Washington
       Distribution Center (Auburn Facility) for failure to maintain effective controls
       against diversion of hydrocodone;

       On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the Cardinal Health Lakeland, Florida Distribution
       Center (Lakeland Facility) for failure to maintain effective controls against
       diversion of hydrocodone;

       On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the Cardinal Health Swedesboro, New Jersey
       Distribution Center (Swedesboro Facility) for failure to maintain effective
       controls against diversion of hydrocodone;

       On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the Cardinal Health Stafford, Texas Distribution
       Center (Stafford Facility) for failure to maintain effective controls against
       diversion of hydrocodone;
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 254 of 285. PageID #: 254




       On May 2, 2008, McKesson Corporation entered into an Administrative
       Memorandum of Agreement (2008 MOA) with the DEA which provided that
       McKesson would “maintain a compliance program designed to detect and
       prevent the diversion of controlled substances, inform DEA of suspicious
       orders required by 21 C.F.R. § 1301.74(b), and follow the procedures
       established by its Controlled Substance Monitoring Program”;

       On September 30, 2008, Cardinal Health entered into a Settlement and Release
       Agreement and Administrative Memorandum of Agreement with the DEA
       related to its Auburn Facility, Lakeland Facility, Swedesboro Facility, and
       Stafford Facility. The document also referenced allegations by the DEA that
       Cardinal failed to maintain effective controls against the diversion of controlled
       substances at its distribution facilities located in McDonough, Maryland
       (McDonough Facility), Valencia, California (Valencia Facility) and Denver,
       Colorado (Denver Facility);

       On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
       Suspension Order against the Cardinal Health Lakeland, Florida Distribution
       Center (Lakeland Facility) for failure to maintain effective controls against
       diversion of oxycodone;

       On June 11, 2013, Walgreens paid $80 million in civil penalties for dispensing
       violations under the CSA regarding the Walgreens Jupiter Distribution Center
       and six Walgreens retail pharmacies in Florida;

       On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
       DEA to resolve the civil penalty portion of the administrative action taken
       against its Lakeland, Florida Distribution Center; and

       On January 5, 2017, McKesson Corporation entered into an Administrative
       Memorandum Agreement with the DEA wherein it agreed to pay a
       $150,000,000 civil penalty for violation of the 2008 MOA as well as failure to
       identify and report suspicious orders at its facilities in Aurora, CO; Aurora, IL;
       Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD; La Vista, NE;
       Livonia, MI; Methuen, MA; Sante Fe Springs, CA; Washington Courthouse,
       OH; and West Sacramento, CA

       766.    Rather than abide by these public safety statutes, the Defendant Distributors,

individually and collectively through trade groups in the industry, pressured the U.S.

Department of Justice to “halt” prosecutions and lobbied Congress to strip the DEA of its ability

to immediately suspend distributor registrations.   The result was a “sharp drop in enforcement
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 255 of 285. PageID #: 255




actions” and the passage of the “Ensuring Patient Access and Effective Drug Enforcement Act”

which, ironically, raised the burden for the DEA to revoke a distributor’s license from

“imminent harm” to “immediate harm” and provided the industry the right to “cure” any

violations of law before a suspension order can be issued.185

         I. The Pharmacy Defendants’ Conduct Contributed to the Opioid Catastrophe.

         767.     Each participant in the supply chain of opioid distribution is responsible to

prevent diversion of prescription opioids into the illegal market by monitoring and reporting

suspicious activity. Opioid “diversion” can occur whenever the supply chain of prescription

opioids is broken, and the drugs are transferred from a legitimate channel of distribution or use,

to an illegitimate channel of distribution or use. Diversion can occur at any point in the opioid

supply chain, including at the pharmacy level when prescriptions are filled for any reason other

than a legitimate medical purpose.

         768.     Diversion occurs, for example, whenever entities in the chain of distribution

fill suspicious orders for opioids from buyers, retailers or prescribers. Suspicious orders include

orders of unusually large size, orders that are disproportionately large in comparison to the

population of a community served by the pharmacy, orders that deviate from a normal pattern

and/or orders of unusual frequency and duration, among others.

         769.     Diversion can occur, for example, at pharmacies, including whenever the

pharmacy fills a prescription despite having reason to believe it was not issued for a

legitimate medical purpose or not in the usual course of practice. Diversion can also occur

         185
             See Lenny Bernstein and Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic
Grew Out of Control, WASH. POST (Oct. 22, 2016), https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.d84d374ef062; Lenny Bernstein and Scott Higham, Investigation: U.S. Senator Calls for
Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, WASH. POST (Mar. 6, 2017),
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-                  enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html?utm_term=.b44410552cde.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 256 of 285. PageID #: 256




through the use of stolen or forged prescriptions at pharmacies, or the sale of opioids without

prescriptions, including patients seeking prescription opioids under false pretenses.

               1.      Duties of the Pharmacy Defendants

       770.    Pharmacies are the final step on the pharmaceutical supply chain before

drugs reach the consumer/patient.         Pharmacies purchase drugs from wholesalers, and

occasionally directly from manufacturers, and then take physical possession of the drug

products.

       771.    Since they are the final point of sale for pharmaceuticals and the interface

between the supply chain and the consumer, pharmacies general the data that manufacturers as

well as wholesale distributors rely upon to measure consumer activity for sale purposes.

       772.    Most pharmacies purchase their drug supply from a wholesale distributor,

although some retailers are large institutional and retail chain pharmacies that obtain drugs

directly from a manufacturer.    These organizations can deal with manufacturers because they

already possess the operational infrastructure necessary to bypass wholesalers – warehousing

facilities, distribution vehicles, and inventory control systems.       Once a pharmacy takes

possession of the drug products, it distributes the products to physicians or directly to

consumers.

       773.    The Retail Pharmacy Defendants’ policies of speed over accuracy were

negligent. Adopting performance metrics and quotas placed significant and unrealistic time

pressures of pharmacists.

       774.    Upon information and belief, many Retail Pharmacy Defendants required

pharmacists to fill one prescription every three minutes or more than 600 prescriptions per

work shift.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 257 of 285. PageID #: 257




       775.    All measurements focus on productivity with the end goal of maximizing retail

defendants’ profits. Meeting such unrealistic goals would violate the law regarding

professional responsibilities and governing practice rules. To satisfy the increased

productivity demands with decreased staffing required pharmacists employed by the Retail

Pharmacy Defendants to cut corners in their performance of due diligence obligations and

violate their legal obligations under federal law.

       776.    The Retail Pharmacy Defendants’ high-volume-and-increased-profits business

model also led to a greater number of errors in dispensing, which can result in significant harm

to pharmacy customers.

       777.    Pharmacies have the most accurate data on individual healthcare professional’s

prescribing habits. On information and belief, the Pharmacy Defendants provided the

Manufacturer Defendants with data regarding individual healthcare professionals in exchange

for rebates, or other forms of consideration.

       778.    The Retail Pharmacy Defendants failed to adequately train their pharmacists and

pharmacy techs on how to properly and adequately handle prescriptions for opioid

painkillers, including what constitutes a proper inquiry into whether a prescription is

legitimate, whether a prescription is likely for a condition for which the FDA has approved

treatments with opioids, and what measures and/or actions to take when a prescription is

identified as phony, false, forged, or otherwise illegal.

       779.    The      Retail    Pharmacy       Defendants    failed    to    instruct    their

pharmacists and pharmacy techs on how to address situations in which they are forced to

decline filling a prescription for a customer who submitted a prescription which a pharmacist

has identified as suspicious.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 258 of 285. PageID #: 258




        780.    The Retail Pharmacy Defendants have failed to train their pharmacists and

pharmacy techs on how to properly exercise their judgment and intuition with respect to

determinations about whether a prescription is one that should be filled, or whether, under

the law, the pharmacist should refuse to fill it.

        781.    The Retail Pharmacy Defendants failed to adequately use data available to

them to identify healthcare professionals that were writing suspicious numbers of prescriptions

and/or prescriptions of suspicious amounts of opioids.

        782.    The Retail Pharmacy Defendants failed to adequately use data available to

them to do statistical analysis to prevent the filling of prescriptions that contributed to the opioid

crisis. Upon information and belief, the Retail Pharmacy Defendants failed to analyze: (a) the

number of opioid prescriptions filled by individual pharmacies relative to the         population of

the pharmacy’s community; (b) the increase in opioid sales relative to past years; (c) the number

opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

relative to the increase in annual sales of other drugs.

        783.    The Retail Pharmacy Defendants failed to conduct internal or external audits

of their opioid sales to identify patterns regarding prescriptions that should not have been filled

and to create policies accordingly. The Retail Pharmacy Defendants failed to have trained

personnel monitoring media and journal publications regarding issues with all drugs being sold,

including opioids.

        784.    The Retail Pharmacy Defendants failed to effectively respond to concerns

from raised by their own employees regarding inadequate policies and procedures regarding the

filling of opioid prescriptions.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 259 of 285. PageID #: 259




       785.    The   Retail   Pharmacy    Defendants’   own    sales   representatives,   agents,

employees, contractors, and other persons who rendered services in furtherance of selling more

of the Retail Pharmacy Defendants’ drugs, upon information and belief, raised a significant

number of complaints, statements of concern, and observations regarding suspicious

prescriptions, which the Retail Pharmacy Defendants failed to investigate, act upon, and in

some cases even acknowledge or create records of.

       786.    Upon information and belief, the Retail Pharmacy Defendants knew,

reasonably should have known, or, if they did not know, intentionally remained willfully blind

to the fact of the media and journal attention published about the opioid epidemic. They

intentionally remained willfully blind to the fact that pill diversion and pill mills were

increasing at an alarming rate. And, upon information and belief, the Retail Pharmacy

Defendants failed to act.

       787.    The Retail Pharmacy Defendants failed to track or observe increase in

antidote sales, which would have triggered suspicion in a reasonable person or a reasonable

sales representative that levels of prescription drug abuse were rampant. The Retail Pharmacy

Defendants failed to observe, take notice of, and take into account, government

communications to the public and to those involved in the opioid supply chain, such as the

Retail Pharmacy Defendants, and take action.

       788.    The Retail Pharmacy Defendants failed to track profit changes for opioids,

which skyrocketed once the epidemic was truly underway and would have signaled to any

reasonable person, pharmacist, or executive that a crisis involving narcotic drugs was underway.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 260 of 285. PageID #: 260




       789.    The Retail Pharmacy Defendants in fact knew of massive sales and negotiated

purchase contracts more favorable to them, which in turn create d further pressure on sales

representatives.

       790.    The Retail Pharmacy Defendants knew that supply procedures had to change

to address the ever increasing volume of drugs being sold—which was so patently obvious that

it required an update to a larger physical storage space for the volume of pills being moved.

       791.    The Retail Pharmacy Defendants intentionally, maliciously, and repeatedly

failed to investigate or act upon complaints, statements of concern and observations of

employees.

       792.    The Retail Pharmacy Defendants clearly knew that an opioid epidemic existed

as that they considered and/or implemented changes to their security procedures to address

retail outlet concerns regarding customers who were, may have been, or had the potential to

become addicts.

       793.    Duties of the Pharmacy Defendants are set forth in multiple sources, including

common law, state law, regulations, law enforcement guidance, and industry guidance.

       794.    Pharmacists cannot engage in filling opioid prescriptions in Plaintiff’s City that

are unreasonable on their face due to, among other reasons, the quantity, frequency, dosage or

combination that a reasonable pharmacist would not prescribe under the circumstances.

       795.    Pharmacies are the “last line of defense” in keeping drugs from entering the

illicit market. They are meant to be the drug experts in the healthcare delivery system and,

as such, have duties and responsibilities in the oversight of patient care.

       796.    In addition to having common law duties, the Pharmacy Defendants have

duties outlined by the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 261 of 285. PageID #: 261




U.S.C. §§801 et seq. (“CSA” or “Controlled Substances Act”), and the Florida

Comprehensive Drug Abuse Prevention and Control Act, Florida Statutes §§ 893.01 et seq.

       797.    The CSA and the Florida Comprehensive Drug Abuse Prevention and Control

Act describe duties of the Pharmacy Defendants. These requirements, along with their related

regulations and agency interpretations, set standards of care for pharmacy conduct.

       798.    The CSA and Comprehensive Drug Abuse Prevention and Control Act state

that pharmacists must review each controlled substance prescription and, prior to dispensing

medication, make a professional determination that the prescription is effective and valid.

       799.    In addition, 21 C.F.R. §1306.04(a) states, “The responsibility for the proper

prescribing and dispensing of controlled substances is upon the prescribing practitioner, but a

corresponding responsibility rests with the pharmacist who fills the prescription.”

       800.    Pharmacists are required to ensure that prescriptions for controlled substances

are valid, and that they are issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his or her professional practice.

       801.    The DEA’s 2010 “Pharmacists’ Manual” section on “Valid Prescription

Requirements” instructs that “[a]n order purporting to be a prescription issued not in the usual

course of professional treatment or in legitimate and authorized research is an invalid

prescription.”186 Filling such a prescription is illegal.

       802.    The DEA Manual also states, “The law does not require a pharmacist to

dispense a prescription of doubtful, questionable, or suspicious origin. To the contrary, the



         186
           Pharmacist’s Manual, An Informational Outline of the Controlled Substances
 Act, U.S. Department of Justice, Drug Enforcement Administration §IX (2010),
 https://www.deadiversion.usdoj.gov/pubs/manuals/pharm2/index.html.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 262 of 285. PageID #: 262




pharmacist who deliberately ignores a questionable prescription when there is reason to believe

it was not issued for a legitimate medical purpose may be prosecuted.”

       803.    The DEA (as well as state pharmacy boards, national industry associations

and continuing educational programs) have provided extensive guidance to pharmacists

concerning their duties to the public. The guidance teaches pharmacists how to identify red

flags, which indicate to the pharmacist that there may be a problem with the legitimacy of

a prescription presented by a patient. The guidance also tells pharmacists how to resolve the

red flags and what to do if the red flags are unresolvable.

       804.    The    industry   guidance     tells   pharmacists   how   to   recognize   stolen

prescription pads; prescription pads printed using a legitimate doctor’s name, but with a

different call back number that is answered by an accomplice of the drug-seeker; prescriptions

written using fictitious patient names and addresses; and so on.

       805.    Questionable or suspicious prescriptions include: prescriptions written by a

doctor who writes significantly more prescriptions (or in larger quantities) for controlled

substances compared to other practitioners in the area; prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; prescriptions for antagonistic

drugs, such as depressants and stimulants, at the same time; prescriptions that look “too good”

or where the prescriber’s handwriting is too legible; prescriptions with quantities or dosage that

differ from usual medical usage; prescriptions that do not comply with standard abbreviations

and/or contain no abbreviations; photocopied prescriptions; or prescriptions containing different

handwritings. Most of the time, these attributes are not difficult to detect or recognize; they

should be apparent to an adequately trained pharmacist.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 263 of 285. PageID #: 263




         806.   Signs that a customer is seeking opioids for the purpose of diversion include

customers who: appear to be returning too frequently; are seeking to fill a prescription written for

a different person; appear at the pharmacy counter simultaneously, or within a short time, all

bearing similar prescriptions from the same physician; are not regular patrons or residents of the

community, and show up with prescriptions from the same physician; drive long distances to

have prescriptions filled; seek large volumes of controlled substances in the highest strength in

each prescription; seek a combination of other drugs with opioids such as tranquilizers and

muscle relaxers that can be used to create an “opioid cocktail”; and pay large amounts of cash for

their prescriptions rather than using insurance. Ignoring these signs violates industry standards.

         807.   Other “red flags” include when prescriptions that lack the technical requirements

of a valid prescription, such as a verifiable DEA number and signature; prescriptions written in

excess of the amount needed for proper therapeutic purposes; prescriptions obtained through

disreputable or illegal web-based pharmacies; and patients receiving multiple types of narcotic

painkillers on the same day.

         808.   Filling an unusually high volume of opioids prescriptions given the surrounding

population and/or the ratio of opioids to other prescriptions filled can also be a red flag to a

pharmacy that diversion and addiction are occurring.

         809.   All of these issues have been presented by the DEA in pharmacist

training programs throughout the United States and have been used as examples by

individual state boards of pharmacy and the National Association of Boards of Pharmacy.

         810.   Industry standards require pharmacists to contact the prescriber for verification or

clarification   whenever    there   is   a   question   about   any   aspect   of   a   prescription

order.   If a pharmacist is ever in doubt, he or she must ask for proper identification. If a
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 264 of 285. PageID #: 264




pharmacist believes the prescription is forged or altered, he or she should not dispense it and call

the local police. If a pharmacist believes he or she has discovered a pattern of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

       811.    A standard of care for the Pharmacy Defendants is also set by applicable

professional regulations in the state of Florida.

       812.    The Pharmacy Defendants also have duties to attempt to address the suspected

addiction of a patient to a drug dispensed by the pharmacist, if there is a reason to believe the

patient may be addicted. The Pharmacy Defendants have voluntarily undertaken a duty to the

public. In News reports and other public documents, it has been reported that the Pharmacy

Defendants, through their words or actions, have assured the public that issues affecting

public health and safety are their highest priority.

               2. The Pharmacy Defendants’ Wrongful Conduct Breached Their
        Duties          and Violated the Law
       813. The Pharmacy Defendants each have one or more pharmacies within Plaintiff’s

City that fills prescriptions for opioid medications.

       814.    On information and belief, the Pharmacy Defendants regularly filled opioid

prescriptions in circumstances where red flags were present (sometimes many red flags).

       815.    On information and belief, the Pharmacy Defendants regularly filled opioid

prescriptions that would have been deemed questionable or suspicious by a reasonably prudent

pharmacy.

       816.    On information and belief, the Pharmacy Defendants have not adequately trained

or supervised their employees at the point of sale to investigate or report suspicious or invalid

prescriptions or protect against corruption or theft by employees or others.
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 265 of 285. PageID #: 265




        817.    On information and belief, the Pharmacy Defendants utilize monetary

compensation programs for certain employees that are based, in part, on the number of

prescriptions filled and dispensed. This type of compensation creates economic disincentives

within the companies to change their practices. For example, there have been reports of chain

store supervisory personnel directing pharmacists to fill prescriptions regardless of the red flags

presented.

        818.    In failing to take adequate measures to prevent substantial opioid-related abuse,

the Pharmacy Defendants have breached their duties under the “reasonable care” standard,

professional duties under the relevant standards of professional practice and requirements set

forth in state and federal law.

        819.    It is foreseeable to the Pharmacy Defendants that filling invalid or suspicious

prescriptions for opioids would cause harm to individual pharmacy customers and, thus, to

Plaintiff’s City.

        820.    It is reasonably foreseeable to the Pharmacy Defendants that, when unintended

users gain access to opioids, tragic yet preventable injuries and damages will result, including

overdoses and death.

        821.    At   all   relevant   times,   the   Pharmacy   Defendants    have   engaged     in

improper dispensing practices, and continue to do so, despite knowing full well they could take

measures to substantially eliminate their complicity in opioid diversion.

        822.    At all relevant times, the Pharmacy Defendants engaged in these activities, and

continue to do so, knowing full well that Plaintiff’s City would provide or pay for opioids

prescriptions, and additional medical services, emergency services and other necessary services,

and would suffer the loss of substantial resources and taxpayer dollars. It is reasonably
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 266 of 285. PageID #: 266




foreseeable to the Pharmacy Defendants that Plaintiff’s City would be forced to bear substantial

expenses and resources as a result of the Pharmacy Defendants’ acts.

       823.    The     Pharmacy      Defendants     were     on     notice    of    their   ongoing

negligence or intentional misconduct towards Plaintiff’s City in part because of their history of

being penalized for violating their duties and legal requirements in other jurisdictions.

       824.    For example, CVS adopted a performance metrics system it calls The Metrics

System where pharmacists are directed to meet unobtainable prescription filling goals.       If met,

those goals would violate the law regarding professional responsibilities and governing practice

rules. Due to The Metrics and other similar systems, pharmacists cannot meet their directives and

are forced to decide whether they violate the law and regulations pharmacists must comply with,

or attempt to meet company directives. Such directives that favor speed over accuracy result in

dispensing errors, including errors in dispensing dangerous opioid drugs.

       825.    CVS has been implicated in other Manufacturer Defendant settlements with the

DEA including the 2011 Cardinal investigation “which…sent millions of doses of oxycodone to

a small number of pharmacies in Florida, including two CVS stores in Sanford.”187

       826.    At any time since CVS had knowledge and/or notice of the opioid problem it

could have unilaterally taken steps to curtail and prevent expansion of the problem, but it failed

to do so.




       187
           Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA,
WASH.                  POST                 (Oct.                 15,            2017),
https://www.washingtonpost.com/graphics/2017/investigations/dea-drug-industry-
congress/?utm_term=.6140a39686bd.
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 267 of 285. PageID #: 267




          827.     Rather than act to curb the expansion of opioid use that CVS knew was occurring

at a breathtaking pace, CVS chose not to undertake and/or failed to take action to induce internal

consideration of any of the measures it was capable of taking.

          828.     In addition to measures alleged above, CVS could and should have unilaterally

taken action, and/or offered a program to third-party payers, which had the effect of: (a) limiting

to    7     days     the supply of opioids    dispensed    for certain   acute prescriptions;   (b)

reducing the dispensing of stronger and extended release opioids; (c) enhancing pharmacist

counseling for new opioid patients; (d) limiting the daily dosage of opioids dispensed based on

the strength of the opioid; and (e) requiring the use of immediate-release         formulations of

opioids before extended-release opioids are dispensed.

          829.     CVS could have and should have implemented these measures at any point in the

last 15 years.

          830.     CVS considered some of these measures prior to June 2017, but chose not to act

on their implementation until September 2017.

          831.     Having knowledge and/or notice of the damages that CVS’ conduct had caused to

Plaintiff and others, CVS failed to take other steps to help curb the damages already incurred by

Plaintiff. Such step CVS could have included, among other things: (a) Donating medication

disposal units to community police departments across the country to ensure unused opioid

painkillers are disposed of properly rather than taken by individuals to whom the prescription

was not written or otherwise diverted or abused; (b) Implementing a program that consists of

providing counseling to patients who are receiving an opioid prescription for the first time, such

as by discussing the risks of dependence and addiction associated with opioid use and discussing

and answering any questions or concerns such patients may have; and (c) Running a public
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 268 of 285. PageID #: 268




education campaigns in which CVS Pharmacists’ Teach Program share facts about opioid abuse

with students and parents.

       832.    In   2015,    CVS     publicly   stated   that    “the   abuse    of   controlled

substance pain medication is a nationwide epidemic that is exacting a devastating toll upon

individuals, families and communities.     Pharmacists have a legal obligation under state and

federal law to determine whether a controlled substance was issued for a legitimate purpose and

to decline to fill prescriptions they have reason to believe were issued for a non-legitimate

purpose.”188

       833.    CVS also entered into an $8 million dollar settlement with the DEA in 2016,

“reflect[ing] the federal commitment to prevent the diversion of pharmaceutical drugs for illegal

purposes.”189 According to the settlement agreement, CVS acknowledged that between 2008

and 2012 certain CVS pharmacy stores dispensed controlled substances, including oxycodone,

fentanyl and hydrocodone, in a manner not fully consistent with their compliance obligations

under the CSA and related regulations.”190 This included “failing to comply with a pharmacist’s

liability to ensure the controlled substance prescriptions were issued for a legitimate medical

purpose.”191

                         (b) Walgreens




       188
            Kean Bauman, Patients profiled at pharmacy counters, Pharmacist Steve (Feb. 25,
2015), http://www.pharmaciststeve.com/?p=9421.
          189
              United States Attorney’s Office District of Maryland, Press Release, United States
 Reaches $8 Million Settlement        Agreement      with CVS for         Unlawful
 Distributionof Controlled Substances        (Feb.     12, 2016), https://www.justice.gov/usao-
 md/pr/united-states-reaches-8-million-settlement-agreement-cvs-unlawful-distribution-
 controlled
        190
            Id.
        191
            Id.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 269 of 285. PageID #: 269




       834.    In 2013, as a result of a multi-jurisdictional investigation by the DOJ including

the Eastern District of Michigan, Walgreens Corporation was fined $80 million for its violations

of the CSA.According to the investigation Walgreens committed an unprecedented number of

record-keeping and dispensing violations under the CSA. According to documents filed in the

underlying administrative actions, Walgreens negligently all owed controlled substances listed in

Schedules II – V of the Act, such as oxycodone and other prescription pain killers, to be diverted

for abuse and illegal black market sales.

       835.    On September 20, 2017 Walgreens announce that the pharmacy was launching its

#ItEndsWithUs campaign to educate teens about the opioid epidemic. As part of that initiative,

the company created a website that serves as an online “#ItEndsWithUs” hub and resource center

aimed at disseminating the risks of opioid abuse, guides on how to properly dispose of unused

opioids, and even testimonials from individuals who personally overcame opioid addictions.

       836.    Additionally, the     #ItEndsWithUs”     hub     provides    the    locations   of

free-to- use medication-disposal kiosks where individuals can deposit their unused

medication into a safe-box, the contents of which will be later disposed of in a safe and proper

manner.

       837.    In the wake of a recent $500,000 fine, Walgreens adopted a “good faith

dispensing” policy that allows a pharmacist to refuse to dispense pain relievers if the pharmacist

feels that the prescriber failed to write a prescription for a legitimate medical

purpose.

       838.    In a letter issued to prescribing physicians, Walgreens stated: “According to 21

C.F.R. 1306.04, pharmacists are required to ensure that prescriptions for controlled substances

are issued for a legitimate medical purpose.” The precise text of the regulation to        which
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 270 of 285. PageID #: 270




Walgreens’ letter referred, in pertinent part, is as follows: The responsibility for the proper

prescribing and dispensing of controlled substances is upon the prescribing practitioner, but a

corresponding responsibility rests with the pharmacist who fills the prescription.       An order

purporting to be a prescription issued not in the usual course of professional treatment or in

legitimate and authorized research is not a prescription within the meaning and intent of

section 309 of the Act (21 U.S.C. 829) and the person knowingly filling such a purported

prescription, as well as the person issuing it, shall be subject to the penalties provided for

violations of the provisions of law relating to controlled substances.

         839.   Walgreens also took additional steps to combat the opioid crisis, although such

efforts were admittedly late in the game including launching a safe medication disposal program

in which the company installed drug disposal kiosks in more than 500 Walgreens drugstores in

states and Washington D.C., as well as eliminating the requirement persons present a

prescription before being permitted to obtain the life-saving medication, Naloxone (in 35 states

including Washington, D.C.). When a patient receives naloxone, Walgreens provides mandatory

counseling on the risks of opioids, risk factors for and how to avoid overdose, how to identify

and respond to an overdose, and how to use and administer Naloxone.

         840.   In    addition     to    measures       alleged     above,   Walgreens      could

and     should have unilaterally taken action that and/or offered a program to third-party payers

to accept that: (a) limited to 7 days the supply of opioids dispensed for certain acute

prescriptions; (b) reduced the dispensing of stronger and extended release opioids; (c) enhanced

pharmacist counseling for new opioid patients; (d) limited the daily dosage of opioids

dispensed based on the strength of the opioid; and (e) required the use of immediate-

release formulations of opioids before extended-release opioids are dispensed.
      Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 271 of 285. PageID #: 271




         841.    Having knowledge and/or notice of the damages that Walgreens conduct had

caused to Plaintiff and others, Walgreens failed to take other steps to help curb the damages

already incurred by Plaintiff due to Defendants, including Walgreens, could have: (a) donated

medication disposal units to community police departments across the country to ensure unused

opioid painkillers are disposed           of properly rather than taken     by individuals     to

whom the prescription was not written or otherwise diverted or abused; (b) implemented a

program that consists of providing counseling to patients who are receiving an opioid

prescription for the first time, such as by discussing the risks of dependence and addiction

associated with opioid use and discussing and answering any questions or concerns such patients

may      have;     (c)   ran     public     education     campaigns   in    which     Walgreens

ran     public education programs; (d) limited to 7 days the supply of opioids dispensed for

certain acute prescriptions; (e) reduced the dispensing of stronger and extended release opioids;

(f) enhanced pharmacist counseling for new opioid patients; (g) limited the daily dosage of

opioids dispensed based on the strength of the opioid; and (h) required the use of immediate-

release formulations of opioids before extended-release opioids are dispensed.

         842.    Walgreens could have and should have implemented these measures at any point

in the last 15 years and the failure to take such steps that Walgreens should have taken was

negligent and did result in significant damages to Plaintiff.

         843.    Each of the Retailer P h a r m a c y Defendants had knowledge and/or notice

of the damages caused and continuing to be caused by their conduct and could and should have

taken measures, including but not limited to those set forth herein, to curb opioid expansion of

opioid use and to prevent or minimize the cascading damages caused by their wrongful conduct.

                               (c)   Wal-Mart
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 272 of 285. PageID #: 272




       844.    On information and belief, other Retail Pharmacy Defendants, including Walmart

have engaged in similar conduct in violation of their responsibilities to prevent diversion.

       845.    The Retail Pharmacy Defendants’ actions and omission in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

unlawful diversion of opioids.

                               (d)     Rite-Aid

       846.    In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid

and nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations

of the CSA.

       847.    The investigation revealed that from 2004 onwards, Rite Aid pharmacies across

the country had a pattern of non-compliance with the requirements of the CSA and federal

regulations that lead to the diversion of prescription opioids in and around the communities of

the Rite Aid pharmacies investigated. Rite Aid failed to notify the DEA of losses of controlled

substances in violation of 21 USC 842(a)(5) and 21 C.F.R 1301.76(b).

       848.    In an effort to preserve good will, Rite Aid, in partnership with Albertsons

announced in February 2017 that it was expanding access to naloxone, the opioid antagonist

drug that is extremely effective at reversing the effects of an opioid overdose and saving the

lives of those affected.

       849.    In addition to measures alleged above, Rite Aid could and should have

unilaterally taken action that and/or offered a program to third-party payers to accept that: (a)

limited to 7 days the supply of opioids dispensed for certain acute prescriptions; (b) reduced the

dispensing of stronger and extended release opioids; (c) enhanced pharmacist counseling for new

opioid patients; (d) limited the daily dosage of opioids dispensed based on the strength of the
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 273 of 285. PageID #: 273




opioid;     and   (e)   required   the   use   of     immediate-release   formulations   of   opioids

before extended-release opioids are dispensed.

          850.    Having knowledge and/or notice of the damages that Rite Aid conduct had caused

to Plaintiff and others, Rite Aid failed to take other steps to help curb the damages already

incurred by Plaintiff due to Defendants, including Rite Aid, could have: (a) donated medication

disposal units to community police departments across the country to ensure unused opioid

painkillers are disposed of properly rather than taken by individuals to whom the prescription

was not written or otherwise diverted or abused; (b) implemented a program that consists of

providing counseling to patients who are receiving an opioid prescription for the first time, such

as by discussing the risks of dependence and addiction associated with opioid use and discussing

and answering any questions or concerns such patients may have; (c) run public education

campaigns in which Rite Aids ran public education programs; (d) limited to 7 days the supply of

opioids dispensed for certain acute prescriptions; (e) reduced the dispensing of stronger and

extended release opioids; (f) enhanced pharmacist counseling for new opioid patients; (g) limited

the daily dosage of opioids dispensed based on the strength of the opioid; and (h) required the

use of immediate-release formulations of opioids before extended-release opioids are dispensed.

          851.    Rite Aid could have and should have implemented these measures at any point in

the last 15 years and the failure to take such steps that Rite Aid should have taken was negligent

and did result in significant damages to Plaintiff.




                                   FIRST CAUSE OF ACTION

 VIOLATION OF THE FLORIDA OFFENSES CONCERNING RACKETEERING AND
          ILLEGAL DEBTS LAW, FLORIDA STATUTES 895.01 et seq.
                     (AGAINST ALL DEFENDANTS)
     Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 274 of 285. PageID #: 274




        852.    Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        853.    Plaintiff is a person within the meaning of Florida law.

        854.    Defendants        have   engaged   in   actions   that   violate   the   Florida   law

by    taking advantage of Plaintiff to a grossly unfair degree and by making untrue or

misleading representations of material facts as stated herein.

        855.    Such false statements were made in the regular course of Defendants’ business.

        856.    False representations of this kind deceive and mislead any consumer in

Defendants’ market.

        857.    Defendants recklessly made these statements.

        858.    Defendants’ acts and omissions alleged herein in violating Florida law were

done intentionally, willfully, wantonly, maliciously, and/or with reckless disregard for the rights

of Plaintiff and its residents.

        859.    Plaintiff seeks actual damages, punitive damages as allowed by law,

attorney’s fees, costs, and/or in the alternative to actual damages and statutory damages.

                                   SECOND CAUSE OF ACTION

                                      PUBLIC NUISANCE
                                  (AGAINST ALL DEFENDANTS)

        860.    Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        861.    Defendants, individually and acting through their employees and agents, and

in concert with each other, have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injure the property, health, safety or comfort of a considerable
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 275 of 285. PageID #: 275




number of persons in Plaintiff’s City by their production, promotion, and marketing of opioids

for use by residents of Plaintiff’s City.

        862.     Defendants’ conduct is not insubstantial or fleeting. It has caused deaths,

serious injuries, and a severe disruption of public peace, order and safety; it is ongoing, and it is

producing permanent and long-lasting damage.

        863.     Defendants’ conduct constitutes a public nuisance.

        864.     Defendants’ conduct directly and proximately caused injury to Plaintiff and

its residents.

        865.     Plaintiff and its residents suffered special injuries distinguishable from those

suffered by the general public.

                      THIRD CAUSE OF ACTION
 VIOLATION OF THE FLORIDA COMPREHENSIVE DRUG ABUSE PREVENTION
                        AND CONTROL ACT
                    (AGAINST ALL DEFENDANTS)

        866.     Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        867.     Defendants     violated    the     Florida    Comprehensive        Drug      Abuse

Prevention and Control Act, Florida Revised Code §§893.01 et seq., by conspiring, on behalf

of themselves or others, in an attempt to obtain or obtaining payment from public funds by

means of false or fraudulent representation or promise.

        868.     By reason of Defendants’ violation of Florida law, Plaintiff has been damaged.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 276 of 285. PageID #: 276




                                 FOURTH CAUSE OF ACTION

                                          FRAUD
                                (AGAINST ALL DEFENDANTS)

       869.      Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       870.      Defendants, individually and acting through their employees and agents, and in

concert with each other, made misrepresentations and omissions of facts material to Plaintiff

and its residents to induce them to purchase, administer, and consume opioids as set forth in

detail above.

       871.      Defendants knew or should have known at the time that they made their

misrepresentations and omissions that they were false.

       872.      Defendants intended that Plaintiff and its residents would rely on their

misrepresentations and omissions.

       873.      Plaintiff and its residents reasonably relied upon Defendants’ misrepresentations

and omissions.

       874.      The Defendants’ intentionally and recklessly did not alter or correct the

disseminated information they knew to be fraudulent.

       875.      By reason of their reliance on Defendants’ misrepresentations and omissions of

material fact, Plaintiff and its residents suffered actual pecuniary damage.

       876.      Defendants’ conduct was willful, wanton, malicious, or reckless and was directed

at the public generally.

       877.      As a direct result of Defendants’ conduct, Plaintiff has suffered actual injury and

damages including, but not limited to, the harms and losses alleged above and significant
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 277 of 285. PageID #: 277




expenses for police, emergency, health, and other services, and seek all legal and equitable

relief allowed by law, including compensatory damages and punitive damages.




                                 FIFTH CAUSE OF ACTION

                                  UNJUST ENRICHMENT
                               (AGAINST ALL DEFENDANTS)

        878.    Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        879.    As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from opioid purchases made by Plaintiff

and its residents.

        880.    In exchange for the opioid purchases, and at the time Plaintiff and its residents

made these payments, Plaintiff and its residents expected that Defendants had provided all of

the necessary and accurate information regarding those risks and had not misrepresented any

material facts regarding those risks.

        881.    Defendants have been unjustly enriched at the expense of Plaintiff.

        882.    As a direct result of Defendants’ conduct, Plaintiff has suffered actual injury and

damages including, but not limited to, the harms and losses alleged above and significant

expenses for police, emergency, law enforcement, health, and other services, and seek all legal

and equitable relief allowed by law.

                                 SIXTH CAUSE OF ACTION

                                         NEGLIGENCE
    Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 278 of 285. PageID #: 278




                                   (AGAINST ALL DEFENDANTS)

        883.    Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        884.    Defendants have a duty to exercise reasonable care in the distribution of opioids.

        885.    Defendants breached this duty by failing to take any action to prevent or reduce

the distribution of the opioids.

        886.    As a direct and proximate result, Defendants and their agents have caused

Plaintiff to incur excessive costs related to diagnosis, treatment, and cure of addiction or risk of

addiction to opioids, the City has borne the massive costs of these illnesses and conditions by

having to provide necessary medical care, facilities, law enforcement, and services for treatment

of City residents.

        887.    Defendants were negligent in failing to monitor and guard against third-party

misconduct and participated and enabled such misconduct.

        888.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

separately and/or combined with the negligent and/or criminal acts of third parties.

        889.    Defendants are in a class of a limited number of parties that can legally distribute

opioids, which places it in a position of great trust by the Plaintiff.

        890.    The trust placed in Defendants by Plaintiff through the license to distribute

opioids in Lynn Haven creates a duty on behalf of Defendants to prevent diversion of the

medications it supplies to illegal purposes.

        891.    A negligent and/or wanton or intentional violation of this trust poses distinctive

and significant dangers to the City and its residents from the diversion of opioids for non-

legitimate medical purposes and addiction to the same by consumers.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 279 of 285. PageID #: 279




       892.    Defendants were negligent in not acquiring and utilizing special knowledge and

special skills that relate to the dangerous activity in order to prevent and/or ameliorate such

distinctive and significant dangers.

       893.    Defendants are required to exercise a high degree of care and diligence to

prevent injury to the public from the diversion of opioids during distribution.

       894.    Defendants breached their duty to exercise the degree of care, prudence,

watchfulness, and vigilance commensurate to the dangers involved in the transaction of its

business and acted wantonly in doing so.

       895.    Defendants are in exclusive control of the management of the opioids it

distributed to pharmacies and drug stores in Lynn Haven.

       896.    Plaintiff is without fault and the injuries to the Plaintiff and the residents of Lynn

Haven would not have occurred in the ordinary course of events had Defendants used due care

commensurate to the dangers involved in the distribution of opioids.

       897.    As a direct result of Defendants’ conduct, Plaintiff has suffered actual injury and

damages including, but not limited to, harms and losses alleged above and significant expenses

for police, emergency, law enforcement, health, and other services, and seek all legal and

equitable relief allowed by law.

                                   SEVENTH CAUSE OF ACTION

                            ENHANCED COMPENSATORY DAMAGES
                                (AGAINST ALL DEFENDANTS)

       898.    Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       899.    For all of the aforementioned reasons, the defendants are liable for

enhanced compensatory damages as they engaged in wanton, malicious and oppressive conduct.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 280 of 285. PageID #: 280




                                     EIGHTH CAUSE OF ACTION

              VIOLATION OF THE RACKETEER INFLUENCED AND CORRUPT
                     ORGANIZATIONS ACT – 18 U.S.C. § 1962(c)-(d)
                                (ALL DEFENDANTS)

       900.    Plaintiff incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       901.    Each Defendant, including the manufacturer and distributor Defendants, is

associated with an enterprise which affects interstate commerce for purposes which include the

illegal distribution of opioids.   As explained herein and above, each Defendant conducted or

participated in the enterprise’s affairs through commission of criminal offenses which

constitute a pattern of racketeering activity.

       902.    Defendants were “persons” as defined by 18 U.S.C. § 1961(3) at all relevant

times as they were capable of holding, and did hold, a legal or beneficial interest in property.

       903.    RICO makes it unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity. 18 U.S.C. § 1962(c).

       904.    RICO, among other provisions, makes it unlawful for any person to conspire to

violate the provisions of 18 U.S.C. § 1962(c). 18 U.S.C. § 1962(d).

       905.    Defendants, jointly and severally, acted aggressively to capture a large

percentage of the opioid sales market and to expand the market inappropriately through their

acts as alleged above.      In doing so, the Defendants launched an aggressive nationwide

campaign over-emphasizing the under-treatment of pain and deceptively marketing opioids in

the manner alleged above. Defendants knowingly failed to report suspicious orders as required
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 281 of 285. PageID #: 281




by applicable law, thereby inundating the market with opioids. Defendants, with each other

and with their co-conspirators who are not named as defendants in this action, KOLs, Front

Groups, and others, were employed by and associated with, and conducted or participated in the

affairs of, one or several RICO enterprises (“the Opioid Fraud Enterprise”), the purpose of

which was to deceive opioid prescribers, the public, and regulators into believing that opioids

are safe and effective for the treatment of long-term chronic pain and presented minimal risk of

addiction and/or that Defendants were complying with their reporting obligations.    In doing so,

Defendants sought to maximize revenues from the design, manufacture, sale, and distribution of

opioids that were in truth highly addictive and often ineffective and dangerous when used for

long-term, chronic, and other types of pain.

       906.    As a direct and proximate result of their fraudulent scheme and common course

of conduct, Defendants were able to generate billions of dollars in revenue. Defendants’

multi-year conduct violated 18 U.S.C. § 1962(c)-(d).

       907.    Plaintiff alleged above the facts underlying Defendants’ Opioid Fraud Enterprise.

Defendants’ Opioid Fraud Enterprise constitutes an “enterprise” for purposes of Rico as it was

comprised of a group of individuals associated in fact, even though they are not a collective

legal entity. 18 U.S.C. §1961(4). The Opioid Fraud Enterprise had an existence separate and

distinct from each of its component entities, was separate and distinct from the pattern of

racketeering in which Defendants engaged, and was an ongoing organization consisting of legal

entities including, but not limited to, the Manufacturing Defendants, the Distributor Defendants,

the identified but non-named physician co-conspirators, and other KOLs and Front Groups.

       908.    Within the Opioid Fraud Enterprise, there was a common communication

network by which members exchanged information on a regular basis through the use of wires
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 282 of 285. PageID #: 282




and mail.     The Opioid Fraud Enterprise used this network for purposes of deceptively

marketing, selling, and distributing opioids to prescribers and the general public.

       909.    The participants in the Opioid Fraud Enterprise were systematically linked to

each other through corporate ties, contractual relationships, financial ties, and the continuing

coordination of activities. Through the Opioid Fraud Enterprise, Defendants functioned as a

continuing unit with the purpose of furthering the illegal scheme and their common purposes of

increasing their revenues and market share and minimizing losses.          Each Defendant in the

Opioid Fraud Enterprise benefitted financially from the enterprise and revenue generated by the

scheme to defraud prescribers and consumers in Florida, including Plaintiff’s prescribers and

consumers.

       910.    The past and ongoing conduct of the Defendants alleged above constitute a

pattern of racketeering activity under 18 U.S.C. § 1961(5).            Although each Defendant

participated in the Opioid Fraud Enterprise, each has a separate existence from the enterprise,

including distinct legal statuses, different offices and roles, bank accounts, officers, directors,

employees, individual personhood, reporting requirements, and financial statements.

       911.    To carry out and attempt to carry out their scheme, Defendants knowingly

conducted and participated, directly and indirectly, in the conduct of the affairs of the enterprise

through a pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5),

and 1962(c), and that employed the use of the mail and wire facilities, in violation of 18 U.S.C.

§§ 1341 and 1343.

       912.    Defendants have committed, conspired to commit, and/or aided and abetted in

the commission of at least two predicate acts of racketeering activity within the past four years.
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 283 of 285. PageID #: 283




These multiple acts of racketeering activity were related to each other and also posed a threat of

continued racketeering activity, which constitutes a pattern of racketeering activity.

       913.    In devising and executing their illegal scheme, Defendants knowingly carried out

a material scheme and/or artifice to defraud regulators, prescribers, and the public to obtain

money from the Plaintiff by means of materially false or fraudulent pretenses, representations,

promises, or omissions of material facts.    Defendants committed these acts intentionally and

knowingly with the specific intent to advance the illegal scheme.

       914.    Many of the precise dates of Defendants’ fraudulent uses of the U.S. mail and

interstate wire facilities are concealed from the Plaintiff and cannot be alleged without access to

Defendants’ books and records.

       915.    Defendants have not undertaken the acts specified herein in isolation but in

furtherance and as part of a common scheme and conspiracy. The predicate acts constitute a

variety of unlawful activities as alleged above, each conducted with the common purposes of

obtaining significant revenues and monies from consumers who are Plaintiff’s residents, at the

expenses of each of the Plaintiff.

       916.    Plaintiff relied upon representations and omissions that were made or caused by

the Defendants.

       917.    Plaintiff’s injuries were directly and proximately caused by Defendants’

racketeering activity. But for Defendants’ racketeering activity, Plaintiff would not be bearing

the costs of the current opioid epidemic.

       918.    Plaintiff has been injured as a result of Defendants’ conduct alleged herein in

multiple ways, including suffering increased law enforcement and public works costs, increased

costs for overtime, mental health treatment, workers’ compensation and health insurance plan
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 284 of 285. PageID #: 284




payments, increased emergency and treatment services, damage to emergency equipment and

vehicles, and lost productivity, economic opportunity, and tax revenue.

          919.   Plaintiff claims three times its actual damages plus injunctive/equitable relief and

reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

                                       DEMAND FOR JURY TRIAL

          Plaintiff demands a jury trial on all claims and issues as permitted by law.


                                           RELIEF REQUESTED

                 WHEREFORE, Plaintiff demands judgment against defendants, jointly and

severally, as to all Causes of Action, awarding Plaintiff in amounts likely to exceed $75,000:

      i.     compensatory damages in an amount sufficient to fairly and completely compensate

             Plaintiff for all damages;

     ii.     punitive damages;

    iii.     interest, costs, and disbursements;

    iv.      that Defendants be ordered to abate the public nuisance they created in violation of

             Florida law;

     v.      Entering Judgment in favor of the Plaintiff in a final order against each of the

             Defendants;

    vi.      Enjoining Defendants and their employees, officers, directors, agents, successors,

             assignees, merged or acquired predecessors, parent or controlling entities,

             subsidiaries, and all other persons acting in concert or participation with them, from

             engaging in unfair or deceptive practices in violation of law and ordering temporary,

             preliminary or permanent injunction;
   Case: 1:19-op-46006-DAP Doc #: 1 Filed: 11/14/19 285 of 285. PageID #: 285




    vii.      Ordering Defendants to fund an “abatement fund” for the purposes of abating the

              opioid nuisance;

   viii.      Awarding the Plaintiff the damages caused by the opioid epidemic, including:

              -costs for providing medical care, additional therapeutic and prescription drug

              purchases, and other treatments for patients suffering from opioid-related addiction

              or disease, including overdoses and deaths;

              -costs for providing treatment, counseling, and rehabilitation services;

              -costs for providing treatment of infants born with opioid-related medical conditions;

              -costs for providing care for children whose parents suffer from opioid-related

              disability or incapacitation;

              -costs associated with law enforcement and public safety relating to the opioid

              epidemic.

              -costs of investigation, reasonable attorneys’ fees, and all costs and expenses; and

              -pre-judgment and post-judgment interest.

     ix.      such and further legal and equitable relief as may be available in equity or at law and

              as this Court may deem just and proper;

           WHEREFORE, Plaintiff prays that the Court grant it judgment in their favor against

Defendants and award them compensatory damages, punitive damages, attorney’s fees and

costs, statutory remedies, and any other relief deemed just in the premises.

           Dated: November 14, 2019             s/ Keith Jackson
                                                RILEY & JACKSON, P.C.
                                                Keith Jackson (ASB-7519-j66b)
                                                Robert R. Riley, Jr. (ASB-8310-y75r)
                                                3530 Independence Drive
                                                Birmingham, Alabama 35209
